Exhibit 10.9

 

EXECUTION VERSION

 

 

 

BCC MIDDLE MARKET CLO 2018-1, LLC
Issuer

 

AND

 

WELLS FARGO BANK, NATIONAL ASSOCIATION
Trustee

 

INDENTURE

 

Dated as of September 28, 2018

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS

8

Section 1.1.

Definitions

8

Section 1.2.

Assumptions as to Pledged Obligations

8

 

 

 

ARTICLE II

THE NOTES

12

Section 2.1.

Forms Generally

12

Section 2.2.

Forms of Notes

12

Section 2.3.

Authorized Amount; Stated Maturity; Denominations

13

Section 2.4.

Additional Notes

14

Section 2.5.

Execution, Authentication, Delivery and Dating

16

Section 2.6.

Registration, Registration of Transfer and Exchange

17

Section 2.7.

Mutilated, Defaced, Destroyed, Lost or Stolen Note

27

Section 2.8.

Payment of Principal and Interest and Other Amounts; Principal and Interest
Rights Preserved

28

Section 2.9.

Persons Deemed Owners

31

Section 2.10.

Purchase and Surrender of Notes; Cancellation

31

Section 2.11.

Certificated Notes

31

Section 2.12.

Notes Beneficially Owned by Persons Not QIB/QPs or AI/QPs or in Violation of
ERISA Representations

32

Section 2.13.

Deduction or Withholding from Payments on Notes; No Gross Up

33

 

 

 

ARTICLE III

CONDITIONS PRECEDENT

33

Section 3.1.

Conditions to Issuance of Notes on Closing Date

33

Section 3.2.

Conditions to Issuance of Additional Notes

37

Section 3.3.

Delivery of Collateral Obligations and Eligible Investments

38

 

 

 

ARTICLE IV

SATISFACTION AND DISCHARGE

39

Section 4.1.

Satisfaction and Discharge of Indenture

39

Section 4.2.

Application of Trust Money

40

Section 4.3.

Repayment of Monies Held by Paying Agent

40

 

 

 

ARTICLE V

REMEDIES

40

Section 5.1.

Events of Default

40

Section 5.2.

Acceleration of Maturity; Rescission and Annulment

42

Section 5.3.

Collection of Indebtedness and Suits for Enforcement by the Trustee

43

Section 5.4.

Remedies

45

Section 5.5.

Optional Preservation of Assets

47

Section 5.6.

Trustee May Enforce Claims without Possession of Notes

49

Section 5.7.

Application of Money Collected

49

 

i

 

--------------------------------------------------------------------------------


 

Section 5.8.

Limitation on Suits

50

Section 5.9.

Unconditional Rights of Holders of Notes to Receive Principal and Interest

50

Section 5.10.

Restoration of Rights and Remedies

50

Section 5.11.

Rights and Remedies Cumulative

51

Section 5.12.

Delay or Omission Not Waiver

51

Section 5.13.

Control by Supermajority of Controlling Class

51

Section 5.14.

Waiver of Past Defaults

51

Section 5.15.

Undertaking for Costs

52

Section 5.16.

Waiver of Stay or Extension Laws

52

Section 5.17.

Sale of Assets

52

Section 5.18.

Action on the Notes

53

 

 

 

ARTICLE VI

THE TRUSTEE

54

Section 6.1.

Certain Duties and Responsibilities of the Trustee

54

Section 6.2.

Notice of Default

55

Section 6.3.

Certain Rights of Trustee

56

Section 6.4.

Not Responsible for Recitals or Issuance of Notes

60

Section 6.5.

Trustee May Hold Notes

60

Section 6.6.

Money Held in Trust

60

Section 6.7.

Compensation and Reimbursement

60

Section 6.8.

Corporate Trustee Required; Eligibility

61

Section 6.9.

Resignation and Removal; Appointment of Successor

62

Section 6.10.

Acceptance of Appointment by Successor Trustee

64

Section 6.11.

Merger, Conversion, Consolidation or Succession to Business of Trustee

64

Section 6.12.

Co-Trustees

64

Section 6.13.

Certain Duties of Trustee Related to Delayed Payment of Proceeds

65

Section 6.14.

Authenticating Agents

66

Section 6.15.

Withholding

66

Section 6.16.

Representative for Holders of Notes Only; Agent for Each Other Secured Party

67

Section 6.17.

Representations and Warranties of the Bank

67

Section 6.18.

Communication with Rating Agencies

68

Section 6.19.

Removal of Assets from Accounts

68

 

 

 

ARTICLE VII

COVENANTS

68

Section 7.1.

Payment of Principal and Interest

68

Section 7.2.

Maintenance of Office or Agency

69

Section 7.3.

Money for Note Payments to Be Held in Trust

69

Section 7.4.

Existence of the Issuer

71

Section 7.5.

Protection of Assets

72

Section 7.6.

Opinions as to Assets

73

Section 7.7.

Performance of Obligations

73

Section 7.8.

Negative Covenants

74

 

ii

--------------------------------------------------------------------------------


 

Section 7.9.

Statement as to Compliance

76

Section 7.10.

Issuer May Consolidate, etc., Only on Certain Terms

76

Section 7.11.

Successor Substituted

78

Section 7.12.

No Other Business

78

Section 7.13.

Annual Rating Review

78

Section 7.14.

Reporting

78

Section 7.15.

Calculation Agent

79

Section 7.16.

Certain Tax Matters

79

Section 7.17.

Ramp-Up Period; Purchase of Additional Collateral Obligations

80

Section 7.18.

Representations Relating to Security Interests in the Assets

82

Section 7.19.

Acknowledgement of Portfolio Manager Standard of Care

84

Section 7.20.

Section 3(c)(7) Procedures

84

 

 

 

ARTICLE VIII

SUPPLEMENTAL INDENTURES

85

Section 8.1.

Supplemental Indentures without Consent of Holders of Notes

85

Section 8.2.

Supplemental Indentures with Consent of Holders of Notes

92

Section 8.3.

Execution of Supplemental Indentures

95

Section 8.4.

Effect of Supplemental Indentures

95

Section 8.5.

Reference in Notes to Supplemental Indentures

95

Section 8.6.

Re-Pricing Amendment

96

 

 

 

ARTICLE IX

REDEMPTION OF NOTES

96

Section 9.1.

Mandatory Redemption

96

Section 9.2.

Optional Redemption or Redemption Following a Tax Event

96

Section 9.3.

Partial Redemption by Refinancing

98

Section 9.4.

Redemption Procedures

100

Section 9.5.

Notes Payable on Redemption Date

102

Section 9.6.

Clean-Up Call Redemption

102

Section 9.7.

Special Redemption

104

Section 9.8.

Re-Pricing of Notes

105

 

 

 

ARTICLE X

ACCOUNTS, ACCOUNTINGS AND RELEASES

108

Section 10.1.

Collection of Money

108

Section 10.2.

Collection Accounts

108

Section 10.3.

Payment Account; Custodial Account; Ramp-Up Account; Expense Reserve Account;
Reserve Account; Contribution Account; Ongoing Expense Smoothing Account

111

Section 10.4.

The Revolver Funding Account

113

Section 10.5.

Hedge Counterparty Collateral Account

114

Section 10.6.

Reinvestment of Funds in Accounts; Reports by the Trustee

114

Section 10.7.

Accountings

116

Section 10.8.

Release of Notes

126

Section 10.9.

Reports by Independent Accountants

127

Section 10.10.

Reports to Rating Agencies

128

 

iii

 

--------------------------------------------------------------------------------


 

Section 10.11.

Procedures Relating to the Establishment of Accounts Controlled by the Trustee

129

 

 

 

ARTICLE XI

APPLICATION OF MONIES

129

Section 11.1.

Disbursements of Monies from Payment Account

129

 

 

 

ARTICLE XII

SALE OF COLLATERAL OBLIGATIONS; PURCHASE OF ADDITIONAL COLLATERAL OBLIGATIONS

136

Section 12.1.

Sales of Collateral Obligations

136

Section 12.2.

Purchase of Additional Collateral Obligations

139

Section 12.3.

Conditions Applicable to All Sale and Purchase Transactions

142

Section 12.4.

Exchange Transactions

143

 

 

 

ARTICLE XIII

NOTEHOLDERS’ RELATIONS

144

Section 13.1.

Subordination

144

Section 13.2.

Standard of Conduct

145

 

 

 

ARTICLE XIV

MISCELLANEOUS

145

Section 14.1.

Form of Documents Delivered to the Trustee

145

Section 14.2.

Acts of Holders

146

Section 14.3.

Notices, etc., to the Trustee, the Issuer, the Collateral Administrator, the
Portfolio Manager, the Initial Purchaser, the Hedge Counterparty, the Paying
Agent and each Rating Agency

146

Section 14.4.

Notices to Holders; Waiver

149

Section 14.5.

Effect of Headings and Table of Contents

150

Section 14.6.

Successors and Assigns

150

Section 14.7.

Separability

150

Section 14.8.

Benefits of Indenture

150

Section 14.9.

Legal Holidays

150

Section 14.10.

Governing Law

150

Section 14.11.

Submission to Jurisdiction

150

Section 14.12.

Counterparts

151

Section 14.13.

Acts of Issuer

151

Section 14.14.

Confidential Information

151

Section 14.15.

[Reserved]

153

Section 14.16.

17g-5 Information

153

Section 14.17.

Rating Agency Conditions

154

Section 14.18.

Waiver of Jury Trial

154

Section 14.19.

Escheat

155

Section 14.20.

Records

155

 

 

 

ARTICLE XV

ASSIGNMENT OF PORTFOLIO MANAGEMENT AGREEMENT

155

Section 15.1.

Assignment of Portfolio Management Agreement

155

 

iv

 

--------------------------------------------------------------------------------


 

ARTICLE XVI

HEDGE AGREEMENTS

156

Section 16.1.

Hedge Agreements

156

 

v

 

--------------------------------------------------------------------------------


 

Annex A

—

Definitions

Annex B

—

Schedule of Collateral Obligations

 

 

 

Schedule 1

—

S&P Industry Classifications

Schedule 2

—

Fitch Industry Classifications

Schedule 3

—

S&P Rating Definitions and Recovery Rate Tables

Schedule 4

—

S&P CDO Monitor Formula

Schedule 5

—

Fitch Rating Definitions

Schedule 6

—

Moody’s Rating Definitions

 

 

 

Exhibit A

—

Forms of Notes

 

 

 

 

 

A-1  —  Form of Class A-1 Note

 

 

A-2  —  Form of Class A-2 Note

 

 

A-3  —  Form of Class B Note

 

 

A-4  —  Form of Class C Note

 

 

 

Exhibit B

—

Forms of Transfer and Exchange Certificates

 

 

 

 

 

B-1  —  Form of Transfer Certificate for Transfer to Regulation S Global Note

 

 

B-2  —  Form of Transfer Certificate for Transfer to Rule 144A Global Note

 

 

B-3  —  Form of Transfer Certificate for Transfer to Certificated Note

 

 

 

Exhibit C

—

Calculation of LIBOR

Exhibit D

—

Form of Note Owner Certificate

Exhibit E

—

Issuer Payment Account Information

 

vi

 

--------------------------------------------------------------------------------


 

INDENTURE, dated as of September 28, 2018, by and between BCC MIDDLE MARKET CLO
2018-1, LLC, a Delaware limited liability company (the “Issuer”) and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as trustee (herein, together with its permitted
successors in the trusts hereunder, the “Trustee”).

 

PRELIMINARY STATEMENT

 

The Issuer is duly authorized to execute and deliver this Indenture to provide
for the Notes issuable as provided in this Indenture.  Except as otherwise
provided herein, all covenants and agreements made by the Issuer herein are for
the benefit and security of the Secured Parties.  The Issuer is entering into
this Indenture and the Trustee is accepting the trusts created hereby, for good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged.

 

All things necessary to make this Indenture a valid agreement of the Issuer in
accordance with the agreement’s terms have been done.

 

GRANTING CLAUSE

 

The Issuer hereby Grants to the Trustee, for the benefit and security of the
Holders of the Notes, the Trustee, the Collateral Administrator, the Portfolio
Manager and each Hedge Counterparty (collectively, the “Secured Parties”), all
of its right, title and interest in, to and under, in each case, whether now
owned or existing, or hereafter acquired or arising, in each case as defined in
the UCC, accounts, chattel paper, commercial tort claims, deposit accounts,
documents, financial assets, general intangibles, goods, instruments, investment
property, letter-of-credit rights, and other property of any type or nature in
which the Issuer has an interest, including all proceeds (as defined in the UCC)
with respect to the foregoing (subject to the exclusions noted below, the
“Assets”).

 

Such Grants include, but are not limited to the Issuer’s interest in and rights
under: (a) the Collateral Obligations, Closing Date Participation Interests and
Equity Securities and all payments thereon or with respect thereto, (b) each of
the Accounts (subject, in the case of any Hedge Counterparty Collateral Account,
to the extent permitted by the applicable Hedge Agreement), including any
Eligible Investments purchased with funds on deposit therein, and all income
from the investment of funds therein, (c) the Portfolio Management Agreement,
the Collateral Administration Agreement, the Securities Account Control
Agreement, the Retention Undertaking Letter and any Hedge Agreement, (d) cash
and (e) all proceeds with respect to the foregoing; provided, that such Grants
exclude: Margin Stock or the U.S. dollar amount of any liquidation thereof,
whether or not such dollar amount has been reinvested in another instrument (the
“Excepted Property”).

 

The above Grants are made in trust to secure the Notes and the Issuer’s
obligations to the Secured Parties under this Indenture and each Hedge
Agreement.  Except as set forth in the Priority of Distributions and
Article XIII of this Indenture, the Notes are secured equally and ratably
without prejudice, priority or distinction between any Note and any other Note
by reason of difference in time of issuance or otherwise, except as expressly
provided in this Indenture, and to secure, in accordance with the priorities set
forth in the Priority of Distributions, (i) the

 

7

--------------------------------------------------------------------------------


 

payment of all amounts due on the Notes in accordance with their terms, (ii) the
payment of all other sums payable under any Transaction Document and each Hedge
Agreement to any Secured Party and (iii) compliance with the provisions of this
Indenture and each Hedge Agreement, all as provided in this Indenture and each
Hedge Agreement, respectively.  The foregoing Grants shall, for the purpose of
determining the property subject to the lien of this Indenture, be deemed to
include any securities and any investments granted to the Trustee by or on
behalf of the Issuer, whether or not such securities or investments satisfy the
criteria set forth in the definitions of “Collateral Obligation” or “Eligible
Investments,” as the case may be.

 

The Trustee acknowledges such Grants, accepts the trusts hereunder in accordance
with the provisions hereof, and agrees to perform its duties expressly stated
herein in accordance with the provisions hereof.

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1.                 Definitions.  Except as otherwise specified herein
or as the context may otherwise require, terms defined in Annex A hereto shall
have the respective meanings set forth in Annex A for all purposes of this
Indenture, and the definitions of such terms are equally applicable both to the
singular and plural forms of such terms and to the masculine, feminine and
neuter genders of such terms.  The word “including” shall mean “including
without limitation.”  All references in this Indenture to designated “Articles,”
“Sections,” “Subsections” and other subdivisions are to the designated articles,
sections, subsections and other subdivisions of this Indenture.  The words
“herein,” “hereof,” “hereunder” and other words of similar import refer to this
Indenture as a whole and not to any particular article, section, subsection or
other subdivision.

 

Section 1.2.                 Assumptions as to Pledged Obligations.  Unless
otherwise specified, the assumptions described below shall be applied in
connection with all calculations required to be made pursuant to this Indenture
with respect to Scheduled Distributions on any Pledged Obligation, or any
payments on any other assets included in the Assets, with respect to the sale of
and reinvestment in Collateral Obligations, and with respect to the income that
can be earned on Scheduled Distributions on such Pledged Obligations and on any
other amounts that may be received for deposit in the Collection Account.

 

(a)           All calculations with respect to Scheduled Distributions on the
Pledged Obligations securing the Notes shall be made on the basis of information
as to the terms of each such Pledged Obligation and upon report of payments, if
any, received on such Pledged Obligation that are furnished by or on behalf of
the issuer of such Pledged Obligation and, to the extent they are not manifestly
in error, such information or report may be conclusively relied upon in making
such calculations.

 

(b)           For purposes of calculating the Coverage Tests and the
Reinvestment Overcollateralization Test, except as otherwise specified in the
Coverage Tests and the Reinvestment Overcollateralization Test, such
calculations shall not include scheduled interest

 

8

--------------------------------------------------------------------------------


 

and principal payments on Defaulted Obligations unless or until such payments
are actually made.

 

(c)           For each Collection Period and as of any date of determination,
the Scheduled Distribution on any Pledged Obligation (other than a Defaulted
Obligation, which, except as otherwise provided herein, shall be assumed to have
a Scheduled Distribution of zero) shall be the sum of (i) the total amount of
payments and collections to be received during such Collection Period in respect
of such Pledged Obligation (including the proceeds of the sale of such Pledged
Obligation received and, in the case of sales which have not yet settled, to be
received during the Collection Period and not reinvested in additional
Collateral Obligations or Eligible Investments or retained in the Collection
Account for subsequent reinvestment pursuant to Section 12.2) that, if paid as
scheduled, shall be available in the Collection Account at the end of the
Collection Period and (ii) any such amounts received by the Issuer in prior
Collection Periods that were not disbursed on a previous Distribution Date.

 

(d)           Each Scheduled Distribution receivable with respect to a Pledged
Obligation shall be assumed to be received on the applicable Due Date, and each
such Scheduled Distribution shall be assumed to be immediately deposited in the
Collection Account to earn interest at the Assumed Reinvestment Rate.  All such
funds shall be assumed to continue to earn interest until the date on which they
are required to be available in the Collection Account for application, in
accordance with the terms hereof, to payments of principal of or interest on the
Notes or other amounts payable pursuant to this Indenture.  For the avoidance of
doubt, all amounts calculated pursuant to this Section 1.2(d) are estimates and
may differ from the actual amounts available to make distributions hereunder,
and no party shall have any obligation to make any payment hereunder due to the
assumed amounts calculated under this Section 1.2(d) being greater than the
actual amounts available.  For purposes of the applicable determinations
required by Section 10.7(b)(iv), Article XII and the definition of “Interest
Coverage Ratio,” the expected interest on Notes and floating rate Collateral
Obligations shall be calculated using the then current interest rates applicable
thereto.

 

(e)           After the Reinvestment Period, in determining any amount required
to satisfy any Coverage Test, for purposes of the priorities set forth in
Section 11.1(a)(i), the Aggregate Outstanding Amount of the Notes shall give
effect, first, to the application of Principal Proceeds to be used on the
applicable Distribution Date to repay principal of the Notes and, second, to the
application of Interest Proceeds on such Distribution Date pursuant to all prior
clauses in the priorities set forth in Section 11.1(a)(i).

 

(f)            References in Section 11.1(a) to calculations made on a “pro
forma basis” shall mean such calculations after giving effect to all payments,
in accordance with the Priority of Distributions described herein, that precede
(in priority of payment) or include the clause in which such calculation is
made.

 

(g)           Except as otherwise provided herein, Defaulted Obligations shall
not be included in the calculation of the Collateral Quality Test.

 

9

--------------------------------------------------------------------------------


 

(h)                                 For purposes of calculating all
Concentration Limitations, in both the numerator and the denominator of any
component of the Concentration Limitations, Defaulted Obligations shall be
treated as having a Principal Balance equal to zero.

 

(i)                                     For purposes of calculating compliance
with the Investment Criteria, upon the direction of the Portfolio Manager by
notice to the Trustee and the Collateral Administrator, any Eligible Investment
representing Principal Proceeds received upon the maturity, redemption, sale or
other disposition of Collateral Obligations shall be deemed to have the
characteristics of either Cash or such Collateral Obligations, as specified in
such direction of the Portfolio Manager, until reinvested in additional
Collateral Obligations.  Such calculations shall be based upon the principal
amount of such Collateral Obligations, except in the case of Defaulted
Obligations and Credit Risk Obligations, in which case the calculations shall be
based upon the Principal Proceeds received on the disposition or sale of such
Defaulted Obligations or Credit Risk Obligations.

 

(j)                                    For purposes of calculating the Sale
Proceeds of a Collateral Obligation in sale transactions, Sale Proceeds shall
include any Principal Financed Accrued Interest received in respect of such
sale.

 

(k)                                 For purposes of calculating clause (iii) of
the definition of Concentration Limitations, without duplication, the amounts on
deposit in the Collection Account and the Ramp-Up Account (including Eligible
Investments therein) representing Principal Proceeds shall each be deemed to be
a floating rate Collateral Obligation that is a Senior Secured Loan.

 

(l)                                     If withholding tax is imposed on (i) any
amendment, waiver, consent or extension fees, (ii) commitment fees or other
similar fees in respect of Revolving Collateral Obligations and Delayed Drawdown
Collateral Obligations or (iii) any other Collateral Obligation that becomes
subject to withholding tax, the calculations of the Weighted Average Floating
Spread, the Weighted Average Fixed Coupon and the Interest Coverage Test (and
all component calculations of such calculations and tests, including when such a
component calculation is calculated independently), as applicable, shall be made
on a net basis after taking into account such withholding, unless the obligor is
required to make “gross-up” payments to the Issuer that cover the full amount of
any such withholding tax on an after-tax basis pursuant to the Underlying
Instrument with respect thereto.

 

(m)                             Notwithstanding any other provision of this
Indenture to the contrary, all monetary calculations under this Indenture shall
be in U.S. Dollars.

 

(n)                                 Unless otherwise specified, any reference to
the fee payable under Section 11.1 to an amount calculated with respect to the
applicable period specified in the calculation thereof at a per annum rate shall
be computed on the basis of a 360-day year of twelve 30-day months for such
period.  Any fees applicable to periods shorter than or longer than a calendar
quarter shall be prorated to the actual number of days within such period.

 

(o)                                 Unless otherwise specified, test
calculations that evaluate to a percentage shall be rounded to the nearest
ten-thousandth and test calculations that evaluate to a number shall be rounded
to the nearest one-hundredth.

 

10

--------------------------------------------------------------------------------



 

(p)                                 Unless otherwise specifically provided
herein, all calculations required to be made and all reports which are to be
prepared pursuant to this Indenture shall be made on the basis of the trade
date.

 

(q)                                 Determination of the purchase price of a
Collateral Obligation shall be made independently each time such Collateral
Obligation is purchased by the Issuer and pledged to the Trustee, without giving
effect to whether the Issuer has previously purchased such Collateral Obligation
(or an obligation of the related borrower or issuer).

 

(r)                                    For purposes of calculating the
Collateral Quality Test, DIP Collateral Obligations will be treated as having an
S&P Recovery Rate equal to the S&P Recovery Rate for Senior Secured Loans.

 

(s)                                   If any Collateral Obligation included in a
Closing Date Participation Interest is not elevated by an assignment agreement
prior to the end of the Ramp-Up Period, such Collateral Obligation will be
deemed to have a principal balance for purposes of determining the Adjusted
Collateral Principal Amount equal to the S&P Collateral Value until the date on
which such Collateral Obligation is assigned to the Issuer.

 

(t)                                    For purposes of the definition of
Collateral Obligation, the reference to the “purchase” of a Collateral
Obligation shall include the purchase of an obligation with cash, the receipt of
an obligation by the Issuer in connection with a Contribution and the receipt of
a new obligation in connection with the redemption and re-issuance of an
obligation in a cashless roll where the redemption proceeds with respect to the
Collateral Obligation being redeemed are “rolled” into the new obligation.

 

11

--------------------------------------------------------------------------------



 

ARTICLE II

 

THE NOTES

 

Section 2.1.                                                   Forms Generally. 
The Notes and the Trustee’s or Authenticating Agent’s certificate of
authentication thereon (the “Certificate of Authentication”) shall be in
substantially the forms required by this Article II, with such appropriate
insertions, omissions, substitutions and other variations as are required or
permitted by this Indenture, and may have such letters, numbers or other marks
of identification and such legends or endorsements placed thereon, as may be
consistent herewith, determined by an Authorized Officer of the Issuer executing
such Notes as evidenced by its execution of such Notes.  Any portion of the text
of any Note may be set forth on the reverse thereof, with an appropriate
reference thereto on the face of the Note.

 

Global Notes and Certificated Notes of the same Class may have the same
identifying numbers (e.g., CUSIP). As an administrative convenience or in
connection with a Re-Pricing or an implementation of the Bankruptcy
Subordination Agreement, the Issuer or the Issuer’s agent may obtain a separate
CUSIP or separate CUSIPs (or similar identifying numbers) for all or a portion
of any Class of Notes.

 

Section 2.2.                                                   Forms of
Notes.  (a) The forms of the Notes shall be as set forth in the applicable part
of Exhibit A hereto.

 

(b)                                 Regulation S Global Notes, Temporary Global
Notes and Rule 144A Global Notes.

 

(i)                                     Except for Notes issued in the form of
Certificated Notes, the Notes of each Class sold to Qualified Purchasers that
are non-”U.S. persons” (as defined in Regulation S) in offshore transactions in
reliance on Regulation S shall be issued in the form of Temporary Global Notes
with the applicable legend set forth in the applicable Exhibit A added thereto,
which shall be deposited with the Trustee as custodian for, and registered in
the name of a nominee of, DTC for the respective accounts of Euroclear and
Clearstream, duly executed by the Issuer and authenticated by the Trustee as
hereinafter provided.  On or after the 40th day following the later of the
Closing Date and the commencement of the offering of the Notes (the “Restricted
Period”), beneficial interests in a Temporary Global Note of any Class of
Co-Issued Notes may be exchanged for interests in a permanent Regulation S
Global Note of the same Class, with a deemed representation from the beneficial
owner(s) of such Temporary Global Note that such beneficial owner(s) are
Qualified Purchasers that are not “U.S. persons” (as defined in Regulation S);
provided that, on the 40th day after the later of the Closing Date and the
commencement of the offering of the Notes, the beneficial owners of a Temporary
Global Note shall be deemed to have directed the Issuer to request that such
beneficial interests in such Temporary Global Note be exchanged into a
beneficial interest in a permanent Regulation S Global Note.  During the
Restricted Period, interests in a Temporary Global Note will not be transferable
to a person that takes delivery in the form of any interest in a Rule 144A
Global Note or a Certificated Note.

 

12

--------------------------------------------------------------------------------



 

(ii)                                  Except for Notes issued in the form of
Certificated Notes, the Notes of each Class sold to persons that are QIB/QPs
shall be issued initially in the form of one Rule 144A Global Note per Class in
definitive, fully registered form without interest coupons in the applicable
form attached as Exhibit A hereto, which shall be deposited with the Trustee as
custodian for, and registered in the name of a nominee of, DTC, duly executed by
the Issuer and authenticated by the Trustee or the Authenticating Agent as
hereinafter provided.

 

(iii)                               The Aggregate Outstanding Amount of the
Regulation S Global Notes and the Rule 144A Global Notes may from time to time
be increased or decreased by adjustments made on the records of the Trustee or
DTC or its nominee, as the case may be, as hereinafter provided.

 

(c)                                  Certificated Notes. Notes sold to persons
that are AI/QPs and Notes sold to Purchasers that request a Certificated Note
will be issued as Certificated Notes registered in the name of the beneficial
owner or a nominee thereof, duly executed by the Issuer and authenticated by the
Trustee as hereinafter provided.

 

(d)                                 Book Entry Provisions.  This
Section 2.2(d) shall apply only to Global Notes deposited with or on behalf of
DTC.

 

Agent Members and owners of beneficial interests in Global Notes shall have no
rights under this Indenture with respect to any Global Notes held by the
Trustee, as custodian for DTC and DTC may be treated by the Issuer, the Trustee,
and any agent of the Issuer or the Trustee as the absolute owner of such Note
for all purposes whatsoever.  Notwithstanding the foregoing, nothing herein
shall prevent the Issuer, the Trustee, or any agent of the Issuer or the
Trustee, from giving effect to any written certification, proxy or other
authorization furnished by DTC or impair, as between DTC and its Agent Members,
the operation of customary practices governing the exercise of the rights of a
Holder of any Note.

 

Section 2.3.                                                   Authorized
Amount; Stated Maturity; Denominations.  The aggregate principal amount of the
Notes that may be authenticated and delivered under this Indenture is limited to
U.S$365,700,000 aggregate principal amount of Notes, except for Deferred
Interest with respect to the Deferred Interest Notes, Additional Notes issued
pursuant to Section 2.4 and Notes issued pursuant to supplemental indentures in
accordance with Article VIII.

 

13

--------------------------------------------------------------------------------



 

Such Notes shall be divided into the Classes, having the designations, original
principal amounts and other characteristics as follows:

Notes

 

Class Designation

 

Class A-1A
Notes

 

Class A-1B
Notes

 

Class A-2
Notes

 

Class B
Notes

 

Class C
Notes

Type

 

Senior Secured Floating Rate

 

Senior Secured Floating Rate

 

Senior Secured Floating Rate

 

Secured Deferrable Floating Rate

 

Mezzanine Secured Deferrable Floating Rate

 

 

 

 

 

 

 

 

 

 

 

Initial Principal Amount /Face Amount (U.S.$)

 

U.S. $205,900,000

 

U.S. $45,000,000

 

U.S.$55,100,000

 

U.S.$29,300,000

 

U.S.$30,400,000

S&P Initial Rating

 

“AAA (sf)”

 

“AAA (sf)”

 

“AA (sf)”

 

“A (sf)”

 

“BBB- (sf)”

Fitch Initial Rating

 

“AAAsf”

 

“AAAsf”

 

N/A

 

N/A

 

N/A

Interest Rate*

 

LIBOR** + 1.55%

 

LIBOR** + ***

 

LIBOR** + 2.15%

 

LIBOR** + 3.00%

 

LIBOR** + 4.00%

Stated Maturity

 

Distribution Date in October 2030

 

Distribution Date in October 2030

 

Distribution Date in October 2030

 

Distribution Date in October 2030

 

Distribution Date in October 2030

Minimum Denominations**** (U.S.$) (Integral Multiples)

 

U.S.$250,000 (U.S.$1.00)

 

U.S.$250,000 (U.S.$1.00)

 

U.S.$250,000 (U.S.$1.00)

 

U.S.$250,000 (U.S.$1.00)

 

U.S.$250,000 (U.S.$1.00)

Ranking of the Notes:

 

 

 

 

 

 

 

 

 

 

Pari Passu Class(es)

 

A-1B

 

A-1A

 

None

 

None

 

None

Priority Class(es)

 

None

 

None

 

A-1A, A-1B

 

A-1A, A-1B, A-2

 

A-1A, A-1B, A-2, B

Junior Class(es)

 

A-2, B, C, Interests

 

A-2, B, C, Interests

 

B, C, Interests

 

C, Interests

 

Interests

Deferred Interest Notes

 

No

 

No

 

No

 

Yes

 

Yes

Re-Pricing Eligible Notes

 

No

 

No

 

No

 

Yes

 

Yes

Form

 

Book-Entry (Physical for AIs)

 

Book-Entry (Physical for AIs)

 

Book-Entry (Physical for AIs)

 

Book-Entry (Physical for AIs)

 

Book-Entry (Physical for AIs)

Non-U.S. Holders Permitted

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

 

--------------------------------------------------------------------------------

*                   The spread over LIBOR applicable to any Class of Re-Pricing
Eligible Notes may be reduced in connection with a Re-Pricing of such Class of
Re-Pricing Eligible Notes, subject to the conditions set forth in Section 9.8.

**              LIBOR is calculated as set forth in Exhibit C hereto. LIBOR for
the first Interest Accrual Period will be set on two different Notional
Determination Dates and, therefore, two different rates may apply during that
period.

***         The Class A-1B Notes shall accrue interest at an interest rate equal
to (i) during the period from the Closing Date to but excluding the Distribution
Date in October 2020, LIBOR + 1.50% and (ii) thereafter, LIBOR + 1.80%.

****    An exception to the minimum denominations may be granted by the Issuer
in accordance with Article VIII hereof.

 

The Notes shall be issued in minimum denominations of U.S.$250,000 and integral
multiples of U.S.$1.00 in excess thereof (the “Authorized Denominations”);
provided that an exception to the minimum denominations may be granted by the
Issuer solely to allow for compliance with applicable Risk Retention
Regulations.

 

Section 2.4.                                                   Additional
Notes.  (a)  At any time during the Reinvestment Period or, solely in the case
of a Risk Retention Issuance, during and after the Reinvestment Period, subject
to (x) the written approval of the Portfolio Manager, the Retention Holder and
the Issuer and (y) solely in the case of an additional issuance of any Class A-1
Notes (other than any such additional issuance that is a Risk Retention Issuance
or that is being made contemporaneously with a Refinancing or Partial Redemption
by Refinancing of the Class A-1A Notes or the Class A-1B Notes, as applicable),
a Majority of the Class A-1 Notes, the Issuer may, pursuant to a supplemental
indenture in accordance with Section 8.1 hereof, issue and sell Additional Notes
(including a Risk Retention Issuance) of (i) each Class and/or (ii) with notice
to S&P, additional

 

14

--------------------------------------------------------------------------------



 

secured or unsecured notes of one or more new classes that are junior in right
of payment to the Notes (such Additional Notes, “Junior Mezzanine Notes”) up to,
in the case of an additional issuance of a Class of Notes (other than a Risk
Retention Issuance), an aggregate maximum amount of Additional Notes equal to
100% of the original principal amount of each such Class of Notes; provided that
(i) the Issuer shall comply with the requirements of Sections 2.6, 3.2, 7.9 and
8.1, (ii) solely with respect to an additional issuance of such Notes, the
Issuer provides notice of such issuance to each Rating Agency then rating a
Class of Notes, (iii) solely with respect to an additional issuance of Notes
(other than a Risk Retention Issuance), immediately after giving effect to such
issuance and the application of the net proceeds thereof, each
Overcollateralization Ratio Test is maintained or improved, (iv) the issuance of
such Notes shall be proportional across all Classes of Notes that are rated by a
Rating Agency (including additional Notes of any Class of Notes issued on the
Closing Date); provided, that a larger proportion of Junior Mezzanine Notes may
be issued, (v) the proceeds of any Additional Notes (net of fees and expenses
incurred in connection with such issuance) shall be treated as Principal
Proceeds, used to purchase additional Collateral Obligations or, solely with the
proceeds of an issuance of additional Junior Mezzanine Notes, applied as
otherwise permitted under this Indenture (including being designated as Interest
Proceeds); provided that the Issuer has consented to treating as Principal
Proceeds any proceeds of an additional issuance in excess of the Reinvestment
Target Par Balance, (vi) for any issuance other than a Risk Retention Issuance,
Tax Advice shall be delivered to the Trustee to the effect that (A) such
additional issuance shall not result in the Issuer becoming subject to U.S.
federal income taxation with respect to its net income or to any withholding tax
liability under Section 1446 of the Code and (B) any additional Class A-1 Notes,
Class A-2 Notes, Class B Notes or Class C Notes will be treated as debt for U.S.
federal income tax purposes; provided, however, that the Tax Advice described in
clause (vi)(B) will not be required with respect to any additional Notes that
bear a different CUSIP number (or equivalent identifier) from the Notes of the
same Class that are Outstanding at the time of the additional issuance,
(vii) the Additional Notes will be issued in a manner that allows the Issuer to
accurately provide the tax information that this Indenture requires the Issuer
to provide to Holders and beneficial owners of Notes, (viii) the terms and
conditions of the Additional Notes of each Class issued pursuant to this
Section 2.4 shall be identical to those of the initial Notes of that
Class (except that any interest due on the Additional Notes shall accrue from
the issue date of such Additional Notes and the interest rate and price of such
Additional Notes do not have to be identical to those of the initial Notes of
that Class; provided, that the spread above LIBOR on such notes may not exceed
the spread above LIBOR applicable to the initial Notes of that Class), (ix) in
the case of any issuance of Junior Mezzanine Notes, either (A) Tax Advice is
delivered to the Trustee to the effect that such Junior Mezzanine Notes will be
treated as debt for U.S. federal income tax purposes, or (B) (1) unless
otherwise specified in a signed investor representation letter in connection
with the date such Junior Mezzanine Notes are issued, each purchaser or
transferee of any such note or any beneficial interest therein shall be deemed
to represent that it is not a Benefit Plan Investor or a Controlling Person,
that for so long as it holds such notes, it will not be a Benefit Plan Investor
or a Controlling Person and, if it is subject to Similar Law, its acquisition
and holding of such notes will not cause the Issuer to be subject to any Similar
Law, (2) any such Junior Mezzanine Notes sold to Persons that have represented
(or deemed to have represented) that they are Benefit Plan Investors or
Controlling Persons shall be issued in the form of Certificated Notes and (3) no
transfer of an interest in any such Junior Mezzanine Note to a proposed
transferee that has represented that it is a Benefit Plan

 

15

--------------------------------------------------------------------------------



 

Investor or Controlling Person will be effective, and the Trustee, the Registrar
and the Issuer will not recognize any such transfer, if to their knowledge,
based on representations made or deemed to have been made by holders of such
Junior Mezzanine Notes, such transfer would result in Benefit Plan Investors
owning 25% or more of the Aggregate Outstanding Amount of such class of Junior
Mezzanine Notes as determined in accordance with the Plan Asset Regulations and
the Indenture; provided that, for purposes of the foregoing calculation, (x) the
investment by a Benefit Plan Investor shall be treated as plan assets for
purposes of calculating the 25% threshold under the significant participation
test in accordance with the Plan Asset Regulations only the extent of the
percentage of the equity interests in such entity held by Benefit Plan Investors
and (y) any such Junior Mezzanine Note held by any Controlling Person shall be
excluded and treated as not Outstanding; provided, further, that, for the
avoidance of doubt, if clause (ix)(A) is not satisfied with respect to any
Junior Mezzanine Notes issued after the Closing Date, the Registrar shall not
recognize any acquisition or transfer of Junior Mezzanine Notes if it knows,
based on representations made or deemed to have been made by the owners of such
notes or any interest therein that such transfer would result in 25% or more (or
such lesser percentage determined by the Portfolio Manager and notified to the
Trustee) of the Aggregate Outstanding Amount of the class of Junior Mezzanine
Notes to be transferred being held by Benefit Plan Investors, as calculated
pursuant to the Plan Asset Regulations and this Indenture, and (x) an Officer’s
certificate of the Issuer shall be delivered to the Trustee stating that the
conditions of this Section 2.4(a) have been satisfied.

 

(b)                                       Interest on the Additional Notes shall
be payable commencing on the first Distribution Date following the issue date of
such Additional Notes (if issued prior to the applicable Record Date).  The
Additional Notes of any Class shall rank pari passu in all respects with the
initial Notes of that Class.

 

Section 2.5.                                                   Execution,
Authentication, Delivery and Dating.  The Notes shall be executed on behalf of
Issuer by one its Authorized Officers.  The signature of such Authorized Officer
on the Notes may be manual or facsimile.

 

Notes bearing the manual or facsimile signatures of individuals who were at the
time of execution Authorized Officers of the Issuer shall bind the Issuer,
notwithstanding the fact that such individuals or any of them have ceased to
hold such offices prior to the authentication and delivery of such Notes or did
not hold such offices at the date of issuance of such Notes.

 

At any time and from time to time after the execution and delivery of this
Indenture, the Issuer may deliver Notes executed by the Issuer to the Trustee or
the Authenticating Agent for authentication and the Trustee or the
Authenticating Agent, upon Issuer Order, shall authenticate and deliver such
Notes as provided in this Indenture and not otherwise.

 

Each Note authenticated and delivered by the Trustee or the Authenticating Agent
upon Issuer Order on the Closing Date shall be dated as of the Closing Date. 
All other Notes that are authenticated after the Closing Date for any other
purpose under this Indenture shall be dated the date of their authentication.

 

Notes issued upon transfer, exchange or replacement of other Notes shall be
issued in Authorized Denominations reflecting the original Aggregate Outstanding
Amount of the Notes

 

16

--------------------------------------------------------------------------------



 

so transferred, exchanged or replaced, but shall represent only the current
Outstanding principal amount of the Notes so transferred, exchanged or
replaced.  In the event that any Note is divided into more than one Note in
accordance with this Article II, the original principal amount of such Note
shall be proportionately divided among the Notes delivered in exchange therefor
and shall be deemed to be the original aggregate principal amount (or original
aggregate face amount, as applicable) of such subsequently issued Notes.

 

No Note shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose, unless there appears on such Note a Certificate of
Authentication, substantially in the form provided for herein, executed by the
Trustee or by the Authenticating Agent by the manual signature of one of their
authorized signatories, and such certificate upon any Note shall be conclusive
evidence, and the only evidence, that such Note has been duly authenticated and
delivered hereunder.

 

Section 2.6.                                                   Registration,
Registration of Transfer and Exchange.  (a) The Issuer shall cause to be kept a
register (the “Register”) at the Corporate Trust Office in which, subject to
such reasonable regulations as it may prescribe, the Issuer shall provide for
the registration of Notes and the registration of transfers of Notes.  The
Trustee is hereby initially appointed “Registrar” for the purpose of maintaining
the Register and registering Notes and transfers of such Notes with respect to
the Register maintained in the United States as herein provided.  Upon any
resignation or removal of the Registrar, the Issuer shall promptly appoint a
successor.

 

If a Person other than the Trustee is appointed by the Issuer as Registrar, the
Issuer shall give the Trustee prompt written notice of the appointment of a
Registrar and of the location, and any change in the location, of the Register,
and the Trustee shall have the right to inspect the Register at all reasonable
times and to obtain copies thereof and the Trustee shall have the right to rely
upon a certificate executed on behalf of the Registrar by an Officer thereof as
to the names and addresses of the Holders of the Notes and the principal or face
amounts and numbers of such Notes.  Upon reasonable request at any time the
Registrar shall provide to the Issuer, the Portfolio Manager, the Initial
Purchaser or any Holder a current list of Holders as reflected in the Register.

 

Subject to this Section 2.6, upon surrender for registration of transfer of any
Notes at the office or agency of the Issuer to be maintained as provided in
Section 7.2, the Issuer shall execute, and the Trustee shall authenticate and
deliver, in the name of the designated transferee or transferees, one or more
new Notes of any Authorized Denomination and of a like aggregate principal or
face amount.  At any time, the Issuer, the Portfolio Manager, the Initial
Purchaser may request a list of Holders from the Trustee and the Trustee shall
provide such a list of Holders to the extent such information is available to
the Trustee.  At the expense of the Issuer and the direction of the Issuer, the
Initial Purchaser or the Portfolio Manager, the Trustee shall request a list of
participants from the book-entry depositories and provide such list to the
Issuer, the Initial Purchaser or the Portfolio Manager, respectively.

 

At the option of the Holder, Notes may be exchanged for Notes of like terms, in
any Authorized Denominations and of like aggregate principal or face amount,
upon surrender of the Notes to be exchanged at such office or agency.  Whenever
any Note is surrendered for

 

17

--------------------------------------------------------------------------------



 

exchange, the Issuer shall execute, and the Trustee shall authenticate and
deliver, the Notes that the Holder making the exchange is entitled to receive.

 

All Notes issued and authenticated upon any registration of transfer or exchange
of Notes shall be the valid obligations of the Issuer, evidencing the same debt
(to the extent they evidence debt), and entitled to the same benefits under this
Indenture as the Notes surrendered upon such registration of transfer or
exchange.

 

Every Note presented or surrendered for registration of transfer or exchange
shall be duly endorsed, or be accompanied by a written instrument of transfer in
form reasonably satisfactory to the Registrar duly executed by the Holder
thereof or his attorney duly authorized in writing,  with such signature
guaranteed by an “eligible guarantor institution” meeting the requirements of
the Registrar, which requirements include membership or participation in
Securities Transfer Agents Medallion Program (“STAMP”) or such other “signature
guarantee program” as may be determined by the Registrar in addition to, or in
substitution for, STAMP, all in accordance with the Exchange Act.

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of Notes, but the Trustee may require payment of a sum sufficient to
cover any tax or other governmental charge payable in connection therewith.  The
Registrar or the Trustee shall be permitted to request such evidence reasonably
satisfactory to it documenting the identity and/or signature of the transferor
and the transferee.

 

(b)                                 No Note may be sold or transferred
(including, without limitation, by pledge or hypothecation) unless such sale or
transfer is exempt from the registration requirements of the Securities Act, is
exempt from the registration requirements under applicable state securities laws
and will not cause the Issuer to become subject to the requirement that it
register as an investment company under the Investment Company Act.

 

(i)                                     No Note may be offered, sold or
delivered or transferred (including, without limitation, by pledge or
hypothecation) except (A) to (1) a Qualified Purchaser that is a non-”U.S.
person” (as defined under Regulation S) in accordance with the requirements of
Regulation S, (2) a QIB/QP or (3) solely in the case of Certificated Notes, an
AI/QP and (B) in accordance with any applicable law.

 

(ii)                                  No Note may be offered, sold or delivered
(i) as part of the distribution by the Initial Purchaser at any time or
(ii) otherwise until 40 days after the Closing Date within the United States or
to, or for the benefit of, “U.S. persons” (as defined in Regulation S) except in
accordance with Rule 144A or an exemption from the registration requirements of
the Securities Act, to Persons purchasing for their own account or for the
accounts of one or more Qualified Institutional Buyers for which the purchaser
is acting as a fiduciary or agent. The Notes may be sold or resold, as the case
may be, in offshore transactions to Qualified Purchasers that are non-”U.S.
persons” (as defined in Regulation S) in reliance on Regulation S. No Rule 144A
Global Note may at any time be held by or on behalf of any Person that is not a
QIB/QP, and no Temporary Global Note or Regulation S Global Note may be held at
any time by or on behalf of any Person that is either (A) not a Qualified
Purchaser or (B) is a U.S. person. None of the

 

18

--------------------------------------------------------------------------------



 

Issuer, the Trustee or any other Person may register the Notes under the
Securities Act or any state securities laws or the applicable laws of any other
jurisdiction.

 

(c)                                  No transfer of a beneficial interest in a
Note will be effective, and the Trustee and the Issuer will not recognize any
such transfer, if the transferee’s acquisition, holding or disposition of such
interest would constitute or result in a prohibited transaction under
Section 406 of ERISA or Section 4975 of the Code (or in a violation of any
Similar Law or other applicable law), unless an exemption is available and all
conditions have been satisfied.

 

(d)                                 The Trustee shall not be responsible for
ascertaining whether any transfer complies with, or for otherwise monitoring or
determining compliance with, the requirements or terms of the Securities Act,
applicable state securities laws or the applicable laws of any other
jurisdiction, ERISA, the Code or the Investment Company Act; except that if a
Transfer Certificate is specifically required by the terms of this Section 2.6
to be provided to the Trustee, the Trustee shall be under a duty to receive and
examine the same to determine whether it conforms substantially on its face to
the applicable requirements of this Indenture and shall promptly notify the
party delivering the same if such certificate does not comply with such terms.

 

(e)                                  So long as a Global Note remains
Outstanding and is held by or on behalf of DTC, transfers of such Global Note,
in whole or in part, shall only be made in accordance with Section 2.2(b) and
this Section 2.6(e).

 

(i)                                     Subject to clauses (ii) and (iii) of
this Section 2.6(e), transfers of a Global Note shall be limited to transfers of
such Global Note in whole, but not in part, to nominees of DTC or to a successor
of DTC or such successor’s nominee.

 

(ii)                                  Rule 144A Global Note to Regulation S
Global Note.  If a Holder of a beneficial interest in a Rule 144A Global Note
deposited with DTC wishes at any time to exchange its interest in such Rule 144A
Global Note for an interest in the corresponding Regulation S Global Note, or to
transfer its interest in such Rule 144A Global Note to a Person who wishes to
take delivery thereof in the form of an interest in the corresponding Regulation
S Global Note, such Holder may, provided such Holder is a Qualified Purchaser
that is not or, in the case of a transfer, the transferee is a Qualified
Purchaser that is not, a U.S. person and is acquiring such interest in an
offshore transaction, subject to the immediately succeeding sentence and the
rules and procedures of DTC, exchange or transfer, or cause the exchange or
transfer of, such interest for an equivalent beneficial interest in the
corresponding Regulation S Global Note.  Upon receipt by the Trustee or the
Registrar of (A) instructions given in accordance with DTC’s procedures from an
Agent Member directing the Trustee or the Registrar to credit or cause to be
credited a beneficial interest in the corresponding Regulation S Global Note,
but not less than the minimum denomination applicable to such Holder’s Notes, in
an amount equal to the beneficial interest in the Rule 144A Global Note to be
exchanged or transferred, (B) a written order given in accordance with DTC’s
procedures containing information regarding the participant account of DTC and
the Euroclear or Clearstream account to be credited with such increase and
(C)the applicable Transfer Certificate, then the Trustee or the Registrar shall
approve the instructions at DTC to reduce the principal amount of the

 

19

--------------------------------------------------------------------------------


 

Rule 144A Global Note and to increase the principal amount of the Regulation S
Global Note by the aggregate principal amount of the beneficial interest in the
Rule 144A Global Note to be exchanged or transferred, and to credit or cause to
be credited to the securities account of the Person specified in such
instructions a beneficial interest in the corresponding Regulation S Global Note
equal to the reduction in the principal amount of the Rule 144A Global Note.

 

(iii)                               Regulation S Global Note to Rule 144A Global
Note.  If a Holder of a beneficial interest in a Regulation S Global Note
deposited with DTC wishes at any time to exchange its interest in such
Regulation S Global Note for an interest in the corresponding Rule 144A Global
Note or to transfer its interest in such Regulation S Global Note to a Person
who wishes to take delivery thereof in the form of an interest in the
corresponding Rule 144A Global Note, such Holder may, subject to the immediately
succeeding sentence and the rules and procedures of Euroclear, Clearstream
and/or DTC, as the case may be, exchange or transfer, or cause the exchange or
transfer of, such interest for an equivalent beneficial interest in the
corresponding Rule 144A Global Note.  Upon receipt by the Trustee or the
Registrar of (A) instructions from Euroclear, Clearstream and/or DTC, as the
case may be, directing the Registrar to cause to be credited a beneficial
interest in the corresponding Rule 144A Global Note in an amount equal to the
beneficial interest in such Regulation S Global Note, but not less than the
minimum denomination applicable to such Holder’s Notes to be exchanged or
transferred, such instructions to contain information regarding the participant
account with DTC to be credited with such increase and (B) the applicable
Transfer Certificate, then the Registrar shall approve the instructions at DTC
to reduce, or cause to be reduced, the Regulation S Global Note by the aggregate
principal amount of the beneficial interest in the Regulation S Global Note to
be transferred or exchanged and the Registrar shall instruct DTC, concurrently
with such reduction, to credit or cause to be credited to the securities account
of the Person specified in such instructions a beneficial interest in the
corresponding Rule 144A Global Note equal to the reduction in the principal
amount of the Regulation S Global Note.

 

(iv)                              Transfer and Exchange of Certificated Note to
Certificated Note.  If a Holder of a Certificated Note wishes at any time to
exchange such Certificated Note for one or more Certificated Notes or transfer
such Certificated Note to a transferee who wishes to take delivery thereof in
the form of a Certificated Note, such Holder may effect such exchange or
transfer in accordance with this Section 2.6(e)(iv).  Upon receipt by the
Trustee or the Registrar of (A) a Holder’s Certificated Note properly endorsed
for assignment to the transferee, and (B) the applicable Transfer Certificate,
then the Trustee or the Registrar shall cancel such Certificated Note in
accordance with Section 2.10, record the transfer in the Register in accordance
with Section 2.6(a) and upon execution by the Issuer authenticate and deliver
one or more Certificated Notes bearing the same designation as the Certificated
Note endorsed for transfer, registered in the names specified in the assignment
described in clause (A) above, in principal amounts designated by the transferee
(the aggregate of such principal amounts being equal to the aggregate principal
amount of the Certificated Note surrendered by the transferor), and in
Authorized Denominations.

 

20

--------------------------------------------------------------------------------


 

(v)                                 Transfer of Global Notes to Certificated
Notes.  If a Holder of a beneficial interest in a Global Note deposited with DTC
wishes at any time to transfer its interest in such Global Note to a Person who
wishes to take delivery thereof in the form of a Certificated Note, such Holder
may, subject to the immediately succeeding sentence and the rules and procedures
of Euroclear, Clearstream and/or DTC, as the case may be, exchange or transfer,
or cause the exchange or transfer of, such interest for a Certificated Note.
Upon receipt by the Trustee or the Registrar of (A) the applicable Transfer
Certificate and (B) appropriate instructions from Euroclear, Clearstream and/or
DTC, as the case may be, if required, the Trustee or the Registrar shall approve
the instructions at DTC to reduce, or cause to be reduced, the applicable Global
Note by the aggregate principal amount of the beneficial interest in such Global
Note to be transferred, record the transfer in the Register in accordance with
Section 2.6(a) and upon execution by the Issuer authenticate and deliver one or
more Certificated Notes, registered in the names specified in the instructions
described in clause (B) above, in principal amounts designated by the transferee
(the aggregate of such principal amounts being equal to the aggregate principal
amount of the interest in the applicable Global Note transferred by the
transferor), and in Authorized Denominations.

 

(vi)                              Transfer and Exchange of Certificated Notes to
Global Notes.  If a Holder of a Certificated Note wishes at any time to exchange
its interest in such Certificated Note for a beneficial interest in a Global
Note or to transfer such Certificated Note to a Person who wishes to take
delivery thereof in the form of a beneficial interest in a Global Note, such
Holder may, subject to the immediately succeeding sentence and the rules and
procedures of Euroclear, Clearstream and/or DTC, as the case may be, exchange or
transfer, or cause the exchange or transfer of, such Certificated Note for
beneficial interest in a Global Note (provided that no Accredited Investor may
hold an interest in a Rule 144A Global Note).  Upon receipt by the Trustee or
the Registrar of (A) a Holder’s Certificated Note properly endorsed for
assignment to the transferee; (B) the applicable Transfer Certificate;
(C) instructions given in accordance with DTC’s procedures from an Agent Member
to instruct DTC to cause to be credited a beneficial interest in the Rule 144A
Global Notes in an amount equal to the Certificated Notes to be transferred or
exchanged; and (D) a written order given in accordance with DTC’s procedures
containing information regarding the participant’s account of DTC (and, in the
case of a Regulation S Global Note, the Euroclear or Clearstream account) to be
credited with such increase, the Trustee or the Registrar shall cancel such
Certificated Note in accordance with Section 2.10, record the transfer in the
Register in accordance with Section 2.6(a) and approve the instructions at DTC,
concurrently with such cancellation, to credit or cause to be credited to the
securities account of the Person specified in such instructions a beneficial
interest in the corresponding Global Note equal to the principal amount of the
Certificated Note transferred or exchanged.

 

(vii)                           Other Exchanges.  In the event that a Global
Note is exchanged for Notes in definitive registered form without interest
coupons pursuant to Section 2.11, such Global Notes may be exchanged for one
another only in accordance with such procedures as are substantially consistent
with the provisions above (including certification requirements intended to
ensure that such transfers are made only to Holders who are

 

21

--------------------------------------------------------------------------------


 

Qualified Purchasers in transactions exempt from registration under the
Securities Act), and as may be from time to time adopted by the Issuer and the
Trustee.

 

(f)                                   If Notes are issued upon the transfer,
exchange or replacement of Notes bearing the applicable legends set forth in the
applicable part of Exhibit A hereto, and if a request is made to remove such
applicable legend on such Notes, the Notes so issued shall bear such applicable
legend, or such applicable legend shall not be removed, as the case may be,
unless there is delivered to the Trustee and the Issuer such satisfactory
evidence, which may include an Opinion of Counsel acceptable to them, as may be
reasonably required by the Issuer (and which shall by its terms permit reliance
by the Trustee), to the effect that neither such applicable legend nor the
restrictions on transfer set forth therein are required to ensure that transfers
thereof comply with the provisions of the Securities Act, the Investment Company
Act, ERISA or the Code.  Upon provision of such satisfactory evidence, the
Trustee or its Authenticating Agent, at the written direction of the Issuer
shall, after due execution by the Issuer authenticate and deliver Notes that do
not bear such applicable legend.

 

(g)                                  Each Purchaser of an interest in a Global
Note shall be deemed to have represented and agreed as follows:

 

(i)                                     (A) In the case of Regulation S Global
Notes, it is a Qualified Purchaser that is not a “U.S. person” as defined in
Regulation S and is acquiring such Notes in an offshore transaction (as defined
in Regulation S) in reliance on the exemption from registration under the
Securities Act provided by Regulation S. (B) In the case of Rule 144A Global
Notes, (1) it is both (x) a “qualified institutional buyer” (as defined under
Rule 144A under the Securities Act, a “Qualified Institutional Buyer”) that is
not a broker-dealer which owns and invests on a discretionary basis less than
U.S.$25,000,000 in securities of issuers that are not affiliated persons of the
dealer and is not a plan referred to in paragraph (a)(1)(i)(D) or
(a)(1)(i)(E) of Rule 144A under the Securities Act or a trust fund referred to
in paragraph (a)(1)(i)(F) of Rule 144A under the Securities Act that holds the
assets of such a plan, if investment decisions with respect to the plan are made
by beneficiaries of the plan and (y) a “qualified purchaser” for purposes of
Section 3(c)(7) of the Investment Company Act, including an entity owned
exclusively by qualified purchasers (each, a “Qualified Purchaser”) or (2) it is
acquiring its interest in such Notes for its own account or for one or more
accounts all of the holders of which are Qualified Institutional Buyers and
Qualified Purchasers and as to which accounts it exercises sole investment
discretion and (3) if it would be an investment company but for the exclusions
from the Investment Company Act provided by Section 3(c)(1) or
Section 3(c)(7) thereof, (x) all of the beneficial owners of its outstanding
securities (other than short-term paper) that acquired such securities on or
before April 30, 1996 (“pre-amendment beneficial owners”) have consented to its
treatment as a “qualified purchaser” and (y) all of the pre amendment beneficial
owners of a company that would be an investment company but for the exclusions
from the Investment Company Act provided by Section 3(c)(1) or
Section 3(c)(7) thereof and that directly or indirectly owned any of its
outstanding securities (other than short-term paper) have consented to its
treatment as a Qualified Purchaser; and (4) it is acquiring such Notes for
investment and not for sale in connection with any distribution thereof in
violation of the Securities Act; and, it was not formed for the purpose of
investing in such Notes; and is not a

 

22

--------------------------------------------------------------------------------


 

partnership, common trust fund, special trust or pension, profit sharing or
other retirement trust fund or plan in which partners, beneficiaries or
participants, as applicable, may designate the particular investments to be
made; and it agrees that (1) it will not hold such Notes for the benefit of any
other person and will be the sole beneficial owner thereof for all purposes and
that, in accordance with the provisions therefor in this Indenture, it will not
sell participation interests in such Notes or enter into any other arrangement
pursuant to which any other person will be entitled to a beneficial interest in
the distributions on such Notes, and further that (2) all Notes purchased
directly or indirectly by it constitute an investment of no more than 40% of its
assets.

 

(ii)                                  In connection with the purchase of such
Notes: (A) none of the Transaction Parties or any of their respective Affiliates
is acting as a fiduciary or financial or investment advisor for it; (B) it is
not relying (for purposes of making any investment decision or otherwise) upon
any advice, counsel or representations (whether written or oral) of the
Transaction Parties or any of their respective Affiliates; (C) it has consulted
with its own legal, regulatory, tax, business, investment, financial and
accounting advisors to the extent it has deemed necessary and has made its own
independent investment decisions (including decisions regarding the suitability
of any transaction pursuant to this Indenture) based upon its own judgment and
upon any advice from such advisors as it has deemed necessary and not upon any
view expressed by the Transaction Parties or any of their respective Affiliates;
(D) it has read and understands the Offering Circular for such Notes; (E) it
will hold and transfer at least the Authorized Denomination of such Notes;
(F) it is a sophisticated investor and is purchasing the Notes with a full
understanding of the nature of such Notes and all of the terms, conditions and
risks thereof, and is capable of and willing to assume those risks; (G) is not
purchasing such Notes with a view to the resale, distribution or other
disposition thereof in violation of the Securities Act; provided that none of
the representations in clauses (A) through (C) is made by the Portfolio Manager
or any account for which the Portfolio Manager or any of its Affiliates acts as
investment adviser.

 

(iii)                               It understands that such Notes are being
offered only in a transaction not involving any public offering in the United
States within the meaning of the Securities Act, such Notes have not been and
will not be registered under the Securities Act, and, if in the future it
decides to offer, resell, pledge or otherwise transfer such Notes, such Notes
may be offered, resold, pledged or otherwise transferred only in accordance with
the provisions of this Indenture and the legend on such Notes.  It acknowledges
that no representation has been made as to the availability of any exemption
under the Securities Act or any state or other securities laws for resale of
such Notes.  It understands that neither the Issuer nor the pool of collateral
has been registered under the Investment Company Act in reliance on an exemption
from registration thereunder.

 

(iv)                              It will provide notice to each person to whom
it proposes to transfer any interest in such Notes of the transfer restrictions
and representations set forth in Section 2.6 of this Indenture, including the
Exhibits referenced herein.

 

(v)                                 It agrees that it will not, prior to the
date which is one year (or, if longer, the applicable preference period then in
effect) plus one day after the payment in full of

 

23

--------------------------------------------------------------------------------


 

all Notes, institute against, or join any other Person in instituting against,
the Issuer, any bankruptcy, reorganization, arrangement, insolvency, winding up,
moratorium or liquidation Proceedings, or other Proceedings under U.S. federal
or state bankruptcy or similar laws. It agrees that it is subject to the
Bankruptcy Subordination Agreement.

 

(vi)                              It understands and agrees that such Notes are
limited recourse obligations of the Issuer, payable solely from proceeds of the
Assets in accordance with the Priority of Distributions, and following
realization of the Assets and application of the proceeds thereof in accordance
with this Indenture, all obligations of and any claims against the Issuer
hereunder or in connection therewith will be extinguished and will not
thereafter revive.

 

(vii)                           It acknowledges and agrees that (A) the Issuer
has the right to compel any Non-Permitted Holder to sell its interest in such
Notes or to sell such interest on behalf of such Non-Permitted Holder and (B) in
the case of Re-Pricing Eligible Notes, the Issuer has the right to compel any
Non-Consenting Holder to sell its interest in such Notes, to sell such interest
on behalf of such Non-Consenting Holder or to redeem such Notes.

 

(viii)                        It acknowledges and agrees that (A) the Trustee
will provide to the Issuer and the Portfolio Manager upon reasonable request all
information reasonably available to the Trustee in connection with regulatory
matters, including any information that is  necessary or advisable in order for
the Issuer or the Portfolio Manager (or its parent or Affiliates) to comply with
regulatory requirements, (B) with respect to each Certifying Person, unless such
Certifying Person instructs the Trustee otherwise, the Trustee will upon request
of the Issuer or the Portfolio Manager share with the Issuer and the Portfolio
Manager the identity of such Certifying Person, as identified to the Trustee by
written certification from such Certifying Person, (C) the Trustee will obtain
and provide to the Issuer and the Portfolio Manager upon request a list of
participants in DTC, Euroclear or Clearstream holding positions in the Notes,
(D) upon written request, the registrar shall provide to the Issuer, the
Portfolio Manager, the Initial Purchaser or any Holder a current list of Holders
as reflected in the Register, and by accepting such information, each Holder
will be deemed to have agreed that such information will be used for no purpose
other than the exercise of its rights under this Indenture and (E) subject to
the duties and responsibilities of the Trustee set forth in this Indenture, the
Trustee will have no liability for any such disclosure under (A) through (D) or
the accuracy thereof.

 

(ix)                              It agrees to provide to the Issuer and the
Portfolio Manager all information reasonably available to it that is reasonably
requested by the Issuer or the Portfolio Manager in connection with regulatory
matters, including any information that is necessary or advisable in order for
the Issuer or the Portfolio Manager (or its Affiliates) to comply with
regulatory requirements applicable to the Issuer or the Portfolio Manager from
time to time.

 

(x)                                 [Reserved].

 

(xi)                              It acknowledges and agrees that (A) the
Transaction Documents contain limitations on the rights of the Holders to
institute legal or other proceedings against the

 

24

--------------------------------------------------------------------------------


 

Transaction Parties, (B) it will comply with the express terms of the applicable
Transaction Documents if it seeks to institute any such proceeding and (C) the
Transaction Documents do not impose any duty or obligation on the Issuer or its
officers, shareholders, members or managers to institute on behalf of any
Holder, or join any Holder or any other person in instituting, any such
proceeding.

 

(xii)                           It acknowledges and agrees that the failure to
provide the Issuer and the Trustee (and any of their agents) with the properly
completed and signed tax certifications (generally, in the case of U.S. federal
income tax, an IRS Form W-9 (or applicable successor form) in the case of a
person that is a U.S. Tax Person or the appropriate IRS Form W-8 (or applicable
successor form) in the case of a person that is not a U.S. Tax Person) may
result in withholding from payments in respect of the Note, including U.S.
federal withholding or back-up withholding.

 

(xiii)                        It will treat the Notes as indebtedness for U.S.
federal, state and local income and franchise tax purposes, except as otherwise
required by law.

 

(xiv)                       It agrees to provide the Issuer and any relevant
intermediary with any information or documentation that is required under FATCA
or that the Issuer or relevant intermediary deems appropriate to enable the
Issuer or relevant intermediary to determine their duties and liabilities with
respect to any taxes they may be required to withhold pursuant to FATCA in
respect of such Note or the holder of such Note or beneficial interest therein.
In addition, each purchaser and subsequent transferee of such Notes (or any
interest therein) will be deemed to understand and acknowledge that the Issuer
has the right under this Indenture to withhold on any holder or any beneficial
owner of an interest in a Note that fails to comply with FATCA.

 

(xv)                          If it is not a U.S. Tax Person, it represents that
either (a) it is not (i) a bank (or an entity affiliated with a bank) extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business (within the meaning of Section 881(c)(3)(A) of the Code),
(ii) a “10-percent shareholder” with respect to the Issuer within the meaning of
Section 871(h)(3) or Section 881(c)(3)(D) of the Code, and (iii) a “controlled
foreign corporation” that is related to the Issuer within the meaning of
Section 881(c)(3)(C) of the Code; (b) it is a person that is eligible for
benefits under an income tax treaty with the United States that eliminates U.S.
federal income taxation of U.S. source interest not attributable to a permanent
establishment in the United States; or (c) it has provided an IRS Form W-8ECI
representing that all payments received or to be received by it on the Notes are
effectively connected with the conduct of a trade or business in the United
States.

 

(xvi)                       If it is not a U.S. Tax Person, it represents and
acknowledges that it is not and will not become a member of an “expanded group”
(within the meaning of the regulations issued under Section 385 of the Code)
that includes a domestic corporation (as determined for U.S. federal income tax
purposes) if either (i) the Issuer is an entity disregarded as separate from
such domestic corporation for U.S. federal income tax purposes or (ii) the
Issuer is a “controlled partnership” (within the meaning of the

 

25

--------------------------------------------------------------------------------


 

regulations) with respect to such expanded group or an entity disregarded as
separate from such controlled partnership for U.S. federal income tax purposes.

 

(xvii)                    It will indemnify the Issuer, the Trustee and their
respective agents from any and all damages, cost and expenses (including any
amount of taxes, fees, interest, additions to tax, or penalties) resulting from
the failure by it to comply with its obligations under the Notes. The
indemnification will continue with respect to any period during which the
Purchaser held a Note, notwithstanding it ceasing to be a Holder of the Notes.

 

(xviii)                 (A) Its acquisition, holding and disposition of such
Notes will not constitute or result in a prohibited transaction under
Section 406 of ERISA or Section 4975 of the Code (or in a violation of any
Similar Law or other applicable law) unless an exemption is available and all
conditions have been satisfied.

 

(B)                               If the purchaser or transferee of any Note or
beneficial interest therein is a Benefit Plan Investor, it will be required or
deemed to represent, warrant and agree that (i) none of the Transaction Parties,
nor any of their affiliates, has provided any investment advice within the
meaning of Section 3(21)(A)(ii) of ERISA, and regulations thereunder, to the
Benefit Plan Investor or to the Fiduciary, in connection with its acquisition of
Notes, and (ii) the Fiduciary is exercising its own independent judgment in
evaluating the transaction.

 

(C)                               It understands that the representations made
in this clause (xviii) will be deemed made on each day from the date of its
acquisition of an interest in such Notes through and including the date on which
it disposes of such interest. If any such representation becomes untrue, or if
there is a change in its status as a Benefit Plan Investor or a Controlling
Person, it will immediately notify the Trustee. It agrees to indemnify and hold
harmless the Issuer, the Trustee, the Initial Purchaser and the Portfolio
Manager and their respective Affiliates from any cost, damage, or loss incurred
by them as a result of any such representation being untrue.

 

(xix)                       It understands that the foregoing representations
and agreements will be relied upon by the Transaction Parties and their
respective counsel, and by its purchase of the Notes it consents to such
reliance.

 

(h)                                 Each Person who becomes an owner of a
Certificated Note shall be required to make the representations and agreements
set forth in the applicable Transfer Certificate or, in the case of a purchase
on the Closing Date, an investor representation letter.

 

(i)                                     Any purported transfer of a Note not in
accordance with this Section 2.6 shall be null and void ab initio and shall not
be given effect for any purpose whatsoever.

 

(j)                                    To the extent required by the Issuer, as
determined by the Issuer or the Portfolio Manager on behalf of the Issuer, the
Issuer may, upon written notice to the Trustee, impose additional transfer
restrictions on the Notes to comply with the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of

 

26

--------------------------------------------------------------------------------


 

2001, as amended, and other similar laws or regulations, including, without
limitation, requiring each transferee of a Note to make or be deemed to make
representations to the Issuer in connection with such compliance.

 

(k)                                 The Trustee and the Issuer shall be entitled
to conclusively rely on any transfer certificate delivered pursuant to this
Section 2.6 and shall be able to presume conclusively the continuing accuracy
thereof, in each case without further inquiry or investigation.

 

(l)                                     Neither the Trustee nor the Registrar
shall be liable for any delay in the delivery of directions from DTC and may
conclusively rely on, and shall be fully protected in relying on, such direction
as to the names of the beneficial owners in whose names such Certificated Notes
shall be registered or as to delivery instructions for such Certificated Notes.

 

Section 2.7.                                                   Mutilated,
Defaced, Destroyed, Lost or Stolen Note.  If (a) any mutilated or defaced Note
is surrendered to a Transfer Agent, or if there shall be delivered to the
Issuer, the Trustee and the relevant Transfer Agent evidence to their reasonable
satisfaction of the destruction, loss or theft of any Note, and (b) there is
delivered to the Issuer, the Trustee and such Transfer Agent, and any agent of
the Issuer, the Trustee and such Transfer Agent, such security or indemnity as
may be reasonably required by them to save each of them harmless, then, in the
absence of notice to the Issuer, the Trustee or such Transfer Agent that such
Note has been acquired by a Protected Purchaser, the Issuer shall execute and,
upon Issuer Order, the Trustee shall authenticate and deliver, in lieu of any
such mutilated, defaced, destroyed, lost or stolen Note, a new Note, of like
tenor (including the same date of issuance) and equal principal or face amount,
registered in the same manner, dated the date of its authentication, bearing
interest from the date to which interest has been paid on the mutilated,
defaced, destroyed, lost or stolen Note and bearing a number not
contemporaneously outstanding.

 

If, after delivery of such new Note, a Protected Purchaser of the predecessor
Note presents for payment, transfer or exchange such predecessor Note, the
Issuer, the Transfer Agent and the Trustee shall be entitled to recover such new
Note from the Person to whom it was delivered or any Person taking therefrom,
and shall be entitled to recover upon the security or indemnity provided
therefor to the extent of any loss, damage, cost or expense incurred by the
Issuer, the Trustee and the Transfer Agent in connection therewith.

 

In case any such mutilated, defaced, destroyed, lost or stolen Note has become
due and payable, the Issuer in its discretion may, instead of issuing a new Note
pay such Note without requiring surrender thereof except that any mutilated or
defaced Note shall be surrendered.

 

Upon the issuance of any new Note under this Section 2.7, the Issuer, the
Trustee or the applicable Transfer Agent may require the payment by the Holder
thereof of a sum sufficient to cover any tax or other governmental charge that
may be imposed in relation thereto and any other expenses (including the fees
and expenses of the Trustee) connected therewith.

 

Every new Note issued pursuant to this Section 2.7 in lieu of any mutilated,
defaced, destroyed, lost or stolen Note shall constitute an original additional
contractual obligation of the Issuer and such new Note shall be entitled,
subject to the second paragraph of this Section 2.7, to

 

27

--------------------------------------------------------------------------------


 

all the benefits of this Indenture equally and proportionately with any and all
other Notes of the same Class duly issued hereunder.

 

The provisions of this Section 2.7 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, defaced, destroyed, lost or stolen Notes.

 

Section 2.8.                                                   Payment of
Principal and Interest and Other Amounts; Principal and Interest Rights
Preserved.  (a)  The Notes of each Class shall accrue interest during each
Interest Accrual Period at the applicable Interest Rate and such interest shall
be payable quarterly in arrears on each Distribution Date, in the case of the
Notes, on the Aggregate Outstanding Amount thereof on the first day of the
related Interest Accrual Period (after giving effect to payments of principal
thereof on such date).  Payment of interest on each Class of Notes (and payments
of Interest Proceeds to the Issuer) shall be subordinated to the payments of
interest on the related Priority Classes.  So long as any Priority Classes are
Outstanding with respect to any Class of Deferred Interest Notes, any payment of
interest due on such Class of Deferred Interest Notes which is not available to
be paid or if such interest is not paid in order to satisfy the Coverage Tests
(“Deferred Interest” with respect thereto) in accordance with the Priority of
Distributions on any Distribution Date shall not be considered “due and payable”
for the purposes of Section 5.1(a) (and the failure to pay such interest shall
not be an Event of Default) until the earliest of the Distribution Date (i) on
which such interest is available to be paid in accordance with the Priority of
Distributions, (ii) which is a Redemption Date with respect to such Class of
Deferred Interest Notes, and (iii) which is the Stated Maturity of such Class of
Deferred Interest Notes.  Deferred Interest on any Class of Deferred Interest
Notes shall be added to the principal balance of such Class of Deferred Interest
Notes and payable on the first Distribution Date on which funds are available to
be used for such purpose in accordance with the Priority of Distributions, but
in any event no later than the earlier of the Distribution Date (i) which is the
Redemption Date with respect to such Class of Deferred Interest Notes and
(ii) which is the Stated Maturity of such Class of Deferred Interest Notes.

 

Interest shall cease to accrue on Notes of a Class, or in the case of a partial
repayment, on such part, from the date of repayment or the respective Stated
Maturity unless payment of principal is improperly withheld or unless default is
otherwise made with respect to such payments of principal.  To the extent lawful
and enforceable, (x) interest on Deferred Interest with respect to any Class of
Deferred Interest Notes shall accrue at the Interest Rate for such Class until
paid as provided herein and (y) interest on any Class A-1 Note or, if no
Class A-1 Notes are Outstanding, any Class A-2 Notes or, if no Class A-2 Notes
are Outstanding, any Class B Note or, if no Class B Notes are Outstanding, any
Class C Note that is not paid when due shall accrue at the Interest Rate for
such Class until paid as provided herein.

 

(b)                                 The principal of each Note of each
Class matures and is due and payable on the Distribution Date which is the
Stated Maturity for such Class of Notes, unless such unpaid principal becomes
due and payable at an earlier date by declaration of acceleration, call for
redemption or otherwise.  Notwithstanding the foregoing, (i) the payment of
principal of each Class of Notes (and payments of Principal Proceeds to the
Issuer) may only occur (other than amounts constituting Deferred Interest
thereon which shall be payable from Interest Proceeds pursuant to
Section 11.1(a)(i)) after principal and interest on each Class of Notes that
constitutes

 

28

--------------------------------------------------------------------------------


 

a Priority Class with respect to such Class has been paid in full and is
subordinated to the payment on each Distribution Date of the principal and
interest due and payable on such Priority Class(es), and other amounts in
accordance with the Priority of Distributions, and (ii) any payment of principal
of any Class of Notes which is not paid, in accordance with the Priority of
Distributions, on any Distribution Date (other than the Distribution Date which
is the Stated Maturity of such Class or any Redemption Date), shall not be
considered “due and payable” for purposes of Section 5.1(a) until the
Distribution Date on which such principal may be paid in accordance with the
Priority of Distributions or all of the Priority Classes with respect to such
Class have been paid in full.

 

(c)                                  Principal payments on the Notes shall be
made in accordance with the Priority of Distributions and Article IX.

 

(d)                                 The Paying Agent shall require the previous
delivery of properly completed and signed applicable tax certifications
(generally, in the case of U.S. federal income tax, an IRS Form W-9 (or
applicable successor form) in the case of a U.S. Tax Person or the applicable
IRS Form W-8 (or applicable successor form) in the case of a Person that is not
a U.S. Tax Person) or other certification acceptable to it to enable the Issuer,
the Trustee and any Paying Agent to determine their duties and liabilities with
respect to any taxes or other charges that they may be required to pay, deduct
or withhold from payments in respect of such Note or the Holder or beneficial
owner of such Note under any present or future law or regulation of the United
States, any other jurisdiction or any political subdivision thereof or taxing
authority therein or to comply with any reporting or other requirements under
any such law or regulation (including any cost basis reporting obligations) and
the delivery of any information required under FATCA. The Issuer shall not be
obligated to pay any additional amounts to the Holders or beneficial owners of
the Notes as a result of deduction or withholding for or on account of any
present or future taxes, duties, assessments or governmental charges with
respect to the Notes.  Nothing herein shall be construed to obligate the Paying
Agent to determine the duties or liabilities of the Issuer or any other paying
agent with respect to any tax certification or withholding requirements, or any
tax certification or withholding requirements of any jurisdiction, political
subdivision or taxing authority outside the United States.

 

(e)                                  Payments in respect of interest on and
principal of any Note and any payment with respect to any Interest shall be made
by the Trustee or by a Paying Agent in United States dollars to DTC or its
designee with respect to a Global Note, and to the Holder or its nominee with
respect to a Certificated Note, by wire transfer, as directed by the Holder, in
immediately available funds to a United States dollar account, as the case may
be, maintained by DTC or its nominee with respect to a Global Note, and to the
Holder or its designee with respect to a Certificated Note; provided that, in
the case of a Certificated Note, the Holder thereof shall have provided written
wiring instructions to the Trustee or the applicable Paying Agent, on or before
the related Record Date; provided, further, that, if appropriate instructions
for any such wire transfer are not received by the related Record Date, then
such payment shall be made by check drawn on a U.S. bank mailed to the address
of the Holder specified in the Register.  Upon final payment due on the Stated
Maturity of a Note, the Holder thereof shall present and surrender such Note at
the Corporate Trust Office of the Trustee on or prior to such Maturity;
provided, that, if the Trustee and the Issuer shall have been furnished such
security or indemnity as may be required by them to save each of them harmless
and an undertaking thereafter to surrender such

 

29

--------------------------------------------------------------------------------


 

certificate, then, in the absence of notice to the Issuer or the Trustee that
the applicable Note has been acquired by a bona fide purchaser, such final
payment shall be made without presentation or surrender.  Neither the Issuer,
the Trustee, the Portfolio Manager nor any Paying Agent shall have any
responsibility or liability for any aspects of the records maintained by DTC,
Euroclear, Clearstream or any of the Agent Members relating to or for payments
made thereby on account of beneficial interests in a Global Note.

 

(f)                                   Payments of principal to Holders of the
Notes of each Class shall be made in the proportion that the Aggregate
Outstanding Amount of the Notes of such Class registered in the name of each
such Holder on the applicable Record Date bears to the Aggregate Outstanding
Amount of all Notes of such Class on such Record Date.

 

(g)                                  Interest accrued with respect to the Notes
shall be calculated on the basis of the actual number of days elapsed in the
applicable Interest Accrual Period divided by 360.

 

(h)                                 All reductions in the principal amount of a
Note (or one or more predecessor Notes) effected by payments of installments of
principal made on any Distribution Date or Redemption Date shall be binding upon
all future Holders of such Note and of any Note issued upon the registration of
transfer thereof or in exchange therefor or in lieu thereof, whether or not such
payment is noted on such Note.

 

(i)                                     Notwithstanding any other provision of
this Indenture, the obligations of the Issuer under the Notes and this Indenture
are at all times limited recourse or non-recourse obligations of the Issuer,
payable solely from the Assets (excluding the Excepted Property from time to
time and at any time) and following realization of the Assets and application of
the proceeds thereof in accordance with this Indenture, all obligations of and
any remaining claims against the Issuer hereunder or in connection herewith
after such realization shall be extinguished and shall not thereafter revive. 
No recourse shall be had against any Officer, director, employee, shareholder or
incorporator of the Trustee, the Initial Purchaser, the Collateral
Administrator, the Issuer, the Portfolio Manager, the Retention Holder or their
respective successors or assigns for any amounts payable under the Notes or
(except as otherwise provided herein or in the Portfolio Management Agreement)
this Indenture.  It is understood that the foregoing provisions of this
paragraph (i) shall not (x) prevent recourse to the Assets for the sums due or
to become due under any security, instrument or agreement which is part of the
Assets or (y) constitute a waiver, release or discharge of any indebtedness or
obligation evidenced by the Notes or secured by this Indenture until such Assets
have been realized.  It is further understood that the foregoing provisions of
this paragraph (i) shall not limit the right of any Person to name the Issuer as
a party defendant in any Proceeding or in the exercise of any other remedy under
the Notes or this Indenture, so long as no judgment in the nature of a
deficiency judgment or seeking personal liability shall be asked for or (if
obtained) enforced against any such Person or entity.

 

(j)                                    Subject to the foregoing provisions of
this Section 2.8, each Note delivered under this Indenture and upon registration
of transfer of or in exchange for or in lieu of any other Note shall carry the
rights of unpaid interest and principal (or other applicable amount) that were
carried by such other Note.

 

30

--------------------------------------------------------------------------------


 

Section 2.9.                                                   Persons Deemed
Owners.  The Issuer, the Trustee and any agent of the Issuer or the Trustee
shall treat as the owner of any Note the Person in whose name such Note is
registered on the Register on the applicable Record Date for the purpose of
receiving payments of principal of and interest on such Note and on any other
date for all other purposes whatsoever (whether or not such Note is overdue),
and neither the Issuer nor the Trustee nor any agent of the Issuer or the
Trustee shall be affected by notice to the contrary.

 

Section 2.10.                                            Purchase and Surrender
of Notes; Cancellation.              (a)  The Issuer may apply (y) Contributions
accepted and received into the Contribution Account (at the direction of the
related Contributor or, if no direction is given by the Contributor, by the
Portfolio Manager in its reasonable discretion) or (z) to the extent directed by
the Portfolio Manager, any portion of the Base Management Fee or the amounts
distributable in respect of the Subordinated Interest waived by the Portfolio
Manager in accordance with the Portfolio Management Agreement, in order to
acquire Notes (or beneficial interests therein) of the Class designated by the
Portfolio Manager or the Contributor, as applicable, through a tender offer, in
the open market or in privately negotiated transactions (in each case, subject
to applicable law) (any such Notes, the “Repurchased Notes”).  Any such
Repurchased Notes shall be submitted to the Trustee for cancellation.  The
Issuer shall provide notice of any Repurchased Notes to each Rating Agency then
rating a Class of Notes.

 

The Issuer shall provide notice to the Rating Agencies and the Trustee of any
Surrendered Notes tendered to it, and the Trustee shall provide notice to the
Issuer of any Surrendered Note tendered to it.  Any such Surrendered Notes shall
be submitted to the Trustee for cancellation.

 

(b)                                 All Repurchased Notes, Surrendered Notes and
Notes that are surrendered for payment, registration of transfer, exchange or
redemption or are deemed lost or stolen, shall be promptly cancelled by the
Trustee and may not be reissued or resold; provided that Repurchased Notes and
Surrendered Notes shall continue to be treated as Outstanding to the extent
provided in clause (v) of the definition of “Outstanding.”  Any such Notes
shall, if surrendered to any Person other than the Trustee, be delivered to the
Trustee.  No Notes shall be authenticated in lieu of or in exchange for any
Notes canceled as provided in this Section 2.10, except as expressly permitted
by this Indenture.  All canceled Notes held by the Trustee shall be destroyed by
the Trustee in accordance with its standard policy, unless the Issuer shall
direct by an Issuer Order received prior to destruction that they be returned to
it.

 

Section 2.11.                                            Certificated
Notes.                         (a)  A Global Note deposited with DTC pursuant to
Section 2.2 shall be transferred in the form of a Certificated Note to the
beneficial owners thereof only if such transfer complies with Section 2.6 and
either (i) DTC notifies the Issuer that it is unwilling or unable to continue as
depository for such Global Note or (ii) at any time DTC ceases to be a Clearing
Agency registered under the Exchange Act and, in each case, a successor
depository is not appointed by the Issuer within 90 days after such notice.  In
addition, the owner of a beneficial interest in a Global Note shall be entitled
to receive a Certificated Note in exchange for such interest if such exchange
complies with Section 2.6 and an Event of Default has occurred and is
continuing.

 

31

--------------------------------------------------------------------------------


 

(b)                                 Any Global Note that is transferable in the
form of a Certificated Note to the beneficial owners thereof pursuant to this
Section 2.11 shall be surrendered by DTC to the Trustee’s designated office
located in the United States to be so transferred, in whole or from time to time
in part, without charge, and the Issuer shall execute and the Trustee shall
authenticate and deliver, upon such transfer of each portion of such Global
Note, an equal aggregate principal amount of Certificated Notes (pursuant to the
instructions of DTC) in Authorized Denominations.  Any Certificated Note
delivered in exchange for an interest in a Global Note shall be in registered
form and, except as otherwise provided by Section 2.6(f), and Section 2.6(h),
bear the legends set forth in the applicable Exhibit A and shall be subject to
the transfer restrictions referred to in such legends.

 

(c)                                  Subject to the provisions of clause (b) of
this Section 2.11, the Holder of a Global Note may grant proxies and otherwise
authorize any Person, including Agent Members and Persons that may hold
interests through Agent Members, to take any action which a Holder is entitled
to take under this Indenture or the Notes.

 

(d)                                 In the event of the occurrence of any of the
events specified in clause (a) of this Section 2.11, the Issuer shall promptly
make available to the Trustee a reasonable supply of Certificated Notes in
definitive, fully registered form without interest coupons.

 

The Certificated Notes shall be in substantially the same form as the
corresponding Global Notes with such changes therein as the Issuer and Trustee
shall agree.  Neither the Trustee nor the Registrar shall be liable for any
delay in the delivery of directions from the depository and may conclusively
rely on, and shall be fully protected in relying on, such direction as to the
names of the beneficial owners in whose names such Certificated Notes shall be
registered or as to delivery instructions for such Certificated Notes.

 

Section 2.12.                                            Notes Beneficially
Owned by Persons Not QIB/QPs or AI/QPs or in Violation of ERISA
Representations.  (a) Notwithstanding anything to the contrary elsewhere in this
Indenture, any transfer of a beneficial interest in any (i) Rule 144A Global
Note to a U.S. person that is not a QIB/QP, (ii) Certificated Note to a U.S.
person that is not an AI/QP or a QIB/QP or a non-U.S. person that is not a
Qualified Purchaser, or (iii) Note to a Non-Permitted ERISA Holder, and, in each
case, that is not made pursuant to an applicable exemption under the Securities
Act and the Investment Company Act shall be null and void and any such purported
transfer of which the Issuer or the Trustee shall have notice may be disregarded
by the Issuer and the Trustee for all purposes.

 

(b)                                 (i) Any Person that is not a non-U.S. person
(as defined for purposes of Regulation S) and a Qualified Purchaser, and that is
a beneficial owner of an interest in a Regulation S Global Note, (ii) any U.S.
person (as defined for purposes of Regulation S) that is not (A) a Qualified
Institutional Buyer and a Qualified Purchaser or (B) in the case of Certificated
Notes only, an AI who is a Qualified Purchaser or (iii)  any Non-Permitted ERISA
Holder, shall be a “Non-Permitted Holder.” Promptly after discovery by the
Issuer or the Trustee that any holder or beneficial owner of an interest in
Notes is a Non-Permitted Holder (and notice to the Issuer by the Trustee if a
Trust Officer of the Trustee obtains actual knowledge), the Issuer shall send
notice to such Non-Permitted Holder demanding that such Non-Permitted Holder
transfer its interest in the Notes held by such person to a Person that is not a
Non-Permitted

 

32

--------------------------------------------------------------------------------


 

Holder within 30 days (ten (10) days in the case of a Non-Permitted ERISA
Holder) of the date of such notice.  If such Non-Permitted Holder fails to so
transfer such Notes, the Issuer shall have the right, without further notice to
the Non-Permitted Holder, to sell such Notes or interest in such Notes to a
purchaser selected by the Issuer that is a not a Non-Permitted Holder on such
terms as the Issuer may choose.  The Issuer, or the Portfolio Manager (on its
own or acting through an investment bank selected by the Portfolio Manager at
the Issuer’s expense) acting on behalf of the Issuer, may select the purchaser
by soliciting one or more bids from one or more brokers or other market
professionals that regularly deal in securities similar to the Notes, and
selling such Notes to the highest such bidder.  However, the Issuer may select a
purchaser by any other means determined by it in its sole discretion.  The
Holder of each Note, the Non-Permitted Holder and each other Person in the chain
of title from the Holder to the Non-Permitted Holder, by its acceptance of an
interest in the Notes, agrees to cooperate with the Issuer, the Portfolio
Manager and the Trustee to effect such transfers.  The proceeds of such sale,
net of any commissions, expenses and taxes due in connection with such sale
shall be remitted to the Non-Permitted Holder.  The terms and conditions of any
sale under this subsection shall be determined in the sole discretion of the
Issuer, and the Issuer shall not be liable to any Person having an interest in
the Notes sold as a result of any such sale or the exercise of such discretion.

 

(c)                                  Notwithstanding anything to the contrary
elsewhere in this Indenture, any transfer of a beneficial interest in any Note
to a Person who has made or is deemed to have made an ERISA-related
representation required by Section 2.6 that is subsequently shown to be false or
misleading shall be null and void and any such purported transfer of which the
Issuer or the Trustee shall have notice may be disregarded by the Issuer and the
Trustee for all purposes.

 

Section 2.13.                                            Deduction or
Withholding from Payments on Notes; No Gross Up.  If the Issuer is required to
deduct or withhold tax from, or with respect to, payments to any Holder of the
Notes for any Tax, then the Trustee or other Paying Agent, as applicable, shall
deduct, or withhold, the amount required to be deducted or withheld and remit to
the relevant taxing authority such amount.  Without limiting the generality of
the foregoing, the Trustee, the Paying Agent or the Issuer may withhold any
amount that it determines is required to be withheld from any amounts otherwise
distributable to any Holder of a Note.  The Issuer shall not be obligated to pay
any additional amounts to the Holders or beneficial owners of the Notes as a
result of any withholding or deduction for, or on account of, any Tax imposed on
payments in respect of the Notes.  The amount of any withholding tax or
deduction with respect to any Holder shall be treated as cash distributed to
such Holder at the time it is withheld or deducted by the Trustee or Paying
Agent and remitted to the appropriate taxing authority.

 

ARTICLE III

 

CONDITIONS PRECEDENT

 

Section 3.1.                                                   Conditions to
Issuance of Notes on Closing Date.  (a)  The Notes to be issued on the Closing
Date shall be executed by the Issuer and delivered to the Trustee for
authentication and thereupon the same shall be authenticated and delivered by
the Trustee upon Issuer Order and upon receipt by the Trustee of the following:

 

33

--------------------------------------------------------------------------------


 

(i)                                     Officers’ Certificate of the Issuer
Regarding Corporate Matters.  An Officer’s certificate of the Issuer
(A) evidencing the authorization by Resolution of the execution and delivery of
this Indenture, the Purchase Agreement, the Portfolio Management Agreement, the
Loan Sale Agreement, the Master Participation Agreement, the Securities Account
Control Agreement, the Collateral Administration Agreement, any Hedge Agreements
and related transaction documents and in each case the execution, authentication
and delivery of the Notes and specifying the Stated Maturity, initial principal
amount and the Interest Rate of each Class of Notes to be authenticated and
delivered, and (B) certifying that (1) the attached copy of the Resolution is a
true and complete copy thereof, (2) such Resolution has not been rescinded and
is in full force and effect on and as of the Closing Date and (3) the Officers
authorized to execute and deliver such documents hold the offices and have the
signatures indicated thereon.

 

(ii)                                  Governmental Approvals.  From the Issuer
either (A) a certificate of Issuer or other official document evidencing the due
authorization, approval or consent of any governmental body or bodies, at the
time having jurisdiction in the premises, together with an Opinion of Counsel of
the Issuer that no other authorization, approval or consent of any governmental
body is required for the performance of its obligations under this Indenture,
the Portfolio Management Agreement and the Collateral Administration Agreement
or (B) an Opinion of Counsel of the Issuer that no such authorization, approval
or consent of any governmental body is required for the performance of its
obligations under this Indenture, the Portfolio Management Agreement and the
Collateral Administration Agreement except as have been given (provided that the
opinions delivered pursuant to Section 3.1(a)(iii) may satisfy this
requirement).

 

(iii)                               Opinions.  Opinions of (A) Richards,
Layton & Finger, PA, special Delaware counsel to the Issuer and (B) Dechert LLP,
special U.S. counsel to the Issuer, the Portfolio Manager, the Transferor and
the Retention Holder, in each case dated the Closing Date, in form and substance
reasonably satisfactory to the Issuer and the Trustee.

 

(iv)                              [Reserved].

 

(v)                                 Officers’ Certificate of Issuer Regarding
Indenture.  An Officer’s certificate of the Issuer stating that, to the best of
the signing Officer’s knowledge, the Issuer is not in default under this
Indenture and that the issuance of the Notes shall not result in a default or a
breach of any of the terms, conditions or provisions of, or constitute a default
under, its organizational documents, any indenture or other agreement or
instrument to which it is a party or by which it is bound, or any order of any
court or administrative agency entered in any Proceeding to which it is a party
or by which it may be bound or to which it may be subject; that all conditions
precedent provided in this Indenture relating to the authentication and delivery
of the Notes have been complied with; that all expenses due or accrued with
respect to the Offering or relating to actions taken on or in connection with
the Closing Date have been paid or reserves therefor have been made; and that
all of its representations and warranties contained herein are true and correct
as of the Closing Date.

 

34

--------------------------------------------------------------------------------


 

(vi)                              Hedge Agreements.  Executed copies of any
Hedge Agreement entered into by the Issuer, if any.

 

(vii)                           Portfolio Management Agreement, Collateral
Administration Agreement and Securities Account Control Agreement.  An executed
counterpart of the Portfolio Management Agreement, the Collateral Administration
Agreement and the Securities Account Control Agreement.

 

(viii)                        Certificate of the Portfolio Manager.  An
Officer’s certificate of the Portfolio Manager, dated as of the Closing Date, to
the effect that, to the best knowledge of the Portfolio Manager, in the case of
each Collateral Obligation pledged to the Trustee for inclusion in the Assets,
as the case may be, on the Closing Date and immediately before the Delivery of
such Collateral Obligation on the Closing Date:

 

(A)                               the information with respect to each
Collateral Obligation in the Schedule of Collateral Obligations is true and
correct and such schedule is complete with respect to each such Collateral
Obligation;

 

(B)                               each Collateral Obligation in the Schedule of
Collateral Obligations satisfies the requirements of the definition of
“Collateral Obligation”;

 

(C)                               the Issuer purchased or entered into each
Collateral Obligation in the Schedule of Collateral Obligations in compliance
with Section 12.2; and

 

(D)                               the Aggregate Principal Balance of the
Collateral Obligations which the Issuer has purchased, acquired or entered into
binding commitments to purchase on or prior to the Closing Date is at least
U.S.$428,000,000.

 

(ix)                              Grant of Collateral Obligations. 
Contemporaneously with the issuance and sale of the Notes on the Closing Date,
the Grant pursuant to the Granting Clauses of this Indenture of all of the
Issuer’s right, title and interest in and to the Collateral Obligations pledged
to the Trustee for inclusion in the Assets on the Closing Date shall be
effective, and Delivery of such Collateral Obligations (including each
promissory note and all other Underlying Instruments related thereto to the
extent received by the Issuer) as contemplated by Section 3.3 shall have been
effected.

 

(x)                                 Certificate of the Issuer Regarding Assets. 
An Officer’s certificate of the Issuer, dated as of the Closing Date, to the
effect that, in the case of each Collateral Obligation pledged to the Trustee
for inclusion in the Assets, on the Closing Date and immediately prior to the
Delivery thereof (or immediately after Delivery thereof, in the case of clause
(F)(ii) below) on the Closing Date:

 

(A)                               the Issuer is the owner of such Collateral
Obligation free and clear of any liens, claims or encumbrances of any nature
whatsoever except for (i) those which are being released on the Closing Date;
(ii) those Granted pursuant to this Indenture and (iii) any other permitted
liens;

 

35

--------------------------------------------------------------------------------


 

(B)                               the Issuer has acquired its ownership in such
Collateral Obligation in good faith without notice of any adverse claim, except
as described in clause (A) above;

 

(C)                               the Issuer has not assigned, pledged or
otherwise encumbered any interest in such Collateral Obligation (or, if any such
interest has been assigned, pledged or otherwise encumbered, it has been
released) other than interests Granted pursuant to this Indenture and the
Securities Account Control Agreement;

 

(D)                               the Issuer has full right to Grant a security
interest in and assign and pledge such Collateral Obligation to the Trustee;

 

(E)                                based on the certificate of the Portfolio
Manager delivered pursuant to Section 3.1(a)(viii), the information set forth
with respect to such Collateral Obligation in the Schedule of Collateral
Obligations is true and correct; and

 

(F)                                 based on the certificate of the Portfolio
Manager delivered pursuant to Section 3.1(a)(viii), (i) each Collateral
Obligation included in the Assets satisfies the requirements of the definition
of “Collateral Obligation” and (ii) the requirements of Section 3.1(a)(ix) have
been satisfied;

 

(G)                               upon the Grant by the Issuer, the Trustee has
a first priority perfected security interest in the Collateral Obligations and
other Assets, except as permitted by this Indenture; and

 

(H)                              based on the certificate of the Portfolio
Manager delivered pursuant to Section 3.1(a)(viii), the Aggregate Principal
Balance of the Collateral Obligations which the Issuer has purchased or entered
into binding commitments to purchase on or prior to the Closing Date is at least
U.S.$428,000,000.

 

(xi)                              Rating Letters.  A letter signed by each
Rating Agency, as applicable, confirming that each Class of Notes has been
assigned the applicable Initial Rating and that such ratings are in effect on
the Closing Date.

 

(xii)                           Accounts.  Evidence of the establishment of each
of the Accounts.

 

(xiii)                        Other Documents.  Such other documents as the
Trustee may reasonably require; provided that nothing in this clause
(xiii) shall imply or impose a duty on the part of the Trustee to require any
other documents.

 

(b)                                 In connection with the execution by the
Issuer of the Notes to be issued on the Closing Date, the Trustee shall deliver
to the Issuer an opinion of Seward & Kissel LLP, counsel to the Trustee and the
Collateral Administrator, dated the Closing Date, in form and substance
satisfactory to the Issuer.

 

36

--------------------------------------------------------------------------------


 

(c)                                  The Issuer shall post copies of the
documents specified in Sections 3.1(a) (other than the rating letters specified
in clause (xi) thereof) and 3.1(b) on the 17g-5 Website as soon as practicable
after the Closing Date.

 

Section 3.2.                                                   Conditions to
Issuance of Additional Notes.  (a)             Additional Notes to be issued on
an Additional Notes Closing Date pursuant to Section 2.4 may be executed by the
Issuer and delivered to the Trustee for authentication and thereupon the same
shall be authenticated and delivered to the Issuer by the Trustee upon Issuer
Order, upon compliance with clauses (ix) and (x) of Section 3.1(a) (with all
references therein to the Closing Date being deemed to be the applicable
Additional Notes Closing Date) and upon receipt by the Trustee of the following:

 

(i)                                     Officers’ Certificate of the Issuer
Regarding Corporate Matters.  An Officer’s certificate of the Issuer
(1) evidencing the authorization by Resolution of the execution and delivery of
a supplemental indenture pursuant to Section 8.1 and the execution,
authentication and delivery of the Additional Notes applied for by it and
specifying the Stated Maturity, the principal amount and Interest Rate of each
Class of such Additional Notes, and (2) certifying that (a) the attached copy of
such Resolution is a true and complete copy thereof, (b) such Resolution has not
been rescinded and is in full force and effect on and as of the Additional Notes
Closing Date and (c) the Officers authorized to execute and deliver such
documents hold the offices and have the signatures indicated thereon.

 

(ii)                                  Governmental Approvals.  From the Issuer
either (A) a certificate of the Issuer or other official document evidencing the
due authorization, approval or consent of any governmental body or bodies, at
the time having jurisdiction in the premises, together with an Opinion of
Counsel of such Issuer that no other authorization, approval or consent of any
governmental body is required for the performance of the Issuer of its
obligations under this Indenture (including as supplemented in connection with
the issuance of such Additional Notes), or (B) an Opinion of Counsel of the
Issuer that no such authorization, approval or consent of any governmental body
is required for the performance of the Issuer of its obligations under this
Indenture (including as supplemented in connection with the issuance of such
Additional Notes) except as have been given (provided that the opinions
delivered pursuant to Section 3.2(iii) may satisfy the requirement).

 

(iii)                               Opinions.  Opinions of (A) Richards,
Layton & Finger, PA, special Delaware counsel to the Issuer (B) Dechert LLP,
special U.S. counsel to the Issuer, the Portfolio Manager, the Transferor and
the Retention Holder and (C) Seward & Kissel LLP, counsel to the Trustee and the
Collateral Administrator, in each case dated the Additional Notes Closing Date,
in form and substance satisfactory to the Issuer and the Trustee.

 

(iv)                              Evidence of Required Consents.  Satisfactory
evidence of the consent of the Portfolio Manager and the Retention Holder to
such issuance.

 

37

--------------------------------------------------------------------------------


 

(v)                                 Officers’ Certificate of Issuer Regarding
Indenture.  An Officer’s certificate of the Issuer stating that, to the best of
the signing Officer’s knowledge, the Issuer is not in default under this
Indenture and that the issuance of the Additional Notes applied for by it shall
not result in a default or a breach of any of the terms, conditions or
provisions of, or constitute a default under, its organizational documents, any
indenture or other agreement or instrument to which it is a party or by which it
is bound, or any order of any court or administrative agency entered in any
Proceeding to which it is a party or by which it may be bound or to which it may
be subject; that all conditions precedent provided in this Indenture and the
supplemental indenture pursuant to Section 8.1 relating to the authentication
and delivery of the Additional Notes applied for have been complied with and
that the authentication and delivery of the Additional Notes is authorized or
permitted under this Indenture and the supplemental indenture entered into in
connection with such Additional Notes; = that all expenses due or accrued with
respect to the Offering of the Additional Notes or relating to actions taken on
or in connection with the Additional Notes Closing Date have been paid or
reserved; and that all of its representations and warranties contained herein
are true and correct as of the Additional Notes Closing Date.

 

(vi)                              Other Documents.  Such other documents as the
Trustee may reasonably require; provided that nothing in this clause (vii) shall
imply or impose a duty on the Trustee to so require any other documents.

 

For the avoidance of doubt, at any time any member of the Issuer can make a
capital contribution to the Issuer.

 

Section 3.3.                                                   Delivery of
Collateral Obligations and Eligible Investments.  (a) The Portfolio Manager, on
behalf of the Issuer, shall deliver or cause to be delivered, on or prior to the
Closing Date (with respect to the initial Collateral Obligations) and within two
(2) Business Days after the related Cut-Off Date (with respect to any additional
Collateral Obligations) to a custodian appointed by the Issuer, which shall be a
Securities Intermediary (the “Custodian”) or the Trustee, as applicable, all
Assets in accordance with the definition of “Deliver.”  The Custodian appointed
hereby shall act as custodian for the Issuer and as custodian, agent and bailee
for the Trustee on behalf of the Secured Parties for purposes of perfecting the
Trustee’s security interest in those Assets in which a security interest is
perfected by Delivery of the related Assets to the Custodian.  Initially, the
Custodian shall be the Bank.  Any successor custodian shall be a state or
national bank or trust company that satisfies the same requirements applicable
to a successor trustee as set forth in Section 6.8.

 

(b)                                 Each time that the Issuer (or the Portfolio
Manager on behalf of the Issuer) directs or causes the acquisition of any
Collateral Obligation, Eligible Investment or other investments, the Issuer (or
the Portfolio Manager on behalf of the Issuer) shall, if the Collateral
Obligation, Eligible Investment or other investment is required to be, but has
not already been, transferred to the relevant Account, cause such Collateral
Obligation, Eligible Investment or other investment to be Delivered.  The
security interest of the Trustee in the funds or other property used in
connection with the acquisition shall, immediately and without further action on
the part of the Trustee, be released.  The security interest of the Trustee
shall nevertheless come into existence and continue in the Collateral
Obligation, Eligible Investment, or other investment so acquired,

 

38

--------------------------------------------------------------------------------


 

including all interests of the Issuer in to any contracts related to and
proceeds of the Collateral Obligations, Eligible Investments or other
investments.

 

(c)                                  The Issuer (or the Portfolio Manager on its
behalf) shall cause any other Assets acquired by the Issuer to be Delivered.

 

ARTICLE IV

 

SATISFACTION AND DISCHARGE

 

Section 4.1.                                                   Satisfaction and
Discharge of Indenture.

 

(a)                                 This Indenture shall be discharged and shall
cease to be of further effect except as to:

 

(i)                                     rights of registration of transfer and
exchange,

 

(ii)                                  substitution of mutilated, defaced,
destroyed, lost or stolen Notes,

 

(iii)                               rights of Holders to receive payments of
principal thereof and interest thereon,

 

(iv)                              the rights, protections, indemnities and
immunities of the Trustee and the specific obligations set forth below
hereunder,

 

(v)                                 the rights, obligations and immunities of
the Portfolio Manager hereunder and under the Portfolio Management Agreement,

 

(vi)                              the rights, protections, indemnities and
immunities of the Collateral Administrator hereunder and under the Collateral
Administration Agreement, and

 

(vii)                           the rights of Holders as beneficiaries hereof
with respect to the property deposited with the Trustee and payable to all or
any of them (and the Trustee, on demand of and at the expense of the Issuer,
shall execute proper instruments acknowledging satisfaction and discharge of
this Indenture),

 

when (A) the Trustee, at the request of the Issuer, confirms (which may be by
email) that (1) no Collateral Obligations, Eligible Investments or Equity
Securities remain on deposit or are credited in the Accounts and (2) no Trust
Officer of the Trustee has actual knowledge of the filing or commencement of, or
a written threat received within the prior six months to file or commence, any
claim or other proceeding in respect of the Assets or the Notes and (B) the
Trustee, based on an Issuer Order, closes the Accounts and confirms the same to
the Issuer.  The Issuer shall not make the request described in clause (B) if
the Issuer has actual knowledge of any unresolved claim or pending proceedings
in respect of the Assets or the Notes. Following closure of the Accounts, the
Trustee will, upon request by the Issuer, execute proper instruments
acknowledging the satisfaction and discharge of this Indenture.

 

39

--------------------------------------------------------------------------------


 

The Issuer shall forward a copy of its certificate of dissolution to the Trustee
upon receipt.

 

(b)                                 Notwithstanding the satisfaction and
discharge of this Indenture, the rights and obligations of the Issuer, the
Trustee, the Portfolio Manager and, if applicable, the Holders, as the case may
be, under Sections 2.8, 4.2, 5.4(d), 5.9, 5.18, 6.1, 6.3, 6.6, 6.7, 7.1, 7.3,
13.1 and 14.15 shall survive.

 

Section 4.2.                                                   Application of
Trust Money.  All Monies deposited with the Trustee pursuant to Section 4.1
shall be held in trust and applied by it in accordance with the provisions of
the Notes and this Indenture, including, without limitation, the Priority of
Distributions, to the payment of principal and interest (or other amounts with
respect to the Issuer), either directly or through any Paying Agent, as the
Trustee may determine; and such Money shall be held in a segregated account
identified as being held in trust for the benefit of the Secured Parties.

 

Section 4.3.                                                   Repayment of
Monies Held by Paying Agent.  In connection with the satisfaction and discharge
of this Indenture with respect to the Notes, all Monies then held by any Paying
Agent other than the Trustee under the provisions of this Indenture shall, upon
demand of the Issuer, be paid to the Trustee to be held and applied pursuant to
Section 7.3 hereof and in accordance with the Priority of Distributions and
thereupon such Paying Agent shall be released from all further liability with
respect to such Monies.

 

ARTICLE V

 

REMEDIES

 

Section 5.1.                                                   Events of
Default.  “Event of Default,” wherever used herein, means any one of the
following events (whatever the reason for such Event of Default and whether it
shall be voluntary or involuntary or be effected by operation of law or pursuant
to any judgment, decree or order of any court or any order, rule or regulation
of any administrative or governmental body):

 

(a)                                 a default in the payment, when due and
payable, of (i) any interest on any Class A Note or, if there are no Class A
Notes Outstanding, any Notes of the Controlling Class and the continuation of
any such default for seven (7) Business Days, or (ii) any principal, interest,
or Deferred Interest on, or any Redemption Price in respect of, any Note at its
Stated Maturity or any Redemption Date with respect to which the notice of
redemption has not been withdrawn in accordance with this Indenture; provided
that, in the case of a default in payment resulting solely from an
administrative error or omission by the Portfolio Manager, the Trustee, any
Paying Agent or the Registrar, such default continues for a period of ten
(10) or more Business Days after a Trust Officer of the Trustee receives written
notice of such administrative error or omission; provided, further, that, in the
case of any default on any Redemption Date, only to the extent that such default
continues for a period of ten (10) or more Business Days; provided, further,
that the failure to effectuate (I) any Optional Redemption (including a tax
redemption) for which notice is withdrawn in accordance with the terms of this
Indenture or (II) a Partial Redemption by Refinancing for which the Refinancing
was not able to be effectuated shall, in each case, not constitute an Event of
Default; provided, further, that in the case of a default in the

 

40

--------------------------------------------------------------------------------


 

payment of principal of any Note on any Redemption Date where (A) such default
is due solely to a delayed or failed settlement of any asset sale by the Issuer
(or the Portfolio Manager on behalf of the Issuer), (B) the Issuer (or the
Portfolio Manager on behalf of the Issuer) had entered into a binding agreement
for the sale of such asset prior to the applicable Redemption Date, (C) such
delayed or failed settlement is due to circumstances beyond the control of the
Issuer or the Portfolio Manager and (D) the Issuer (or the Portfolio Manager on
behalf of the Issuer) has used reasonable efforts to cause such settlement to
occur prior to the Redemption Date and without such delay or failure, then such
default will not be an Event of Default unless such failure continues for 60
days after such Redemption Date;

 

(b)                                 the failure on any Distribution Date to
disburse amounts in excess of U.S.$100,000 available in the Payment Account with
respect to any amount payable in connection with the Notes, in each case, in
accordance with the Priority of Distributions and continuation of such failure
for a period of ten (10) Business Days (provided, if such failure results solely
from an administrative error or omission by the Portfolio Manager, the Trustee,
any Paying Agent or the Registrar, or due to another non-credit related reason,
such default continues for a period of ten (10) or more Business Days after a
Trust Officer of the Trustee receives written notice of such administrative
error or omission);

 

(c)                                  the Issuer or the Assets becomes an
investment company required to be registered under the Investment Company Act
and such requirement has not been eliminated after a period of forty-five (45)
days;

 

(d)                                 except as otherwise provided in this
Section 5.1, a default in any material respect in the performance, or breach in
any material respect, of any other covenant or other agreement of the Issuer in
this Indenture (it being understood, without limiting the generality of the
foregoing, that any failure to meet any Concentration Limitation, Collateral
Quality Test, Coverage Test or Reinvestment Overcollateralization Test is not an
Event of Default), or the failure of any representation or warranty of the
Issuer made in this Indenture or in any certificate or other writing delivered
pursuant hereto or in connection herewith to be correct in all material respects
when the same shall have been made that such failure has had a material adverse
effect on such holder, and the continuation of such default, breach or failure
for a period of forty-five (45) days after notice to the Issuer and the
Portfolio Manager by registered or certified mail or overnight courier, by the
Trustee, the Issuer or the Portfolio Manager, or to the Issuer, the Portfolio
Manager and the Trustee by a Majority of the Controlling Class, specifying such
default, breach or failure and requiring it to be remedied and stating that such
notice is a “Notice of Default” hereunder;  provided that, if the Issuer (as
notified to the Trustee by the Portfolio Manager in writing), has commenced
curing such default, breach or failure during the 45-day period specified above,
such default, breach or failure shall not constitute an Event of Default under
this clause (d) unless it continues for a period of 60 days (rather than, and
not in addition to, such 45-day period specified above) after such notice (to
the extent such default, breach or failure can be cured); provided, further,
that any failure to effect a Refinancing, Optional Redemption or Re-Pricing
Amendment will not be an Event of Default;

 

(e)                                  the entry of a decree or order by a court
having competent jurisdiction adjudging the Issuer as bankrupt or insolvent, or
approving as properly filed a petition seeking winding up, reorganization,
arrangement, adjustment or composition of or in respect of the Issuer under the

 

41

--------------------------------------------------------------------------------


 

Bankruptcy Code or any other applicable law, or appointing a receiver,
liquidator, assignee, or sequestrator (or other similar official) of the Issuer
or of any substantial part of its property, respectively, or ordering the
winding up or liquidation of its affairs, and the continuance of any such decree
or order unstayed and in effect for a period of sixty (60) consecutive days;

 

(f)                                   the institution by the Issuer of
Proceedings to have the Issuer adjudicated as bankrupt or insolvent, or the
consent by the Issuer to the institution of bankruptcy or insolvency Proceedings
against the Issuer, or the filing by the Issuer of a petition or answer or
consent seeking reorganization or relief under the Bankruptcy Code or any other
similar applicable law, or the consent by the Issuer to the filing of any such
petition or to the appointment in a Proceeding of a receiver, liquidator,
assignee, trustee or sequestrator (or other similar official) of the Issuer or
of any substantial part of its property, respectively, or the making by the
Issuer of an assignment for the benefit of creditors, or the admission by the
Issuer in writing of its inability to pay its debts generally as they become
due, or the taking of any action by the Issuer in furtherance of any such
action; or

 

(g)                                  on any date of determination, the failure
of the ratio of (i) the Aggregate Principal Balance of the Pledged Obligations
plus, without duplication, amounts on deposit in the Accounts representing
Principal Proceeds to (ii) the Aggregate Outstanding Amount of the Class A-1
Notes to equal or exceed 102.5%; provided that, for purposes of calculating the
Aggregate Principal Balance of the Pledged Obligations under this clause (g),
the Aggregate Principal Balance of each Defaulted Obligation shall be the Market
Value thereof.

 

Upon obtaining knowledge (or a Trust Officer having actual knowledge, for the
Trustee) of the occurrence of an Event of Default, each of (i) the Issuer,
(ii) the Trustee and (iii) the Portfolio Manager shall notify each other, and
the Trustee shall provide the notices of Default required under Section 6.2.

 

Section 5.2.                                                   Acceleration of
Maturity; Rescission and Annulment.  (a) If an Event of Default occurs and is
continuing (other than an Event of Default specified in Section 5.1(e) or (f)),
the Trustee, if a Trust Officer of the Trustee has received written notice or
has actual knowledge of such Event of Default, may, and shall, upon the written
direction of a Majority of the Controlling Class, by notice to the Issuer and
each Rating Agency, declare the principal of all the Notes to be immediately due
and payable, and upon any such declaration such principal, together with all
accrued and unpaid interest thereon, and other amounts payable hereunder, shall
become immediately due and payable and the Reinvestment Period shall terminate.
If an Event of Default specified in Section 5.1(e) or (f) occurs, all unpaid
principal, together with all accrued and unpaid interest thereon, of all the
Notes, and other amounts payable hereunder, shall automatically become due and
payable without any declaration or other act on the part of the Trustee or any
Holder.

 

42

--------------------------------------------------------------------------------


 

(b)                                 At any time after such a declaration of
acceleration of maturity has been made and before a judgment or decree for
payment of the Money due has been obtained by the Trustee as hereinafter
provided in this Article V, a Majority of the Controlling Class by written
notice to the Issuer, the Trustee and each Rating Agency may rescind and annul
such declaration and its consequences if:

 

(i)                                     The Issuer has paid or deposited with
the Trustee a sum sufficient to pay:

 

(A)                               all unpaid installments of interest and
principal then due and payable on the Notes (other than as a result of such
acceleration);

 

(B)                               to the extent that the payment of such
interest is lawful, current interest upon any Deferred Interest at the
applicable Interest Rates; and

 

(C)                               all unpaid taxes and, subject to the
Administrative Expense Cap, Administrative Expenses of the Issuer and other sums
paid or advanced by the Trustee hereunder and any other amounts then payable by
the Issuer hereunder prior to such Administrative Expenses; and

 

(ii)                                  if it has been determined that all Events
of Default, other than the nonpayment of the interest on or principal of the
Notes, have (A) been cured, and a Majority of the Controlling Class by written
notice to the Trustee has agreed with such determination (which agreement shall
not be unreasonably withheld), or (B) been waived as provided in Section 5.14.

 

No such rescission shall affect any subsequent Default or impair any right
consequent thereon.  Any Hedge Agreement in effect upon such declaration of an
acceleration must remain in effect until liquidation of the Assets has begun and
such declaration is no longer capable of being rescinded or annulled; provided
that the Issuer shall nevertheless be entitled to designate an early termination
date under and in accordance with the terms of such Hedge Agreement.

 

Section 5.3.         Collection of Indebtedness and Suits for Enforcement by the
Trustee.  The Issuer covenants that if a default shall occur in respect of the
payment of any principal of or interest when due and payable on any of the
Notes, the Issuer shall, upon demand of the Trustee, pay to the Trustee, for the
benefit of the Holders of such Notes, the whole amount, if any, then due and
payable on such Notes for principal and interest with interest upon the overdue
principal, at the applicable Interest Rate, and, in addition thereto, such
further amount as shall be sufficient to cover the costs and expenses of
collection, including the reasonable compensation, expenses, disbursements and
advances of the Trustee and its agents and counsel.

 

If the Issuer fails to pay such amounts forthwith upon such demand, the Trustee,
in its own name and as trustee of an express trust, may, and shall upon written
direction of a Supermajority of the Controlling Class, institute a Proceeding
for the collection of the sums so due and unpaid, may prosecute such Proceeding
to judgment or final decree, and may enforce the same against the Issuer or any
other obligor upon the Notes and collect the Monies adjudged or decreed to be
payable in the manner provided by law out of the Assets.

 

43

--------------------------------------------------------------------------------


 

If an Event of Default occurs and is continuing, the Trustee may, and shall upon
written direction of the Supermajority of the Controlling Class, proceed to
protect and enforce its rights and the rights of the Secured Parties by such
appropriate Proceedings as the Trustee shall deem most effectual (if no such
direction is received by the Trustee) or as the Trustee may be directed by the
Supermajority of the Controlling Class, to protect and enforce any such rights,
whether for the specific enforcement of any covenant or agreement in this
Indenture or in aid of the exercise of any power granted herein, or to enforce
any other proper remedy or legal or equitable right vested in the Trustee by
this Indenture or by law.

 

In case there shall be pending Proceedings relative to the Issuer or any other
obligor upon the Notes under the Bankruptcy Code or any other applicable
bankruptcy, insolvency or other similar law or, in case a receiver, assignee or
trustee in bankruptcy or reorganization, liquidator, sequestrator or similar
official shall have been appointed for or taken possession of the Issuer or its
property or such other obligor or its property, or in case of any other
comparable Proceedings relative to the Issuer or other obligor upon the Notes,
or the creditors or property of the Issuer or such other obligor, the Trustee,
regardless of whether the principal of any Notes shall then be due and payable
as therein expressed or by declaration or otherwise and regardless of whether
the Trustee shall have made any demand pursuant to the provisions of this
Section 5.3, shall be entitled and empowered, by intervention in such
Proceedings or otherwise:

 

(a)                                 to file and prove a claim or claims for the
whole amount of principal and interest owing and unpaid in respect of the Notes,
as applicable, and to file such other papers or documents as may be necessary or
advisable in order to have the claims of the Trustee (including any claim for
reasonable compensation to the Trustee and each predecessor Trustee, and their
respective agents, attorneys and counsel, and for reimbursement of all
reasonable expenses and liabilities incurred, and all advances made, by the
Trustee and each predecessor Trustee, except as a result of negligence or bad
faith) and of the Holders of the Notes or Holders allowed in any Proceedings
relative to the Issuer or such other obligor upon the Notes or to the creditors
or property of the Issuer or such other obligor;

 

(b)                                 unless prohibited by applicable law and
regulations, to vote on behalf of the Holders of the Notes upon the direction of
such Holders, in any election of a trustee or a standby trustee in arrangement,
reorganization, liquidation or other bankruptcy or insolvency Proceedings or
person performing similar functions in comparable Proceedings; and

 

(c)                                  to collect and receive any Monies or other
property payable to or deliverable on any such claims, and to distribute all
amounts received with respect to the claims of the Holders and of the Trustee on
their behalf; and any trustee, receiver or liquidator, custodian or other
similar official is hereby authorized by each of the Holders of the Notes to
make payments to the Trustee, and, in the event that the Trustee shall consent
to the making of payments directly to the Holders of the Notes to pay to the
Trustee such amounts as shall be sufficient to cover reasonable compensation to
the Trustee, each predecessor Trustee and their respective agents, attorneys and
counsel, and all other reasonable expenses and liabilities incurred, and all
advances made, by the Trustee and each predecessor Trustee except as a result of
negligence or bad faith.

 

Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or vote for or accept or adopt on behalf of any Holders of the
Notes, any plan of

 

44

--------------------------------------------------------------------------------


 

reorganization, arrangement, adjustment or composition affecting the Notes or
any Holder thereof, or to authorize the Trustee to vote in respect of the claim
of any Holders of the Notes in any such Proceeding except, as aforesaid, to vote
for the election of a trustee in bankruptcy or similar person.

 

In any Proceedings brought by the Trustee on behalf of the Holders of the Notes
(and any such Proceedings involving the interpretation of any provision of this
Indenture to which the Trustee shall be a party), the Trustee shall be held to
represent all the Holders of the Notes.

 

Notwithstanding anything in this Section 5.3 to the contrary, the Trustee may
not sell or liquidate the Assets or institute Proceedings in furtherance thereof
pursuant to this Section 5.3 except according to the provisions specified in
Section 5.5(a).

 

Section 5.4.                                                   Remedies.  (a) If
an Event of Default shall have occurred and be continuing, and the Notes have
been declared due and payable and such declaration and its consequences have not
been rescinded and annulled, the Issuer agrees that the Trustee may, and shall,
upon written direction of a Supermajority of the Controlling Class, to the
extent permitted by applicable law, exercise one or more of the following
rights, privileges and remedies:

 

(i)                                     institute Proceedings for the collection
of all amounts then payable on the Notes or otherwise payable under this
Indenture, whether by declaration or otherwise, enforce any judgment obtained,
and collect from the Assets any Monies adjudged due;

 

(ii)                                  sell or cause the sale of all or a portion
of the Assets or rights or interests therein, at one or more public or private
sales called and conducted in any manner permitted by law and in accordance with
Sections 5.5 and 5.17;

 

(iii)                               institute Proceedings from time to time for
the complete or partial foreclosure of this Indenture with respect to the
Assets;

 

(iv)                              exercise any remedies of a secured party under
the UCC and take any other appropriate action to protect and enforce the rights
and remedies of the Trustee and the Holders of the Notes hereunder (including,
without limitation, exercising all rights of the Trustee under the Securities
Account Control Agreement); and

 

(v)                                 exercise any other rights and remedies that
may be available at law or in equity;

 

provided, however, that the Trustee may not sell or liquidate the Assets or
institute Proceedings in furtherance thereof pursuant to this Section 5.4 except
according to the provisions specified in Section 5.5(a).

 

The Trustee may, but need not, obtain (at the expense of the Issuer) and rely
upon an opinion of an Independent investment banking firm of national
reputation, or other appropriate advisor concerning the matter, which may (but
need not) be the Initial Purchaser, as to the feasibility of any action proposed
to be taken in accordance with this Section 5.4 and as to the sufficiency of the
proceeds and other amounts receivable with respect to the Assets to make the
required payments of principal of and interest on the Notes, which opinion shall
be

 

45

--------------------------------------------------------------------------------


 

conclusive evidence as to such feasibility or sufficiency and the cost of which
shall be commercially reasonable.

 

(b)                                 If an Event of Default as described in
Section 5.1(d) hereof shall have occurred and be continuing the Trustee may, and
at the written direction of the Holders of a Majority of the Controlling
Class shall, institute a Proceeding solely to compel performance of the covenant
or agreement or to cure the representation or warranty, the breach of which gave
rise to the Event of Default under such Section, and enforce any equitable
decree or order arising from such Proceeding.

 

(c)                                  Upon any sale, whether made under the power
of sale hereby given or by virtue of judicial Proceedings, any Secured Party or
any Affiliate of the Issuer may bid for and purchase the Assets or any part
thereof and, upon compliance with the terms of sale, may hold, retain, possess
or dispose of such property in its or their own absolute right without
accountability.

 

Upon any sale, whether made under the power of sale hereby given or by virtue of
judicial Proceedings, the receipt of the Trustee, or of the Officer making a
sale under judicial Proceedings, shall be a sufficient discharge to the
purchaser or purchasers at any sale for its or their purchase Money, and such
purchaser or purchasers shall not be obliged to see to the application thereof.

 

Any such sale, whether under any power of sale hereby given or by virtue of
judicial Proceedings, shall bind the Issuer, the Trustee and the Holders of the
Notes, shall operate to divest all right, title and interest whatsoever, either
at law or in equity, of each of them in and to the property sold, and shall be a
perpetual bar, both at law and in equity, against each of them and their
successors and assigns, and against any and all Persons claiming through or
under them.

 

(d)                                 Notwithstanding any other provision of this
Indenture, none of any Holder of the Notes, the Trustee nor any other Secured
Party may, prior to the date which is one year (or if longer, any applicable
preference period) and one day after the payment in full of all Notes, institute
against, or join any other Person in instituting against, the Issuer, any
bankruptcy, winding up, reorganization, arrangement, insolvency, moratorium or
liquidation Proceedings, or other Proceedings under U.S. federal or State
bankruptcy or similar laws.  Nothing in this Section 5.4 shall preclude, or be
deemed to stop, the Trustee (i) from taking any action prior to the expiration
of the aforementioned period in (A) any case or Proceeding voluntarily filed or
commenced by the Issuer or (B) any involuntary insolvency Proceeding filed or
commenced by a Person other than the Trustee, or (ii) from commencing against
the Issuer or any of its properties any legal action which is not a bankruptcy,
reorganization, arrangement, insolvency, moratorium or liquidation Proceeding.

 

(e)                                  In the event one or more Holders or
beneficial owners of Notes causes a Bankruptcy Filing against the Issuer in
violation of the prohibition described above, such Holder(s) or beneficial
owner(s) (each, a “Filing Holder”) will be deemed to acknowledge and agree that
(i) any claim that such Filing Holder(s) have against the Issuer or with respect
to any Assets (including any proceeds thereof) shall, notwithstanding anything
to the contrary in the Priority of Distributions, be fully subordinate in right
of payment to the claims of each Holder

 

46

--------------------------------------------------------------------------------


 

and beneficial owner of any Note that is not a Filing Holder, with such
subordination being effective until all amounts with respect to each Note held
by each Holder or beneficial owner of any Note that is not a Filing Holder are
paid in full in accordance with the Priority of Distributions (after giving
effect to such subordination), (ii) such Filing Holder(s) will promptly return
or cause all amounts received by it (them) following the filing of such petition
to be returned to the Issuer and (iii) such Filing Holder(s) will take all
necessary action to give effect to the Bankruptcy Subordination Agreement.  The
terms described in the immediately preceding sentence are referred to herein as
the “Bankruptcy Subordination Agreement” and any Class of Notes of any Holder or
beneficial owner who caused such subordination will be referred to as the
“Bankruptcy Subordinated Class.”  The Bankruptcy Subordination Agreement will
constitute a “subordination agreement” within the meaning of Section 510(a) of
the Bankruptcy Code (Title 11 of the United States Code, as amended from time to
time (or any successor statute)).  The Trustee shall be entitled to rely upon an
Issuer Order with respect to the payment of any amounts payable to Holders,
which amounts are subordinated pursuant to this Section 5.4(e).

 

(f)                                   The Issuer shall timely file an answer and
any other appropriate pleading objecting to (i) the institution of any
Proceeding to have the Issuer adjudicated as bankrupt or insolvent or (ii) the
filing of any petition seeking relief, reorganization, arrangement, adjustment
or composition of or in respect of the Issuer under the Bankruptcy Code or any
other applicable law, subject to applicable funds available to pay the related
expenses.  The reasonable fees, costs, charges and expenses incurred by the
Issuer (including reasonable attorneys’ fees and expenses) in connection with
taking any such action shall be paid as Administrative Expenses.

 

(g)                                  Upon (i) the institution of any Proceeding
to have the adjudicated as bankrupt or insolvent or (ii) the filing of any
petition seeking relief, reorganization, arrangement, adjustment or composition
of or in respect of the Issuer under the Bankruptcy Code or any other applicable
law (in each case, whether voluntary or involuntary), the Trustee shall not
withdraw funds from the Payment Account to pay or transfer any amounts set forth
in any Distribution Report except in accordance with the instructions of a court
of competent jurisdiction.

 

Section 5.5.                                                   Optional
Preservation of Assets.  (a)  Notwithstanding anything to the contrary herein,
if an Event of Default shall have occurred and be continuing, the Trustee shall
retain the Assets securing the Notes intact (except as otherwise expressly
permitted or required by Sections 7.16(l), 10.8 and 12.1), collect and cause the
collection of the proceeds thereof and make and apply all payments and deposits
and maintain all accounts in respect of the Assets and the Notes in accordance
with the Priority of Distributions and the provisions of Article X, Article XII
and Article XIII unless:

 

(i)                                     the Trustee, pursuant to
Section 5.5(c) and in consultation with the Portfolio Manager, determines that
the anticipated proceeds of a sale or liquidation of all or any portion of the
Assets (after deducting the reasonable expenses of such sale or liquidation)
would be sufficient to discharge in full the amounts then due (or, in the case
of interest, accrued) and unpaid on the Notes for principal and interest
(including Deferred Interest), and all Administrative Expenses and other
amounts, fees and expenses payable or distributable pursuant to the Priority of
Distributions prior to any distributions to the Issuer, and a Supermajority of
the Controlling Class agrees with such determination;

 

47

--------------------------------------------------------------------------------


 

(ii)                                  either (x) in the case of an Event of
Default under Section 5.1(a) (so long as any such Event of Default (A) was not
the result of an administrative error or omission by the Trustee, any Paying
Agent or the Registrar of the Notes, (B) did not occur as a result of the
failure to pay any amount due on a Redemption Date or (C) was not as a result of
the failure to pay interest on the Class A-2 Notes while the Class A-1 Notes are
the Controlling Class) or Section 5.1(g) above, a Supermajority of the Class A-1
Notes or (y) a Supermajority of each Class of Notes, in each case, voting
separately, directs the sale and liquidation of all or any portion of the
Assets; or

 

(iii)                               if the Notes have been paid in full, the
Issuer may direct the sale and liquidation of all or any portion of the Assets.

 

The Trustee shall give written notice of the retention of the Assets to the
Issuer, the Rating Agencies and the Portfolio Manager.  So long as such Event of
Default is continuing, any such retention pursuant to this Section 5.5(a) may be
rescinded at any time with notice to the Rating Agencies when the conditions
specified in clause (i), (ii) or (iii) exist.

 

In the event a liquidation of all or any portion of the Assets is commenced in
accordance with this Section 5.5, all unpaid principal, together with all
accrued and unpaid interest thereon, of all the Notes, and other amounts payable
under this Indenture, shall automatically become due and payable without any
declaration or other act on the part of the Trustee or any Holder. The Portfolio
Manager or any Holder of Notes may submit a bid (on its own behalf or on behalf
of one or more designees) to purchase Assets in connection with any liquidation
of all or any portion of the Assets; provided that the Trustee is under no
obligation to seek bids from the Portfolio Manager or any Holder of Notes or to
sell Assets to the Portfolio Manager or any Holder of Notes submitting a bid.

 

(b)                                 Nothing contained in Section 5.5(a) shall be
construed to require the Trustee to sell the Assets securing the Notes if the
conditions set forth in clause (i), (ii) or (iii) of Section 5.5(a) are not
satisfied.  Nothing contained in Section 5.5(a) shall be construed to require
the Trustee to preserve the Assets securing the Notes if prohibited by
applicable law.

 

(c)                                  In determining whether the condition
specified in Section 5.5(a)(i) exists, at the written direction of a
Supermajority of the Controlling Class, the Trustee shall request bid prices
with respect to each security contained in the Assets from two nationally
recognized dealers at the time making a market in such securities (as identified
by the Portfolio Manager, if possible, to the Trustee in writing) and shall
compute the anticipated proceeds of sale or liquidation on the basis of the
lower of such bid prices for each such security.  In the event that the Trustee
is only able to obtain bid prices with respect to each Asset from one nationally
recognized dealer at the time making a market in such Assets, the Trustee shall
compute the anticipated proceeds of the sale or liquidation on the basis of such
one bid price for each such Asset.  If the Trustee is unable to obtain any bids,
the condition specified in Section 5.5(a)(i) shall be deemed to not be
satisfied.  For the purposes of making the determinations required pursuant to
Section 5.5(a)(i), the Trustee shall apply the standards set forth in
Section 6.3(c)(i) or (ii).  In addition, for the purposes of determining issues
relating to the execution of a sale or liquidation of all or any portion of the
Assets and the execution of a sale or other liquidation thereof in connection
with a determination whether the condition specified in
Section 5.5(a)(i) exists, the Trustee may retain (at the Issuer’s

 

48

--------------------------------------------------------------------------------


 

expense and for a commercially reasonable fee) and rely on an opinion of an
Independent bank of national reputation or other appropriate advisor concerning
the matter.

 

The Trustee shall deliver to the Holders and the Portfolio Manager a report
stating the results of any determination required pursuant to
Section 5.5(a)(i) no later than ten (10) days after such determination is made. 
If a Supermajority of the Controlling Class has directed the Trustee to make a
determination pursuant to Section 5.5(c), the Trustee shall make the
determinations required by Section 5.5(a)(i) within thirty (30) days after an
Event of Default (or such longer period as is necessary if the information
required to make such determination has not yet been received) or at the request
of a Supermajority of the Controlling Class at any time during which the Trustee
retains the Assets pursuant to Section 5.5(a).

 

(d)                                 Notwithstanding anything to the contrary
contained herein, prior to the sale of the Assets in connection with an exercise
of remedies described in this Section 5.5, the Trustee shall use commercially
reasonable efforts to notify the Issuer and each Rating Agency of its intent to
sell the Assets in accordance with this Indenture.  Prior to the consummation by
the Trustee of any such sale of the Assets, the Trustee shall offer to sell the
Assets to the Holders of the Interests constituting a Majority of the Interests
on the same terms and conditions as are offered in the highest firm bid to
purchase the Assets by any Person that is not an Affiliate of the Issuer or the
Portfolio Manager.  To the extent a Majority of the Interests does not accept
such offer within two (2) Business Days after delivery thereof by the Trustee,
the Trustee may accept any such bid on the same terms and conditions for a
period of ten (10) days.  If the Trustee does not accept such bid within such
ten (10) day period and intends to subsequently sell the Assets, the Trustee
shall comply with the requirements of this paragraph in connection with any such
subsequent proposed sale.

 

Section 5.6.                                                   Trustee
May Enforce Claims without Possession of Notes.  All rights of action and claims
under this Indenture or under any of the Notes may be prosecuted and enforced by
the Trustee without the possession of any of the Notes or the production thereof
in any trial or other Proceeding relating thereto, and any such action or
Proceeding instituted by the Trustee shall be brought in its own name as trustee
of an express trust, and any recovery of judgment shall be applied as set forth
in Section 5.7.

 

Section 5.7.                                                   Application of
Money Collected.  Any Money collected by the Trustee (after payment of costs of
collection, liquidation and enforcement) with respect to the Notes pursuant to
this Article V and any Money that may then be held or thereafter received by the
Trustee with respect to the Notes hereunder shall be applied, subject to
Section 13.1 and in accordance with the provisions of Section 11.1(a)(iii), at
the date or dates fixed by the Trustee.  Upon the final distribution of all
proceeds of any liquidation effected hereunder, the provisions of Section 4.1
shall be deemed satisfied for the purposes of discharging this Indenture
pursuant to Article IV.

 

49

--------------------------------------------------------------------------------


 

Section 5.8.                                                   Limitation on
Suits.  No Holder of any Notes shall have any right to institute any
Proceedings, judicial or otherwise, with respect to this Indenture, or for the
appointment of a receiver or trustee, or for any other remedy hereunder, unless:

 

(a)                                 such Holder has previously given to a Trust
Officer of the Trustee written notice of an Event of Default;

 

(b)                                 the Holder or Holders of a Majority of the
Controlling Class shall have made written request to the Trustee to institute
Proceedings in respect of such Event of Default in its own name as Trustee
hereunder and such Holder or Holders have provided the Trustee indemnity
reasonably satisfactory to the Trustee against the costs, expenses (including
reasonable attorneys’ fees and expenses) and liabilities to be incurred in
compliance with such request;

 

(c)                                  the Trustee, for thirty (30) days after its
receipt of such notice, request and provision of such indemnity, has failed to
institute any such Proceeding; and

 

(d)                                 no direction inconsistent with such written
request has been given to the Trustee during such thirty (30)-day period by a
Supermajority of the Controlling Class;

 

it being understood and intended that no one or more Holders of Notes shall have
any right in any manner whatever by virtue of, or by availing of, any provision
of this Indenture to affect, disturb or prejudice the rights of any other
Holders of Notes of the same Class or to obtain or to seek to obtain priority or
preference over any other Holders of the Notes of the same Class or to enforce
any right under this Indenture, except in the manner herein provided and for the
equal and ratable benefit of all the Holders of Notes of the same Class subject
to and in accordance with Section 13.1 and the Priority of Distributions.

 

In the event the Trustee shall receive conflicting or inconsistent requests and
indemnity from two or more groups of Holders of the Controlling Class, each
representing less than a Supermajority of the Controlling Class, pursuant to
this Section 5.8, the Trustee shall act in accordance with the request specified
by the group of Holders with the greatest percentage of the Aggregate
Outstanding Amount of the Controlling Class.  If the groups represent the same
percentage, the Trustee in its sole discretion may determine what action, if
any, shall be taken.

 

Section 5.9.                                                   Unconditional
Rights of Holders of Notes to Receive Principal and Interest.  Subject to
Sections 2.8(i), 2.13, 5.13, 6.15 and 13.1, but notwithstanding any other
provision in this Indenture, the Holder of any Note shall have the right, which
is absolute and unconditional, to receive payment of the principal of and
interest on such Note as such principal and interest becomes due and payable in
accordance with the Priority of Distributions and Section 13.1, and, subject to
the provisions of Section 5.8, to institute Proceedings for the enforcement of
any such payment.  Holders of Notes ranking junior to Notes still Outstanding
shall have no right to institute proceedings for the enforcement of any such
payment until such time as no Note ranking senior to such Note remains
Outstanding, which right shall be subject to the provisions of Section 5.8, and
shall not be impaired without the consent of any such Holder.

 

Section 5.10.                                            Restoration of Rights
and Remedies.  If the Trustee or any Holder has instituted any Proceeding to
enforce any right or remedy under this Indenture and such Proceeding has been
discontinued or abandoned for any reason, or has been determined

 

50

--------------------------------------------------------------------------------


 

adversely to the Trustee or to such Holder, then and in every such case the
Issuer, the Trustee  and the Holder shall, subject to any determination in such
Proceeding, be restored severally and respectively to their former positions
hereunder, and thereafter all rights and remedies of the Trustee and the Holder
shall continue as though no such Proceeding had been instituted.

 

Section 5.11.                                            Rights and Remedies
Cumulative.  No right or remedy herein conferred upon or reserved to the Trustee
or to the Holders is intended to be exclusive of any other right or remedy, and
every right and remedy shall, to the extent permitted by law, be cumulative and
in addition to every other right and remedy given hereunder or now or hereafter
existing at law or in equity or otherwise.  The assertion or employment of any
right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.

 

Section 5.12.                                            Delay or Omission Not
Waiver.  No delay or omission of the Trustee or any Holder of Notes to exercise
any right or remedy accruing upon any Event of Default shall impair any such
right or remedy or constitute a waiver of any such Event of Default or an
acquiescence therein or of a subsequent Event of Default.  Every right and
remedy given by this Article V or by law to the Trustee or to the Holders of the
Notes may be exercised from time to time, and as often as may be deemed
expedient, by the Trustee or by the Holders of the Notes.

 

Section 5.13.                                            Control by
Supermajority of Controlling Class.  A Supermajority of the Controlling
Class shall have the right following the occurrence, and during the continuance
of, an Event of Default to cause the institution of and direct the time, method
and place of conducting any Proceeding for any remedy available to the Trustee,
and to direct the exercise of any trust, right, remedy or power conferred
upon the Trustee; provided that:

 

(a)                                 such direction shall not conflict with any
rule of law or with any express provision of this Indenture;

 

(b)                                 the Trustee may take any other action deemed
proper by the Trustee that is not inconsistent with such direction; provided,
that subject to Section 6.1, the Trustee need not take any action that it
determines might involve it in liability (unless the Trustee has received the
indemnity as set forth in clause (c) below);

 

(c)                                  the Trustee shall have been provided with
security or indemnity reasonably satisfactory to it; and

 

(d)                                 notwithstanding the foregoing, any direction
to the Trustee to undertake a Sale of the Assets shall be by the Holders of
Notes secured thereby representing the requisite percentage of the Aggregate
Outstanding Amount of Notes specified in Section 5.5.

 

Section 5.14.                                            Waiver of Past
Defaults.  Prior to the time a judgment or decree for payment of the Money due
has been obtained by the Trustee, as provided in this Article V, a Majority of
the Controlling Class may on behalf of the Holders of all the Notes waive any
past Default and its consequences, except a Default:

 

(a)                                 in the payment of the principal of any Note
(which may be waived with the consent of each Holder of such Note);

 

51

--------------------------------------------------------------------------------


 

(b)                                 in the payment of interest on the Notes of
the Controlling Class (which may be waived with the consent of the Holders of
100% of the Controlling Class);

 

(c)                                  in respect of a provision hereof that under
Section 8.2 cannot be modified or amended without the waiver or consent of the
Holder of each Outstanding Note adversely affected thereby (which may be waived
with the consent of each such Holder); or

 

(d)                                 in respect of a representation contained in
Section 7.18 (which may be waived by a Majority of the Controlling Class if the
Global Rating Agency Condition is satisfied).

 

In the case of any such waiver, the Issuer, the Trustee and the Holders of the
Notes shall be restored to their former positions and rights hereunder,
respectively, but no such waiver shall extend to any subsequent or other Default
or impair any right consequent thereto.  The Trustee shall promptly give written
notice of any such waiver to the Rating Agencies then rating any Class of Notes,
the Portfolio Manager and each Holder.

 

Upon any such waiver, such Default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been cured, for every purpose
of this Indenture, but no such waiver shall extend to any subsequent or other
Default or impair any right consequent thereto.

 

Section 5.15.                                            Undertaking for Costs. 
All parties to this Indenture agree, and each Holder of any Note by his
acceptance thereof shall be deemed to have agreed, that any court may in its
discretion require, in any suit for the enforcement of any right or remedy under
this Indenture, or in any suit against the Trustee, Collateral Administrator or
Portfolio Manager for any action taken, or omitted by it as Trustee, Collateral
Administrator or Portfolio Manager, as applicable, the filing by any party
litigant in such suit of an undertaking to pay the costs of such suit, and that
such court may in its discretion assess reasonable costs, including reasonable
attorneys’ fees, against any party litigant in such suit, having due regard to
the merits and good faith of the claims or defenses made by such party litigant;
but the provisions of this Section 5.15 shall not apply to any suit instituted
by the Trustee, to any suit instituted by any Holder, or group of Holders,
holding in the aggregate more than 10% in Aggregate Outstanding Amount of the
Controlling Class, or to any suit instituted by any Holder for the enforcement
of the payment of the principal of or interest on any Note on or after the
applicable Stated Maturity (or, in the case of redemption, on or after the
applicable Redemption Date).

 

Section 5.16.                                            Waiver of Stay or
Extension Laws.  The Issuer covenants (to the extent it may lawfully do so) that
it shall not at any time insist upon, or plead, or in any manner whatsoever
claim or take the benefit or advantage of, any stay or extension law or any
valuation, appraisement, redemption or marshalling law or rights, in each case
wherever enacted, now or at any time hereafter in force, which may affect the
covenants, the performance of or any remedies under this Indenture; and the
Issuer (to the extent it may lawfully do so) hereby expressly waives all benefit
or advantage of any such law or rights, and covenant that it shall not hinder,
delay or impede the execution of any power herein granted to the Trustee, but
shall suffer and permit the execution of every such power as though no such law
had been enacted or rights created.

 

Section 5.17.                                            Sale of Assets.  (a) 
The power to effect any sale (a “Sale”) of all or any portion of the Assets
pursuant to Sections 5.4 and 5.5 shall not be exhausted by any one or more

 

52

--------------------------------------------------------------------------------


 

Sales as to any portion of such Assets remaining unsold, but shall continue
unimpaired until the entire Assets shall have been sold or all amounts secured
by the Assets shall have been paid. The Trustee may upon notice provided as soon
as reasonably practicable to the Holders, and shall, upon direction of the
Holders of Notes representing the requisite percentage of the Aggregate
Outstanding Amount of Notes having the power to direct such Sale, from time to
time postpone any Sale by public announcement made at the time and place of such
Sale pursuant to Section 5.5.  The Trustee hereby expressly waives its rights to
any amount fixed by law as compensation for any Sale; provided that the Trustee
and the Portfolio Manager shall be authorized to deduct the reasonable costs,
charges and expenses incurred by it in connection with such Sale from the
proceeds thereof notwithstanding the provisions of Section 6.7; provided,
further, that this Section 5.17 shall be qualified in its entirety by reference
to Section 5.5(d).

 

(b)                                 Subject to Section 5.5(d), the Trustee may
bid for and acquire any portion of the Assets in connection with a public Sale
thereof, and may pay all or part of the purchase price by crediting against
amounts owing on the Notes or other amounts secured by the Assets, all or part
of the net proceeds of such Sale after deducting the reasonable costs, charges
and expenses incurred by the Trustee in connection with such Sale
notwithstanding the provisions of Section 6.7.  The Notes need not be produced
in order to complete any such Sale, or in order for the net proceeds of such
Sale to be credited against amounts owing on the Notes.  The Trustee may hold,
lease, operate, manage or otherwise deal with any property so acquired in any
manner permitted by law in accordance with this Indenture.

 

(c)                                  If any portion of the Assets consists of
securities issued without registration under the Securities Act (“Unregistered
Securities”), the Portfolio Manager may seek an Opinion of Counsel, or, if no
such Opinion of Counsel can be obtained and with the written consent of a
Majority of the Controlling Class, seek a no action position from the Securities
and Exchange Commission or any other relevant federal or State regulatory
authorities, regarding the legality of a public or private Sale of such
Unregistered Securities.

 

(d)                                 The Trustee shall execute and deliver an
appropriate instrument of conveyance transferring its interest in any portion of
the Assets in connection with a Sale thereof, without recourse, representation
or warranty.  In addition, the Trustee is hereby irrevocably appointed the agent
and attorney in fact of the Issuer to transfer and convey its interest in any
portion of the Assets in connection with a Sale thereof, and to take all action
necessary to effect such Sale.  No purchaser or transferee at such a sale shall
be bound to ascertain the Trustee’s authority, to inquire into the satisfaction
of any conditions precedent or see to the application of any Monies.

 

(e)                                  Without limiting any right under
Section 5.5(d), and notwithstanding any prior notice delivered thereunder, the
Trustee shall provide notice as soon as reasonably practicable of any public
Sale to the Holders of the Interests, and the Holders of the Interests and the
Portfolio Manager shall be permitted to participate in any such public Sale to
the extent permitted by applicable law and to the extent such Holders or the
Portfolio Manager, as applicable, meet any applicable eligibility requirements
with respect to such Sale.

 

Section 5.18.                                            Action on the Notes. 
The Trustee’s right to seek and recover judgment on the Notes or under this
Indenture shall not be affected by the seeking or obtaining of or application
for any other relief under or with respect to this Indenture.  Neither the lien
of this

 

53

--------------------------------------------------------------------------------


 

Indenture nor any rights or remedies of the Trustee or the Holders shall be
impaired by the recovery of any judgment by the Trustee against the Issuer or by
the levy of any execution under such judgment upon any portion of the Assets or
upon any of the assets of the Issuer.

 

ARTICLE VI

 

THE TRUSTEE

 

Section 6.1.                                                   Certain Duties
and Responsibilities of the Trustee.  (a)  Except during the continuance of an
Event of Default:

 

(i)                                     the Trustee undertakes to perform such
duties and only such duties as are specifically set forth in this Indenture, and
no implied covenants or obligations shall be read into this Indenture against
the Trustee; and

 

(ii)                                  in the absence of bad faith on its part,
the Trustee may conclusively rely, as to the truth of the statements and the
correctness of the opinions expressed therein, upon certificates or opinions
furnished to the Trustee and conforming to the requirements of this Indenture;
provided, however, that in the case of any such certificates or opinions which
by any provision hereof are specifically required to be furnished to the
Trustee, the Trustee shall be under a duty to examine the same to determine
whether or not they substantially conform on their face to the requirements of
this Indenture and shall promptly, but in any event within three (3) Business
Days in the case of an Officer’s certificate furnished by the Portfolio Manager,
notify the party delivering the same if such certificate or opinion does not
conform.  If a corrected form shall not have been delivered to the Trustee
within fifteen days after such notice from the Trustee, the Trustee shall so
notify the Holders.

 

(b)                                 In case an Event of Default known to the
Trustee has occurred and is continuing, the Trustee shall, prior to the receipt
of directions, if any, from a Majority (or Supermajority, as applicable) of the
Controlling Class, exercise such of the rights and powers vested in it by this
Indenture, and use the same degree of care and skill in its exercise, as a
prudent person would exercise or use under the circumstances in the conduct of
such person’s own affairs.

 

(c)                                  No provision of this Indenture shall be
construed to relieve the Trustee from liability for its own negligent action,
its own negligent failure to act, or its own willful misconduct, except that:

 

(i)                                     this subsection shall not be construed
to limit the effect of subsection (a) of this Section 6.1;

 

(ii)                                  the Trustee shall not be liable for any
error of judgment made in good faith by a Trust Officer, unless it shall be
proven that the Trustee was negligent in ascertaining the pertinent facts;

 

(iii)                               the Trustee shall not be liable with respect
to any action taken or omitted to be taken by it in good faith in accordance
with the direction of the Issuer or the

 

54

--------------------------------------------------------------------------------


 

Portfolio Manager in accordance with this Indenture and/or a Majority (or such
other percentage as may be required by the terms hereof) of the Controlling
Class (or other Class if required or permitted by the terms hereof), relating to
the time, method and place of conducting any Proceeding for any remedy available
to the Trustee, or exercising any trust or power conferred upon the Trustee,
under this Indenture;

 

(iv)                              no provision of this Indenture shall require
the Trustee to expend or risk its own funds or otherwise incur any financial
liability in the performance of any of its duties hereunder, or in the exercise
of any of its rights or powers contemplated hereunder, if it shall have
reasonable grounds for believing that repayment of such funds or indemnity
satisfactory to it against such risk or liability is not reasonably assured to
it unless such risk or liability relates to the performance of its ordinary
services, including mailing of notices under Article V, under this Indenture;
and

 

(v)                                 in no event shall the Trustee be liable for
special, indirect, punitive or consequential loss or damage of any kind
whatsoever (including but not limited to lost profits) even if the Trustee has
been advised of the likelihood of such damages and regardless of the form of
such action.

 

(d)                                 For all purposes under this Indenture, the
Trustee shall not be deemed to have notice or knowledge of any default or any
Event of Default described in Sections 5.1(c), (d), (e), (f) or (g) unless a
Trust Officer assigned to and working in the Corporate Trust Office has actual
knowledge thereof or unless written notice of any event which is in fact such an
Event of Default or Default is received by the Trustee at the Corporate Trust
Office, and such notice references the Notes generally, the Issuer, the Assets
or this Indenture. Until such time, the Trustee shall have no obligation to
inquire into, or investigate as to, whether or not such event has occurred. For
purposes of determining the Trustee’s responsibility and liability hereunder,
whenever reference is made in this Indenture to such an Event of Default or a
Default, such reference shall be construed to refer only to such an Event of
Default or Default of which the Trustee is deemed to have notice as described in
this Section 6.1(d).

 

(e)                                  Whether or not therein expressly so
provided, every provision of this Indenture relating to the conduct or affecting
the liability of or affording protection to the Trustee shall be subject to the
provisions of this Section 6.1.

 

(f)                                   The Trustee shall, upon reasonable (but no
less than three (3) Business Days’) prior written notice to the Trustee, permit
any representative of a Holder of a Note, during the Trustee’s normal business
hours, to examine all books of account, records, reports and other papers of the
Trustee (other than items protected by attorney-client privilege) relating to
the Notes, to make copies and extracts therefrom (the reasonable out-of-pocket
expenses incurred in making any such copies or extracts to be reimbursed to the
Trustee by such Holder).

 

Section 6.2.                                                   Notice of
Default.  As soon as reasonably practicable (and in no event later than three
(3) Business Days) after the occurrence of any Default actually known to a Trust
Officer of the Trustee or after any declaration of acceleration has been made or
delivered to the Trustee pursuant to Section 5.2, the Trustee shall give notice
to the Issuer, the Portfolio Manager, each Rating Agency, each Hedge
Counterparty, each Paying Agent and all Holders, as their

 

55

--------------------------------------------------------------------------------


 

names and addresses appear on the Register, of all Defaults hereunder actually
known to the Trust Officer of the Trustee, unless such Default shall have been
cured or waived.

 

Section 6.3.                                                   Certain Rights of
Trustee.  Except as otherwise provided in Section 6.1:

 

(a)                                 the Trustee may conclusively rely and shall
be fully protected in acting or refraining from acting upon any resolution,
certificate, statement, instrument, opinion, report, notice, request, direction,
consent, order, note or other paper or document believed by it to be genuine and
to have been signed or presented by the proper party or parties;

 

(b)                                 any direction of the Issuer mentioned herein
shall be sufficiently evidenced by an Issuer Order;

 

(c)                                  whenever in the administration of this
Indenture the Trustee shall (i) deem it desirable that a matter be proved or
established prior to taking, suffering or omitting any action hereunder
(including, without limitation, with respect to any ambiguity in the
interpretation of any definition, provision or term contained in this Indenture
or any other Transaction Document), the Trustee (unless other evidence be herein
specifically prescribed) may, in the absence of bad faith on its part, request
and rely upon an Officer’s certificate or Issuer Order, (ii) be required to
determine the value of any Assets or funds hereunder or the cash flows projected
to be received therefrom, the Trustee may, in the absence of bad faith on its
part, rely on reports of nationally recognized accountants, investment bankers
or other Persons qualified to provide the information required to make such
determination, including nationally recognized dealers in securities of the type
being valued and securities quotation services or (iii) reasonably determine
that more than one methodology can be used to make any of the determinations or
calculations set forth in the Transaction Documents, then the Trustee may
request direction from the Portfolio Manager as to the methodology to be used,
and the Trustee shall be entitled to follow and conclusively rely on such
direction without any liability therefor provided the Trustee has complied with
such direction in good faith and without willful misfeasance and gross
negligence;

 

(d)                                 as a condition to the taking or omitting of
any action by it hereunder or to the extent in the Trustee, in good faith
reasonably believes that any such action or inaction would be contrary to
applicable law, the Trustee may consult with counsel and the advice of such
counsel or any Opinion of Counsel shall be full and complete authorization and
protection in respect of any action taken or omitted by it hereunder in good
faith and in reliance thereon;

 

(e)                                  the Trustee shall be under no obligation to
exercise or to honor any of the rights or powers vested in it by this Indenture
at the request or direction of any of the Holders pursuant to this Indenture,
unless such Holders shall have provided to the Trustee security or indemnity
reasonably satisfactory to it against the costs, expenses (including reasonable
attorneys’ fees and expenses) and liabilities which might reasonably be incurred
by it in compliance with such request or direction;

 

(f)                                   the Trustee shall not be bound to make any
investigation into the facts or matters stated in any resolution, certificate,
statement, instrument, opinion, report, notice, request, direction, consent,
order, note or other paper or document, but the Trustee, in its discretion, may,

 

56

--------------------------------------------------------------------------------


 

and upon the written direction of a Majority of the Controlling Class, the
Issuer or of a Rating Agency shall (subject to the right of the Trustee
hereunder to be satisfactorily indemnified), make such further inquiry or
investigation into such facts or matters as it may see fit or as it shall be
directed, and the Trustee shall be entitled, on reasonable prior notice (not
less than five (5) Business Days) to the Issuer and the Portfolio Manager, to
examine the books and records relating to the Notes and the Assets, personally
or by agent or attorney, during the Issuer’s or the Portfolio Manager’s normal
business hours; provided that the Trustee shall, and shall cause its agents to,
hold in confidence all such information, except (i) to the extent disclosure may
be required by law or by any regulatory, administrative or governmental
authority and (ii) to the extent that the Trustee, in its sole judgment, may
determine that such disclosure is consistent with its obligations hereunder;
provided, that the Trustee may disclose on a confidential basis any such
information to its agents, attorneys and auditors in connection with the
performance of its responsibilities hereunder so long as the Trustee causes such
agents, attorneys and auditors to hold in confidence all such information;

 

(g)                                  the Trustee may execute any of the trusts
or powers hereunder or perform any duties hereunder either directly or by or
through agents, accountants or attorneys; provided that the Trustee shall not be
responsible for any misconduct or negligence on the part of any agent,
accountants or attorney appointed with due care by it hereunder;

 

(h)                                 the Trustee shall not be liable for any
action it takes or omits to take in good faith that it reasonably believes to be
authorized or within its rights or powers hereunder;

 

(i)                                     nothing herein shall be construed to
impose an obligation on the part of the Trustee to recalculate, monitor,
evaluate, verify or independently determine the accuracy of any report,
certificate or information received from the Issuer or Portfolio Manager;

 

(j)                                    to the extent any defined term hereunder,
or any calculation required to be made or determined by the Trustee hereunder,
is dependent upon or defined by reference to generally accepted accounting
principles (as in effect in the United States) (“GAAP”), the Trustee shall be
entitled to request and receive (and conclusively rely upon) instruction from
the Issuer (and in the absence of its receipt of timely instruction therefrom,
shall be entitled to obtain from an Independent accountant at the expense of the
Issuer) as to the application of GAAP in such connection, in any instance;

 

(k)                                 to the extent not prohibited by applicable
law, the Trustee shall not be required to give any bond or surety in respect of
the execution of this Indenture or otherwise;

 

(l)                                     the Trustee shall not be deemed to have
notice or knowledge of any matter unless a Trust Officer has actual knowledge
thereof or unless written notice thereof is received by the Trustee at the
Corporate Trust Office and such notice references the Notes generally, the
Issuer or this Indenture;

 

(m)                             the permissive rights of the Trustee to take or
refrain from taking any actions enumerated in this Indenture shall not be
construed as a duty;

 

(n)                                 the Trustee shall not be responsible for
delays or failures in performance resulting from circumstances beyond its
control (such circumstances include but are not limited to acts of

 

57

--------------------------------------------------------------------------------


 

God, strikes, lockouts, riots, acts of war, loss or malfunctions of utilities or
communications services);

 

(o)                                 in making or disposing of any investment
permitted by this Indenture, the Trustee is authorized to deal with itself (in
its individual capacity) or with any one or more of its Affiliates, whether it
or such Affiliate is acting as a subagent of the Trustee or for any third person
or dealing as principal for its own account.  If otherwise qualified,
obligations of the Bank or any of its Affiliates shall qualify as Eligible
Investments hereunder;

 

(p)                                 the Trustee or its Affiliates are permitted
to receive additional compensation that could be deemed to be in the Trustee’s
economic self-interest for (i) serving as investment adviser, administrator,
shareholder, servicing agent, custodian or sub-custodian with respect to certain
of the Eligible Investments, (ii) using Affiliates to effect transactions in
certain Eligible Investments and (iii) effecting transactions in certain
Eligible Investments.  Such compensation is not payable or reimbursable under
Section 6.7;

 

(q)                                 to help fight the funding of terrorism and
money laundering activities, the Trustee shall obtain, verify, and record
information that identifies individuals or entities that establish a
relationship or open an account with the Trustee.  The Trustee may ask for the
name, address, tax identification number, organizational documents, certificates
of good standing, licenses to do business and other information that will allow
the Trustee to identify the individual or entity who is establishing the
relationship or opening the account.  The Trustee may also ask for formation
documents such as articles of incorporation, an offering memorandum, or other
identifying documents to be provided;

 

(r)                                    the Trustee shall not be liable for the
actions or omissions of, or any inaccuracies in the records of, the Portfolio
Manager, the Issuer, any Paying Agent (other than the Trustee), any
Authenticating Agent (other than the Trustee), any Clearing Corporation or any
depository institution and without limiting the foregoing, the Trustee shall not
be under any obligation to monitor, evaluate or verify compliance by the
Portfolio Manager with the terms hereof or the Portfolio Management Agreement,
or to verify or independently determine the accuracy of information received by
it from the Portfolio Manager (or from any selling institution, agent bank,
trustee or similar source) with respect to the Assets;

 

(s)                                   neither the Trustee nor the Collateral
Administrator shall have any obligation to determine:  (a) if a Collateral
Obligation meets the criteria specified in the definition thereof, (b) if the
conditions specified in the definition of “Deliver” have been complied with, or
(c) if a Collateral Obligation is a Current Pay Obligation, Defaulted
Obligation, or Discount Obligation;

 

(t)                                    the Collateral Administrator shall have
the same rights, privileges, immunities and indemnities afforded to the Trustee
in this Article VI; provided, that such rights, privileges, immunities and
indemnities shall be in addition to, and not in limitation of, any rights,
immunities and indemnities provided in the Collateral Administration Agreement;

 

(u)                                 in the event the Bank (in its individual
capacity or as Trustee) is also acting in the capacity of Paying Agent,
Registrar, Transfer Agent, Calculation Agent, Custodian or Securities
Intermediary, the rights, protections, benefits, immunities and indemnities
afforded to the

 

58

--------------------------------------------------------------------------------


 

Trustee pursuant to this Article VI shall also be afforded to the Bank acting in
such capacities; provided that such rights, protections, benefits, immunities
and indemnities shall be in addition to, and not in limitation of, any rights,
immunities and indemnities provided in the Securities Account Control Agreement
or any other documents to which the Bank in such capacity is a party;

 

(v)                                 notwithstanding any term hereof (or any term
of the UCC that might otherwise be construed to be applicable to a Securities
Intermediary) to the contrary, none of the Trustee, the Custodian or the
Securities Intermediary shall be under a duty or obligation in connection with
the acquisition or Grant by the Issuer to the Trustee of any item constituting
the Assets, or to evaluate the sufficiency of the documents or instruments
delivered to it by or on behalf of the Issuer in connection with its Grant or
otherwise, or in that regard to examine any Underlying Instrument, in each case,
in order to determine compliance with applicable requirements of and
restrictions on transfer in respect of such Assets;

 

(w)                               the Trustee shall not have any duty or
responsibility for (i) any recording, filing, or depositing of this Indenture,
any other Transaction Document or any other agreement or instrument, monitoring
or filing any financing statement or continuation statement evidencing a
security interest, the maintenance of any such recording, filing or depositing
or to any re-recording, re-filing or re-depositing of any thereof, or otherwise
monitoring the perfection, continuation of perfection or the sufficiency or
validity of any security interest in or related to the Assets, (ii) the
acquisition or maintenance of any insurance, (iii) the payment or discharge of
any tax, assessment, or other governmental charge or any lien or encumbrance of
any kind owing with respect to, assessed or levied against, any part of the
Assets, (iv) the performance or observance by any other Person of any of the
covenants, agreements or other terms or conditions set forth in the Transaction
Documents or in any related document, (v) the occurrence of any default, or the
validity, enforceability, effectiveness or genuineness of any Transaction
Document, any related document or any other agreement, instrument or document,
or (vi) the satisfaction of any condition set forth in any Transaction Document
or any related document;

 

(x)                                 the Trustee shall not be required to take
any action under any Transaction Document or any related document if taking such
action (A) would subject the Trustee to a tax in any jurisdiction where it is
not then subject to a tax, or (B) would require the Trustee to qualify to do
business in any jurisdiction where it is not then so qualified;

 

(y)                                 the Trustee shall have no obligation to
monitor or enforce compliance with the U.S. Risk Retention Rules or the EU
Retention Requirements; and

 

(z)                                  in order to comply with its Customer
Identification Program obligations under the USA PATRIOT Act and related
regulations, the Trustee shall have the right to request from certain parties,
including but not limited to the Issuer, the Portfolio Manager and the Holders,
such information as it deems necessary or appropriate to identify and verify
each party’s identity, including without limitation, each party’s name, physical
address, tax identification number, organizational documents, certificate of
good standing, license to do business, or other pertinent identifying
information.

 

59

--------------------------------------------------------------------------------


 

Section 6.4.                                                   Not Responsible
for Recitals or Issuance of Notes.  The recitals contained herein and in the
Notes, other than the Certificate of Authentication thereon, shall be taken as
the statements of the Issuer; and the Trustee assumes no responsibility for
their correctness.  The Trustee makes no representation as to the validity or
sufficiency of this Indenture (except as may be made with respect to the
validity of the Trustee’s obligations hereunder), the Assets or the Notes.  The
Trustee shall not be accountable for the use or application by the Issuer of the
Notes or the proceeds thereof or any Money paid to the Issuer pursuant to the
provisions hereof.

 

Section 6.5.                                                   Trustee May Hold
Notes.  The Trustee, any Paying Agent, Registrar or any other agent of the
Issuer, in its individual or any other capacity, may become the owner or pledgee
of Notes and may otherwise deal with the Issuer or any of its Affiliates with
the same rights it would have if it were not Trustee, Paying Agent, Registrar or
such other agent.

 

Section 6.6.                                                   Money Held in
Trust.  Money held by the Trustee hereunder shall be held in trust to the extent
required herein.  The Trustee shall be under no liability for interest on any
Money received by it hereunder, except in its capacity as the Bank to the extent
of income or other gain on investments which are deposits in or certificates of
deposit of the Bank in its commercial capacity and income or other gain actually
received by the Trustee on Eligible Investments.

 

Section 6.7.                                                   Compensation and
Reimbursement.  (a) The Issuer agrees:

 

(i)                                     to pay the Trustee on each Distribution
Date reasonable compensation as set forth in a separate fee schedule dated on or
near the Closing Date between the Trustee and the Portfolio Manager for all
services rendered by it hereunder (which compensation shall not be limited by
any provision of law in regard to the compensation of a trustee of an express
trust);

 

(ii)                                  in accordance with the terms hereof, to
reimburse the Trustee in a timely manner upon its request for all reasonable
expenses, disbursements and advances incurred or made by the Trustee in
accordance with any provision of this Indenture (including, without limitation,
costs incurred in connection with tax compliance or withholding, the exercise or
enforcement of remedies pursuant to Article V, securities transaction charges
and the reasonable compensation and expenses and disbursements of its agents and
legal counsel and of any accounting firm or investment banking firm employed by
the Trustee pursuant to Section 10.7 or any other term of this Indenture, except
any such expense, disbursement or advance as may be attributable to its
negligence, willful misconduct or bad faith) but with respect to securities
transaction charges, only to the extent any such charges have not been waived
during a Collection Period due to the Trustee’s receipt of a payment from a
financial institution with respect to certain Eligible Investments, as specified
by the Portfolio Manager in writing; and

 

(iii)                               to indemnify the Trustee and its officers,
directors, employees and agents for, and to hold them harmless against, any
loss, claim, damage, fee, cost, liability or expense incurred without
negligence, willful misconduct or bad faith on their part, and arising out of or
in connection with the acceptance or administration of the trust or the

 

60

--------------------------------------------------------------------------------


 

transactions contemplated hereby, including the costs and expenses of defending
themselves (including reasonable attorney’s fees and costs and the attorneys’
fees and expenses incurred in connection with any action, suit or proceeding
brought by the Trustee to enforce any indemnification by, or other obligations
of, the Issuer or the costs of defending or prosecuting any claim) against any
claim or liability in connection with the exercise or performance of any of
their powers or duties hereunder and under any other Transaction Document
related hereto.

 

(b)                                 The Trustee shall receive amounts pursuant
to this Section 6.7 in accordance with the Priority of Distributions but only to
the extent that funds are available for the payment thereof.  Subject to
Section 6.9, the Trustee shall continue to serve as Trustee under this Indenture
notwithstanding the fact that the Trustee shall not have received amounts due it
hereunder; provided that nothing herein shall impair or affect the Trustee’s
rights under Section 6.9.  No direction by the Holders shall affect the right of
the Trustee to collect amounts owed to it under this Indenture.  If on any date
when a fee or expense shall be payable to the Trustee pursuant to this Indenture
insufficient funds are available for the payment thereof, any portion of a fee
or expense not so paid shall be deferred and payable on such later date on which
a fee or expense shall be payable and sufficient funds are available therefor. 
The Issuer’s obligations under this Section 6.7 shall be secured by the lien of
this Indenture and shall survive the termination of this Indenture and the
resignation or removal of the Trustee pursuant to Section 6.9.

 

(c)                                  The Trustee hereby agrees not to cause the
filing of a petition in bankruptcy against the Issuer for the non-payment to the
Trustee of any amounts provided by this Section 6.7 until at least one year (or
if longer the applicable preference period then in effect) and one day after the
payment in full of all Notes.  Nothing in this Section 6.7(c) shall preclude the
Trustee from (i) exercising its rights as a secured or unsecured creditor in any
Proceeding involving the Issuer not filed or commenced by the Trustee or
(ii) while an Event of Default is continuing, commencing against the Issuer or
any of their respective properties any legal action which is not a bankruptcy,
reorganization, arrangement, insolvency, moratorium, liquidation or similar
Proceeding; provided that any recovery of any amount received by the Trustee
under the preceding clause (i) or (ii) shall be distributed in accordance with
the Priority of Distributions.

 

(d)                                 To the extent that the entity acting as
Trustee is acting as Registrar, Calculation Agent, Paying Agent, Authenticating
Agent or Custodian, the rights, privileges, immunities and indemnities set forth
in this Article VI shall also apply to it acting in each such capacity.

 

Section 6.8.                                                   Corporate Trustee
Required; Eligibility.  There shall at all times be a Trustee hereunder which
shall be an organization or entity organized and doing business under the laws
of the United States of America or of any state thereof, authorized under such
laws to exercise corporate trust powers, having a combined capital and surplus
of at least U.S.$200,000,000, subject to supervision or examination by federal
or state authority, having a rating of at least “BBB+” by S&P and long-term
issuer default rating of at least “A” and a short-term issuer default rating of
at least “F1” by Fitch and having an office within the United States; provided,
that if the Trustee is downgraded by the applicable Rating Agency below such
Rating Agency’s minimum rating or counterparty risk assessment as set forth in
this sentence, the Trustee (x) shall promptly notify the Issuer and the
Portfolio Manager of such downgrade in

 

61

--------------------------------------------------------------------------------


 

writing and (y) may retain its eligibility if it obtains or has obtained (at its
own expense) or, to the extent the Issuer or the Portfolio Manager requests that
the Trustee retain its eligibility (at the Issuer’s expense), prior to
appointment of a successor trustee, (i) a confirmation from the applicable
Rating Agency that downgraded the Trustee or counterparty risk assessment that
such Rating Agency’s then-current rating of the Notes will not be downgraded or
withdrawn by reason of such downgrade of the Trustee’s rating or (ii) a written
waiver or other written acknowledgement (which may be evidenced by an exchange
of electronic messages or facsimiles) from such Rating Agency that it will not
review such Rating Agency’s then-current rating of the Notes in such
circumstances.  If such organization or entity publishes reports of condition at
least annually, pursuant to law or to the requirements of the aforesaid
supervising or examining authority, then for the purposes of this Section 6.8,
the combined capital and surplus of such organization or entity shall be deemed
to be its combined capital and surplus as set forth in its most recent published
report of condition.  The Trustee shall inform the Issuer and the Portfolio
Manager upon satisfaction of the foregoing requirements. If at any time the
Trustee shall cease to be eligible and fails to obtain such confirmation, waiver
or acknowledgement in accordance with the provisions of this Section 6.8, it
shall resign immediately in the manner and with the effect hereinafter specified
in this Article VI.

 

Section 6.9.                                                   Resignation and
Removal; Appointment of Successor.  (a)  No resignation or removal of the
Trustee and no appointment of a successor Trustee pursuant to this Article VI
shall become effective until the acceptance of appointment by the successor
Trustee under Section 6.10.

 

(b)                                 The Trustee may resign at any time by giving
written notice thereof to the Issuer, the Portfolio Manager, the Holders of the
Notes and each Rating Agency not less than sixty (60) days prior to such
resignation.  Upon receiving such notice of resignation, the Issuer shall
promptly appoint a successor trustee or trustees satisfying the requirements of
Section 6.8 by written instrument, in duplicate, executed by an Authorized
Officer of the Issuer, one copy of which shall be delivered to the Trustee so
resigning and one copy to the successor Trustee or Trustees, together with a
copy to each Holder and the Portfolio Manager; provided that the Issuer shall
provide prior written notice to the Rating Agencies of any such appointment;
provided, further, that the Issuer shall not appoint such successor trustee or
trustees without the consent of a Majority of each Class of Notes voting as a
separate Class (or, at any time when an Event of Default shall have occurred and
be continuing or when a successor Trustee has been appointed pursuant to
Section 6.9(e), by an Act of a Majority of the most senior Class of Notes)
unless (i) the Issuer gives ten (10) days’ prior written notice to the Holders
of such appointment and (ii) a Majority of each Class of Notes voting as a
separate Class (or, at any time when an Event of Default shall have occurred and
be continuing or when a successor Trustee has been appointed pursuant to
Section 6.9(e), a Majority of the most senior Class of Notes) do not provide
written notice to the Issuer objecting to such appointment (the failure of any
such Majority to provide such notice to the Issuer within ten (10) days of
receipt of notice of such appointment from the Issuer being conclusively deemed
to constitute hereunder consent to such appointment and approval of such
successor trustee or trustees).  If no successor Trustee shall have been
appointed and an instrument of acceptance by a successor Trustee shall not have
been delivered to the Trustee within 60 days after the giving of such notice of
resignation, the resigning Trustee or any Holder, on behalf of himself and all
others similarly situated, may petition any court of

 

62

--------------------------------------------------------------------------------


 

competent jurisdiction for the appointment of a successor Trustee satisfying the
requirements of Section 6.8.

 

(c)                                  The Trustee may, upon not less than thirty
(30) days’ notice, be removed at any time by Act of a Majority of each Class of
Notes voting separately or, at any time when an Event of Default shall have
occurred and be continuing by an Act of a Majority of the Controlling Class,
delivered to the Trustee and to the Issuer.

 

(d)                                 If at any time:

 

(i)                                     the Trustee shall cease to be eligible
under Section 6.8 and (A) shall fail to give written notice to the Issuer and
the Portfolio Manager or (B) shall fail to resign after written request therefor
by the Issuer or a Majority of the Controlling Class; or

 

(ii)                                  the Trustee shall become incapable of
acting or shall be adjudged as bankrupt or insolvent or a receiver or liquidator
of the Trustee or of its property shall be appointed or any public officer shall
take charge or control of the Trustee or of its property or affairs for the
purpose of rehabilitation, conservation or liquidation;

 

then, in any such case (subject to Section 6.9(a)), (A) the Issuer, by Issuer
Order, may remove the Trustee, or (B) subject to Section 5.15, any Holder may,
on behalf of himself and all others similarly situated, petition any court of
competent jurisdiction for the removal of the Trustee and the appointment of a
successor Trustee.

 

(e)                                  If the Trustee shall be removed or become
incapable of acting, or if a vacancy shall occur in the office of the Trustee
for any reason (other than resignation), the Issuer, by Issuer Order, shall
promptly appoint a successor Trustee.  If the Issuer shall fail to appoint a
successor Trustee within sixty (60) days after such removal or incapability or
the occurrence of such vacancy, a successor Trustee may be appointed by a
Majority of the Controlling Class by written instrument delivered to the Issuer
and the retiring Trustee.  The successor Trustee so appointed shall, forthwith
upon its acceptance of such appointment, become the successor Trustee and
supersede any successor Trustee proposed by the Issuer.  If no successor Trustee
shall have been so appointed by the Issuer or a Majority of the Controlling
Class and shall have accepted appointment in the manner hereinafter provided,
subject to Section 5.15, the retiring Trustee may, or any Holder may, on behalf
of himself and all others similarly situated, petition any court of competent
jurisdiction for the appointment of a successor Trustee.

 

(f)                                   The Issuer shall give prompt notice of
each resignation and each removal of the Trustee and each appointment of a
successor Trustee by mailing written notice of such event to the Portfolio
Manager and to the Holders of the Notes as their names and addresses appear in
the Register and to each Rating Agency.  Each notice shall include the name of
the successor Trustee and the address of its Corporate Trust Office.  If the
Issuer fails to mail such notice within ten (10) days after acceptance of
appointment by the successor Trustee, the successor Trustee shall cause such
notice to be given at the expense of the Issuer.

 

(g)                                  Any resignation or removal of the Trustee
under this Section 6.9 shall be an effective resignation or removal of the Bank
in all capacities under this Indenture and as Collateral Administrator under the
Collateral Administration Agreement.

 

63

--------------------------------------------------------------------------------


 

Section 6.10.                                            Acceptance of
Appointment by Successor Trustee.  Every successor Trustee appointed hereunder
shall meet the requirements of Section 6.8 and shall execute, acknowledge and
deliver to the Issuer and the retiring Trustee an instrument accepting such
appointment.  Upon delivery of the required instruments, the resignation or
removal of the retiring Trustee shall become effective and such successor
Trustee, without any further act, deed or conveyance, shall become vested with
all the rights, powers, trusts, duties and obligations of the retiring Trustee;
provided that, on request of the Issuer or a Majority of any Class of Notes or
the successor Trustee, such retiring Trustee shall, upon payment of its charges
then unpaid, execute and deliver an instrument transferring to such successor
Trustee all the rights, powers and trusts of the retiring Trustee, and shall
duly assign, transfer and deliver to such successor Trustee all property and
Money held by such retiring Trustee hereunder.  Upon request of any such
successor Trustee, the Issuer shall execute any and all instruments for more
fully and certainly vesting in and confirming to such successor Trustee all such
rights, powers and trusts.

 

Section 6.11.                                            Merger, Conversion,
Consolidation or Succession to Business of Trustee.  Any organization, banking
association or entity into which the Trustee may be merged or converted or with
which it may be consolidated, or any organization or entity resulting from any
merger, conversion or consolidation to which the Trustee shall be a party, or
any organization or entity succeeding to all or substantially all of the
corporate trust business of the Trustee, shall be the successor of the Trustee
hereunder, provided such organization or entity shall be otherwise qualified and
eligible under this Article VI, without the execution or filing of any paper or
any further act on the part of any of the parties hereto.  In case any of the
Notes have been authenticated, but not delivered, by the Trustee then in office,
any successor by merger, conversion or consolidation to such authenticating
Trustee may adopt such authentication and deliver the Notes so authenticated
with the same effect as if such successor Trustee had itself authenticated such
Notes.

 

Section 6.12.                                            Co-Trustees.  At any
time or times, for the purpose of meeting the legal requirements of any
jurisdiction in which any part of the Assets may at the time be located, the
Issuer and the Trustee shall have power to appoint one or more Persons to act as
co-trustee that satisfies the eligibility requirement of Section 6.8 (subject to
notice to the Rating Agencies), jointly with the Trustee, of all or any part of
the Assets, with the power to file such proofs of claim and take such other
actions pursuant to Section 5.6 and to make such claims and enforce such rights
of action on behalf of the Holders, as such Holders themselves may have the
right to do, subject to the other provisions of this Section 6.12 and to perform
such other acts as may be determined by the Issuer and the Trustee.

 

The Issuer shall join with the Trustee in the execution, delivery and
performance of all instruments and agreements necessary or proper to appoint a
co-trustee.  If the Issuer does not join in such appointment within fifteen (15)
days after the receipt by the Issuer of a request to do so, the Trustee shall
have the power to make such appointment. In no event shall any co-trustee be
deemed to be an agent or representative of the Trustee.

 

Should any written instrument from the Issuer be required by any co-trustee so
appointed, more fully confirming to such co-trustee such property, title, right
or power, any and all such instruments shall, on request, be executed,
acknowledged and delivered by the Issuer.  The Issuer agrees to pay (but only
from and to the extent of the Assets), to the extent funds are available

 

64

--------------------------------------------------------------------------------


 

therefor under the Priority of Distributions, any reasonable fees and expenses
in connection with such appointment.

 

Every co-trustee shall, to the extent permitted by law, but to such extent only,
be appointed subject to the following terms:

 

(a)                                 the Notes shall be authenticated and
delivered and all rights, powers, duties and obligations hereunder in respect of
the custody of securities, Cash and other personal property held by, or required
to be deposited or pledged with, the Trustee hereunder, shall be exercised
solely by the Trustee;

 

(b)                                 the rights, powers, duties and obligations
hereby conferred or imposed upon the Trustee in respect of any property covered
by the appointment of a co-trustee shall be conferred or imposed upon and
exercised or performed by the Trustee or by the Trustee and such co-trustee
jointly as shall be provided in the instrument appointing such co-trustee;

 

(c)                                  the Trustee at any time, by an instrument
in writing executed by it, with the concurrence of the Issuer evidenced by an
Issuer Order, may accept the resignation of or remove any co-trustee appointed
under this Section 6.12, and in case an Event of Default has occurred and is
continuing, the Trustee shall have the power to accept the resignation of, or
remove, any such co-trustee without the concurrence of the Issuer.  A successor
to any co-trustee so resigned or removed may be appointed in the manner provided
in this Section 6.12;

 

(d)                                 no co-trustee hereunder shall be personally
liable by reason of any act or omission of the Trustee hereunder;

 

(e)                                  the Trustee shall not be liable by reason
of any act or omission of a co-trustee or for the appointment of a co-trustee
(in accordance with this Section 6.12); and

 

(f)                                   any Act of Holders delivered to the
Trustee shall be deemed to have been delivered to each co-trustee.

 

The Issuer shall notify each Rating Agency of the appointment of a co-trustee
hereunder.

 

Section 6.13.                                            Certain Duties of
Trustee Related to Delayed Payment of Proceeds.  In the event that in any month
the Trustee shall not have received a payment with respect to any Pledged
Obligation on its Due Date, (a) the Trustee shall promptly notify the Issuer and
the Portfolio Manager in writing or electronically (if an e-mail address is
provided) and (b) unless within three Business Days (or the end of the
applicable grace period for such payment, if longer) after such notice such
payment shall have been received by the Trustee, or the Issuer, in its absolute
discretion (but only to the extent permitted by Section 10.2(a)), shall have
made provision for such payment satisfactory to the Trustee in accordance with
Section 10.2(a), the Trustee shall request the issuer of such Pledged
Obligation, the trustee under the related Underlying Instrument or paying agent
designated by either of them, as the case may be, to make such payment as soon
as practicable after such request but in no event later than three Business Days
after the date of such request. In the event that such payment is not made
within such time period, the Trustee, subject to the provisions of clause
(iv) of Section 6.1(c), shall take such

 

65

--------------------------------------------------------------------------------


 

reasonable action as the Portfolio Manager shall direct in writing. Any such
action shall be without prejudice to any right to claim a Default or Event of
Default under this Indenture. In the event that the Issuer or the Portfolio
Manager requests a release of a Pledged Obligation and/or delivers an additional
Collateral Obligation in connection with any such action under the Portfolio
Management Agreement or under this Indenture, such release shall be subject to
Section 10.8 and Article XII of this Indenture, as the case may be.
Notwithstanding any other provision hereof, the Trustee shall deliver to the
Issuer or its designee any payment with respect to any Pledged Obligation or any
additional Collateral Obligation received after the Due Date thereof to the
extent the Issuer previously made provisions for such payment satisfactory to
the Trustee in accordance with this Section 6.13 and such payment shall not be
deemed part of the Assets.

 

Section 6.14.                                            Authenticating Agents. 
Upon the request of the Issuer, the Trustee shall, and if the Trustee so chooses
the Trustee may, appoint one or more Authenticating Agents with power to act on
its behalf and subject to its direction in the authentication of Notes in
connection with issuance, transfers and exchanges under Sections 2.4, 2.5, 2.6,
2.7 and 8.5, as fully to all intents and purposes as though each such
Authenticating Agent had been expressly authorized by such Sections to
authenticate such Notes.  For all purposes of this Indenture, the authentication
of Notes by an Authenticating Agent pursuant to this Section 6.14 shall be
deemed to be the authentication of Notes by the Trustee.

 

Any corporation into which any Authenticating Agent may be merged or converted
or with which it may be consolidated, or any corporation resulting from any
merger, consolidation or conversion to which any Authenticating Agent shall be a
party, or any corporation succeeding to the corporate trust business of any
Authenticating Agent, shall be the successor of such Authenticating Agent
hereunder, without the execution or filing of any further act on the part of the
parties hereto or such Authenticating Agent or such successor corporation.

 

Any Authenticating Agent may at any time resign by giving written notice of
resignation to the Trustee and the Issuer.  The Trustee may at any time
terminate the agency of any Authenticating Agent by giving written notice of
termination to such Authenticating Agent and the Issuer.  Upon receiving such
notice of resignation or upon such a termination, the Trustee shall, upon the
written request of the Issuer, promptly appoint a successor Authenticating Agent
and shall give written notice of such appointment to the Issuer.

 

Unless the Authenticating Agent is also the same entity as the Trustee, the
Issuer agrees to pay to each Authenticating Agent from time to time reasonable
compensation for its services, and reimbursement for its reasonable expenses
relating thereto as an Administrative Expense under Section 11.1.  The
provisions of Sections 2.9, 6.4 and 6.5 shall be applicable to any
Authenticating Agent.

 

Section 6.15.                                            Withholding.  If any
withholding or deduction is imposed on the Issuer’s payment (or allocations of
income) under the Notes, such withholding or deduction shall reduce the amount
otherwise distributable to the relevant Holder.  The Trustee is hereby
authorized and directed to retain from amounts otherwise distributable to any
Holder sufficient funds for the payment of any tax that is legally owed or
required to be deducted or withheld by the Issuer (but such authorization shall
not prevent the Trustee from contesting any such tax in

 

66

--------------------------------------------------------------------------------


 

appropriate proceedings and withholding payment of such tax, if permitted by
law, pending the outcome of such proceedings) or may be withheld because of a
failure by a Holder to provide any information required under FATCA or Sections
1441, 1445 and 1446 of the Code or any other provisions of any applicable law
and to timely remit such amounts to the appropriate taxing authority.  The
amount of any withholding tax imposed with respect to any Note shall be treated
as Cash distributed to the relevant Holder at the time it is withheld by the
Trustee.  If there is a possibility that withholding tax is payable with respect
to a distribution, the Trustee may, in its sole discretion, withhold such
amounts in accordance with this Section 6.15.  If any Holder or beneficial owner
wishes to apply for a refund of any such withholding tax, the Trustee reasonably
cooperate with such Person in providing readily available information so long as
such Person agrees to reimburse the Trustee for any out-of-pocket expenses
incurred.  Nothing herein shall impose an obligation on the part of the Trustee
to determine the amount of any tax or withholding obligation on the part of the
Issuer or in respect of the Notes.

 

Section 6.16.                                            Representative for
Holders of Notes Only; Agent for Each Other Secured Party.  With respect to the
security interest created hereunder, the delivery of any Asset to the Trustee is
to the Trustee as representative of the Holders of the Notes and agent for each
other Secured Party.  In furtherance of the foregoing, the possession by the
Trustee of any Asset, the endorsement to or registration in the name of the
Trustee of any Asset (including without limitation as Entitlement Holder of the
Custodial Account) are all undertaken by the Trustee in its capacity as
representative of the Holders of the Notes and agent for each other Secured
Party.

 

Section 6.17.                                            Representations and
Warranties of the Bank.  The Bank (and any Person that becomes a successor
Trustee pursuant to Sections 6.9, 6.10, or 6.11 or a co-trustee pursuant to
Section 6.12, or a successor Paying Agent, Registrar, Transfer Agent, Custodian,
Calculation Agent or Securities Intermediary pursuant to Sections 2.6, 3.3, 7.2,
or 7.15, as applicable) represents and warrants as follows in its individual
capacity and in its capacities as described below:

 

(a)                                 Organization.  The Bank has been duly
organized and is validly existing as a national banking association with trust
powers under the laws of the United States of America and has the power to
conduct its business and affairs as a trustee, paying agent, registrar, transfer
agent, custodian, calculation agent and securities intermediary, as applicable.

 

(b)                                 Authorization; Binding Obligations.  The
Bank has the corporate power and authority to perform the duties and obligations
of Trustee, Paying Agent, Registrar, Transfer Agent, Custodian, Calculation
Agent and Securities Intermediary, as applicable, under this Indenture.  The
Bank has taken all necessary corporate action to authorize the execution,
delivery and performance of this Indenture, and all of the documents required to
be executed by the Bank pursuant hereto.  Upon execution and delivery by the
Bank, this Indenture shall constitute the legal, valid and binding obligation of
the Bank enforceable against the Bank in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium, liquidation and similar laws affecting the rights of creditors, and
subject to equitable principles including without limitation concepts of
materiality, reasonableness, good faith and fair dealing (whether enforcement is
sought in a legal or equitable Proceeding), and except that certain of such
obligations may be enforceable solely against the Assets.

 

67

--------------------------------------------------------------------------------


 

(c)                                  Eligibility.  The Bank is eligible under
Section 6.8 to serve as Trustee hereunder, and is eligible under Section 3.3 to
serve as Custodian hereunder.

 

(d)                                 No Conflict.  Neither the execution,
delivery and performance of this Indenture, nor the consummation of the
transactions contemplated by this Indenture, is prohibited by, or requires the
Bank to obtain any consent, authorization, approval or registration with any
United States federal or State of New York agency or other governmental body
under any United States federal or State of New York regulation or law having
jurisdiction over the banking or trust powers of the Bank.

 

Section 6.18.                                            Communication with
Rating Agencies.  Any written communication, including any confirmation, from a
Rating Agency provided for or required to be obtained by the Trustee hereunder
shall be sufficient in each case when such communication or confirmation is
received by the Trustee, including by electronic message, facsimile, press
release, posting to the applicable Rating Agency’s website or other means then
considered industry standard.

 

Section 6.19.                                            Removal of Assets from
Accounts.  The Trustee shall not, except in accordance with Article V and
Sections 10.6 and 12.1, as applicable, permit the removal of any portion of the
Assets or transfer any such Assets from the Account to which it is credited, or
cause or permit any change in the Delivery made pursuant to Section 3.3 with
respect to any Assets, if, after giving effect thereto, the jurisdiction
governing the perfection of the Trustee’s security interest in such Assets is
different from the jurisdiction governing the perfection at the time of delivery
of the most recent Opinion of Counsel pursuant to Section 7.6 (or, if no Opinion
of Counsel has yet been delivered pursuant to Section 7.6, the Opinion of
Counsel delivered at the Closing Date pursuant to Section 3.1(a)(iii)) unless
the Trustee shall have received an Opinion of Counsel to the effect that the
lien and security interest created by this Indenture with respect to such
property and the priority thereof shall continue to be maintained after giving
effect to such action or actions.

 

ARTICLE VII

 

COVENANTS

 

Section 7.1.                                                   Payment of
Principal and Interest.  The Issuer shall duly and punctually pay the principal
of and interest on the Notes, in accordance with the terms of such Notes and
this Indenture pursuant to the Priority of Distributions.  The Issuer shall, to
the extent legally permitted and to the extent funds are available pursuant to
the Priority of Distributions, duly and punctually pay all required
distributions to the Issuer, in accordance with this Indenture.

 

The Issuer shall, subject to the Priority of Distributions, reimburse the Issuer
for any amounts paid by the Issuer pursuant to the terms of the Notes or this
Indenture.

 

Amounts properly withheld under the Code or other applicable law by any Person
from a payment to any Holder shall be considered as having been paid by the
Issuer to such Holder for all purposes of this Indenture.

 

68

--------------------------------------------------------------------------------


 

Section 7.2.                                                   Maintenance of
Office or Agency.  The Issuer hereby appoints the Trustee as a Paying Agent for
payments on the Notes and the Trustee as Transfer Agent for transfers of the
Notes.  Notes may be surrendered for registration of transfer or exchange at the
Corporate Trust Office of the Trustee or its agent designated for purposes of
surrender, transfer or exchange.

 

The Issuer may at any time and from time to time vary or terminate the
appointment of any such agent or appoint any additional agents for any or all of
such purposes and no paying agent shall be appointed in a jurisdiction which
subjects payments on the Notes to withholding tax solely as a result of such
Paying Agent’s activities.  The Issuer shall at all times maintain a duplicate
copy of the Register at the Corporate Trust Office.  The Issuer shall give
prompt written notice to the Trustee, each Rating Agency then rating a Class of
Notes and the Holders of the appointment or termination of any such agent and of
the location and any change in the location of any such office or agency.

 

If at any time the Issuer shall fail to maintain any such required office or
agency, or shall fail to furnish the Trustee with the address thereof,
presentations and surrenders may be made (subject to the limitations described
in the preceding paragraph) at, notices and demands may be served on the Issuer,
and Notes may be presented and surrendered for payment to the appropriate Paying
Agent at its main office, and the Issuer hereby appoints the same as their agent
to receive such respective presentations, surrenders, notices and demands.

 

Section 7.3.                                                   Money for Note
Payments to Be Held in Trust.  All payments of amounts due and payable with
respect to any Notes that are to be made from amounts withdrawn from the Payment
Account shall be made on behalf of the Issuer by the Trustee or a Paying Agent
with respect to payments on the Notes.

 

When the Issuer shall have a Paying Agent that is not also the Registrar, they
shall furnish, or cause the Registrar to furnish, no later than the fifth (5th)
calendar day after each Record Date a list, if necessary, in such form as such
Paying Agent may reasonably request, of the names and addresses of the Holders
and of the certificate numbers of individual Notes held by each such Holder.

 

Whenever the Issuer shall have a Paying Agent other than the Trustee, the Issuer
shall, on or before the Business Day next preceding each Distribution Date or
Redemption Date, as the case may be, direct the Trustee to deposit on such
Distribution Date with such Paying Agent, if necessary, an aggregate sum
sufficient to pay the amounts then becoming due (to the extent funds are then
available for such purpose in the Payment Account), such sum to be held in trust
for the benefit of the Persons entitled thereto and (unless such Paying Agent is
the Trustee) the Issuer shall promptly notify the Trustee of its action or
failure so to act.  Any Monies deposited with a Paying Agent (other than the
Trustee) in excess of an amount sufficient to pay the amounts then becoming due
on the Notes with respect to which such deposit was made shall be paid over by
such Paying Agent to the Trustee for application in accordance with Article X.

 

The initial Paying Agent shall be as set forth in Section 7.2.  Any additional
or successor Paying Agents shall be appointed by Issuer Order with written
notice thereof to the Trustee (with a copy to each Rating Agency); provided,
that so long as the Notes of any Class is rated by a

 

69

--------------------------------------------------------------------------------


 

Rating Agency, with respect to any additional or successor Paying Agent, either
(i) such Paying Agent has a long-term debt rating of “A+” or higher by S&P or a
short-term debt rating of “A-1” by S&P and a long-term issuer default rating of
“A” by Fitch and a short-term issuer default rating of “F1” by Fitch or (ii) the
Global Rating Agency Condition is satisfied.  In the event that such successor
Paying Agent ceases to have a long-term debt rating of “A+” or higher by S&P and
a long-term issuer default rating of “A” by Fitch or a short-term debt rating of
“A-1” by S&P or a short-term issuer default rating of “F1” by Fitch, the Issuer
shall promptly remove such Paying Agent and appoint a successor Paying Agent. 
The Issuer shall not appoint any Paying Agent that is not, at the time of such
appointment, a depository institution or trust company subject to supervision
and examination by federal and/or state and/or national banking authorities. 
The Issuer shall cause each Paying Agent other than the Trustee to execute and
deliver to the Trustee an instrument in which such Paying Agent shall agree with
the Trustee and if the Trustee acts as Paying Agent, it hereby so agrees,
subject to the provisions of this Section 7.3, that such Paying Agent shall:

 

(a)                                 allocate all sums received for payment to
the Holders of Notes and the Issuer for which it acts as Paying Agent on each
Distribution Date and any Redemption Date among such Holders in the proportion
specified in the applicable Distribution Report or report pertaining to such
Redemption Date to the extent permitted by applicable law;

 

(b)                                 hold all sums held by it for the payment of
amounts due with respect to the Notes and otherwise to the Issuer in trust for
the benefit of the Persons entitled thereto until such sums shall be paid to
such Persons or otherwise disposed of as herein provided and pay such sums to
such Persons as herein provided;

 

(c)                                  if such Paying Agent is not the Trustee,
immediately resign as a Paying Agent and forthwith pay to the Trustee all sums
held by it in trust for the payment of Notes and otherwise to the Issuer if at
any time it ceases to meet the standards set forth above required to be met by a
Paying Agent at the time of its appointment;

 

(d)                                 if such Paying Agent is not the Trustee,
immediately give the Trustee (with a copy to the Portfolio Manager and each
Rating Agency) notice of any default by the Issuer (or any other obligor upon
the Notes) in the making of any payment required to be made; and

 

(e)                                  if such Paying Agent is not the Trustee,
during the continuance of any such default, upon the written request of the
Trustee, forthwith pay to the Trustee all sums so held in trust by such Paying
Agent.

 

The Issuer may at any time, for the purpose of obtaining the satisfaction and
discharge of this Indenture or for any other purpose, pay, or by Issuer Order
direct any Paying Agent to pay, to the Trustee all sums held in trust by the
Issuer or such Paying Agent, such sums to be held by the Trustee upon the same
trusts as those upon which such sums were held by the Issuer or such Paying
Agent; and, upon such payment by any Paying Agent to the Trustee, such Paying
Agent shall be released from all further liability with respect to such Money.

 

Except as otherwise required by applicable law, any Money deposited with the
Trustee or any Paying Agent in trust for any payment on any Notes and remaining
unclaimed for two (2) 

 

70

--------------------------------------------------------------------------------


 

years after such amount has become due and payable shall be paid to the Issuer
on Issuer Order; and the Holder of such Notes shall thereafter, as an unsecured
general creditor, look only to the Issuer for payment of such amounts (but only
to the extent of the amounts so paid to the Issuer) and all liability of the
Trustee or such Paying Agent with respect to such trust Money shall thereupon
cease.  The Trustee or such Paying Agent, before being required to make any such
release of payment, may, but shall not be required to, adopt and employ, at the
expense of the Issuer any reasonable means of notification of such release of
payment, including, but not limited to, mailing notice of such release to
Holders whose Notes have been called but have not been surrendered for
redemption or whose right to or interest in Monies due and payable but not
claimed is determinable from the records of any Paying Agent, at the last
address of record of each such Holder.

 

Section 7.4.                                                   Existence of the
Issuer.  (a) The Issuer shall, to the maximum extent permitted by applicable
law, maintain in full force and effect its existence and rights as limited
liability company organized under the laws of the State of Delaware and shall
obtain and preserve its qualification to do business as a company, in each
jurisdiction in which such qualifications are or shall be necessary to protect
the validity and enforceability of this Indenture, the Notes or any of the
Assets; provided, however, that the Issuer shall be entitled to change its
jurisdiction of organization from the State of Delaware to any other
jurisdiction reasonably selected by the Issuer so long as (i) the Issuer has
received a legal opinion (upon which the Trustee may conclusively rely) to the
effect that such change is not disadvantageous in any material respect to the
Holders, (ii) written notice of such change shall have been given to the Trustee
by the Issuer, which notice shall be promptly forwarded to the Holders, the
Portfolio Manager and each Rating Agency, (iii) the S&P Rating Condition is
satisfied and (iv) on or prior to the 15th Business Day following receipt of
such notice the Trustee shall not have received written notice from a Majority
of the Controlling Class objecting to such change.

 

(b)                                 The Issuer (i) shall ensure that all limited
liability company or other formalities regarding its existence are followed,
except where the failure to do so could not reasonably be expected to have a
material adverse effect on the validity and enforceability of this Indenture,
the Notes, or any of the Assets, and (ii) shall not have any employees (other
than its officers to the extent such officers might be considered employees).
The Issuer shall not take any action, or conduct its affairs in a manner, that
is likely to result in its separate existence being ignored or in its assets and
liabilities being substantively consolidated with any other Person in a
bankruptcy, reorganization or other insolvency proceeding. Without limiting the
foregoing, (i) the Issuer shall not have any subsidiaries, and (ii) except to
the extent contemplated in the Issuer Limited Liability Company Agreement
(x) the Issuer shall not (A) except as contemplated by the Offering Circular,
any Transaction Document or the Issuer Limited Liability Company Agreement,
engage in any transaction with any affiliate that would constitute a conflict of
interest or (B) make distributions other than in accordance with the Issuer
Limited Liability Company Agreement, and (y) the Issuer shall, except when
otherwise required for consolidated accounting purposes or tax purposes,
(A) maintain books and records separate from any other Person, (B) maintain its
accounts separate from those of any other Person, (C) not commingle its assets
with those of any other Person, (D) conduct its own business in its own name,
(E) maintain separate financial statements (except to the extent required to be
consolidated under GAAP), (F) pay its own liabilities out of its own funds,
(G) maintain an arm’s length relationship with its Affiliates, (H) use separate
stationery, invoices and checks, (I) hold itself out as a

 

71

--------------------------------------------------------------------------------


 

separate Person, (J) correct any known misunderstanding regarding its separate
identity and (K) have at least one Independent Manager.

 

Section 7.5.                                                   Protection of
Assets.  (a) The Issuer, or the Portfolio Manager on behalf and at the expense
of the Issuer, shall cause the taking of such action by the Issuer (or by the
Portfolio Manager if within the Portfolio Manager’s control under the Portfolio
Management Agreement) as is reasonably necessary in order to maintain the
perfection and priority of the security interest of the Trustee in the Assets;
provided that the Portfolio Manager shall be entitled to rely on any Opinion of
Counsel delivered pursuant to Section 7.6 and any Opinion of Counsel with
respect to the same subject matter delivered pursuant to Section 3.1(a)(iii) to
determine what actions are reasonably necessary, and shall be fully protected in
so relying on such an Opinion of Counsel, unless the Portfolio Manager has
actual knowledge that the procedures described in any such Opinion of Counsel
are no longer adequate to maintain such perfection and priority.  The Issuer
shall from time to time prepare or cause to be prepared, execute, deliver and
file all such supplements and amendments hereto and all such Financing
Statements, continuation statements, instruments of further assurance and other
instruments, and shall take such other action as may be necessary or advisable
or desirable to secure the rights and remedies of the Trustee for the benefit of
the Holders of the Notes hereunder and to:

 

(i)                                     Grant more effectively all or any
portion of the Assets;

 

(ii)                                  maintain, preserve and perfect any Grant
made or to be made by this Indenture including, without limitation, the first
priority nature of the lien or carry out more effectively the purposes hereof;

 

(iii)                               perfect, publish notice of or protect the
validity of any Grant made or to be made by this Indenture (including, without
limitation, any and all actions necessary or desirable as a result of changes in
law or regulations);

 

(iv)                              enforce any of the Assets;

 

(v)                                 preserve and defend title to the Assets and
the rights therein of the Secured Parties in the Assets against the claims of
all Persons and parties; or

 

(vi)                              pay or cause to be paid any and all taxes
levied or assessed upon all or any part of the Assets.

 

The Issuer hereby designates the Trustee as its agent and attorney in fact to
prepare and file or record any Financing Statement (other than the Financing
Statement delivered on the Closing Date), continuation statement and all other
instruments, and take all other actions, required pursuant to this Section 7.5;
provided that such appointment shall not impose upon the Trustee any of the
Issuer’s or the Portfolio Manager’s obligations under this Section 7.5.  In
connection therewith, the Trustee shall be entitled to receive, at the cost of
the Issuer, and conclusively rely upon an Opinion of Counsel delivered in
accordance with Section 7.6 as to the need to file, the dates by which such
filings are required to be made and the jurisdiction in which such filings are
to be made and the form and content of such filings.  The Issuer further
authorizes and shall cause the Issuer’s United States counsel to file a
Financing Statement that names the Issuer as “Debtor” and the Trustee, on behalf
of the Secured Parties, as “Secured

 

72

--------------------------------------------------------------------------------


 

Party” and that describes “all assets in which the Issuer now or hereafter has
rights” as the collateral in which the Trustee has a Grant.

 

(b)                                 [Reserved].

 

(c)                                  The Trustee shall not, except in accordance
with this Indenture, permit the removal of any portion of the Assets or transfer
any such Assets from the Account to which it is credited, or cause or permit any
change in the Delivery made pursuant to Section 3.3 with respect to any Assets,
if, after giving effect thereto, the jurisdiction governing the perfection of
the Trustee’s security interest in such Assets is different from the
jurisdiction governing the perfection at the time of delivery of the most recent
Opinion of Counsel pursuant to Section 7.6 (or, if no Opinion of Counsel has yet
been delivered pursuant to Section 7.6, the Opinion of Counsel delivered at the
Closing Date pursuant to Section 3.1(a)(iii)) unless the Trustee shall have
received an Opinion of Counsel to the effect that the lien and security interest
created by this Indenture with respect to such property and the priority thereof
will continue to be maintained after giving effect to such action or actions.

 

(d)                                 If the Issuer shall at any time hold or
acquire a “commercial tort claim” (as defined in the UCC) for which the Issuer
(or predecessor in interest) has filed a complaint in a court of competent
jurisdiction, the Issuer shall promptly provide notice to the Trustee in writing
containing a sufficient description thereof (within the meaning of Section 9-108
of the UCC). If the Issuer shall at any time hold or acquire any timber to be
cut, the Issuer shall promptly provide notice to the Trustee in writing
containing a description of the land concerned (within the meaning of
Section 9-203(b) of the UCC). Any commercial tort claim or timber to be cut so
described in such notice to the Trustee will constitute an Asset and the
description thereof will be deemed to be incorporated into the reference to
commercial tort claims or to goods in the first Granting Clause. If the Issuer
shall at any time hold or acquire any letter-of-credit rights, other than
letter-of-credit rights that are supporting obligations (as defined in
Section 9-102(a)(78) of the UCC), it shall obtain the consent of the issuer of
the applicable letter of credit to an assignment of the proceeds of such letter
of credit to the Trustee in order to establish control (pursuant to
Section 9-107 of the UCC) of such letter-of-credit rights by the Trustee.

 

Section 7.6.                                                   Opinions as to
Assets.  For so long as any Notes are Outstanding, on or before the March 31
that precedes the fifth (5th) anniversary of the Closing Date (and every five
(5) years thereafter so long as any Notes are Outstanding), the Issuer shall
furnish to the Trustee and the Rating Agencies an Opinion of Counsel relating to
the security interest Granted by the Issuer to the Trustee, stating that, as of
the date of such opinion, the lien and security interest created by this
Indenture with respect to the Assets remain in effect and that no further action
(other than as specified in such opinion) needs to be taken to ensure the
continued effectiveness of such lien over the next year.

 

Section 7.7.                                                   Performance of
Obligations.  (a)  The Issuer shall not take any action, and shall use its
commercially reasonable efforts not to permit any action to be taken by others,
that would release any Person from any of such Person’s covenants or obligations
under any instrument included in the Assets, except in the case of pricing
amendments, ordinary course waivers/amendments, and enforcement action taken
with respect to any Defaulted Obligation in

 

73

--------------------------------------------------------------------------------


 

accordance with the provisions hereof and actions by the Portfolio Manager under
the Portfolio Management Agreement and in conformity with this Indenture or as
otherwise required hereby.

 

(b)                                 The Issuer may, with the prior written
consent of a Majority of each Class of Notes (except in the case of the
Portfolio Management Agreement and the Collateral Administration Agreement, in
which case no consent shall be required except to the extent expressly required
therein), contract with other Persons, including the Portfolio Manager, the
Trustee and the Collateral Administrator for the performance of actions and
obligations to be performed by the Issuer hereunder and under the Portfolio
Management Agreement by such Persons.  Notwithstanding any such arrangement, the
Issuer shall remain primarily liable with respect thereto.  In the event of such
contract, the performance of such actions and obligations by such Persons shall
be deemed to be performance of such actions and obligations by the Issuer; and
the Issuer shall punctually perform, and use its commercially reasonable efforts
to cause the Portfolio Manager, the Trustee, the Collateral Administrator and
such other Person to perform, all of their obligations and agreements contained
in the Portfolio Management Agreement, this Indenture, the Collateral
Administration Agreement or any such other agreement.

 

(c)                                  The Issuer shall notify each Rating Agency
within ten (10) Business Days after receipt of notice, or otherwise obtaining
actual knowledge, of any material breach of any Transaction Document, following
any applicable cure period for such breach.

 

Section 7.8.                                                   Negative
Covenants.  (a)  The Issuer shall not, from and after the Closing Date:

 

(i)                                     sell, transfer, exchange or otherwise
dispose of, or pledge, mortgage, hypothecate or otherwise encumber (or permit
such to occur or suffer such to exist), any part of the Assets, except as
expressly permitted by this Indenture and the Portfolio Management Agreement;

 

(ii)                                  claim any credit on, make any deduction
from, or dispute the enforceability of payment of the principal or interest
payable (or any other amount) in respect of the Notes (other than amounts
withheld in accordance with the Code or any applicable tax or similar laws of
any other applicable jurisdiction) or assert any claim against any present or
future Holder of Notes, by reason of the payment of any taxes levied or assessed
upon any part of the Assets, other than as described in Section 7.16;

 

(iii)                               (A) incur or assume or guarantee any
indebtedness, other than the Notes, this Indenture and the transactions
contemplated hereby, or (B) issue any additional class of securities or equity
(except as provided in Section 2.4);

 

(iv)                              (A) permit the validity or effectiveness of
this Indenture or any Grant hereunder to be impaired, or permit the lien of this
Indenture to be amended, hypothecated, subordinated, terminated or discharged,
or permit any Person to be released from any covenants or obligations with
respect to this Indenture or the Notes, except as may be permitted hereby or by
the Portfolio Management Agreement, (B) except as permitted by this Indenture,
permit any lien, charge, adverse claim, security interest, mortgage or other
encumbrance (other than the lien of this Indenture) to be

 

74

--------------------------------------------------------------------------------


 

created on or extend to or otherwise arise upon or burden any part of the
Assets, any interest therein or the proceeds thereof, or (C) except as permitted
by this Indenture, take any action that would permit the lien of this Indenture
not to constitute a valid first priority security interest in the Assets;

 

(v)                                 amend the Portfolio Management Agreement
except pursuant to the terms thereof and Article XV of this Indenture;

 

(vi)                              dissolve or liquidate in whole or in part,
except as permitted hereunder or required by applicable law;

 

(vii)                           pay any distributions other than in accordance
with the Priority of Distributions; provided that, the Issuer shall be permitted
to make distributions to its members of any amounts received by it in accordance
with the Priority of Distributions;

 

(viii)                        permit the formation of any subsidiaries;

 

(ix)                              conduct business under any name other than its
own;

 

(x)                                 have any employees (other than officers to
the extent such officers might be considered employees);

 

(xi)                              sell, transfer, exchange or otherwise dispose
of Assets, or enter into an agreement or commitment to do so or enter into or
engage in any business with respect to any part of the Assets, except as
expressly permitted by this Indenture or the Portfolio Management Agreement;

 

(xii)                           fail to maintain an Independent Manager under
the Issuer Limited Liability Company Agreement;

 

(xiii)                        solicit, advertise or publish the Issuer’s ability
to enter into credit derivatives;

 

(xiv)                       register as or become subject to regulatory
supervision or other legal requirements under the laws of any country or
political subdivision thereof as a bank, insurance company or finance company;

 

(xv)                          knowingly take any action that would reasonably be
expected to cause it to be treated as a bank, insurance company or finance
company for purposes of (i) any tax, securities law or other filing or
submission made to any governmental authority, (ii) any application made to a
rating agency or (iii) qualification for any exemption from tax, securities law
or any other legal requirements;

 

(xvi)                       hold itself out to the public as a bank, insurance
company or finance company; and

 

(xvii)                    engage in securities lending.

 

75

--------------------------------------------------------------------------------


 

(b)                                 [Reserved].

 

(c)                                  The Issuer shall not be party to any
agreements (including Hedge Agreements) without including customary
“non-petition” and “limited recourse” provisions therein (and shall not amend or
eliminate such provisions in any agreement to which it is party), except for any
agreements related to the purchase and sale of any Collateral Obligations or
Eligible Investments which contain customary (as determined by the Portfolio
Manager in its sole discretion) purchase or sale terms or which are documented
using customary (as determined by the Portfolio Manager in its sole discretion)
loan trading documentation.

 

Section 7.9.                                                   Statement as to
Compliance.  On or before September 1 in each calendar year, commencing in 2019,
or immediately if there has been a Default under this Indenture and prior to the
issuance of any Additional Notes pursuant to Section 2.4, the Issuer shall
deliver to the Trustee and the Portfolio Manager (to be forwarded, at the cost
of the Issuer, by the Trustee to each Holder making a written request therefor
and each Rating Agency) an Officer’s certificate of the Issuer that, having made
reasonable inquiries of the Portfolio Manager, and to the best of the knowledge,
information and belief of the Issuer, there did not exist, as at a date not more
than five (5) days prior to the date of the certificate, nor had there existed
at any time prior thereto since the date of the last certificate (if any), any
Default hereunder or, if such Default did then exist or had existed, specifying
the same and the nature and status thereof, including actions undertaken to
remedy the same, and that the Issuer has complied with all of its obligations
under this Indenture or, if such is not the case, specifying those obligations
with which it has not complied.

 

Section 7.10.                                            Issuer
May Consolidate, etc., Only on Certain Terms.  The Issuer (the “Merging
Entity”) shall not consolidate or merge with or into any other Person or, except
as permitted under this Indenture, transfer or convey all or substantially all
of its assets to any Person, unless permitted by United States and Delaware law
and unless:

 

(a)                                 the Merging Entity shall be the surviving
entity, or the Person (if other than the Merging Entity) formed by such
consolidation or into which the Merging Entity is merged or to which all or
substantially all of the assets of the Merging Entity are transferred (the
“Successor Entity”) (A) if the Merging Entity is the Issuer, shall be a company
organized and existing under the laws of the State of Delaware or such other
jurisdiction approved by a Majority of the Controlling Class; provided that no
such approval shall be required in connection with any such transaction
undertaken solely to effect a change in the jurisdiction of incorporation
pursuant to Section 7.4, and (B) shall expressly assume, by an indenture
supplemental hereto and an omnibus assumption agreement, executed and delivered
to the Trustee, each Holder, the Portfolio Manager and the Collateral
Administrator, the due and punctual payment of the principal of and interest on
all Notes, the payments to the Issuer and the performance and observance of
every covenant of this Indenture and of each other Transaction Document on its
part to be performed or observed, all as provided herein or therein, as
applicable;

 

(b)                                 the Trustee shall have received, as soon as
reasonably practicable and in any case no less than five (5) days prior to such
merger or consolidation, notice of such consolidation or merger and shall have
distributed copies of such notice to each Rating Agency of such merger or
consolidation, and the Trustee shall have received written confirmation from
each Rating

 

76

--------------------------------------------------------------------------------


 

Agency that its ratings issued with respect to the Notes then rated by such
Rating Agency shall not be reduced or withdrawn as a result of the consummation
of such transaction;

 

(c)                                  if the Merging Entity is not the surviving
corporation, the Successor Entity shall have agreed with the Trustee (i) to
observe the same legal requirements for the recognition of such formed or
surviving corporation as a legal entity separate and apart from any of its
Affiliates as are applicable to the Merging Entity with respect to its
Affiliates and (ii) not to consolidate or merge with or into any other Person or
transfer or convey the Assets or all or substantially all of its assets to any
other Person except in accordance with the provisions of this Section 7.10;

 

(d)                                 if the Merging Entity is not the surviving
corporation, the Successor Entity shall have delivered to the Trustee and each
Rating Agency, an Officer’s certificate and an Opinion of Counsel each stating
that such Person shall be duly organized, validly existing and in good standing
in the jurisdiction in which such Person is organized; that such Person has
sufficient power and authority to assume the obligations set forth in subsection
(a) above and to execute and deliver an indenture supplemental hereto for the
purpose of assuming such obligations; that such Person has duly authorized the
execution, delivery and performance of an indenture supplemental hereto for the
purpose of assuming such obligations and that such supplemental indenture is a
valid, legal and binding obligation of such Person, enforceable in accordance
with its terms, subject only to bankruptcy, reorganization, insolvency,
moratorium and other laws affecting the enforcement of creditors’ rights
generally and to general principles of equity (regardless of whether such
enforceability is considered in a Proceeding in equity or at law); if the
Merging Entity is the Issuer, that, immediately following the event which causes
such Successor Entity to become the successor to the Issuer, (i) such Successor
Entity has title, free and clear of any lien, security interest or charge, other
than the lien and security interest of this Indenture, to the Assets securing
all of the Notes, and (ii) the Trustee continues to have a valid perfected first
priority security interest in the Assets securing all of the Notes; and in each
case as to such other matters as the Trustee or any Holder may reasonably
require; provided, that nothing in this clause shall imply or impose a duty on
the Trustee to require such other documents;

 

(e)                                  immediately after giving effect to such
transaction, no Default or Event of Default shall have occurred and be
continuing;

 

(f)                                   the Merging Entity shall have notified
each Rating Agency of such consolidation, merger, transfer or conveyance and
shall have delivered to the Trustee and each Holder an Officer’s certificate and
an Opinion of Counsel each stating that such consolidation, merger, transfer or
conveyance and such supplemental indenture comply with this Article VII and that
all conditions precedent in this Article VII relating to such transaction have
been complied with and that such transaction will not (1) result in the
Successor Entity becoming subject to U.S. federal income taxation with respect
to its net income or to any withholding tax liability under Section 1446 of the
Code or (2) have a material adverse effect on the tax treatment of the Issuer or
the tax consequences to the Holders of any Class of Notes Outstanding at the
time of such consolidation, merger, transfer or conveyance; and

 

(g)                                  the Merging Entity shall have delivered to
the Trustee an Opinion of Counsel stating that after giving effect to such
transaction, the Issuer (or, if applicable, the Successor

 

77

--------------------------------------------------------------------------------


 

Entity) will not be required to register as an investment company under the
Investment Company Act.

 

Section 7.11.                                            Successor Substituted. 
Upon any consolidation or merger, or transfer or conveyance of all or
substantially all of the assets of the Issuer, in accordance with Section 7.10
in which the Merging Entity is not the surviving corporation, the Successor
Entity shall succeed to, and be substituted for, and may exercise every right
and power of, and shall be bound by each obligation and covenant of, the Merging
Entity under this Indenture with the same effect as if such Person had been
named as the Issuer herein.  In the event of any such consolidation, merger,
transfer or conveyance, the Person named as the “Issuer” in the first paragraph
of this Indenture or any successor which shall theretofore have become such in
the manner prescribed in this Article VII may be dissolved, wound up and
liquidated at any time thereafter, and such Person thereafter shall be released
from its liabilities as obligor and maker on all the Notes and from its
obligations under this Indenture.

 

Section 7.12.                                            No Other Business. 
From and after the Closing Date, the Issuer shall not engage in any business or
activity other than issuing and selling the Notes and any Additional Notes
pursuant to this Indenture and acquiring, owning, holding, selling, lending,
exchanging, redeeming, pledging, contracting for the management of and otherwise
dealing with Collateral Obligations and the other Assets in connection
therewith, and entering into Hedge Agreements, the Collateral Administration
Agreement, the Securities Account Control Agreement, the Portfolio Management
Agreement and other agreements specifically contemplated by this Indenture, and
such other activities which are necessary, suitable or convenient to accomplish
the foregoing or are incidental thereto or connected therewith or ancillary
thereto.  The Issuer may amend, or permit the amendment of, the provisions of
the Issuer Limited Liability Company Agreement which related to its bankruptcy
remote nature or separateness covenants only if such amendment would satisfy the
Global Rating Agency Condition.

 

Section 7.13.                                            Annual Rating Review. 
So long as any of the Notes of any Class remain Outstanding, on or before
September 1 in each year, commencing in 2019, the Issuer shall obtain and pay
for an annual review of the rating of each such Class of Notes from each Rating
Agency, as applicable.  The Issuer shall promptly notify the Trustee and the
Portfolio Manager in writing (and the Trustee shall promptly provide the Holders
with a copy of such notice upon request) if at any time the rating of any such
Class of Notes has been, or is known shall be, changed or withdrawn.

 

Section 7.14.                                            Reporting.  At any time
when the Issuer is not subject to Section 13 or 15(d) of the Exchange Act and is
not exempt from reporting pursuant to Rule 12g3-2(b) under the Exchange Act,
upon the request of a Holder or beneficial owner of a Note, the Issuer shall
promptly furnish or cause to be furnished “Rule 144A Information” to such Holder
or beneficial owner, to a prospective purchaser of such Note designated by such
Holder or beneficial owner, or to the Trustee for delivery upon an Issuer Order
to such Holder or beneficial owner or a prospective purchaser designated by such
Holder or beneficial owner, as the case may be, in order to permit compliance by
such Holder or beneficial owner of such Note with Rule 144A under the Securities
Act in connection with the resale of such Note by such Holder or beneficial
owner of such Note, respectively.  “Rule 144A Information” shall be such
information as is

 

78

--------------------------------------------------------------------------------


 

specified pursuant to Rule 144A(d)(4) under the Securities Act (or any successor
provision thereto).

 

Section 7.15.                                            Calculation Agent. 
(a)  The Issuer hereby agrees that for so long as any Note remains Outstanding
there shall at all times be an agent appointed (which does not control or is not
controlled or under common control with the Issuer or its Affiliates or the
Portfolio Manager or its Affiliates) to calculate LIBOR in respect of each
Interest Accrual Period (or, for the first Interest Accrual Period, each portion
thereof) in accordance with the terms of Exhibit C hereto (the “Calculation
Agent”).  The Issuer hereby appoints the Collateral Administrator as Calculation
Agent.  The Calculation Agent may be removed by the Issuer or the Portfolio
Manager, on behalf of the Issuer, at any time.  If the Calculation Agent is
unable or unwilling to act as such or is removed by the Issuer or the Portfolio
Manager, on behalf of the Issuer, shall promptly appoint a replacement
Calculation Agent which does not control or is not controlled by or under common
control with the Issuer or its Affiliates or the Portfolio Manager or its
Affiliates.  The Calculation Agent may not resign its duties without a successor
having been duly appointed.

 

(b)                                 The Calculation Agent shall be required to
agree (and the Collateral Administrator as Calculation Agent does hereby agree)
that, as soon as possible after 11:00 a.m. London time on each Interest
Determination Date but in no event later than 11:00 a.m. New York time on the
London Banking Day immediately following each Interest Determination Date, the
Calculation Agent shall calculate the Interest Rate for each Class of Notes for
the next Interest Accrual Period (or, with respect to each Interest
Determination Date during the first Interest Accrual Period, the related portion
of such period) and the Note Interest Amount for each Class of Notes (in each
case, rounded to the nearest cent, with half a cent being rounded upward) for
the next Interest Accrual Period (or, with respect to each Interest
Determination Date during the first Interest Accrual Period, the related portion
of such period), on the related Distribution Date.  At such time the Calculation
Agent shall communicate such rates and amounts to the Issuer, the Trustee, each
Paying Agent, the Portfolio Manager, Euroclear and Clearstream.  The Calculation
Agent shall also specify to the Issuer the quotations upon which the foregoing
rates and amounts are based, and in any event the Calculation Agent shall notify
the Issuer before 5:00 p.m. (New York time) on every Interest Determination Date
(or, in the case of the first Interest Accrual Period, on each Notional
Determination Date) if it has not determined and is not in the process of
determining any such Interest Rate or Note Interest Amount together with its
reasons therefor.  The Calculation Agent’s determination of the foregoing rates
and amounts for any Interest Accrual Period shall (in the absence of manifest
error) be final and binding upon all parties.

 

Section 7.16.                                            Certain Tax Matters. 
(a)  Each Holder of the Notes (and any interest therein) will be deemed to have
represented and agreed to treat the Notes as indebtedness for U.S. federal,
state and local income and franchise tax purposes, except as otherwise required
by law.

 

(b)                                 The Issuer has not and will not elect or
take any other action that would cause it to be treated as an association
taxable as a corporation for U.S. federal, state or local income or franchise
tax purposes and shall make any election necessary to avoid classification as an

 

79

--------------------------------------------------------------------------------


 

association taxable as a corporation for U.S. federal, state or local income or
franchise tax purpose.

 

(c)                                  The Issuer will treat each purchase of
Collateral Obligations as a “purchase” for tax accounting and reporting
purposes; provided that a purchase by the Issuer of a Collateral Obligation from
a person whom the Issuer is disregarded as a separate entity will not be
recognized.

 

(d)                                 The Issuer shall file, or cause to be filed,
any tax returns, including information tax returns, required by any Governmental
Authority.

 

(e)                                  Notwithstanding anything herein to the
contrary, the Portfolio Manager, the Issuer, the Trustee, the Collateral
Administrator, the Initial Purchaser, the Holders and beneficial owners of the
Notes and each employee, representative or other agent of those Persons, may
disclose to any and all Persons, without limitation of any kind, the U.S. tax
treatment and tax structure of the transactions contemplated by this Indenture
and all materials of any kind, including opinions or other tax analyses, that
are provided to those Persons. This authorization to disclose the U.S. tax
treatment and tax structure does not permit disclosure of information
identifying the Portfolio Manager, the Issuer, the Trustee, the Collateral
Administrator, the Initial Purchaser or any other party to the transactions
contemplated by this Indenture, the Offering or the pricing (except to the
extent such information is relevant to U.S. tax structure or tax treatment of
such transactions).

 

(f)                                   Upon the Issuer’s receipt of a request of
a Holder of a Note that has been issued with more than a de minimis “original
issue discount” (as defined in Section 1273 of the Code) or written request of a
Person certifying that it is an owner of a beneficial interest in a Note that
has been issued with more than a de minimis “original issue discount” for the
information described in United States Treasury Regulation
Section 1.1275-3(b)(1)(i) that is applicable to such Note, the Issuer will cause
its Independent certified public accountants to provide promptly to the Trustee
and such requesting Holder or owner of a beneficial interest in such a Note all
of such information. Any additional issuance of additional Notes shall be
accomplished in a manner that shall allow the Independent accountants of the
Issuer to accurately provide the tax information relating to original issue
discount required to be provided to the holders of the Notes (including the
additional Notes).

 

Section 7.17.                                            Ramp-Up Period;
Purchase of Additional Collateral Obligations.  (a) The Issuer shall use its
commercially reasonable efforts to satisfy the Aggregate Ramp-Up Par Condition
by the end of the Ramp-Up Period.

 

(b)                                 During the Ramp-Up Period (and, to the
extent necessary to secure the confirmations referenced in Section 7.17(c),
after the Ramp-Up Period), the Issuer shall use the following funds to purchase
additional Collateral Obligations in the following order:  (i) to pay for the
principal portion of any Collateral Obligation from, first, any Principal
Proceeds on deposit in the Collection Account and, second, any amounts on
deposit in the Ramp-Up Account and (ii) to pay for accrued interest on any such
Collateral Obligation from, any amounts on deposit in the Ramp-Up Account.  In
addition, the Issuer shall use its commercially reasonable efforts to acquire
such Collateral Obligations that shall satisfy, as of the end of the Ramp-Up

 

80

--------------------------------------------------------------------------------


 

Period, the Collateral Quality Test (other than the S&P CDO Monitor Test) and
the Overcollateralization Ratio Tests.

 

(c)                                  Within thirty (30) calendar days after the
end of the Ramp-Up Period (but in any event, prior to the Determination Date
relating to the first Distribution Date), the Issuer shall (x) provide, or (at
the Issuer’s expense) cause the Portfolio Manager to provide to the Collateral
Administrator  (i) an Accountants’ Effective Date Comparison AUP Report dated as
of the end of the Ramp-Up Period that recalculates and compares the following
items in the Effective Date Report (as defined below): the issuer, principal
balance, coupon/spread, Stated Maturity, S&P Rating, the S&P Industry
Classification and country of Domicile with respect to each Collateral
Obligation as of the end of the Ramp-Up Period and the information provided by
the Issuer with respect to every other asset included in the Assets, by
reference to such sources as shall be specified therein, (ii) as of the end of
the Ramp-Up Period, an Accountants’ Effective Date Recalculation AUP Report
recalculating and comparing (1) the Overcollateralization Ratio Tests, (2) the
Concentration Limitations, (3) the Collateral Quality Test (other than the S&P
CDO Monitor) and (4) the Aggregate Ramp-Up Par Condition (such items (1) through
(4), the “Specified Test Items”); and with respect to the items in clauses
(i) and (ii) above, specifying the procedures undertaken by them to review data
and computations relating to such Accountants’ Effective Date AUP Reports and
(y) cause the Collateral Administrator to compile and provide to each Rating
Agency a report (the “Effective Date Report”) determined as of the end of the
Ramp-Up Period, containing (A) the information required in a Monthly Report,
(B) the Specified Test Items and (C) a list of all Closing Date Participation
Interests held by the Issuer on the Effective Date.  If (x) the Issuer provides
Accountants’ Effective Date AUP Reports to the Collateral Administrator with the
results of the Specified Test Items, (y) the Issuer causes the Collateral
Administrator to provide to S&P and Fitch the Effective Date Report and such
report does not indicate the failure of any component of the Specified Test
Items and (z) the results of the Specified Test Items set forth in the Effective
Date Report conform to the results set forth in the Accountants’ Effective Date
AUP Reports, then a written confirmation from S&P of its Initial Rating of each
Class of Notes shall be deemed to have been provided.  If the S&P Effective Date
Condition has not been satisfied, the Issuer shall request such written
confirmation from S&P.

 

For the avoidance of doubt, the Effective Date Report shall not include or refer
to the Accountants’ Effective Date AUP Reports and, the Issuer and the Portfolio
Manager shall not disclose to any Person (including a Holder) any information,
documents or reports provided to it by such firm of Independent accountants,
other than as required by a court of competent jurisdiction or as otherwise
required by applicable legal or regulatory process. In accordance with SEC
Release No. 34-72936, Form 15-E, only in its complete and unedited form which
includes the Accountants’ Effective Date Comparison AUP Report as an attachment,
will be provided by the Independent accountants to the Issuer who will post such
Form 15-E, except for the redaction of any sensitive information, on the 17G-5
website. Copies of the Accountants’ Effective Date Recalculation AUP Report or
any other agreed-upon procedures report provided by the Independent accountants
to the Issuer or Portfolio Manager will not be provided to any other party
including the Rating Agencies.

 

(d)                                 If, by the Determination Date relating to
the first Distribution Date, the Effective Date Ratings Confirmation has not
been obtained (an “Effective Date Rating Failure”), then the

 

81

--------------------------------------------------------------------------------


 

Portfolio Manager, on behalf of the Issuer, shall instruct the Trustee in
writing prior to the related Determination Date to transfer amounts from the
Interest Collection Account and/or the Ramp-Up Account to the Principal
Collection Account (and with such funds the Issuer shall purchase additional
Collateral Obligations or make payments on the Notes) in an amount sufficient to
obtain Effective Date Ratings Confirmation (provided that the amount of such
transfer would not result in an inability to pay interest with respect to the
Class A-1 Notes or the Class A-2 Notes); provided that, in the alternative, the
Portfolio Manager on behalf of the Issuer may take such other action, including
but not limited to, a Special Redemption and/or transferring amounts from the
Interest Collection Account or the Ramp-Up Account to the Principal Collection
Account as Principal Proceeds (for use in a Special Redemption), sufficient to
obtain Effective Date Ratings Confirmation.  The Issuer shall provide notice to
Fitch of any Effective Date Rating Failure.

 

Notwithstanding the foregoing, if an Effective Date Rating Failure occurs and
the Portfolio Manager reasonably believes that it shall obtain Effective Date
Ratings Confirmation without the use of Interest Proceeds to acquire additional
Collateral Obligations or to effect a Special Redemption, the Portfolio Manager
may elect to retain some or all of the Interest Proceeds otherwise available for
such purposes in the Interest Collection Account for distribution as Interest
Proceeds on the second Distribution Date.

 

(e)                                  The failure of the Issuer to satisfy the
requirements of this Section 7.17 shall not constitute an Event of Default
unless such failure would otherwise constitute an Event of Default under
Section 5.1(d) hereof and the Issuer, or the Portfolio Manager acting on behalf
of the Issuer, has acted in bad faith.  The proceeds of the issuance of the
Notes, net of amounts applied to pay or reserve for applicable fees and
expenses, the deposit of amounts into the Reserve Account pursuant to
Section 10.3(e) hereof will equal approximately U.S.$363,300,000.  Such net
proceeds will be applied on the Closing Date to (x) pay for Collateral
Obligations purchased by the Issuer on or before the Closing Date (including,
without limitation, repayment of any amounts borrowed by the Issuer in
connection with the purchase of Collateral Obligations prior to the Closing
Date) and (y) make a deposit into the Ramp-Up Account on the Closing Date for
the purchase of additional Collateral Obligations.  At the written direction of
the Issuer (or the Portfolio Manager on behalf of the Issuer), the Trustee shall
apply amounts held in the Ramp-Up Account to purchase additional Collateral
Obligations during the Ramp-Up Period as described in clause (b) above.  If at
the end of the Ramp-Up Period, any amounts on deposit in the Ramp-Up Account
have not been applied to purchase Collateral Obligations, such amounts shall be
applied as described in Section 10.3(c).

 

Section 7.18.                                            Representations
Relating to Security Interests in the Assets.  (a) The Issuer hereby represents
and warrants that, as of the Closing Date (which representations and warranties
shall survive the execution of this Indenture and be deemed to be repeated on
each date on which an Asset is Granted to the Trustee hereunder), with respect
to the Assets:

 

(i)                                     The Issuer owns such Asset free and
clear of any lien, claim or encumbrance of any person, other than such as are
created under, or permitted by, this Indenture, other than such as are released
on the related Cut-Off Date contemporaneously with the purchase of such Asset on
the Cut-Off Date.

 

82

--------------------------------------------------------------------------------


 

(ii)                                  Other than the security interest Granted
to the Trustee pursuant to this Indenture, except as permitted by this
Indenture, the Issuer has not pledged, assigned, sold, granted a security
interest in, or otherwise conveyed any of the Assets.  The Issuer has not
authorized the filing of and is not aware of any Financing Statements against
the Issuer that include a description of collateral covering the Assets other
than any Financing Statement relating to the security interest Granted to the
Trustee hereunder or that has been terminated; the Issuer is not aware of any
judgment, PBGC liens or tax lien filings against the Issuer.

 

(iii)                               All Accounts constitute “securities
accounts” under Article 8 of the UCC.

 

(iv)                              This Indenture creates a valid and continuing
security interest (as defined in Article 1 of the UCC) in such Assets in favor
of the Trustee, for the benefit and security of the Secured Parties, which
security interest is prior to all other liens, claims and encumbrances (except
as permitted otherwise in this Indenture), and is enforceable as such against
creditors of and purchasers from the Issuer; provided that this Indenture will
only create a security interest in those commercial tort claims, if any, and
timber to be cut, if any, that are described in a notice delivered to the
Trustee as contemplated by Section 7.5(d).

 

(v)                                 The Issuer has caused or shall have caused,
within ten (10) days of the Closing Date, the filing of all appropriate
Financing Statements in the proper office in the appropriate jurisdictions under
applicable law in order to perfect the security interest in the Assets Granted
to the Trustee, for the benefit and security of the Secured Parties.

 

(vi)                              None of the Instruments that constitute or
evidence the Assets has any marks or notations indicating that they have been
pledged, assigned or otherwise conveyed to any Person other than the Trustee,
for the benefit of the Secured Parties.

 

(vii)                           The Issuer has received any consents and
approvals required by the terms of the Assets to the pledge hereunder to the
Trustee of its interest and rights in the Assets.

 

(viii)                        (A) The Issuer has delivered to the Trustee a
fully executed Securities Account Control Agreement pursuant to which the
Custodian has agreed to comply with all instructions originated by the Trustee
relating to the Accounts without further consent by the Issuer or (B) the Issuer
has taken all steps necessary to cause the Custodian to identify in its records
the Trustee as the person having a Security Entitlement against the Custodian in
each of the Accounts.

 

(ix)                              The Accounts are not in the name of any person
other than the Issuer or the Trustee.  The Issuer has not consented to the
Custodian to comply with the Entitlement Order of any person other than the
Trustee (and the Issuer prior to a notice of exclusive control being provided by
the Trustee, which notice the Trustee agrees it shall not deliver except after
the occurrence and during the continuance of an Event of Default).

 

(x)                                 The Issuer agrees to promptly provide notice
to the Rating Agencies if it becomes aware of the breach of any of the
representations and warranties contained in

 

83

--------------------------------------------------------------------------------


 

this Section 7.18 and shall not waive any of the representations and warranties
in this Section 7.18.

 

Section 7.19.                                            Acknowledgement of
Portfolio Manager Standard of Care.  The Issuer acknowledges that it shall be
responsible for its own compliance with the covenants set forth in this
Article VII and that, to the extent the Issuer has engaged the Portfolio Manager
to take certain actions on their behalf in order to comply with such covenants,
the Portfolio Manager shall only be required to perform such actions in
accordance with the Portfolio Manager Standard set forth in Section 1 of the
Portfolio Management Agreement (or the corresponding provision of any portfolio
management agreement entered into as a result of Bain Capital Specialty
Finance, Inc. no longer being the Portfolio Manager).  The Issuer further
acknowledges and agrees that the Portfolio Manager shall have no obligation to
take any action to cure any breach of a covenant set forth in this Article VII
until such time as an Authorized Officer of the Portfolio Manager has actual
knowledge of such breach.

 

Section 7.20.                                           
Section 3(c)(7) Procedures.

 

In addition to the notices required to be given under Section 10.7(f), the
Issuer shall take the following actions to ensure compliance with the
requirements of Section 3(c)(7) of the Investment Company Act (provided, that
such procedures and disclosures may be revised by the Issuer to be consistent
with generally accepted practice for compliance with the requirements of
Section 3(c)(7) of the Investment Company Act):

 

(a)                                 The Issuer shall, or shall cause its agent
to request of DTC, and cooperate with DTC to ensure, that (i) DTC’s security
description and delivery order include a “3(c)(7) marker” and that DTC’s
reference directory contains an accurate description of the restrictions on the
holding and transfer of the Notes due to the Issuer’s reliance on the exemption
to registration provided by Section 3(c)(7) of the Investment Company Act,
(ii) DTC send to its participants in connection with the initial offering of the
Notes, a notice that the Issuer is relying on Section 3(c)(7) and (iii) DTC’s
reference directory include each class of Notes (and the applicable CUSIP
numbers for the Notes) in the listing of 3(c)(7) issues together with an
attached description of the limitations as to the distribution, purchase, sale
and holding of the Notes.

 

(b)                                 The Issuer shall, or shall cause its agent
to, (i) ensure that all CUSIP numbers identifying the Notes shall have a “fixed
field” attached thereto that contains “3c7” and “144A” indicators and (ii) take
steps to cause the Initial Purchaser to require that all “confirms” of trades of
the Notes contain CUSIP numbers with such “fixed field” identifiers.

 

(c)                                  The Issuer shall, or shall cause its agent
to, cause the Bloomberg screen or screens containing information about the Notes
to include the following language:  (i) the “Note Box” on the bottom of
“Security Display” page describing the Notes shall state:  “Iss’d Under
144A/3(c)(7),” (ii) the “Security Display” page shall have the flashing red
indicator “See Other Available Information,” and (iii) the indicator shall link
to the “Additional Security Information” page, which shall state that the
securities “are being offered in reliance on the exemption from registration
under Rule 144A of the Securities Act of 1933, as amended (the “Securities Act”)
to Persons who are both (x) qualified institutional buyers (as defined in
Rule 144A under the

 

84

--------------------------------------------------------------------------------


 

Securities Act) and (y) qualified purchasers (as defined under
Section 3(c)(7) under the Investment Company Act of 1940).”  The Issuer shall
use commercially reasonable efforts to cause any other third party vendor
screens containing information about the Notes to include substantially similar
language to clauses (i) through (iii) above.

 

(d)                                 The Issuer shall, or cause its agent to,
direct DTC to include the marker “3c7” in the DTC 20-character security
descriptor and the 48-character additional descriptor for the Global Notes in
order to indicate that sales are limited to Qualified Purchasers.

 

ARTICLE VIII

 

SUPPLEMENTAL INDENTURES

 

Section 8.1.                                                   Supplemental
Indentures without Consent of Holders of Notes.  Without the consent of the
Holders of any Notes or any Hedge Counterparty (except any consent or direction
specifically required below, which may be deemed in each case in accordance with
Section 8.2(c)), the Issuer, when authorized by Resolution, and with the prior
written consent of the Portfolio Manager and the Retention Holder, at any time
and from time to time subject to the requirement provided below in this
Section 8.1, may enter into one or more indentures supplemental hereto in form
satisfactory to the Trustee for any of the following purposes:

 

(i)                                     to evidence the succession of another
Person to the Issuer and the assumption by any such successor Person of the
covenants of the Issuer herein and in the Notes;

 

(ii)                                  to add to the covenants of the Issuer or
the Trustee for the benefit of the Secured Parties or to surrender any right or
power herein conferred upon the Issuer;

 

(iii)                               to convey, transfer, assign, mortgage or
pledge any property to or with the Trustee for the benefit of the Secured
Parties;

 

(iv)                              to evidence and provide for the acceptance of
appointment hereunder by a successor Trustee and to add to or change any of the
provisions of this Indenture as shall be necessary to facilitate the
administration of the trusts hereunder by more than one Trustee, pursuant to the
requirements of Sections 6.9, 6.10, 6.12 and 6.17;

 

(v)                                 to correct or amplify the description of any
property at any time subject to the lien of this Indenture, or to better assure,
convey and confirm unto the Trustee any property subject or required to be
subjected to the lien of this Indenture (including, without limitation, any and
all actions necessary or desirable as a result of changes in law or regulations,
whether pursuant to Section 7.5 or otherwise) or to subject to the lien of this
Indenture any additional property;

 

(vi)                              to modify the restrictions on and procedures
for resales and other transfers of Notes to reflect any changes in ERISA or
other applicable law or regulation (or the interpretation thereof) or to enable
the Issuer to rely upon any exemption from

 

85

--------------------------------------------------------------------------------


 

registration under the Securities Act or the Investment Company Act or to remove
restrictions on resale and transfer to the extent not required thereunder;

 

(vii)                           to remove restrictions on resale and transfer or
Notes to the extent not required under clause (vi) above;

 

(viii)                        to make such changes as shall be necessary or
advisable in order for any Notes to be listed or de-listed on any exchange;

 

(ix)                              to make such changes as are necessary to
permit the Issuer during the Reinvestment Period (A) to issue additional notes
of any one or more new classes that are subordinated to the existing Notes or
(B) to issue additional notes of any one or more existing Classes; in each case
in accordance with this Indenture and subject to the approval of a Majority of
the Interests and, to the extent of a supplemental indenture relating to an
additional issuance of Class A-1 Notes (other than any such additional issuance
that is a Risk Retention Issuance or that is being made contemporaneously with a
Refinancing or Partial Redemption by Refinancing of the Class A-1A Notes or the
Class A-1B Notes), a Majority of the Class A-1 Notes;

 

(x)                                 to make such changes as are necessary to
effect a Risk Retention Issuance at any time in accordance with this Indenture;

 

(xi)                              to correct or supplement any inconsistent or
defective provisions herein or to cure any ambiguity, omission or errors herein;
provided that, notwithstanding anything herein to the contrary and without
regard to any other consent requirement specified herein, any supplemental
indenture to be entered into pursuant this clause (xi) may also provide for any
corrective measures or ancillary amendments to this Indenture to give effect to
such supplemental indenture as if it had been effective as of the Closing Date;

 

(xii)                           to conform the provisions of this Indenture to
the Offering Circular; provided that, notwithstanding anything herein to the
contrary and without regard to any other consent requirement specified herein,
any supplemental indenture to be entered into pursuant this clause (xii) may
also provide for any corrective measures or ancillary amendments to this
Indenture to give effect to such supplemental indenture as if it had been
effective as of the Closing Date;

 

(xiii)                        to take any action necessary, advisable or helpful
to prevent the Issuer, the Holders of the Notes or the Trustee hereunder from
becoming subject to (or otherwise to minimize) any withholding or other taxes or
assessments;

 

(xiv)                       to enter into any additional agreements not
expressly prohibited by this Indenture as well as any agreement, amendment,
modification or waiver (including, without limitation, amendments, modifications
and waivers to this Indenture to the extent not described in clauses (i) through
(xiii) above or clauses (xv) through (xxxiii) below), so long as such agreement,
amendment, modification or waiver is not reasonably expected to materially and
adversely affect the rights or interest of any Holders of any Class of Notes;
provided that a Majority of the Controlling Class and a Majority of the
Interests has each consented thereto;

 

86

--------------------------------------------------------------------------------


 

(xv)                          to make any modification determined by the
Portfolio Manager, in consultation with legal counsel experienced in such
matters, to be necessary or advisable to comply with the EU Retention
Requirements or the U.S. Risk Retention Rules, including (without limitation) in
connection with a Refinancing, Optional Redemption, Re-Pricing, issuance of
Additional Notes or material amendment to any of the Transaction Documents;

 

(xvi)                       subject to the approval of a Majority of the
Interests, to effect a Re-Pricing in conformity with Section 9.8, including
without limitation to reflect the terms of a Re-Pricing;

 

(xvii)                    to modify the procedures herein relating to compliance
with Rule 17g-5 of the Exchange Act;

 

(xviii)                 subject to the approval of a Majority of the Interests,
to effect a Refinancing in conformity with Section 9.2(b) or Section 9.3;

 

(xix)                       to evidence any waiver or elimination by any Rating
Agency of any requirement or condition of such Rating Agency set forth herein;
provided that a Majority of the Controlling Class and a Majority of the
Interests has each consented thereto;

 

(xx)                          with the consent of a Majority of the Controlling
Class, to conform to ratings criteria and other guidelines (including, without
limitation, any alternative methodology published by either of the Rating
Agencies or any use of the Rating Agencies’ credit models or guidelines for
ratings determination) relating to collateral debt obligations in general
published or otherwise communicated by the applicable Rating Agency;

 

(xxi)                       to modify (a) any Collateral Quality Test, (b) any
defined term identified in Annex A to this Indenture utilized in the
determination of any Collateral Quality Test, (c) any defined term in Annex A or
any Schedule to this Indenture that begins with or includes the word “Moody’s,”
“Fitch” or “S&P”, (d) any limitation of the definition of “Concentration
Limitations” or (e) the last sentence of Section 10.8(c); provided that, other
than with respect to modifications to correct ambiguities, errors (including
typographical errors), mistakes or inconsistencies otherwise permitted pursuant
to this Section 8.1, for any changes with respect to (A) subclauses (a), (b),
(c), (d) or (e) of this clause (xxi), a Majority of the Controlling Class and a
Majority of the Interests consents in writing thereto and (B)(1) subclause
(d) of this clause (xxi), to the extent such changes would affect inputs for the
S&P CDO Monitor Test or (2) any defined term in this Indenture or any Schedule
hereto that begins with or includes the word “Moody’s,” “Fitch” or “S&P”
pursuant to subclause (c) of this clause (xxi), the applicable Rating Agency
Condition has been satisfied with respect thereto;

 

(xxii)                    to amend, modify or otherwise accommodate changes to
Section 7.13 relating to the administrative procedures for reaffirmation of
ratings on the Notes;

 

(xxiii)                 to change the name of the Issuer in connection with the
change in name or identity of the Portfolio Manager or as otherwise required
pursuant to a contractual

 

87

--------------------------------------------------------------------------------


 

obligation or to avoid the use of a trade name or trademark in respect of which
the Issuer does not have a license;

 

(xxiv)                subject to the approval of a Majority of the Class A-1
Notes (or its replacement securities in a Refinancing) and a Majority of the
Interests, to modify the definition of “Credit Improved Obligation,” “Credit
Risk Obligation,” “Defaulted Obligation” or “Equity Security,” the restrictions
on the sales of Collateral Obligations set forth in Section 12.1 or the
Investment Criteria set forth in Section 12.2 (other than the calculation of the
Concentration Limitations and the Collateral Quality Test) so long as the
Portfolio Manager certifies an Officer’s Certificate that, to the best of its
knowledge, such modification would not reasonably be expected to be materially
adverse to the Holder of any Class of Notes;

 

(xxv)                   [reserved];

 

(xxvi)                to accommodate the settlement of the Notes in book-entry
form through the facilities of DTC or otherwise;

 

(xxvii)             to authorize the appointment of any listing agent, transfer
agent, paying agent or additional registrar for any Class of Notes required or
advisable in connection with the listing of any Class of Notes on any stock
exchange, and otherwise to amend this Indenture to incorporate any changes
required or requested by any governmental authority, stock exchange authority,
listing agent, transfer agent, paying agent or additional registrar for any
Class of Notes in connection herewith;

 

(xxviii)          to change the minimum denomination of any Class of Notes;

 

(xxix)                to amend, modify or otherwise accommodate changes to this
Indenture (A) to comply with any statute, rule, regulation, or technical or
interpretive guidance enacted, effective, or issued by regulatory agencies of
the United States federal government or any Member State of the European
Economic Area or otherwise under European law or any stock exchange authority,
listing agent, transfer agent or additional registrar after the Closing Date
that are applicable to the Issuer or the Notes or the transactions contemplated
hereunder or by the Offering Circular, including without limitation, any
applicable EU Retention Requirements, U.S. Risk Retention Rules, securities laws
or the Dodd-Frank Wall Street Reform and Consumer Protection Act, as amended
(including with respect to commodity pool rules and the Volcker Rule) and all
rules, regulations, and technical or interpretive guidance thereunder, or (B) or
as may otherwise be required to (1) cause the Issuer not to be a “covered fund”
under the Volcker Rule or (2) cause the Notes (or any of them) not to be
“ownership interests” in a covered fund for purposes of the Volcker Rule;

 

(xxx)                   to take any action necessary or advisable to implement
the Bankruptcy Subordination Agreement; or (A) issue new certificates or divide
a Bankruptcy Subordinated Class into one or more sub-classes of Notes, in each
case, with new identifiers (including CUSIPs, ISINs and Common Codes, as
applicable); provided that any certificate or sub-class of Notes of a Bankruptcy
Subordinated Class issued pursuant

 

88

--------------------------------------------------------------------------------


 

to this clause will be issued on identical terms (other than with respect to
payment rights being modified pursuant to the Bankruptcy Subordination
Agreement) with the existing Notes of such Bankruptcy Subordinated Class and
(B) provide for procedures under which beneficial owners of Notes of such
Bankruptcy Subordinated Class that are subject to the Bankruptcy Subordination
Agreement will receive an interest in such new certificate or sub-class;

 

(xxxi)                to make any necessary or advisable changes to this
Indenture in connection with the adoption of an Alternative Rate duly adopted in
accordance with the definition of LIBOR; provided that, for the avoidance of
doubt, no supplemental indenture shall be entered into pursuant to this clause
(xxxi) for purposes of adopting a new Alternative Rate itself or otherwise to
modify the definition of LIBOR or the procedures for adopting an Alternative
Rate provided therein;

 

(xxxii)             subject to the approval of a Majority of the Interests, in
connection with a Refinancing of all Classes of Notes in full, to (a) effect an
extension of the end of the Reinvestment Period, (b) establish a non-call period
for the replacement notes or loans or other financial arrangements issued or
entered into in connection with such Refinancing, (c) modify the Weighted
Average Life Test, (d) provide for a stated maturity of the replacement notes or
loans or other financial arrangements issued or entered into in connection with
such Refinancing that is later than the Stated Maturity of the Notes or (e) make
any other amendments that would otherwise be subject to the consent rights of
the Notes pursuant to this Article VIII; or

 

(xxxiii)          to change the date within the month on which reports are
required to be delivered hereunder.

 

Not later than ten (10) Business Days (or five (5) Business Days if in
connection with an additional issuance, Refinancing or Re-Pricing) prior to the
execution of any proposed supplemental indenture pursuant to clauses (i) to
(xxxiii) above, the Trustee, at the expense of the Issuer shall mail to the
Holders of the Notes, the Portfolio Manager, the Collateral Administrator, any
Hedge Counterparty and each Rating Agency (so long as any Notes are outstanding
and are rated by such Rating Agency) a copy of such proposed supplemental
indenture and shall request any required consent from the applicable Holders of
Notes to be given within five (5) Business Days.  Any consent given to a
proposed supplemental indenture by the Holder of any Notes will be irrevocable
and binding on all future Holders or beneficial owners of that Note,
irrespective of the execution date of the supplemental indenture. If the Holders
of less than the required percentage of the Aggregate Outstanding Amount of the
relevant Notes consent to a proposed supplemental indenture within five
(5) Business Days, on the first Business Day following such five (5) Business
Day period, as applicable, the Trustee shall provide consents received to the
Issuer and the Portfolio Manager so that they may determine which Holders of
Notes have consented to the proposed supplemental indenture and which Holders of
Notes (and, to the extent such information is available to the Trustee, which
beneficial owners) have not consented to the proposed supplemental indenture.

 

Following delivery to the holders of the Notes of a copy of the proposed
supplemental indenture by the Trustee, if any material changes are made to such
supplemental indenture

 

89

--------------------------------------------------------------------------------


 

(excluding, for the avoidance of doubt, changes of a technical nature or to
correct typographical errors or to adjust formatting), as determined by the
Issuer or the Portfolio Manager, then at the cost of the Issuer, for so long as
any Notes remain outstanding, not later than three (3) Business Days prior to
the execution of such proposed supplemental indenture (provided, that the
execution of such supplemental indenture shall not in any case occur earlier
than ten (10) Business Days, as applicable, after the initial distribution of
such proposed supplemental indenture), the Trustee shall deliver to the
Portfolio Manager, the Collateral Administrator, each Hedge Counterparty, the
Rating Agencies (if then rating a Class of Notes) and the Holders of Notes a
copy of such supplemental indenture as revised, indicating the changes that were
made. If prior to delivery by the Trustee of such supplemental indenture, as
revised, any Holder has provided its written consent to the supplemental
indenture as initially distributed, such Holder shall be deemed to have
consented in writing to the supplemental indenture as revised unless such Holder
has provided written notice of its withdrawal of such consent to the Trustee and
the Issuer not later than one (1) Business Day prior to the execution of the
supplemental indenture.

 

Without limitation of the foregoing, if not later than five (5) Business Days
after notification from the Trustee in accordance with the second preceding
paragraph of any proposed supplemental indenture for the purposes described in
Section 8.1(xiv), either a Majority of the Controlling Class or a Majority of
the Interests has objected in writing thereto, the Trustee and the Issuer shall
not enter into such supplemental indenture unless a Majority of the Controlling
Class (if a Majority of the Controlling Class objected thereto in writing) or a
Majority of the Interests (if a Majority of the Interests objected thereto in
writing), as applicable, consents in writing thereto.

 

Without limitation of the foregoing, if not later than five (5) Business Days
after notification from the Trustee in accordance with the third preceding
paragraph of any proposed supplemental indenture for the purposes described in
Section 8.1(xix) above, a Majority of the Interests has objected in writing
thereto, the Trustee and the Issuer will not enter into such supplemental
indenture unless a Majority of the Interests consents in writing thereto.

 

Without limitation of the foregoing, if not later than five (5) Business Days
after notification from the Trustee in accordance with the fourth preceding
paragraph of any proposed supplemental indenture for the purposes described in
Section 8.1(xx) above, either a Majority of the Controlling Class or a Majority
of the Interests has objected in writing thereto, the Trustee and the Issuer
will not enter into such supplemental indenture unless a Majority of the
Controlling Class (if a Majority of the Controlling Class objected thereto in
writing) or a Majority of the Interests (if a Majority of the Interests objected
thereto in writing), as applicable, consents in writing thereto.

 

The Trustee shall join in the execution of any such supplemental indenture and
to make any further appropriate agreements and stipulations which may be therein
contained, but the Trustee shall not be obligated to enter into any such
supplemental indenture which affects the Trustee’s own rights, duties,
liabilities or immunities under this Indenture or otherwise, except to the
extent required by law.

 

90

--------------------------------------------------------------------------------


 

At the cost of the Issuer, the Trustee shall provide to each Rating Agency (as
long as any Notes rated by such Rating Agency remain outstanding) a copy of each
supplemental indenture proposed to be entered into pursuant to this
Section 8.1(i)-(xxxiii).

 

At the cost of the Issuer, the Trustee shall provide to the Holders and each
Rating Agency a copy of the executed supplemental indenture after its
execution.  Any failure of the Trustee to publish or deliver such notice, or any
defect therein, shall not, however, in any way impair or affect the validity of
any such supplemental indenture. The Trustee may conclusively rely on an Opinion
of Counsel (which may be supported as to factual (including financial and
capital markets) matters by any relevant certificates and other documents
necessary or advisable in the judgment of counsel delivering the opinion) or an
Officer’s certificate of the Portfolio Manager as to whether the interests of
any Holder of Notes would be, or reasonably be expected to be, materially and
adversely affected by the modifications set forth in supplemental indenture, it
being expressly understood and agreed that the Trustee shall have no obligation
to make any determination as to the satisfaction of the requirements related to
any supplemental indenture which may form the basis of such Opinion of Counsel. 
Such determination shall be conclusive and binding on all present and future
Holders.  The Trustee shall not be liable for any such determination made in
good faith and in reliance upon an Opinion of Counsel delivered to the Trustee
as described in Section 8.3 hereof.

 

Except as described below, no supplemental indenture, or other modification or
amendment of the Indenture, may become effective without the consent of the
holders of each Note of each Outstanding Class unless such supplemental
indenture or other modification or amendment would not, in the reasonable
judgment of the Issuer in consultation with legal counsel experienced in such
matters, as certified by the Issuer to the Trustee (upon which certification the
Trustee may conclusively rely), (i) result in the Issuer becoming subject to
U.S. federal income taxation with respect to its net income or to any
withholding tax liability under Section 1446 of the Code or (ii) have a material
adverse effect on the U.S. tax treatment of the Issuer or the U.S. tax
consequences to the holder of any Class of Notes Outstanding at the time of such
supplemental indenture or other modification or amendment thereto, as described
in the Offering Circular under the heading “Certain U.S. Federal Income Tax
Considerations.”

 

Without limitation of any provision described in this Section 8.1, an amendment,
modification, supplement or restatement of this Indenture may be entered into in
connection with a redemption, Partial Redemption by Refinancing or Re-Pricing in
accordance with the provisions described in Article IX, in which case only the
requirements of such provisions will apply and not the provisions described in
this Section 8.1. The provisions of this paragraph are in addition to, and do
not limit or condition in any way, the provisions for entering into a
supplemental indenture by the Issuer and the Trustee as set forth in
Section 9.4(h) (which may be effected in compliance solely with the provisions
set forth therein).

 

To the extent the Issuer executes a supplemental indenture or other modification
or amendment of the provisions hereof for purposes of conforming this Indenture
to the Offering Circular or correcting an ambiguity therein pursuant to clauses
(xi) or (xii) above and one or more other amendment provisions described above
also applies, such supplemental indenture or other modification or amendment of
this Indenture shall be deemed to be a supplemental indenture, modification or
amendment to conform this Indenture to the Offering Circular or

 

91

--------------------------------------------------------------------------------


 

correct an ambiguity pursuant to clauses (xi) or (xii) above only regardless of
the applicability of any other provision regarding supplemental indentures set
forth herein.

 

A supplemental indenture entered into for any purpose other than the purposes
provided for in this Section 8.1 shall require the consent of the Holders of
Notes as required in Section 8.2.

 

Section 8.2.                                                   Supplemental
Indentures with Consent of Holders of Notes.  (a) With the written consent of
the Portfolio Manager, the Retention Holder and of a Majority of each Class of
Notes reasonably expected to be materially and adversely affected thereby (which
may be deemed in each case in accordance with Section 8.2(c)), the Trustee and
the Issuer may enter into a supplemental indenture to add any provisions to, or
change in any manner or eliminate any of the provisions of, this Indenture or
modify in any manner the rights of the Holders of the Notes of such Class under
this Indenture; provided that, no such supplemental indenture pursuant to this
Section 8.2(a) shall, without the consent of each Holder of each Outstanding
Note of each Class and of each Interest reasonably expected to be materially and
adversely affected thereby (which may be deemed in each case in accordance with
Section 8.2(c)):

 

(i)                                     except as provided in Sections 9.2, 9.3
and 9.8, change the Stated Maturity of the principal of or the due date of any
installment of interest on any Note, reduce the principal amount thereof or the
rate of interest thereon (other than in connection with a Re-Pricing or in
connection with the adoption of an Alternative Rate) or the Redemption Price
with respect to any Note, or change the earliest date on which Notes of any
Class may be redeemed, change the provisions of this Indenture relating to the
application of proceeds of any Assets to the payment of principal of or interest
on Notes, application of proceeds of any distributions to the Issuer or change
any place where, or the coin or currency in which, Notes or the principal
thereof or interest thereon is payable, or impair the right to institute suit
for the enforcement of any such payment on or after the Stated Maturity thereof
(or, in the case of redemption, on or after the applicable Redemption Date);

 

(ii)                                  decrease the percentage of the Aggregate
Outstanding Amount of Holders of Notes of each Class whose consent is required
under this Indenture, including for the authorization of any such supplemental
indenture, exercise of remedies under this Indenture or for any waiver of
compliance with certain provisions of this Indenture or certain defaults
hereunder or their consequences;

 

(iii)                               materially impair or materially adversely
affect the Assets except as otherwise permitted in this Indenture;

 

(iv)                              except as otherwise expressly permitted by
this Indenture, permit the creation of any lien ranking prior to or on a parity
with the lien of this Indenture with respect to any part of the Assets or
terminate such lien on any property at any time subject hereto or deprive the
Holder of any Note of the security afforded by the lien of this Indenture;
provided that this clause shall not apply to any supplemental indenture amending
the restrictions on the sales of Collateral Obligations set forth in this
Indenture which is otherwise permitted pursuant to Section 8.1 or this
Section 8.2;

 

92

--------------------------------------------------------------------------------


 

(v)                                 modify any of the provisions of this
Section 8.2, except to increase the percentage of Outstanding Notes or Interests
the consent of the Holders of which is required for any such action or to
provide that certain other provisions of this Indenture cannot be modified or
waived without the consent of the Holder of each Note Outstanding or any
Interest and affected thereby;

 

(vi)                              modify the definitions of the terms
“Outstanding,” “Class” (except changes that relate to a Re-Pricing or Optional
Redemption), “Controlling Class,” “Majority” or “Supermajority”;

 

(vii)                           modify the definitions of the terms “Priority of
Distributions” or “Note Payment Sequence”;

 

(viii)                        modify any of the provisions of this Indenture in
such a manner as to directly affect the manner or procedure for the calculation
of the amount of any payment of interest or principal on any Note, or for
determining any amount available for distribution to the Issuer or to affect the
rights of the Holders of Notes to the benefit of any provisions for the
redemption of such Notes contained herein;

 

(ix)                              amend any of the provisions of this Indenture
relating to the institution of proceedings for certain events of bankruptcy,
insolvency, receivership, winding up or reorganization of the Issuer;

 

(x)                                 modify the restrictions on and procedures
for resales and other transfers of Notes (except as set forth in
Section 8.1(vi) or (vii));

 

(xi)                              modify any of the provisions of this Indenture
in such a manner as to impose any liability on a Holder of then Outstanding
Notes or Interests to any third party (other than any liabilities set forth in
this Indenture on the Closing Date);

 

(xii)                           result in the Issuer becoming subject to U.S.
federal income taxation with respect to its net income or to any withholding tax
liability under Section 1446 of the Code; or

 

(xiii)                        to modify any provision to facilitate an exchange
of one Note for another Note that has substantially identical terms except
transfer restrictions, including to effect any serial designation relating to
the exchange.

 

(b)                                 Not later than thirty (30) days prior to the
execution of any proposed supplemental indenture described above, the Trustee,
at the expense of the Issuer, shall mail to the Holders, the Portfolio Manager,
the Collateral Administrator, any Hedge Counterparty and each Rating Agency (so
long as any Notes are Outstanding) a copy of such proposed supplemental
indenture and shall request any required consent from the applicable Holders of
Notes to be given within five (5) Business Days.  Any consent given to a
proposed supplemental indenture by the Holder of any Notes shall be irrevocable
and binding on all future Holders or beneficial owners of such Note,
irrespective of the execution date of the supplemental indenture.  If the
Holders of less than the required percentage of the Aggregate Outstanding Amount
of the relevant Notes consent to a proposed supplemental indenture within five
(5) Business Days, on

 

93

--------------------------------------------------------------------------------


 

the first Business Day following such five (5) Business Day period, the Trustee
shall provide consents received to the Issuer and the Portfolio Manager so that
they may determine which Holders of Notes have consented to the proposed
supplemental indenture and which Holders (and, to the extent such information is
available to the Trustee and the Trustee is not prohibited from sharing such
information, which beneficial owners) have not consented to the proposed
supplemental indenture.

 

(c)                                  Unless the Trustee and the Issuer are
notified within five (5) Business Days after notice by the Trustee to the
Holders (other than the Holders of Class A-1A Notes) of a proposed supplemental
indenture by a Majority of any Class from whom consent is not being requested
that the holders of such Class (other than the Class A-1A Notes) giving such
notice believe that they will be materially and adversely affected by the
proposed supplemental indenture, the interests of such Class (other than the
Class A-1A Notes) will be deemed for all purposes to not be materially and
adversely affected by such proposed supplemental indenture.  Notwithstanding
anything herein to the contrary, and solely for purposes of any supplemental
indenture proposed pursuant to Sections 8.1 or 8.2, except in the case of any
Holder of Class A-1A Notes, a Holder shall be deemed to have provided consent to
any amendment or modification undertaken pursuant to such section if (i) such
Holder affirmatively provides written consent or (ii) such Holder fails to
deliver written objection (including via e-mail to the address provided in the
notice of supplemental indenture) not later than five (5) Business Days
following notice by the Trustee of such supplemental indenture.

 

(d)                                 It shall not be necessary for any Act of
Holders under this Section 8.2 to approve the particular form of any proposed
supplemental indenture, but it shall be sufficient if such Act or consent shall
approve the substance thereof, so long as the Holders have received a copy of
the language to be included in any proposed supplemental indenture.

 

(e)                                  The Issuer shall not enter into any
supplemental indenture pursuant to this Section 8.2 if (in the reasonable
judgment of the Issuer) any Hedge Counterparty would reasonably be expected to
be materially and adversely affected by such supplemental indenture without the
prior written consent of such Hedge Counterparty.

 

(f)                                   Promptly after the execution by the Issuer
and the Trustee of any supplemental indenture pursuant to this Section 8.2, the
Trustee, at the expense of the Issuer, shall deliver to the Holders, the
Portfolio Manager and each Rating Agency then rating a Class of Notes a copy
thereof.  Any failure of the Trustee to deliver a copy of any supplemental
indenture as provided herein, or any defect therein, shall not, however, in any
way impair or affect the validity of any such supplemental indenture.

 

(g)                                  The Trustee may conclusively rely on an
Opinion of Counsel (which may be supported as to factual (including financial
and capital markets) matters by any relevant certificates and other documents
necessary or advisable in the judgment of counsel delivering the opinion) or an
Officer’s certificate of the Issuer or the Portfolio Manager, as applicable, as
to whether the interests of any Holder of Notes (other than the Holders of
Class A-1A Notes, to the extent any such Holder has not objected in writing
within 15 days of receipt of notice of any such supplemental indenture) would
be, or reasonably be expected to be, materially and adversely affected by the
modifications set forth in supplemental indenture, it being expressly understood

 

94

--------------------------------------------------------------------------------


 

and agreed that the Trustee shall have no obligation to make any determination
as to the satisfaction of the requirements related to any supplemental indenture
which may form the basis of such Opinion of Counsel; provided that, solely with
respect to the Class A-1A Notes, the Trustee shall not rely on any such Opinion
of Counsel, to the extent such Opinion of Counsel applies to the Class A-1A
Notes, if any Holder of Class A-1A Notes has objected in writing to such
supplemental indenture within 15 days of receipt of notice thereof.  Except to
the limited extent set forth in the preceding sentence, such determination shall
be conclusive and binding on all present and future Holders.  The Trustee shall
not be liable for any such determination made in good faith and in reliance upon
an Opinion of Counsel delivered to the Trustee as described in Section 8.3
hereof.

 

(h)                                 Any Class of Notes being refinanced shall be
deemed not to be materially and adversely affected by any terms of the
supplemental indenture related to and to become effective on or immediately
after such refinancing. Any Non-Consenting Holders of a Re-Priced Class shall be
deemed not to be materially and adversely affected by any terms of the
supplemental indenture related to, in connection with and to become effective on
or immediately after the Re-Pricing Date with respect to such Class.

 

(i)                                     For any proposed supplemental indenture
described under this Article VIII which requires consent of all or any portion
of Holders of any Class of Notes that is reasonably expected to be materially
and adversely affected by such supplemental indenture, the Class A-1A Notes, the
Class A-1B Notes and the Class A-2 Notes shall each constitute a separate Class.

 

Section 8.3.                                                   Execution of
Supplemental Indentures.  In executing or accepting the additional trusts
created by any supplemental indenture permitted by this Article VIII or the
modifications thereby of the trusts created by this Indenture, the Trustee shall
be entitled to receive, and (subject to Sections 6.1 and 6.3) shall be fully
protected in relying upon, an Opinion of Counsel or an Officer’s certificate
stating that the execution of such supplemental indenture is authorized or
permitted by this Indenture and that all conditions precedent thereto have been
satisfied.  The Trustee may, but shall not be obligated to, enter into any such
supplemental indenture which affects the Trustee’s own rights, duties or
immunities under this Indenture or otherwise.

 

Section 8.4.                                                   Effect of
Supplemental Indentures.  Upon the execution of any supplemental indenture under
this Article VIII, this Indenture shall be modified in accordance therewith, and
such supplemental indenture shall form a part of this Indenture for all
purposes; and every Holder of Notes theretofore and thereafter authenticated and
delivered hereunder shall be bound thereby.

 

Section 8.5.                                                   Reference in
Notes to Supplemental Indentures.  Notes authenticated and delivered after the
execution of any supplemental indenture pursuant to this Article VIII may, and
if required by the Issuer shall, bear a notice in form approved by the Trustee
as to any matter provided for in such supplemental indenture.  If the Issuer
shall so determine, new Notes, so modified as to conform in the opinion of the
Issuer to any such supplemental indenture, may be prepared and executed by the
Issuer and authenticated and delivered by the Trustee in exchange for
Outstanding Notes.

 

95

--------------------------------------------------------------------------------


 

Section 8.6.                                                   Re-Pricing
Amendment.  For the avoidance of doubt, the Issuer and the Trustee may, without
regard for the provisions of this Article VIII, enter into a supplemental
indenture pursuant to Section 9.8(d) solely to modify the spread over LIBOR
applicable to the Re-Priced Class, and, to the extent applicable, to extend the
Non-Call Period applicable to such Re-Priced Class or make changes to the
definition of “Redemption Price” (any such amendment, a “Re-Pricing Amendment”).

 

ARTICLE IX

 

REDEMPTION OF NOTES

 

Section 9.1.                                                   Mandatory
Redemption.  If a Coverage Test is not met on any Determination Date on which
such Coverage Test is applicable, the Issuer shall apply available amounts in
the Payment Account on the related Distribution Date to make payments as
required pursuant to the Priority of Distributions to achieve compliance with
such Coverage Test.

 

Section 9.2.                                                   Optional
Redemption or Redemption Following a Tax Event.  (a) The Notes shall be redeemed
by the Issuer, in whole but not in part, on any Business Day (x) at the written
direction of the Issuer on or after the occurrence of a Tax Event from the
proceeds of the liquidation of the Assets or (y) on or after the end of the
Non-Call Period, at the written direction of the Issuer, with the consent of the
Portfolio Manager and the Retention Holder, in any case from the proceeds of the
liquidation of the Assets or from Refinancing Proceeds.  A written direction
described in clause (y) above shall be delivered to the Issuer, the Trustee and
the Portfolio Manager no less than 10 Business Days prior to the proposed
Redemption Date (unless the Trustee and the Portfolio Manager agree to a shorter
notice period not to be less than 5 Business Days) from the proceeds of the
liquidation of the Assets and/or from Refinancing Proceeds.  In connection with
any such redemption, the Notes shall be redeemed at the applicable Redemption
Price. For purposes of an Optional Redemption, the Class A-1A Notes, the
Class A-1B Notes and the Class A-2 Notes shall each constitute a separate Class.

 

In connection with any Optional Redemption of all of the Notes, the Portfolio
Manager shall (unless the Redemption Price on all of the Notes shall be paid
with Refinancing Proceeds) direct the sale of all or part of the Collateral
Obligations and other Assets in an amount sufficient such that the Disposition
Proceeds from such sale in accordance with the procedures set forth in
Section 9.2(d) and all other funds available for such purpose in the Collection
Account and the Payment Account (including any Refinancing Proceeds, if
applicable) shall be at least sufficient to pay the Redemption Price on all of
the Notes and to pay all Administrative Expenses (regardless of the
Administrative Expense Cap) and other amounts, fees and expenses payable or
distributable under the Priority of Distributions prior to any distributions to
the Issuer (including, without limitation, any amounts due to the Hedge
Counterparties or the Portfolio Manager and the reasonable fees, costs, charges
and expenses incurred by the Trustee and the Collateral Administrator (including
reasonable attorneys’ fees and expenses)).  If such Disposition Proceeds,
Refinancing Proceeds, if applicable, and all other funds available for such
purpose in the Collection Account and the Payment Account would not be
sufficient to redeem the Notes subject to redemption and to pay such fees and
expenses, the Notes may not be redeemed, except in the case of an Optional
Redemption following the occurrence of a Tax Event with the consent of a
Supermajority of each Class of Notes, in which case, such proceeds and other
available

 

96

--------------------------------------------------------------------------------


 

funds shall be applied in accordance with the Priority of Distributions without
regard to the Administrative Expense Cap with respect to amounts payable
(including indemnities) to the Trustee, the Bank in each of its other capacities
under the Transaction Documents and the Collateral Administrator.  The Portfolio
Manager, in its sole discretion, may effect the sale of all or any part of the
Collateral Obligations or other Assets through the direct sale of such
Collateral Obligations or other Assets or by participation or other arrangement.

 

(b)                                 In connection with any Optional Redemption
of all of the Notes on or after the end of the Non-Call Period, at the written
direction of the Issuer (with the consent of the Portfolio Manager and the
Retention Holder), to the Issuer (with a copy to the Trustee), the Issuer may,
in addition to (or in lieu of) a sale of Collateral Obligations in the manner
provided in Section 9.2(a), enter into a loan or loans or effect an issuance of
replacement securities to redeem the Notes in whole from Refinancing Proceeds
and Disposition Proceeds, the terms of which loan(s) or issuance shall be
negotiated by the Portfolio Manager on behalf of the Issuer (and consented to by
the Issuer), from one or more financial institutions or purchasers (a
refinancing provided pursuant to such loan or issuance, a “Refinancing”) and the
Refinancing Proceeds will be applied to pay the Redemption Price of the Notes on
the Redemption Date in accordance with the Priority of Distributions; provided
that (i) the agreements related to the Refinancing must contain limited recourse
and non-petition provisions equivalent (mutatis mutandis) to those contained in
Section 5.4(d), (ii) the terms of such Refinancing and any financial
institutions acting as lenders thereunder or purchasers thereof must be
acceptable to a the Issuer and the Portfolio Manager, (iii) the Issuer shall
have obtained Tax Advice to the effect that such Refinancing will not result in
the Issuer becoming subject to U.S. federal income taxation with respect to its
net income or to any withholding tax liability under Section 1446 of the Code
and (iv) such Refinancing otherwise satisfies the conditions described in
Section 9.2(c).

 

The Holders of the Notes shall not have any cause of action against any of the
Issuer, the Portfolio Manager, the Retention Holder, the Collateral
Administrator or the Trustee for any failure to obtain a Refinancing.

 

(c)                                  Notwithstanding anything to the contrary
set forth herein, the Issuer shall not sell any Collateral Obligations or obtain
a Refinancing in connection with an Optional Redemption of the Notes in whole
but not in part unless (i) the Refinancing Proceeds, all Disposition Proceeds
from the sale of Collateral Obligations and Eligible Investments in accordance
with the procedures set forth in Section 9.2(d) and all other available funds in
the Accounts shall be at least sufficient to redeem simultaneously the Notes, in
whole but not in part, and to pay the other amounts included in the aggregate
Redemption Price and all accrued and unpaid Administrative Expenses (regardless
of the Administrative Expense Cap), including the reasonable fees, costs,
charges and expenses incurred by the Trustee (including reasonable attorneys’
fees and expenses) in connection with such Refinancing and (ii)  the Disposition
Proceeds, Refinancing Proceeds and other available funds are used to the extent
necessary to make such redemption.

 

(d)                                 Notwithstanding anything to the contrary set
forth herein, the Notes shall not be redeemed pursuant to an Optional Redemption
unless (i) in the case of any Optional Redemption which is funded, in whole or
in part, from Disposition Proceeds from the sale of the Collateral Obligations
and other Assets, at least two (2) Business Days before the scheduled Redemption
Date the Portfolio Manager shall have furnished to the Trustee evidence, in form
satisfactory to

 

97

--------------------------------------------------------------------------------


 

the Trustee, that the Portfolio Manager on behalf of the Issuer has entered into
a binding agreement or agreements with a financial or other institution or
institutions to purchase (directly or by participation or other arrangement),
not later than the Business Day immediately preceding the scheduled Redemption
Date in immediately available funds, all or part of the Collateral Obligations
and/or the Hedge Agreements at a purchase price at least equal to an amount
sufficient, together with the Eligible Investments maturing, redeemable (or
putable to the issuer thereof at par) on or prior to the scheduled Redemption
Date, and any payments to be received in respect of the Hedge Agreements, any
Refinancing Proceeds and all other available funds in the Accounts, to pay all
Administrative Expenses and other amounts, fees and expenses payable or
distributable in accordance with the Priority of Distributions prior to any
distributions to the Issuer (including, without limitation, all accrued and
unpaid Base Management Fee, Subordinated Interest and Cumulative Deferred
Interest) and redeem all of the Notes being redeemed on the scheduled Redemption
Date at the applicable Redemption Price, or (ii) prior to entering into any
Refinancing or selling any Collateral Obligations and/or Eligible Investments,
the Portfolio Manager shall certify to the Trustee in an Officer’s certificate
upon which the Trustee can conclusively rely that, in its judgment, the
aggregate sum of (A) any expected proceeds from Hedge Agreements and the sale of
Eligible Investments, (B) any Refinancing Proceeds, (C) the amount, if any, of
Interest Proceeds on deposit in the Interest Collection Account in excess of the
aggregate amount of Interest Proceeds which would be paid by application of the
Priority of Distributions on the related Redemption Date prior to distributions
with respect to the Issuer and other amounts available to the Issuer (including,
without limitation, Contributions) and (D) for each Collateral Obligation, the
product of its Principal Balance and its Market Value, shall  equal or exceed
the sum of (x) the aggregate Redemption Prices of the Outstanding Notes and
(y) all Administrative Expenses (regardless of the Administrative Expense Cap)
and other amounts, fees and expenses payable or distributable under the Priority
of Distributions prior to any distributions to the Issuer (including, without
limitation, all accrued and unpaid Base Management Fee, Subordinated Interest
and Cumulative Deferred Interest).  Any certification delivered by the Portfolio
Manager pursuant to this Section 9.2(d) shall include (1) the prices of, and
expected proceeds from, the sale (directly or by participation or other
arrangement) of any Collateral Obligations, Eligible Investments and/or Hedge
Agreements and (2) all calculations required by this Section 9.2(d).

 

Section 9.3.                                                   Partial
Redemption by Refinancing.

 

Upon written direction of the Issuer delivered to the Trustee and the Portfolio
Manager (as applicable) not less than 10 Business Days prior to the proposed
Redemption Date (unless a shorter time period is acceptable to the Issuer, the
Trustee and the Portfolio Manager), the Issuer shall redeem one or more Classes
of Notes following the end of the Non-Call Period, in whole but not in part with
respect to each such Class to be redeemed, from Refinancing Proceeds and other
amounts permitted (any such redemption, a “Partial Redemption by Refinancing”);
provided that, to the extent the any Risk Retention Regulations apply to this
transaction or with respect to Refinancings, the Portfolio Manager and the
Retention Holder have each consented to any Partial Redemption by Refinancing;
provided, further, that the terms of such Refinancing and any financial
institutions acting as lenders thereunder or purchasers thereof must be
acceptable to the Issuer and to the Portfolio Manager and such Refinancing
otherwise satisfies the conditions described below.  For purposes of a Partial
Redemption by Refinancing, the Class

 

98

--------------------------------------------------------------------------------


 

A-1A Notes, the Class A-1B Notes and the Class A-2 Notes shall each constitute a
separate Class.

 

The Issuer shall obtain a Refinancing in connection with a Partial Redemption by
Refinancing only if:

 

(i) (A) the weighted average interest rate (weighted based on principal amount)
of the refinancing obligations does not exceed the weighted average interest
rate of the corresponding Class of the Notes being refinanced and (B) the
principal amount of the refinancing obligations is equal to the Aggregate
Outstanding Amount of the Classes of Notes being refinanced except that (x) in
connection with a Refinancing of the Controlling Class of Notes, the principal
amount of the obligations providing the Refinancing of such Class of Notes may
be lower than the Aggregate Outstanding Amount of such Class of Notes and
(y) the principal amount of the refinancing obligations may be greater than the
Aggregate Outstanding Amount of the Class of Notes being redeemed so long as
(I) the S&P Rating Condition has been satisfied with respect thereto and Fitch
has confirmed in writing that such Refinancing will not cause its then-current
ratings of any Class of Notes to be reduced or withdrawn and (II) after giving
effect to such proposed Refinancing, the Overcollateralization Ratio Test with
respect to each Class of Notes is either satisfied or, if not satisfied,
maintained or improved (disregarding from the principal amount of the
refinancing obligations, for purposes of the comparison in this clause (II), an
amount, as determined by the Portfolio Manager, up to U.S.$1,000,000
representing the reasonable fees, costs, charges and expenses expected to be
incurred in connection with the Refinancing of such Class); (ii) on such
Redemption Date, the sum of (A) the Refinancing Proceeds and (B) (x) the Partial
Redemption Interest Proceeds and (y) amounts paid or provided for in another
manner (including, without limitation, with Contributions) or with respect to
Administrative Expenses only (without regard to any cap), amounts reasonably
expected by the Portfolio Manager to be available on the next two Distribution
Dates to pay such amounts), shall be in an amount not less than the amount
required to pay the Redemption Price with respect to the Class(es) of Notes to
be redeemed and all accrued and unpaid Administrative Expenses (regardless of
the Administrative Expense Cap) incurred in connection with such Refinancing,
including the reasonable fees, costs, charges and expenses incurred by the
Trustee and the Collateral Administrator (including reasonable attorneys’ fees
and expenses) in connection with such Refinancing notwithstanding the provisions
of Section 6.7; (iii) the Refinancing Proceeds, the Partial Redemption Interest
Proceeds and any Contributions described in clause (ii)(B) above are used to
make such redemption and pay such expenses; (iv) the agreements relating to the
Refinancing contain limited recourse and non-petition provisions equivalent
(mutatis mutandis) to those contained in Section 5.4(d); (v) the Issuer provides
notice to each Rating Agency with respect to such Partial Redemption by
Refinancing; (vi) any new notes created pursuant to the Partial Redemption by
Refinancing must have the same or longer maturity as the Notes Outstanding prior
to such Refinancing having the earliest Stated Maturity; (vii) such Refinancing
is done only through the issuance of new notes and not the sale of any Assets;
(viii) each new class of notes providing the Refinancing is subject to the
Priority of Distributions and does not rank higher in priority pursuant to the
Priority of Distributions than the applicable Class of Notes being refinanced;
(ix) such Refinancing otherwise satisfies the conditions described in
Section 9.4; and (x) the Issuer shall have obtained Tax Advice to the effect
that such Refinancing will not result in the Issuer becoming subject to U.S.
federal income taxation with respect to its net income or to any withholding tax
liability under Section 1446 of the Code; provided that any

 

99

--------------------------------------------------------------------------------


 

Class of Notes that bear a floating rate of interest may be refinanced with
obligations that bear interest at a fixed rate so long as the applicable Rating
Agency Condition is satisfied with respect to each Class of Notes not subject to
such Refinancing.

 

It is understood that the foregoing will not prevent a Refinancing of any Notes
with any floating rate obligations or fixed rate obligations, in each case, so
long as the criteria in the immediately preceding paragraph is satisfied.

 

Refinancing Proceeds received in connection with a Partial Redemption by
Refinancing will not constitute Interest Proceeds or Principal Proceeds but will
be applied directly on the related Redemption Date pursuant to this Indenture to
redeem the Notes being refinanced without regard to the Priority of
Distributions; provided that to the extent that any Refinancing Proceeds are not
applied to redeem the Notes being refinanced or to pay expenses in connection
with the Refinancing, such Refinancing Proceeds will be treated as Principal
Proceeds.

 

Section 9.4.                                                   Redemption
Procedures.  (a) In the event of an Optional Redemption or a Partial Redemption
by Refinancing, the written direction of the Issuer or the Portfolio Manager, as
applicable, required as set forth herein shall be provided to the Issuer, the
Trustee and, if applicable, the Portfolio Manager not later than ten
(10) Business Days prior to the Business Day (or such shorter time period agreed
to by the Issuer, the Trustee and the Portfolio Manager, not to be less than 5
Business Days) on which such redemption is to be made (which date shall be
designated in such notice) and a notice of redemption shall be given by the
Trustee not later than five (5) Business Days prior to the applicable Redemption
Date, to each Holder of Notes to be redeemed, at such Holder’s address in the
Register and to each Rating Agency.

 

(b)                                 All notices of redemption delivered pursuant
to Section 9.4(a) shall state:

 

(i)                                     the applicable Redemption Date;

 

(ii)                                  the Redemption Price of the Notes to be
redeemed;

 

(iii)                               in the case of an Optional Redemption, that
all of the Notes are to be redeemed in full and that interest on such Notes
shall cease to accrue on the Redemption Date specified in the notice;

 

(iv)                              in the case of a Partial Redemption by
Refinancing, the Classes of Notes to be redeemed in full and that interest on
such Notes shall cease to accrue on the Redemption Date specified in the notice;
and

 

(v)                                 the place or places where Notes are to be
surrendered for payment of the Redemption Price, which shall be the Corporate
Trust Office of the Trustee.

 

(c)                                  Any notice of redemption may be withdrawn
(thereby canceling the redemption) by (x) the Portfolio Manager or (y) the
Issuer, with the consent of the Portfolio Manager (to the extent applicable), in
each case, for any reason by delivery of a written notice to the Trustee and the
Issuer no later than one (1) Business Day before the proposed Redemption Date.
Once withdrawn, a subsequent notice of redemption may be given in accordance
with this Section 9.4.

 

100

--------------------------------------------------------------------------------


 

At the cost of the Issuer, the Trustee shall provide a copy of such written
notice to the Rating Agencies.

 

(d)                                 If any notice of redemption is so withdrawn
or if the Issuer (or the Portfolio Manager, on behalf of the Issuer) are
otherwise unable to complete any redemption of the Notes, the Sale Proceeds (if
any) received from the sale of any Collateral Obligations and other Assets sold
pursuant to Section 9.2 may, during or after the Reinvestment Period at the
Portfolio Manager’s sole discretion, be reinvested in accordance with the
Investment Criteria; provided that reinvestment of such Sale Proceeds after the
Reinvestment Period shall only be permitted if such notice of redemption was
withdrawn in accordance with this Indenture.

 

(e)                                  Notice of redemption shall be given by the
Issuer (or the Portfolio Manager on their behalf) or, upon an Issuer Order, by
the Trustee in the name and at the expense of the Issuer.  Failure to give
notice of redemption, or any defect therein, to any Holder of any Note selected
for redemption shall not impair or affect the validity of the redemption of any
other Notes.

 

(f)                                   In connection with a Refinancing of all
Classes of Notes in full, with the approval of the Issuer and the Portfolio
Manager, the agreements relating to the refinancing may, without limitation,
(i) effect an extension of the end of the Reinvestment Period, (ii) establish a
non-call period for the replacement notes or loans or other financial
arrangements issued or entered into in connection with such Refinancing,
(iii) modify the Weighted Average Life Test, (iv) provide for a stated maturity
of the replacement notes or loans or other financial arrangements issued or
entered into in connection with such Refinancing that is later than the Stated
Maturity of the Notes or (v) make any other amendments that would otherwise be
subject to the consent rights of the Notes.

 

(g)                                  In connection with a Refinancing of all
Classes of Notes, the Issuer and the Portfolio Manager may agree to designate
Principal Proceeds in an amount up to the Excess Par Amount as Interest Proceeds
(such designated amount, the “Designated Excess Par”), and direct the Trustee to
apply such Designated Excess Par on such Redemption Date as Interest Proceeds in
accordance with the Priority of Distributions.

 

(h)                                 If a Refinancing or Partial Redemption by
Refinancing is obtained meeting the requirements specified in Section 9.2 (in
the case of an Optional Redemption) and Section 9.3 (in the case of a Partial
Redemption by Refinancing) as certified by the Portfolio Manager, the Issuer and
the Trustee shall amend this Indenture (which amendment shall be prepared by or
on behalf of the Issuer) to the extent necessary to reflect the terms of the
Refinancing or Partial Redemption by Refinancing, as applicable, and no further
consent for or notices of such amendments shall be required from or to the
Holders of Notes.  Notwithstanding any other requirement or obligation relating
to any supplement or amendment to this Indenture pursuant to Article VIII, the
Issuer and the Trustee may, from time to time, enter into an amendment or
indenture supplemental hereto (A) in connection with a Partial Redemption by
Refinancing, so long as the only modifications to this Indenture are (i) to
reduce the interest rate on such Class(es) of Notes being refinanced and (ii) to
reflect the terms of such Refinancing, including any necessary changes to the
definition of “Non-Call Period” or “Redemption Price”, to limit or prohibit
future Re-Pricings or Refinancings or to reflect any agreed upon make-whole
payments,

 

101

--------------------------------------------------------------------------------


 

in each case, of the Class(es) of Notes subject to such Partial Redemption by
Refinancing and (B) in connection with an Optional Redemption of the Notes in
whole, and, in the case of a supplemental indenture entered into pursuant to
(A) or (B) of this sentence, (x) no notice to, or consent from, any Holder or
beneficial owner of Securities or any Rating Agency, will be required for the
entry into such supplemental or amended indenture and (y) no Opinion of Counsel
or certificate will be required for the entry into such supplemental or amended
indenture other than as required in this Section 9.4(h). The Trustee shall not
be obligated to enter into any amendment that, in its view, adversely affects
its duties, obligations, liabilities or protections hereunder, and the Trustee
shall be entitled to receive and conclusively rely upon an Opinion of Counsel as
to matters of law (which may be supported as to factual (including financial and
capital markets) matters by any relevant certificates and other documents
necessary or advisable in the judgment of counsel delivering such Opinion of
Counsel) to the effect that such amendment is authorized and permitted under
this Indenture (except that such counsel shall have no obligation to certify or
opine as to the sufficiency of the Refinancing Proceeds or the application
thereof).

 

Section 9.5.                                                   Notes Payable on
Redemption Date.  (a) Notice of redemption pursuant to Section 9.4 having been
given as aforesaid, the Notes to be redeemed shall, on the Redemption Date,
subject to Section 9.2(d) in the case of an Optional Redemption and the right of
the Issuer to withdraw any notice of redemption pursuant to Section 9.4(c) and
(d), become due and payable at the Redemption Price therein specified, and from
and after the Redemption Date (unless the Issuer shall default in the payment of
the Redemption Price and accrued interest) all such Notes shall cease to bear
interest on the Redemption Date.  Upon final payment on a Note to be so
redeemed, each Holder shall present and surrender its Note at the place
specified in the notice of redemption on or prior to such Redemption Date;
provided that if there is delivered to the Issuer and the Trustee such security
or indemnity as may be required by any of them to save such party harmless and
an undertaking thereafter to surrender such Note, then, in the absence of notice
to the Issuer or the Trustee that the applicable Note has been acquired by a
Protected Purchaser, such final payment shall be made without presentation or
surrender.  Payments of interest on Notes so to be redeemed whose Stated
Maturity is on or prior to the Redemption Date shall be payable to the Holders
of such Notes, or one or more predecessor Notes, registered as such at the close
of business on the relevant Record Date according to the terms and provisions of
Section 2.8(e).

 

(b)                                 If any Notes called for redemption shall not
be paid upon surrender thereof for redemption, the principal thereof shall,
until paid, bear interest from the Redemption Date at the applicable Interest
Rate for each successive Interest Accrual Period the Note remains Outstanding;
provided that the reason for such non-payment is not the fault of such Holder.

 

Section 9.6.                                                   Clean-Up Call
Redemption.

 

(a)                                 The Notes are redeemable at the option of
the Issuer acting at the direction of the Portfolio Manager (which direction
shall (x) be given so as to be received by the Issuer and the Trustee not later
than twenty (20) Business Days prior to the proposed Clean-Up Call Redemption
Date and (y) include the Clean-Up Call Redemption Date), in whole but not in
part (a “Clean-Up Call Redemption”), at the applicable Redemption Price, on any
Business Day after the Non-Call Period selected by the Portfolio Manager (such
Business Day, the “Clean-Up Call

 

102

--------------------------------------------------------------------------------


 

Redemption Date”) which occurs on or after the Business Day on which the
Collateral Principal Amount is less than or equal to 20.0% of the Aggregate
Ramp-Up Par Amount.  In such event a notice of redemption shall be given not
later than ten (10) Business Days prior to the applicable Clean-Up Call
Redemption Date, to the Trustee, the Interests, each Holder of Notes, at such
Holder’s address in the Register and to the Rating Agencies.  Any such Clean-Up
Call Redemption may be effected only from (a) the disposition proceeds of the
Assets and (b) all other funds in the Accounts on the Business Day relating to
such redemption.  A Clean-Up Call Redemption may not occur unless the proceeds
from the liquidation of the Assets and all other funds in the Accounts on the
Business Day relating to such redemption results in an amount at least equal to
the Clean-Up Call Redemption Price.

 

(b)                                 All notices of redemption delivered pursuant
to Section 9.6(a) shall state:

 

(i)                                     the Clean-Up Call Redemption Date;

 

(ii)                                  the Clean-Up Call Redemption Price of each
Class of Notes to be redeemed; and

 

(iii)                               that all of the Notes are to be redeemed in
full and that interest on the Notes shall cease to accrue on the Clean-Up Call
Redemption Date.

 

Notice of redemption shall be given by the Issuer (or the Portfolio Manager on
behalf of the Issuer) or, upon an Issuer Order, by the Trustee in the name and
at the expense of the Issuer.  Failure to give notice of redemption, or any
defect therein, to any Holder shall not impair or affect the validity of the
redemption of any other Notes.

 

(c)                                  Any Clean-Up Call Redemption is subject to
(i) the purchase of the Assets by any Person(s) from the Issuer, on or prior to
the second Business Day immediately preceding the Clean-Up Call Redemption Date,
for a purchase price in Cash at least equal to the Clean-Up Call Redemption
Price (less the amount of funds in the Accounts that are available to pay the
Clean-Up Call Redemption Price) and (ii) the receipt by the Trustee from the
Portfolio Manager, prior to such purchase, of a certification from the Portfolio
Manager that the sum so received satisfies the requirements of clause (i).  Upon
receipt by the Trustee of the certification referred to in the preceding
sentence, the Trustee (pursuant to written direction from the Portfolio Manager
on behalf of the Issuer) and the Portfolio Manager, acting on behalf of the
Issuer, shall take all commercially reasonable actions necessary to sell, assign
and transfer the Assets to such Person(s) (which may be the Portfolio Manager or
any of its Affiliates) upon payment in immediately available funds of the
purchase price for such Assets, which shall be no less than the Clean-Up Call
Redemption Price (less the amount of funds in the Accounts available to be
applied to pay the Clean-Up Call Redemption Price).  The Issuer shall deposit,
or cause to be deposited, the funds required for a Clean-Up Call Redemption in
the Payment Account on or prior to the Clean-Up Call Redemption Date.  The
Trustee shall deposit such payment into the Collection Account.

 

(d)                                 Any notice of Clean-Up Call Redemption may
be withdrawn by the Issuer (or the Portfolio Manager on its behalf) up to the
Business Day prior to the scheduled Clean-Up Call Redemption Date by written
notice to the Trustee, the Rating Agencies and (if applicable) the

 

103

--------------------------------------------------------------------------------


 

Portfolio Manager only if amounts equal to the Clean-Up Call Redemption Price
(including funds in the Accounts available to pay the Clean-Up Call Redemption
Price) are not received in full in immediately available funds by the second
Business Day immediately preceding the proposed Clean-Up Call Redemption Date. 
Notice of any such withdrawal of a notice of Clean-Up Call Redemption shall be
given by the Trustee at the expense of the Issuer to each Holder of Interests
and to each Holder of Notes at such Holder’s address in the Register by
overnight courier guaranteeing next day delivery not later than the Business Day
prior to the scheduled Clean-Up Call Redemption Date.

 

(e)                                  On the Clean-Up Call Redemption Date, the
Clean-Up Call Redemption Price shall be distributed pursuant to the Priority of
Distributions.

 

(f)                                   Notice of redemption pursuant to this
Section 9.6 having been given as aforesaid, the Notes to be redeemed shall, on
the Clean-Up Call Redemption Date, subject to Section 9.6(c) and the Issuer’s
right to withdraw any notice of redemption pursuant to Section 9.6(d), become
due and payable at the Clean-Up Call Redemption Price therein specified, and
from and after the Clean-Up Call Redemption Date (unless the Issuer shall
default in the payment of the Clean-Up Call Redemption Price and accrued
interest) all the Notes shall cease to bear interest on the Clean-Up Call
Redemption Date.  Upon final payment on Notes to be so redeemed, the Holder
shall present and surrender any note evidencing such Notes at the place
specified in the notice of redemption on or prior to such Clean-Up Call
Redemption Date; provided that, if there is delivered to the Issuer and the
Trustee such security or indemnity as may be required by either of them to save
such party harmless and an undertaking thereafter to surrender such Note, then,
in the absence of notice to the Issuer or the Trustee that the applicable Note
has been acquired by a Protected Purchaser, such final payment shall be made
without presentation or surrender.

 

If any Notes called for redemption pursuant to this Section 9.6 shall not be
paid upon surrender thereof for redemption, the principal thereof shall, until
paid, bear interest from the Clean-Up Call Redemption Date at the applicable
Interest Rate for each successive Interest Accrual Period the Notes remain
Outstanding; provided that the reason for such non-payment is not the fault of
the Holder of such Notes.

 

Section 9.7.                                                   Special
Redemption.  Principal payments on the Notes shall be made in part in accordance
with the Priority of Distributions on any Business Day (A) during the
Reinvestment Period, if the Portfolio Manager at its sole discretion notifies
the Trustee that it has been unable, for a period of at least twenty (20)
consecutive Business Days, to identify additional Collateral Obligations that
are deemed appropriate by the Portfolio Manager in its sole discretion and would
meet the Investment Criteria in sufficient amounts to permit the investment or
reinvestment of all or a portion of the funds then in the Collection Account
that are to be invested in additional Collateral Obligations, (B) after the
Ramp-Up Period, if the Portfolio Manager notifies the Trustee that a redemption
is required pursuant to Section 7.17 in order to obtain Effective Date Ratings
Confirmation or (C) if a Retention Deficiency exists, to the extent necessary to
reduce such Retention Deficiency to zero (in each case, a “Special
Redemption”).  On the first Distribution Date following the Collection Period in
which such notice is given (a “Special Redemption Date”), the amount in the
Collection Account representing (1) Principal Proceeds which the Portfolio
Manager has determined cannot be reinvested in additional Collateral
Obligations, (2) Interest Proceeds and Principal Proceeds which must be applied
to

 

104

--------------------------------------------------------------------------------


 

redeem the Notes in order to obtain Effective Date Ratings Confirmation or
(3) Principal Proceeds necessary to reduce any outstanding Retention Deficiency
to zero (such amount, the “Special Redemption Amount”), as the case may be,
shall be applied in accordance with the Priority of Distributions under
Section 11.1(a)(ii).  Notice of payments pursuant to this Section 9.7 shall be
given by the Trustee as soon as reasonably practicable, and in any case not less
than three (3) Business Days prior to the applicable Special Redemption Date
(provided, that such notice shall not be required in connection with a Special
Redemption pursuant to clause (B) of the definition of such term if the Special
Redemption Amount is not known on or prior to such date) to each Holder of Notes
affected thereby at such Holder’s address in the Register and to the Rating
Agencies.

 

Section 9.8.                                                   Re-Pricing of
Notes.  (a) The Issuer, with the consent of the Portfolio Manager and the
Retention Holder, may reduce the spread over LIBOR applicable with respect to
any Class of Re-Pricing Eligible Notes (any such reduction with respect to any
such Class of Notes, a “Re-Pricing” and any Class of Re-Pricing Eligible Notes
to be subject to a Re-Pricing, a “Re-Priced Class”) on any Business Day after
the Non-Call Period; provided that, the Issuer shall not effect any Re-Pricing
unless each condition specified in this Section 9.8 is satisfied with respect
thereto.  For the avoidance of doubt, no terms of any Re-Pricing Eligible Notes
other than the Interest Rate applicable thereto may be modified or supplemented
in connection with a Re-Pricing; provided that in connection with any
Re-Pricing, (x) the Non-Call Period with respect to such Re-Priced Class may,
with the consent of the Issuer, be extended and/or (y) the definition of
“Redemption Price” may be revised, with the written consent of the Issuer, to
reflect any agreed upon make-whole payments for the applicable Re-Priced Class.
In connection with any Re-Pricing, the Issuer may engage a broker-dealer (the
“Re-Pricing Intermediary”) upon the recommendation and subject to the approval
of the Issuer and such Re-Pricing Intermediary shall assist the Issuer in
effecting the Re-Pricing.

 

(b)                                 At least fourteen (14) days prior to the
Business Day fixed for any proposed Re-Pricing (the “Re-Pricing Date”) (unless
the Trustee and the Portfolio Manager agree to a shorter period), the Issuer or
the Re-Pricing Intermediary on behalf of the Issuer, shall deliver a notice in
writing (with a copy to the Portfolio Manager, the Trustee and each Rating
Agency) to each Holder of the proposed Re-Priced Class, which notice shall
(i) specify the proposed Re-Pricing Date and the revised spread (or range of
spreads from which a single spread will be chosen prior to the Re-Pricing Date)
over LIBOR to be applied with respect to such Class (such spread, the
“Re-Pricing Rate”), (ii) request that each Holder of the Re-Priced Class approve
the proposed Re-Pricing or provide a proposed Re-Pricing Rate at which it would
consent to such Re-Pricing that is within the range provided, if any, in clause
(i) above (such proposal, a “Holder Proposed Re-Pricing Rate”), (iii) request
that each consenting Holder of the Re-Priced Class deliver a response in writing
to the Issuer, or to the Re-Pricing Intermediary on behalf of the Issuer, which
response (the “Holder Purchase Request”) shall indicate the aggregate principal
amount of the Re-Priced Class that such Holder is willing to purchase (or
retain) at such Re-Pricing Rate (including within any range provided) specified
in such notice, and (iv) state that the Issuer (or in the case of the following
clause (a), the Re-Pricing Intermediary on behalf of the Issuer) will have the
right to (a) cause all such Holders that did not deliver an Accepted Purchase
Request (each, a “Non-Consenting Holder”) to sell their Notes of the Re-Priced
Class on the Re-Pricing Date to one or more transferees at a sale price equal to
the applicable Redemption Price, (b) redeem such Notes at the applicable
Redemption Price with the proceeds of an issuance of

 

105

--------------------------------------------------------------------------------


 

Re-Pricing Replacement Notes or (c) amend, without consent, the interest rate
applicable to the Notes of the Re-Priced Class held by Non-Consenting Holders to
the Re-Pricing Rate in the event that the Issuer is unable to issue Re-Pricing
Replacement Notes; provided that,  at the direction of the Portfolio Manager,
the Issuer may delay the Re-Pricing Date or determine the Re-Pricing Rate taking
into consideration any Holder Proposed Re-Pricing Rates at any time up to two
(2) Business Days prior to the Re-Pricing Date (upon notice to each Holder of
the proposed Re-Priced Class, with a copy to the Portfolio Manager, the Trustee
and each Rating Agency). Failure to give a notice of Re-Pricing, or any defect
therein, to any Holder of any Re-Priced Class shall not impair or affect the
validity of the Re-Pricing or give rise to any claim based upon such failure or
defect.

 

Any notice of Re-Pricing may be withdrawn (thereby canceling the Re-Pricing) by
(x) the Portfolio Manager or (y) the Issuer, with the consent of the Portfolio
Manager (to the extent applicable), in each case, for any reason by delivery of
a written notice to the Trustee and the Issuer no later than the Business Day
prior to the proposed Re-Pricing Date. Once withdrawn, a subsequent notice of
Re-Pricing may be given in accordance with this Section 9.8. At the cost of the
Issuer, the Trustee shall provide a copy of such written notice to the Rating
Agencies.

 

For purposes of a Re-Pricing, the Class A-1A Notes, the Class A-1B Notes and the
Class A-2 Notes shall each constitute a separate Class.

 

(c)                                  In the event that any Holder of the
Re-Priced Class does not deliver a written consent to the proposed Re-Pricing on
or before the date that is at least five (5) Business Days (such date as
determined by the Issuer in its sole discretion) after the date of such notice,
the Issuer, or the Re-Pricing Intermediary on behalf of the Issuer, shall
deliver written notice thereof to any Consenting Holder of the Re-Priced
Class who delivered a Holder Purchase Request with a Holder Proposed Re-Pricing
Rate that is equal to or less than the Re-Pricing Rate as determined by the
Portfolio Manager (such request, an “Accepted Purchase Request” and any Holder
providing such Accepted Purchase Request, a “Consenting Holder”) specifying the
Aggregate Outstanding Amount of the Notes of the Re-Priced Class that such
Consenting Holder has offered to purchase at the Re-Pricing Rate and the
Aggregate Outstanding Amount of the Notes that will be sold to such Consenting
Holder. Notwithstanding the above, the Issuer, or the Re-Pricing Intermediary on
behalf of the Issuer, will cause the sale and transfer of Notes of any
Non-Consenting Holders, without further notice to such Non-Consenting Holders,
on the Re-Pricing Date to a transferee designated by the Re-Pricing Intermediary
on behalf of the Issuer. All sales of Notes to be effected pursuant to this
clause (c) will be made at the Redemption Price with respect to such Notes, and
will be effected only if the related Re-Pricing is effected in accordance with
this Section 9.8. The Holder of each Re-Pricing Eligible Note, by its acceptance
of an interest in the Re-Pricing Eligible Notes, agrees to sell and transfer its
Notes in accordance with this Section 9.8 and agrees to cooperate with the
Issuer (or the Re-Pricing Intermediary on behalf of the Issuer) and the Trustee
to effect such sales and transfers. In the event that the Issuer (or the
Re-Pricing Intermediary on behalf of the Issuer) receives Accepted Purchase
Requests with respect to more than the Aggregate Outstanding Amount of the Notes
of the Re-Priced Class held by Non-Consenting Holders, the Issuer, or the
Re-Pricing Intermediary on behalf of the Issuer, shall cause the sale and
transfer of such Notes or will sell Re-Pricing Replacement Notes to such
Consenting Holders at the applicable Redemption Prices and, if applicable,
conduct a redemption of Non-Consenting Holders’ Notes of the Re-Priced
Class with the sale of

 

106

--------------------------------------------------------------------------------


 

Re-Pricing Replacement Notes, without further notice to the Non-Consenting
Holders thereof, on the Re-Pricing Date to the Consenting Holders delivering
Accepted Purchase Requests, with respect thereto, pro rata (subject to the
applicable minimum denominations) based on the Aggregate Outstanding Amount of
the Notes such Consenting Holders indicated an interest in purchasing pursuant
to their Holder Purchase Requests.  In the event that the Issuer receives
Accepted Purchase Requests with respect to less than the Aggregate Outstanding
Amount of the Notes of the Re-Priced Class held by Non-Consenting Holders, the
Issuer, or the Re-Pricing Intermediary on behalf of the Issuer, shall cause the
sale and transfer of such Notes of the Re-Priced Class or will sell Re-Pricing
Replacement Notes to such Consenting Holders at the applicable Redemption Prices
and, if applicable, conduct a redemption of Non-Consenting Holders’ Notes of the
Re-Priced Class with the sale of Re-Pricing Replacement Notes, without further
notice to the Non-Consenting Holders thereof, on the Re-Pricing Date to the
Consenting Holders delivering Accepted Purchase Requests with respect thereto,
and any excess Notes of the Re-Priced Class held by Non-Consenting Holders shall
be sold to one or more purchasers designated by the Issuer (or the Re-Pricing
Intermediary on behalf of the Issuer) or redeemed with proceeds from the sale of
Re-Pricing Replacement Notes.  All sales of Non-Consenting Holders’ Notes or
Re-Pricing Replacement Notes to be effectuated pursuant to this clause (c) shall
be made at the applicable Redemption Price, and shall be effectuated only if the
related Re-Pricing is effectuated in accordance with the provisions hereof.

 

(d)                                 The Issuer shall not effect any proposed
Re-Pricing unless:

 

(i)                                     the Issuer and the Trustee shall have
entered into a supplemental indenture dated as of the Re-Pricing Date, which can
be executed and delivered without regard to the provisions of Article VIII
hereof, solely to modify the spread over LIBOR applicable to the Re-Priced
Class and, to the extent applicable, (with the consent of the Issuer) to extend
the Non-Call Period applicable to such Re-Priced Class or make changes to the
definition of “Redemption Price”;

 

(ii)                                  confirmation has been received that all
Notes of the Re-Priced Class held by Non-Consenting Holders have been sold and
transferred pursuant to clause (c) above;

 

(iii)                               each Rating Agency shall have been notified
of such Re-Pricing;

 

(iv)                              all expenses of the Issuer and the Trustee
(including the fees of the Re-Pricing Intermediary and fees of counsel) incurred
in connection with the Re-Pricing do not exceed the amount of Interest Proceeds
available after taking into account all amounts required to be paid pursuant to
Section 11.1(a)(i) on the subsequent Distribution Date prior to the distribution
of any remaining Interest Proceeds to the Issuer, unless such expenses have been
paid or shall be adequately provided for (including without limitation, with
Contributions) by an entity other than the Issuer;

 

(v)                                 the Issuer shall have obtained Tax Advice to
the effect that such Re-Pricing will not result in the Issuer becoming subject
to U.S. federal income taxation with respect to its net income or to any
withholding tax liability under Section 1446 of the Code.

 

107

--------------------------------------------------------------------------------


 

(e)                                  The Issuer shall direct the Trustee to
segregate payments and take other reasonable steps to effect the Re-Pricing and
the Trustee shall have the authority to take such actions as may be directed by
the Issuer or the Portfolio Manager on behalf of the Issuer (or the Re-Pricing
Intermediary on behalf of the Issuer) or Portfolio Manager shall deem necessary
or desirable to effect a Re-Pricing.  In order to give effect to the Re-Pricing,
the Issuer may, to the extent necessary, obtain and assign a separate CUSIP or
CUSIPs to the Notes of each Class held by consenting Holders or Non-Consenting
Holders.

 

(f)                                   A second notice of a Re-Pricing shall be
given by the Trustee not less than seven (7) Business Days prior to the proposed
Re-Pricing Date, to each Holder of Notes of the Re-Priced Class at the address
in the Register (with a copy to the Portfolio Manager), specifying the
applicable Re-Pricing Date and the specific Re-Pricing Rate. Notice of
Re-Pricing shall be given by the Trustee at the expense of the Issuer.  Failure
to give a notice of Re-Pricing, or any defect therein, to any Holder of any
Re-Priced Class will not impair or affect the validity of the Re-Pricing or give
rise to any claim based upon such failure or defect.

 

(g)                                  The Holder of each Note, by its acceptance
of an interest in the Notes, agrees (i) to sell and transfer its Notes in
accordance with the provisions hereof and to cooperate with the Issuer, the
Re-Pricing Intermediary (if any) and the Trustee to effectuate such sales and
transfers and (ii) in the event that such Holder (x) does not consent to a
proposed Re-Pricing or to a sale of its interest and (y) does not otherwise
cooperate with the Issuer, the Re-Pricing Intermediary (if any) and the Trustee,
in each case to effectuate such sales and transfers within the time period
described herein, then such Holder shall be deemed to consent to such
Re-Pricing.

 

The Trustee shall be entitled to receive, and shall be fully protected in
relying upon an Opinion of Counsel stating that a Re-Pricing is permitted by
this Indenture and that all conditions precedent thereto have been complied
with.  The Trustee shall receive and shall rely on an Issuer Order providing
direction and any additional information requested by the Trustee in order to
effect a Re-Pricing in accordance with this Section 9.8.

 

ARTICLE X

 

ACCOUNTS, ACCOUNTINGS AND RELEASES

 

Section 10.1.                                            Collection of Money. 
Except as otherwise expressly provided herein, the Trustee may demand payment or
delivery of, and shall receive and collect, directly and without intervention or
assistance of any fiscal agent or other intermediary, all Money and other
property payable to or receivable by the Trustee pursuant to this Indenture,
including all payments due on the Pledged Obligations, in accordance with the
terms and conditions of such Pledged Obligations.  The Trustee shall segregate
and hold all such Money and property received by it in trust for the Holders of
the Notes and shall apply it as provided in this Indenture.

 

Section 10.2.                                            Collection Accounts. 
(a) The Trustee shall, on or prior to the Closing Date, establish at the
Custodian two segregated non-interest bearing trust accounts, each held in the
name of the Trustee for the benefit of the Secured Parties, one of which shall
be designated the “Interest Collection Account” and the other of which shall be
designated the “Principal

 

108

--------------------------------------------------------------------------------


 

Collection Account,” each of which shall be maintained by the Issuer with the
Custodian in accordance with the Securities Account Control Agreement.  The
Trustee shall from time to time deposit into the Interest Collection Account, in
addition to the deposits required pursuant to Section 10.6(a), immediately upon
receipt thereof (i) any funds in the Reserve Account deemed by the Portfolio
Manager in its sole discretion to be Interest Proceeds pursuant to
Section 10.3(e) and (ii) all Interest Proceeds (unless simultaneously reinvested
in additional Collateral Obligations in accordance with Article XII) received by
the Trustee.  The Trustee shall deposit immediately upon receipt thereof all
other amounts remitted to the Collection Account into the Principal Collection
Account, including in addition to the deposits required pursuant to
Section 10.6(a), (i) any funds in the Reserve Account deemed by the Portfolio
Manager in its sole discretion to be Principal Proceeds pursuant to
Section 10.3(e), (ii) all Principal Proceeds (unless simultaneously reinvested
in additional Collateral Obligations in accordance with Article XII or in
Eligible Investments) received by the Trustee, and (iii) all other funds
received by the Trustee.  In addition, the Issuer may, but under no
circumstances shall be required to, deposit from time to time such Monies
(including any Monies received by way of capital contribution from its
member(s)) in the Collection Account as it deems, in its sole discretion, to be
advisable and to designate them as Interest Proceeds or Principal Proceeds.  All
Monies deposited from time to time in the Collection Account pursuant to this
Indenture shall be held by the Trustee as part of the Assets and shall be
applied to the purposes herein provided.  Subject to Section 10.2(c), amounts in
the Collection Account shall be reinvested pursuant to Section 10.6(a). 
Following receipt of the Effective Date Ratings Confirmation, amounts on deposit
in the Principal Collection Account may, on any Business Day but in no case
later than the Determination Date related to the first Distribution Date, at the
direction of the Portfolio Manager, be distributed by the Trustee to the Issuer
without regard for the Priority of Distributions and/or be deposited into the
Interest Collection Account as Interest Proceeds; provided that (x) Designated
Amounts shall not exceed 0.50% of the Aggregate Ramp-Up Par Amount and (y) the
Aggregate Ramp-Up Par Condition is satisfied as of such date after giving effect
to such distribution or deposit.

 

(b)                                 The Trustee, within one Business Day after
receipt of any distribution or other proceeds in respect of the Assets which are
not Cash, shall so notify or cause the Issuer to be notified and the Issuer
shall use its commercially reasonable efforts to, within five (5) Business Days
of receipt of such notice from the Trustee (or as soon as practicable
thereafter), sell such distribution or other proceeds for Cash in an arm’s
length transaction to a Person which is not the Portfolio Manager or an
Affiliate of the Issuer or the Portfolio Manager and deposit the proceeds
thereof in the Collection Account; provided, however, that the Issuer (i) need
not sell such distributions or other proceeds if it delivers an Officer’s
certificate to the Trustee certifying that such distributions or other proceeds
constitute Collateral Obligations or Eligible Investments or (ii) may otherwise
retain such distribution or other proceeds for up to two years from the date of
receipt thereof if it delivers an Officer’s certificate to the Trustee
certifying that (x) it shall sell such distribution within such two (2)-year
period and (y) retaining such distribution is not otherwise prohibited by this
Indenture.

 

(c)                                  At any time when reinvestment is permitted
pursuant to Article XII, the Portfolio Manager on behalf of the Issuer may by
Issuer Order direct the Trustee to, and upon receipt of such Issuer Order the
Trustee shall, withdraw Principal Proceeds on deposit in the subaccount of the
Principal Collection Account designated in such Issuer Order (including
Principal Financed Accrued Interest used to pay for accrued interest on an
additional Collateral Obligation) and

 

109

--------------------------------------------------------------------------------


 

reinvest (or invest, in the case of funds referred to in Section 7.17) such
funds in additional Collateral Obligations, in each case in accordance with the
requirements of Article XII and such Issuer Order.  At any time, the Portfolio
Manager on behalf of the Issuer may by Issuer Order direct the Trustee to, and
upon receipt of such Issuer Order the Trustee shall, withdraw Principal Proceeds
on deposit in the subaccount of the Principal Collection Account designated in
such Issuer Order and use such funds to meet funding requirements on Delayed
Drawdown Collateral Obligations or Revolving Collateral Obligations.

 

(d)                                 The Portfolio Manager on behalf of the
Issuer may by Issuer Order direct the Trustee to, and upon receipt of such
Issuer Order the Trustee shall, pay from amounts on deposit in the Collection
Account on any Business Day during any Interest Accrual Period (i) any amount
required to exercise a warrant held in the Assets or right to acquire securities
in accordance with the requirements of Article XII and such Issuer Order and
(ii) from Interest Proceeds only, any Administrative Expenses (paid in the order
of priority set forth in the definition thereof); provided that the aggregate
Administrative Expenses paid pursuant to this Section 10.2(d) during any
Collection Period shall not exceed the Administrative Expense Cap for the
related Distribution Date.

 

(e)                                  The Trustee shall transfer to the Payment
Account as applicable, from the Collection Account, for application pursuant to
Section 11.1(a) of this Indenture, on or not later than the Business Day
preceding each Distribution Date, the amount set forth to be so transferred in
the Distribution Report for such Distribution Date.

 

(f)                                   The Portfolio Manager on behalf of the
Issuer may by Issuer Order direct the Trustee to, and upon receipt of such
Issuer Order the Trustee shall, transfer from amounts on deposit in the Interest
Collection Account on any Business Day during any Interest Accrual Period to the
Principal Collection Account, amounts necessary for application pursuant to
Section 7.17(d).

 

110

--------------------------------------------------------------------------------


 

Section 10.3.                                            Payment Account;
Custodial Account; Ramp-Up Account; Expense Reserve Account; Reserve Account;
Contribution Account; Ongoing Expense Smoothing Account.

 

(a)                                 Payment Account.  The Trustee shall, on or
prior to the Closing Date, establish at the Custodian a segregated non-interest
bearing trust account which shall be held in the name of the Trustee for the
benefit of the Secured Parties, which shall be designated as the “Payment
Account”, and which shall be maintained by the Issuer with the Custodian in
accordance with the Securities Account Control Agreement.  Except as provided in
Section 11.1(a), the only permitted withdrawal from or application of funds on
deposit in, or otherwise to the credit of, the Payment Account shall be to pay
amounts due and payable or distributable on the Notes in accordance with their
terms and the provisions of this Indenture, as applicable, and to pay
Administrative Expenses and other amounts specified herein, each in accordance
with the Priority of Distributions.  The Issuer shall not have any legal,
equitable or beneficial interest in the Payment Account other than in accordance
with the Priority of Distributions.  Funds in the Payment Account shall not be
invested.

 

(b)                                 Custodial Account.  The Trustee shall, on or
prior to the Closing Date, establish at the Custodian a segregated non-interest
bearing trust account which shall be held in the name of the Trustee for the
benefit of the Secured Parties, which shall be designated as the “Custodial
Account”, and which shall be maintained by the Issuer with the Custodian in
accordance with the Securities Account Control Agreement.  All Collateral
Obligations shall be credited to the Custodial Account. The only permitted
withdrawals from the Custodial Account shall be in accordance with the
provisions of this Indenture. The Issuer shall not have any legal, equitable or
beneficial interest in the Custodial Account other than in accordance with this
Indenture and the Priority of Distributions.

 

(c)                                  Ramp-Up Account.  The Trustee shall, on or
prior to the Closing Date, establish at the Custodian a segregated non-interest
bearing trust account held in the name of the Trustee for the benefit of the
Secured Parties, which shall be designated as the “Ramp-Up Account”, and which
shall be maintained by the Issuer with the Custodian in accordance with the
Securities Account Control Agreement.  The Issuer hereby directs the Trustee to,
and the Trustee shall immediately upon receipt on the Closing Date, deposit to
the Ramp-Up Account the amount specified in the Closing Date Certificate.  In
connection with any purchase of an additional Collateral Obligation, the Trustee
shall apply amounts held in the Ramp-Up Account as provided by Section 7.17(b). 
Upon the occurrence of an Event of Default (and excluding any proceeds that
shall be used to settle binding commitments entered into prior to that date),
the Trustee shall deposit any remaining amounts in the Ramp-Up Account into the
Collection Account as Principal Proceeds. At any time following receipt of
Effective Date Ratings Confirmation, uninvested amounts on deposit in the
Ramp-Up Account shall, on any Business Day but in no case later than the
Determination Date related to the first Distribution Date, at the direction of
the Portfolio Manager, be (i) distributed by the Trustee to the Issuer without
regard for the Priority of Distributions and/or (ii) deposited by the Trustee
into the Collection Account as Interest Proceeds or Principal Proceeds; provided
that (x) Designated Amounts shall not exceed 0.50% of the Aggregate Ramp-Up Par
Amount and (y) the Aggregate Ramp-Up Par Condition is satisfied as of such date
after giving effect to such distribution or deposit.

 

111

--------------------------------------------------------------------------------


 

Any income earned on amounts deposited in the Ramp-Up Account shall be deposited
in the Collection Account as Interest Proceeds.

 

(d)                                 Expense Reserve Account.  The Trustee shall,
on or prior to the Closing Date, establish at the Custodian a segregated
non-interest bearing trust account which shall be held in the name of the
Trustee for the benefit of the Secured Parties which shall be designated as the
“Expense Reserve Account”, and which shall be maintained by the Issuer with the
Custodian in accordance with the Securities Account Control Agreement.  The
Issuer hereby directs the Trustee to deposit the amount specified in the Closing
Date Certificate in the Expense Reserve Account on the Closing Date.  The
Trustee shall apply funds from the Expense Reserve Account, in the amounts and
as directed by the Portfolio Manager, to pay (x) amounts due in respect of
actions taken on or before the Closing Date and (y) subject to the
Administrative Expense Cap, Administrative Expenses in the order of priority
contained in the definition thereof.  Any income earned on amounts on deposit in
the Expense Reserve Account shall be deposited in the Interest Collection
Account as Interest Proceeds as it is paid.  By the Determination Date relating
to the first Distribution Date following the Effective Date, all funds in the
Expense Reserve Account (after deducting any expenses paid on such Determination
Date) shall be deposited in the Collection Account as Interest Proceeds and/or
Principal Proceeds (in the respective amounts directed by the Portfolio Manager
in its sole discretion).

 

(e)                                  Reserve Account.  The Trustee shall, on or
prior to the Closing Date, establish at the Custodian a segregated non-interest
bearing trust account which shall be held in the name of the Trustee for the
benefit of the Secured Parties, which shall be designated as the “Reserve
Account,” which shall be maintained by the Issuer with the Custodian in
accordance with the Securities Account Control Agreement.  The Issuer hereby
directs the Trustee to deposit the amount specified in the Closing Date
Certificate in the Reserve Account on the Closing Date. On any Business Day
after the Closing Date, the Trustee shall transfer funds from the Reserve
Account, as directed by the Portfolio Manager, to the Interest Collection
Account as Interest Proceeds or the Principal Collection Account as Principal
Proceeds (in the Portfolio Manager’s discretion). Amounts in the Reserve Account
may be invested at the direction of the Portfolio Manager in Eligible
Investments and any income earned on amounts deposited in the Reserve Account
will be deposited in the Interest Collection Account as Interest Proceeds as it
is paid. By the Determination Date relating to the first Distribution Date
following the Effective Date, all funds in the Reserve Account shall be
deposited in the Collection Account as Interest Proceeds.

 

(f)                                   Contribution Account.  The Trustee shall,
on or prior to the Closing Date, establish at the Custodian a single, segregated
non-interest bearing trust account which shall be held in the name of the
Trustee for the benefit of the Secured Parties, which shall be designated as the
“Contribution Account,” and which shall be maintained by the Issuer with the
Custodian in accordance with the Securities Account Control Agreement.  At any
time during or after the Reinvestment Period, any Holder of Interests may, but
shall not be required to, (A) make contributions of Cash, Eligible Investments
and Collateral Obligations (each, a “Contribution” and, each such Holder, a
“Contributor”) to the Issuer for any purpose (including, without limitation, any
Permitted Use and/or to make any Cure Contribution) or (B) return to the Trustee
any portion of Interest Proceeds or Principal Proceeds that was distributed on
such Interests in accordance with the Priority of Distributions.  Each
Contribution shall be received into the Contribution Account, and the Portfolio
Manager, on behalf of the Issuer, shall apply such

 

112

--------------------------------------------------------------------------------


 

Contribution as directed by the applicable Contributor at the time such
Contribution is made (or, if no such direction is given by the Contributor, at
the direction of the Portfolio Manager in its sole discretion).  No Contribution
or any portion thereof shall be returned to the Contributor at any time.  Any
income earned on amounts deposited in the Contribution Account shall be
deposited in the Interest Collection Account as Interest Proceeds.

 

(g)                                  Ongoing Expense Smoothing Account.  The
Trustee shall, prior to the Closing Date, establish at the Custodian a single,
segregated non-interest bearing trust account which shall be held in the name of
the Trustee for the benefit of the Secured Parties, which shall be designated as
the “Ongoing Expense Smoothing Account.”  The Trustee shall transfer funds to
the Ongoing Expense Smoothing Account, in the amounts and as directed by the
Portfolio Manager, on each Distribution Date as described under
Section 11.1(a)(i).  The Trustee shall apply funds from the Ongoing Expense
Smoothing Account, in the amounts and as directed by the Portfolio Manager, to
pay Administrative Expenses in the order of priority contained in the definition
thereof on or between Distribution Dates (without regard to the Administrative
Expense Cap). From time to time, the Portfolio Manager may direct the Trustee to
withdraw amounts on deposit in the Ongoing Expense Smoothing Account and to
deposit such amounts in the Interest Collection Account as Interest Proceeds or
in the Principal Collection Account as Principal Proceeds, as applicable, based
on whether such amount was initially deposited into the Ongoing Expense
Smoothing Account from Interest Proceeds or Principal Proceeds, respectively. 
Any income earned on amounts on deposit in the Ongoing Expense Smoothing Account
shall be deposited in the Interest Collection Account as Interest Proceeds as it
is paid.

 

Section 10.4.                                            The Revolver Funding
Account.  Upon the purchase of any Delayed Drawdown Collateral Obligation or
Revolving Collateral Obligation, funds in the amounts described below shall be
withdrawn from the Ramp-Up Account or from the Collection Account (as directed
by the Portfolio Manager) and deposited by the Trustee in a single, segregated
non-interest bearing trust account held in the name of the Trustee for the
benefit of the Secured Parties (the “Revolver Funding Account”), which shall be
maintained by the Issuer with the Custodian in accordance with the terms of the
Securities Account Control Agreement.  The Issuer hereby directs the Trustee to
deposit the amount specified in the Closing Date Certificate (if any) in the
Revolver Funding Account on the Closing Date.  Upon initial purchase, funds
deposited in the Revolver Funding Account in respect of any Delayed Drawdown
Collateral Obligation or Revolving Collateral Obligation shall be treated as
part of the purchase price therefor.  Amounts on deposit in the Revolver Funding
Account shall be invested in overnight funds that are Eligible Investments
selected by the Portfolio Manager and earnings from all such investments shall
be deposited in the Interest Collection Account as Interest Proceeds.

 

With respect to any Delayed Drawdown Collateral Obligation or Revolving
Collateral Obligation, upon the notification from the Portfolio Manager of the
purchase of any such Delayed Drawdown Collateral Obligation, Revolving
Collateral Obligation, the Trustee shall deposit funds in the Revolver Funding
Account as directed by the Portfolio Manager such that the sum of the amount of
funds on deposit in the Revolver Funding Account shall be equal to or greater
than the sum of the unfunded funding obligations under all such Delayed Drawdown
Collateral Obligations and Revolving Collateral Obligations then included in the
Assets.  In addition, the Trustee shall deposit funds in the Revolver Funding
Account upon the receipt by

 

113

--------------------------------------------------------------------------------


 

the Issuer of any Principal Proceeds with respect to a Revolving Collateral
Obligation as directed by the Portfolio Manager on behalf of the Issuer.

 

Any funds in the Revolver Funding Account (other than earnings from Eligible
Investments therein) shall be available solely to cover any drawdowns on the
Delayed Drawdown Collateral Obligations and Revolving Collateral Obligations. 
Upon (a) the sale or maturity of a Delayed Drawdown Collateral Obligation or
Revolving Collateral Obligation or (b) the occurrence of an event of default
with respect to any such Delayed Drawdown Collateral Obligation or Revolving
Collateral Obligation or any other event or circumstance which results in the
irrevocable reduction of the undrawn commitments under such Delayed Drawdown
Collateral Obligation or Revolving Collateral Obligation (the occurrence of
which the Portfolio Manager shall notify the Trustee) any excess of (A) the
amounts on deposit in the Revolver Funding Account over (B) the sum of the
unfunded amounts of all Delayed Drawdown Collateral Obligations and Revolving
Collateral Obligations included in the Assets shall be transferred by the
Trustee (at the direction of the Portfolio Manager) as Principal Proceeds to the
Principal Collection Account.

 

Section 10.5.                                            Hedge Counterparty
Collateral Account.  If and to the extent that any Hedge Agreement requires the
Hedge Counterparty to post collateral with respect to such Hedge Agreement, the
Issuer shall (at the direction of the Portfolio Manager), on or prior to the
date such Hedge Agreement is entered into, direct the Trustee to establish a
segregated, non-interest bearing trust account held in the name of the Trustee
for the benefit of the Secured Parties (each, a “Hedge Counterparty Collateral
Account”), which shall be maintained by the Issuer with the Custodian in
accordance with the terms of the Securities Account Control Agreement.  The
Trustee (as directed by the Portfolio Manager on behalf of the Issuer) shall
deposit into each Hedge Counterparty Collateral Account all collateral required
to be posted by a Hedge Counterparty and all other funds and property required
by the terms of any Hedge Agreement to be deposited into the Hedge Counterparty
Collateral Account, in accordance with the terms of the related Hedge
Agreement.  The only permitted withdrawals from or application of funds or
property on deposit in the Hedge Counterparty Collateral Account shall be in
accordance with the written instructions of the Portfolio Manager.

 

Section 10.6.                                            Reinvestment of Funds
in Accounts; Reports by the Trustee.  (a) By Issuer Order (which may be in the
form of standing instructions), the Issuer (or the Portfolio Manager on behalf
of the Issuer) shall at all times direct the Trustee to, and, upon receipt of
such Issuer Order, the Trustee shall, invest all funds on deposit in the
Collection Account, the Ramp-Up Account, the Revolver Funding Account, the
Expense Reserve Account, the Reserve Account, the Contribution Account and the
Ongoing Expense Smoothing Account as so directed in Eligible Investments having
Stated Maturities no later than the Business Day preceding the next Distribution
Date (or such shorter maturities expressly provided herein).  If prior to the
occurrence of an Event of Default, the Issuer shall not have given any such
investment directions, the Trustee shall seek instructions from the Portfolio
Manager within three (3) Business Days after transfer of any funds to such
accounts.  If the Trustee does not thereafter receive written instructions from
the Portfolio Manager within five (5) Business Days after transfer of such funds
to such accounts, it shall invest and reinvest the funds held in such accounts,
as fully as practicable, in the Standby Directed Investment, until investment
instruction as provided in the preceding sentence is received by the Trustee. 
After an Event of Default, the

 

114

--------------------------------------------------------------------------------


 

Trustee shall invest and reinvest such Monies as fully as practicable in the
Standby Directed Investment.  Except to the extent expressly provided otherwise
herein, all interest and other income from such investments shall be deposited
in the Interest Collection Account, any gain realized from such investments
shall be credited to the Principal Collection Account upon receipt, and any loss
resulting from such investments shall be charged to the Principal Collection
Account.  The Trustee shall not in any way be held liable by reason of any
insufficiency of such accounts which results from any loss relating to any such
investment; provided that the foregoing shall not relieve the Bank of its
obligations under any security or obligation issued by the Bank or any Affiliate
thereof.

 

(b)                                 The Trustee agrees to give the Issuer
immediate notice if any Account or any funds on deposit in any Account, or
otherwise to the credit of an Account, shall become subject to any writ, order,
judgment, warrant of attachment, execution or similar process.  All Accounts
shall remain at all times with (a) the Trustee or a financial institution that
is a federal or state-chartered depository institution that has (x) a short-term
debt rating of at least “A-1” and a long-term debt rating of at least “A” by S&P
(or a long-term debt rating of at least “A+” by S&P if such institution has no
short-term debt rating) and (y) a short-term issuer default rating of at least
“F1” and a long-term issuer default rating of at least “A” by Fitch or (b) in
segregated trust accounts with the corporate trust department of a federal or
state-chartered deposit institution that has (x) a short-term debt rating of at
least “A-1” and a long-term debt rating of at least “BBB” by S&P (or a long-term
debt rating of at least “A+” by S&P if such institution has no short-term debt
rating) and (y) a short-term issuer default rating of at least “F1” and a
long-term issuer default rating of at least “A” by Fitch, and is subject to
regulations regarding fiduciary funds on deposit similar to Title 12 of the Code
of Federal Regulation Section 9.10(b).  If the Trustee’s or such institution’s
rating fall below the ratings set forth in this Section 10.6(b), the Issuer
shall take commercially reasonable efforts to move the assets held in such
account to another institution that satisfies such ratings within thirty (30)
days of notice or knowledge thereof.

 

(c)                                  The Trustee shall supply, in a timely
fashion, to the Issuer, the Portfolio Manager, and each Rating Agency any
information regularly maintained by the Trustee that the Issuer, the Rating
Agencies or the Portfolio Manager may from time to time request in writing with
respect to the Pledged Obligations, the Accounts and the other Assets and
provide any other requested information reasonably available to the Trustee by
reason of its acting as Trustee hereunder and required to be provided by
Section 10.7 or to permit the Portfolio Manager to perform its obligations under
the Portfolio Management Agreement.  The Trustee shall promptly forward to the
Portfolio Manager copies of notices and other writings received by it from the
issuer of any Collateral Obligation or from any Clearing Agency with respect to
any Collateral Obligation which notices or writings advise the holders of such
security of any rights that the holders might have with respect thereto
(including, without limitation, requests to vote with respect to amendments or
waivers and notices of prepayments and redemptions) as well as all periodic
financial reports, and other communications received from such issuer and
Clearing Agencies with respect to such issuer.

 

115

--------------------------------------------------------------------------------


 

Section 10.7.                                Accountings.

 

(a)                                 Monthly.  Not later than the 20th day (or,
if such day is not a Business Day, the next succeeding Business Day) of each
calendar month, excluding each month in which a Distribution Date occurs,
commencing in December 2018, the Issuer shall compile and make available (or
cause to be compiled and made available) (including, at the election of the
Issuer, via appropriate electronic means acceptable to each recipient) to each
Rating Agency, the Trustee, the Portfolio Manager, the Initial Purchaser and,
upon written request therefor, to any Holder shown on the Register and, upon
written notice to the Trustee in the form of Exhibit D, any beneficial owner of
a Note, a monthly report (each a “Monthly Report”) determined as of the ninth
Business Day preceding the applicable delivery date.  The Monthly Report shall
contain the following information with respect to the Collateral Obligations and
Eligible Investments included in the Assets (based, in part, on information
provided by the Portfolio Manager):

 

(i)                                     Aggregate Principal Balance of
Collateral Obligations and Eligible Investments representing Principal Proceeds.

 

(ii)                                  Adjusted Collateral Principal Amount of
Collateral Obligations.

 

(iii)                               Collateral Principal Amount of Collateral
Obligations.

 

(iv)                              A list of Collateral Obligations, including,
with respect to each such Collateral Obligation, the following detailed
information:

 

(A)                               The obligor thereon (including the issuer
ticker, if any);

 

(B)                               The LoanX ID, CUSIP or security identifier
thereof;

 

(C)                               The Principal Balance thereof (other than any
accrued interest that was purchased with Principal Proceeds (but noting any
capitalized interest));

 

(D)                               The percentage of the aggregate Collateral
Principal Amount represented by such Collateral Obligation;

 

(E)                                The related interest rate or spread
(excluding, in the case where such Collateral Obligation is a Libor Floor
Obligation, the effect of any specified “floor” rate per annum related thereto);

 

(F)                                 The stated maturity thereof;

 

(G)                               The related S&P Industry Classification;

 

(H)                              The related Fitch Industry Classification;

 

(I)                                   The S&P Rating, unless such rating is
based on a credit estimate unpublished by S&P or such rating is a confidential
rating or a private rating by S&P;

 

116

--------------------------------------------------------------------------------


 

(J)                                   The Fitch Rating, unless such rating is
based on a credit opinion unpublished by Fitch or such rating is a confidential
rating or a private rating by Fitch;

 

(K)                               The country of Domicile;

 

(L)                                An indication as to whether each such
Collateral Obligation is (1) a Defaulted Obligation, (2) a Delayed Drawdown
Collateral Obligation, (3) a Revolving Collateral Obligation, (4) a Senior
Secured Loan, Second Lien Loan or Senior Unsecured Loan, (5) a floating rate
Collateral Obligation, (6) a Participation Interest (indicating the related
Selling Institution and its ratings by each Rating Agency), (7) a Deferrable
Security, (8) a Partial Deferrable Security (9) a Current Pay Obligation, (10) a
DIP Collateral Obligation, (11) convertible into or exchangeable for equity
securities, (12) a Discount Obligation (including its purchase price and
purchase yield in the case of a fixed rate Collateral Obligation), (13) a
Cov-Lite Loan, (14) a Swapped Non-Discount Obligation, (15) a First-Lien
Last-Out Loan, (16) a Long-Dated Obligation or (17) a Purchased Defaulted
Obligation;

 

(M)                            Based solely on information provided by the
Portfolio Manager, with respect to each Collateral Obligation that is a Discount
Obligation purchased in the manner described in the last paragraph of the
definition of “Discount Obligation”:

 

(1)                                 the identity of the Collateral Obligation
(including whether such Collateral Obligation was classified as a Discount
Obligation at the time of its original purchase) the proceeds of whose sale are
used to purchase the purchased Collateral Obligation;

 

(2)                                 the purchase price (as a percentage of par)
of the purchased Collateral Obligation and the sale price (as a percentage of
par) of the Collateral Obligation the proceeds of whose sale are used to
purchase the purchased Collateral Obligation; and

 

(3)                                 the Aggregate Principal Balance of
Collateral Obligations that have been excluded from the definition of “Discount
Obligation” and relevant calculations indicating whether such amount is in
compliance with the limitations described in the first proviso in the last
paragraph of the definition of “Discount Obligation”;

 

(N)                               The S&P Recovery Rate;

 

(O)                               Whether such Collateral Obligation is a Libor
Floor Obligation and the specified “floor” rate per annum related thereto as
specified by the Portfolio Manager;

 

(P)                                 The purchase price and the Market Value of
such Collateral Obligation, if such Market Value was calculated based on a bid
price determined

 

117

--------------------------------------------------------------------------------


 

by a loan pricing service, and the name of such loan pricing service (including
such disclaimer language as a loan pricing service may from time to time
require, as provided by the Portfolio Manager to the Trustee and the Collateral
Administrator); and

 

(Q)                               Whether such Collateral Obligation is settled
or unsettled.

 

(v)                                 For each of the limitations and tests
specified in the definitions of Concentration Limitations and Collateral Quality
Test, (1) the result, (2) the related minimum or maximum test level, (3) a
determination as to whether such result satisfies the related test and (4) an
indication whether the result of the Minimum Floating Spread Test was inclusive
or exclusive of the “floor” rate of any Libor Floor Obligations.

 

(vi)                              The S&P Weighted Average Recovery Rate.

 

(vii)                           The Fitch Rating Factor, if publicly available.

 

(viii)                        The Fitch Recovery Rate, if publicly available
(including the applicable Fitch recovery rating and Fitch recovery rate in
accordance with the definition of “Fitch Recovery Rate”).

 

(ix)                              As provided by the Portfolio Manager, the
total number of (and related dates of) any Aggregated Reinvestments occurring
since the date of determination of the immediately preceding Monthly Report, the
identity of each Collateral Obligation that was subject to Aggregated
Reinvestments and the percentage of the Collateral Principal Amount consisting
of such Collateral Obligations that were subject to Aggregated Reinvestments.

 

(x)                                 The calculation of each of the following:

 

(A)                               From and after the Determination Date
immediately preceding the second Distribution Date, each Interest Coverage Ratio
(and setting forth each related Required Coverage Ratio);

 

(B)                               Each Overcollateralization Ratio (and setting
forth each related Required Coverage Ratio);

 

(C)                               The Reinvestment Overcollateralization Test
(and setting forth the required test level); and

 

(D)                               The ratio set forth in Section 5.1(g).

 

(xi)                              For each Account, a schedule showing the
beginning balance, each credit or debit specifying the nature, source and
amount, and the ending balance.

 

(xii)                           For the Contribution Account, a schedule showing
the amount of Contributions since the previous Monthly Report and whether any
such Contribution is a Cure Contribution.

 

118

--------------------------------------------------------------------------------


 

(xiii)                        A schedule showing for each of the following the
beginning balance, the amount of Interest Proceeds received from the date of
determination of the immediately preceding Monthly Report, and the ending
balance for the current Measurement Date:

 

(A)                               Interest Proceeds from Collateral Obligations;
and

 

(B)                               Interest Proceeds from Eligible Investments.

 

(xiv)                       Purchases, prepayments and sales (in the case of
each of clause (A)(7) and clause (B)(5) below, to be based solely on information
provided by the Portfolio Manager):

 

(A)                               The (1) identity, (2) purchase price,
(3) purchase date, (4) sale price, (5) Principal Balance (other than any accrued
interest that was purchased with Principal Proceeds (but noting any capitalized
interest)) and purchase price paid, (6) sale proceeds received (and whether
Principal Proceeds or Interest Proceeds), (7) gain (excess of the Principal
Proceeds received over purchase price paid), (8) loss (excess of the purchase
price paid over the Principal Proceeds received) and (9) the date for (X) each
Collateral Obligation that was released for sale or disposition pursuant to
Section 12.1 or prepaid since the date of determination of the immediately
preceding Monthly Report and (Y) each prepayment, repayment at maturity or
redemption of a Collateral Obligation, and in the case of (X), whether such
Collateral Obligation was a Credit Risk Obligation, Defaulted Obligation or a
Credit Improved Obligation, whether the sale of such Collateral Obligation was a
discretionary sale and whether such sale of a Collateral Obligation was to an
Affiliate of the Portfolio Manager; and

 

(B)                               The (1) identity, (2) purchase date,
(3) Principal Balance (other than any accrued interest that was purchased with
Principal Proceeds (but noting any capitalized interest)), (4) the purchase
price paid (and whether Principal Proceeds or Interest Proceeds were expended to
acquire such Collateral Obligation) and (5) excess, as applicable, of the
purchase price over the Principal Balance or of the Principal Balance over the
purchase price of each Collateral Obligation acquired pursuant to Section 12.2
since the date of determination of the immediately preceding Monthly Report and
whether such Collateral Obligation was obtained through a purchase from an
Affiliate of the Portfolio Manager;

 

(xv)                          The identity of each Defaulted Obligation, the S&P
Collateral Value and Market Value of each such Defaulted Obligation and date of
default thereof.

 

(xvi)                       The identity of each Collateral Obligation with an
S&P Rating of “CCC+” or below and the Market Value of each such Collateral
Obligation.

 

(xvii)                    The identity of each Collateral Obligation with a
Fitch Rating of “CCC+” or below (if publicly available) and the Market Value of
each such Collateral Obligation.

 

119

--------------------------------------------------------------------------------


 

(xviii)                 The identity of each Deferring Security, the S&P
Collateral Value and the Market Value of each Deferring Security, and the date
on which interest was last paid in full in Cash thereon.

 

(xix)                       A list of Eligible Investments, including, with
respect to each such Eligible Investment, the obligor thereon and the Principal
Balance thereof.

 

(xx)                          For any Collateral Obligation, whether the rating
of such Collateral Obligation has been upgraded, downgraded or put on credit
watch by any Rating Agency since the date of determination of the immediately
preceding Monthly Report and such old and new rating.

 

(xxi)                       The identity of each Current Pay Obligation, the
Market Value of each such Current Pay Obligation, the percentage of the
Collateral Principal Amount comprised of Current Pay Obligations, the portfolio
limitation for Current Pay Obligations expressed as a percentage of the
Collateral Principal Amount and whether such limitation is satisfied.

 

(xxii)                    The Market Value of each Collateral Obligation for
which a Market Value was required to be calculated pursuant to the terms of this
Indenture.

 

(xxiii)                 [Reserved].

 

(xxiv)                [Reserved].

 

(xxv)                   With respect to a Deferrable Security or Partial
Deferrable Security, that portion of deferred or capitalized interest that
remains unpaid and is included in the calculation of the Principal Balance of
such Deferrable Security or Partial Deferrable Security.

 

(xxvi)                The total number of (and related dates of) any Aggregated
Reinvestment occurring during such month, the identity of each Collateral
Obligation that was subject to an Aggregated Reinvestment, and the percentage of
the Collateral Principal Amount consisting of such Collateral Obligations that
were subject to Aggregated Reinvestments.

 

(xxvii)             The identity of each Collateral Obligation that is the
subject of a binding commitment to purchase that has not yet been settled
(including the identity of each Collateral Obligation for which the expected
settlement date is after the expiration of the Reinvestment Period).

 

(xxviii)          The identity of any Collateral Obligation for which a Maturity
Amendment was executed.

 

(xxix)                For each Monthly Report delivered after the expiration of
the Reinvestment Period (x) the identity and weighted average maturity of each
Collateral Obligation with respect to which Principal Proceeds were received and
reinvested and (y) the identity and weighted average maturity of the Collateral
Obligation purchased with such Principal Proceeds.

 

120

--------------------------------------------------------------------------------


 

(xxx)                   With respect to any Swapped Non-Discount Obligation,
(a) the identity, aggregate proceeds and aggregate principal amount of the
purchased and sold Collateral Obligation, (b) the sale price and purchase price
of the Swapped Non-Discount Obligations, (c) the percentage of the Aggregate
Ramp-Up Par Amount consisting of Swapped Non-Discount Obligations since the
Closing Date and (d) the S&P Rating of each of the Swapped Non-Discount
Obligation and the sold Collateral Obligation.

 

(xxxi)                With respect to any debt obligation received pursuant to a
Bankruptcy Exchange, (a) the identity and aggregate principal amount of the
obligations received and exchanged in such Bankruptcy Exchange, (b) the
percentage of the Collateral Principal Amount consisting of Collateral
Obligations that are subject to a Bankruptcy Exchange, (c) the percentage of the
Aggregate Ramp-Up Par Amount consisting of Collateral Obligations that are and
have been subject to a Bankruptcy Exchange since the Closing Date, (d) and, if
applicable, as of the date of the Bankruptcy Exchange, the projected internal
rate of return of the obligation obtained as a result of a Bankruptcy Exchange
and the projected internal rate of return of the Defaulted Obligation exchanged
in the Bankruptcy Exchange.

 

(xxxii)             The results of the S&P CDO Monitor Test (with a statement as
to whether it is passing or failing), including the Class Default Differential,
the Class Break-Even Default Rate and the Class Scenario Default Rate for the
Highest Ranking S&P Class, and the characteristics of the Current Portfolio. In
addition, prior to the Effective Date and together with each Monthly Report, the
Issuer shall provide to S&P the Excel Default Model Input File, which shall
include the Loan-X identifications of any Collateral Obligations, at
cdo_surveillance@spglobal.com.

 

(xxxiii)          If the Portfolio Manager elects to change from the use of the
definition of “S&P CDO Monitor Test” to those set forth in Schedule 4 hereto in
accordance with the definition of “S&P CDO Monitor Test”, the following
information (with the terms used in clauses (A) through (H) below having the
meanings assigned thereto in Schedule 4):

 

(A)                               S&P CDO Monitor Adjusted BDR;

 

(B)                               S&P CDO Monitor SDR;

 

(C)                               S&P Default Rate Dispersion;

 

(D)                               S&P Expected Portfolio Diversity Rate;

 

(E)                                S&P Industry Diversity Measure;

 

(F)                                 S&P Obligor Diversity Measure;

 

(G)                               S&P Regional Diversity Measure; and

 

(H)                              S&P Weighted Average Life.

 

121

--------------------------------------------------------------------------------


 

(xxxiv)         Such other information as the Trustee, any Hedge Counterparty,
any Rating Agency or the Portfolio Manager may reasonably request.

 

(xxxv)            The identity and S&P rating of the institution holding each
Account.

 

Upon receipt of each Monthly Report, the Trustee shall, if the Trustee is not
the same Person as the Collateral Administrator, compare the information
contained in such Monthly Report to the information contained in its records
with respect to the Assets and shall, within three (3) Business Days after
receipt of such Monthly Report, notify the Issuer, the Collateral Administrator,
the Portfolio Manager, and the Rating Agencies if the information contained in
the Monthly Report does not conform to the information maintained by the Trustee
with respect to the Assets.  In the event that any discrepancy exists, the
Collateral Administrator and the Issuer, or the Portfolio Manager on behalf of
the Issuer, shall attempt to resolve the discrepancy.  If such discrepancy
cannot be promptly resolved, the Collateral Administrator shall notify the
Portfolio Manager who shall, on behalf of the Issuer, review such Monthly Report
and the Trustee’s records to determine the cause of such discrepancy.  If such
review reveals an error in the Monthly Report or the Trustee’s records, the
Monthly Report or the Trustee’s records shall be revised accordingly and, as so
revised, shall be utilized in making all calculations pursuant to this Indenture
and notice of any error in the Monthly Report shall be sent as soon as
practicable by the Issuer to all recipients of such report, which may be
accomplished by making a notation of such error in the subsequent Monthly Report
or Distribution Report, whichever is earlier.

 

(b)                                 Distribution Date Accounting.  The Issuer
shall render (or cause to be rendered) a report (each a “Distribution Report”),
determined as of the close of business on each Determination Date preceding a
Distribution Date, and shall make available such Distribution Report (including,
at the election of the Issuer, via appropriate electronic means acceptable to
each recipient) to the Trustee, the Portfolio Manager, the Initial Purchaser,
each Rating Agency then rating a Class of Notes and, upon written request
therefor, any Holder shown on the Register and, upon written notice to the
Trustee in the form of Exhibit D, any beneficial owner of a Note not later than
the Business Day preceding the related Distribution Date.  The Distribution
Report shall contain the following information (based, in part, on information
provided by the Portfolio Manager):

 

(i)                                     the information required to be in the
Monthly Report pursuant to Section 10.7(a);

 

(ii)                                  the Aggregate Outstanding Amount of the
Notes of each Class at the beginning of the Interest Accrual Period and such
amount as a percentage of the original Aggregate Outstanding Amount of the Notes
of such Class, the amount of principal payments to be made on the Notes of each
Class on the next Distribution Date, the amount of any Deferred Interest on each
Class of Deferred Interest Notes, and the Aggregate Outstanding Amount of the
Notes of each Class after giving effect to the principal payments, if any, on
the next Distribution Date and such amount as a percentage of the original
Aggregate Outstanding Amount of the Notes of such Class;

 

(iii)                               the Interest Rate and accrued interest for
each applicable Class of Notes for such Distribution Date;

 

122

--------------------------------------------------------------------------------


 

(iv)                              the amounts payable pursuant to each clause of
Section 11.1(a)(i) and each clause of Section 11.1(a)(ii) and each clause of
Section 11.1(a)(iii) on the related Distribution Date;

 

(v)                                 for the Collection Account:

 

(A)                               the Balance on deposit in the Collection
Account at the end of the related Collection Period (or, with respect to the
Interest Collection Account, the next Business Day);

 

(B)                               the amounts payable from the Collection
Account to the Payment Account, in order to make payments pursuant to
Section 11.1(a)(i) and Section 11.1(a)(ii) and Section 11.1(a)(iii) on the next
Distribution Date (net of amounts which the Portfolio Manager intends to
re-invest in additional Collateral Obligations pursuant to Article XII); and

 

(C)                               the Balance remaining in the Collection
Account immediately after all payments and deposits to be made on such
Distribution Date; and

 

(vi)                              such other information as the Trustee, any
Hedge Counterparty or the Portfolio Manager may reasonably request.

 

Each Distribution Report shall constitute instructions to the Trustee to
withdraw funds from the Payment Account and pay or transfer such amounts set
forth in Distribution Report in the manner specified and in accordance with the
priorities established in Section 11.1 and Article XIII.  Each Distribution
Report prepared by or on behalf of the Issuer following the filing of a petition
in bankruptcy against the Issuer will distinguish between payments to Holders or
beneficial owners whose payments are and are not subordinated pursuant to the
Bankruptcy Subordination Agreement.

 

(c)                                  Notice of Aggregated Reinvestment.  The
Issuer (or the Portfolio Manager on behalf of the Issuer) shall notify the
Trustee of the commencement of each Aggregated Reinvestment and, upon receipt
thereof, the Trustee shall make a copy of such notice available to Holders and
each Rating Agency.

 

(d)                                 Interest Rate Notice.  The Trustee shall
make available to each Holder of Notes on each Distribution Report, a notice
setting forth (x) the Interest Rate for such Notes for the next Interest Accrual
Period and (y) a notice setting forth LIBOR for the next Interest Accrual
Period.

 

(e)                                  Failure to Provide Accounting.  If the
Trustee shall not have received any accounting provided for in this Section 10.7
on the first Business Day after the date on which such accounting is due to the
Trustee, the Issuer shall use all reasonable efforts to cause such accounting to
be made by the applicable Distribution Date.  To the extent the Issuer is
required to provide any information or reports pursuant to this Section 10.7 as
a result of the failure to provide such information or reports, the Issuer (with
the assistance of the Portfolio Manager) shall be entitled to retain an
Independent certified public accountant in connection therewith.

 

123

--------------------------------------------------------------------------------


 

(f)                                   Required Content of Certain Reports.  Each
Monthly Report and each Distribution Report sent to any Holder or beneficial
owner of an interest in a Note shall contain, or be accompanied by, the
following notices:

 

“The Investment Company Act of 1940, as amended (the “Investment Company Act”)
requires that all holders of the outstanding securities of the Issuer be
“Qualified Purchasers” (“Qualified Purchasers”) as defined in
Section 2(a)(51)(A) of the Investment Company Act and related rules.  Under the
rules, the Issuer must have a “reasonable belief” that all holders of its
outstanding securities, including transferees, are Qualified Purchasers.
Consequently, all sales and resales of the Notes must be made solely to
purchasers that are Qualified Purchasers.  Each purchaser of a Note will be
deemed (or required, as the case may be) to represent at the time of purchase
that: (i) the Purchaser is a Qualified Purchaser who is either (x) an accredited
investor (“AI”) within the meaning of Rule 501(a)(1), (2), (3), (7) or (8) under
the Securities Act of 1933, as amended (the “Securities Act”), (y) a qualified
institutional buyer as defined in Rule 144A under the Securities Act (“QIB”) or
(z) a non-U.S. person acquiring such notes in an offshore transaction (as
defined in Regulation S under the Securities Act) in reliance on the exemption
from registration provided by Regulation S under the Securities Act (a person
satisfying on of clauses (x), (y) or (z), a “QIB/AI/non-U.S. person”); (ii) the
Purchaser is acting for its own account or the account of another Qualified
Purchaser and QIB/AI/non-U.S. person (as applicable); (iii) the purchaser is not
formed for the purpose of investing in the Issuer; (iv) the Purchaser, and each
account for which it is purchasing, will hold and transfer at least the Minimum
Denomination of the Notes specified herein; (v) the Purchaser can make the
representations set forth in Section 2.6 or the appropriate Exhibit to the
Indenture; (vi) the purchaser understands that the Issuer may receive a list of
participants holding positions in securities from one or more book-entry
depositories; (vii) the purchaser will provide written notice of the foregoing,
and of any applicable restrictions on transfer, to any subsequent transferees. 
The Notes may only be transferred to another Qualified Purchaser and
QIB/AI/non-U.S. person (as applicable) and all subsequent transferees are deemed
to have made representations (i) through (vii) above.”

 

“The Issuer directs that the recipient of this notice, and any recipient of a
copy of this notice, provide a copy to any Person having an interest in this
Note as indicated on the books of DTC or on the books of a participant in DTC or
on the books of an indirect participant for which such participant in DTC acts
as agent.”

 

“The Indenture provides that if, notwithstanding the restrictions on transfer
contained therein, the Issuer determines that any holder of, or beneficial owner
of an interest in a Note is determined not to have been a Qualified Purchaser at
the time of acquisition of such Note or beneficial interest therein, the Issuer
may require, by notice to such Holder or beneficial owner, that such Holder or
beneficial owner sell all of its right, title and interest to such Note (or any
interest therein) to a Person that is either (x) Qualified Purchaser that is not
a U.S. person (as defined in Regulation S) acquiring the Notes in an offshore
transaction (as

 

124

--------------------------------------------------------------------------------


 

defined in Regulation S) in reliance on the exemption from registration provided
by Regulation S, or (y) a Qualified Purchaser who is either an AI or a QIB (as
applicable), with such sale to be effected within 30 days after notice of such
sale requirement is given.  If such holder or beneficial owner fails to effect
the transfer required within such 30-day period, (i) the Issuer or the Portfolio
Manager acting for the Issuer, without further notice to such holder, shall and
is hereby irrevocably authorized by such holder or beneficial owner, to cause
its Note or beneficial interest therein to be transferred in accordance with
Section 2.12 of the Indenture to a Person that certifies to the Trustee, the
Issuer and the Portfolio Manager, in connection with such transfer, that such
Person meets the qualifications set forth in clauses (x) and (y) above and
(ii) pending such transfer, no further payments will be made in respect of such
Note or beneficial interest therein held by such holder or beneficial owner.”

 

“Each Holder or beneficial owner of a Note receiving this report agrees to keep
all non-public information herein confidential and not to use such information
for any purpose other than its evaluation of its investment in the Note;
provided, that any such Holder or beneficial owner may provide such information
on a confidential basis to any prospective purchaser of such Holder’s or
beneficial owner’s Notes that is permitted by the terms of the Indenture to
acquire such Holder’s or beneficial owner’s Notes and that agrees to keep such
information confidential in accordance with the terms of the Indenture.”

 

(g)                                  In no event shall the Trustee have any
obligation to correct any liability with respect to errors or omissions related
to the Monthly Report or Distribution Report delivered under Sections 10.7(a) or
(b) unless a Trust Officer of the Trustee has received written notice of any
such error or omission from the Issuer or a Holder within 90 days of the
delivery of such report. After such 90-day period, the Trustee’s sole
responsibility shall be to act at the direction and expense of the Issuer or
Holders representing at least a Majority of the Class of Notes affected by such
error or omission (or, if more than one Class of Notes is affected, a Majority
of the Controlling Class).

 

(h)                                 Availability of Reports.  The Trustee shall
make the Monthly Report and the Distribution Report and any notices required to
be provided to the Holders pursuant to the terms of this Indenture (including
the notice required pursuant to Section 10.7(c)) available to the Holders via
its internet website on a password protected basis. The Trustee’s internet
website shall initially be located at www.ctslink.com. Parties that are unable
to use the above distribution option will be entitled to have a paper copy
mailed to them via first class mail by calling the customer service desk and
indicating such.  The Trustee shall have the right to change the way such
statements are distributed, including changing or eliminating its website or the
way its website is accessed, in order to make such distribution more convenient
and/or more accessible to the above parties and the Trustee shall provide timely
and adequate notification to all above parties regarding any such changes.  As a
condition to access to the Trustee’s internet website, the Trustee may require
registration and the acceptance of a disclaimer.  The Trustee shall not be
liable for the information it is directed or required to disseminate in
accordance with this Indenture.  The Trustee shall be entitled to rely on but
shall not be responsible for the content or accuracy of any information provided
in the information set forth in the Monthly Report and the

 

125

--------------------------------------------------------------------------------


 

Distribution Report and may affix thereto any disclaimer it deems appropriate in
its reasonable discretion.  Upon written request of any Holder, the Trustee
shall also provide to such Holder copies of reports produced by the Portfolio
Manager, this Indenture and the Portfolio Management Agreement.

 

As promptly as possible following the delivery of each Monthly Report and
Distribution Report to the Trustee pursuant to Section 10.7(a) or (b), as
applicable, the Trustee on behalf of the Issuer shall make available on the
Trustee’s internet website such report to be delivered to Intex Solutions, Inc.

 

Section 10.8.                                            Release of Notes. 
(a) The Issuer may, by Issuer Order executed by an Authorized Officer of the
Portfolio Manager, delivered to the Trustee no later than the settlement date
for any sale of a security certifying that the sale, of such security is being
made in accordance with Section 12.1 hereof and such sale complies with all
applicable requirements of Section 12.1 direct the Trustee to release or cause
to be released such security from the lien of this Indenture and, upon receipt
of such Issuer Order, the Trustee shall deliver any such security, if in
physical form, duly endorsed to the broker or purchaser designated in such
Issuer Order or, if such security is a Clearing Corporation Security, cause an
appropriate transfer thereof to be made, in each case against receipt of the
sales price therefor as specified by the Portfolio Manager in such Issuer Order;
provided, however, that the Trustee may deliver any such security in physical
form for examination in accordance with street delivery custom; provided,
further that, notwithstanding the foregoing, the Issuer shall not direct the
Trustee to release any security pursuant to this Section 10.8(a) following the
occurrence and during the continuance of an Event of Default unless (x) such
release is in connection with a sale in accordance with Sections 12.1(a), (c),
(d), (g) or (h), or (y) the liquidation of the Assets has begun or the Trustee
has exercised any remedies of a Secured Party pursuant to Section 5.4(a)(iv) at
the direction of a Majority of the Controlling Class.

 

(b)                                 If no Event of Default has occurred and is
continuing and subject to Article XII hereof, the Trustee shall upon an Issuer
Order (i) deliver any Pledged Obligation, and release or cause to be released
such security from the lien of this Indenture, which is set for any mandatory
call or redemption or payment in full to the appropriate paying agent on or
before the date set for such call, redemption or payment, in each case against
receipt of the call or redemption price or payment in full thereof and
(ii) provide notice thereof to the Portfolio Manager.

 

(c)                                  Upon receiving actual notice of any Offer
(as defined below) or any request for a waiver, consent, amendment or other
modification with respect to any Collateral Obligation, the Trustee on behalf of
the Issuer shall promptly notify the Portfolio Manager of any Collateral
Obligation that is subject to a tender offer, voluntary redemption, exchange
offer, conversion or other similar action (an “Offer”) or such request.  Unless
the Notes have been accelerated following an Event of Default, the Portfolio
Manager shall have the exclusive right to direct in writing (upon which the
Trustee may conclusively rely) (x) the Trustee to accept or participate in or
decline or refuse to participate in such Offer and, in the case of acceptance or
participation, to release from the lien of this Indenture such Collateral
Obligation in accordance with the terms of the Offer against receipt of payment
therefor, or (y) the Issuer or the Trustee to agree to or otherwise act with
respect to such consent, waiver, amendment or modification.  If the Notes have
been accelerated following an Event of Default, the Majority of the Controlling
Class shall

 

126

--------------------------------------------------------------------------------


 

have the exclusive right to direct in writing (upon which the Trustee may
conclusively rely) (x) the Trustee to accept or participate in or decline or
refuse to participate in such Offer and, in the case of acceptance or
participation, to release from the lien of this Indenture such Collateral
Obligation in accordance with the terms of the Offer against receipt of payment
therefor, or (y) the Issuer or the Trustee to agree to or otherwise act with
respect to such consent, waiver, amendment or modification; provided, that in
the absence of any such direction, the Trustee shall not respond or react to
such Offer or request; provided further, that the acceptance of, or
participation in, any Offer, and the consent to any such waiver, amendment or
modification shall be deemed not to be an acquisition of a new Collateral
Obligation.  During and after the Reinvestment Period, the Issuer (or the
Portfolio Manager on the Issuer’s behalf) may vote in favor of a Maturity
Amendment; provided that (A) during the Reinvestment Period, the Issuer (or the
Portfolio Manager on the Issuer’s behalf) may not vote in favor of any Maturity
Amendment that would extend the stated maturity date of such Collateral
Obligation beyond the earliest Stated Maturity of the Notes; and (B) after the
Reinvestment Period, the Issuer (or the Portfolio Manager on the Issuer’s
behalf) may only vote in favor of any Maturity Amendment if (1) as determined by
the Portfolio Manager after giving effect to such Maturity Amendment and any
Aggregated Reinvestment, the Weighted Average Life Test will be satisfied or, if
not satisfied, will be maintained or improved; provided that this clause
(B)(1) shall be deemed to be satisfied with respect to any Maturity Amendment
which is a Credit Amendment if immediately after giving effect to such Credit
Amendment, the Aggregate Principal Balance of Collateral Obligations that have
been subject to a Credit Amendment since the end of the Reinvestment Period will
not exceed 10.0% of the Collateral Principal Amount, and (2) such Maturity
Amendment would not extend the stated maturity date of the affected Collateral
Obligation beyond the earliest Stated Maturity of the Notes.

 

(d)                                 As provided in Section 10.2(a), the Trustee
shall deposit any proceeds received by it from the disposition of a Pledged
Obligation in the applicable account under the Collection Account, unless
simultaneously applied to the purchase of additional Collateral Obligations or
Eligible Investments as permitted under and in accordance with the requirements
of this Article X and Article XII.

 

(e)                                  The Trustee shall, upon receipt of an
Issuer Order at such time as there are no Notes Outstanding and all obligations
of the Issuer hereunder have been satisfied, release any remaining Assets from
the lien of this Indenture.

 

(f)                                   [Reserved].

 

(g)                                  Any security, Collateral Obligation or
amounts that are released pursuant to Section 10.8(a), (b), (c), (e), (f) or
(g) shall be released from the lien of this Indenture.

 

Section 10.9.                                            Reports by Independent
Accountants. (a) Prior to the delivery of any reports of accountants required to
be prepared pursuant to the terms hereof, the Issuer shall appoint one or more
firms of Independent certified public accountants of recognized international
reputation for purposes of preparing and delivering any Accountants’ Reports
required by this Indenture, which may be the firm of Independent certified
public accountants that performs accounting services for the Issuer or the
Portfolio Manager.  The Issuer may remove any firm of Independent certified
public accountants at any time without the consent of

 

127

--------------------------------------------------------------------------------


 

any Holder of Notes.  The fees of such Independent certified public accountants
and its successor shall be payable by the Issuer as an Administrative Expense.
In the event such firm requires the Trustee to agree to the procedures performed
by such firm, the Issuer hereby directs the Trustee to so agree; it being
understood and agreed that the Trustee shall deliver such letter of agreement in
conclusive reliance on the foregoing direction of the Issuer, and the Trustee
shall make no inquiry or investigation as to, and shall have no obligation in
respect of, the validity or correctness of such procedures.

 

(b)                                 Upon the written request of the Trustee, or
any Holder of an Interest, the Issuer shall cause the firm of Independent
certified public accountants appointed pursuant to Section 10.9(a) to provide
any Holder of Interests with all of the information required to be provided by
the Issuer or pursuant to Section 7.16 or assist the Issuer in the preparation
thereof.  With respect to any accountants appointed under this Indenture, the
Trustee and the Collateral Administrator shall not be liable for any claims,
liabilities or expenses relating to such accountants’ engagement or any report
issued in connection with such engagement and dissemination of any such report
is subject to the consent of the accountants.  Neither the Trustee nor the
Collateral Administrator shall have any responsibility to make any inquiry or
investigation as to, and shall have no obligation in respect of, the terms of
any engagement of Independent accountants by the Issuer (or the Portfolio
Manager on behalf of the Issuer) or the terms of any agreed upon procedures in
respect of such engagement; provided, however, that the Trustee and the
Collateral Administrator shall be authorized, upon receipt of an Issuer Order
directing the same, to execute any acknowledgement or other agreement with the
Independent accountants required for the Trustee and the Collateral
Administrator to receive any of the reports or instructions provided for herein,
which acknowledgement or agreement may include restrictions or prohibitions on
the disclosure of information or documents provided to it by such firm of
Independent accountants (including to the Holders, it being understood that the
Trustee and the Collateral Administrator shall deliver such acknowledgement or
agreement in conclusive reliance on the Issuer Order); provided, further, that
notwithstanding the foregoing, in no event shall the Trustee or the Collateral
Administrator be required to execute any agreement in respect of the Independent
accountants that the Trustee or the Collateral Administrator determines
adversely affects it.

 

(c)                                  The Trustee shall not be liable for any
claims, liabilities or expenses relating to the engagement of Independent
certified public accountants pursuant to Section 10.9(a) or any report of such
Independent certified public accountants issued in connection with such
engagement, and the dissemination of any such report is subject to the consent
of the Independent certified public accountants.

 

Section 10.10.                                     Reports to Rating Agencies. 
In addition to the information and reports specifically required to be provided
to each Rating Agency pursuant to the terms of this Indenture, the Issuer shall
provide to each Rating Agency all information or reports delivered to the
Trustee hereunder (including the Accountants’ Effective Date Comparison AUP
Report but excluding any other Accountants’ Report), and such additional
information as any Rating Agency may from time to time reasonably request
(including, with respect to credit estimates, notification to S&P and Fitch of
any material modification that would result in substantial changes to the terms
of any loan document relating to a Collateral Obligation or any release of
collateral thereunder not permitted by such loan documentation) in accordance
with Section 14.3(b) hereof.  The Issuer shall notify each Rating Agency of any
termination,

 

128

--------------------------------------------------------------------------------


 

modification or amendment to the Portfolio Management Agreement, the Collateral
Administration Agreement, the Securities Account Control Agreement or any other
agreement to which it is party in connection with any such agreement or this
Indenture and shall notify each Rating Agency of any material breach by any
party to any such agreement of which it has actual knowledge.

 

Section 10.11.                                     Procedures Relating to the
Establishment of Accounts Controlled by the Trustee.  Notwithstanding anything
else contained herein, with respect to each of the Accounts, the Trustee is
hereby directed, and hereby agrees, to cause the Custodian establishing such
Accounts to enter into the Securities Account Control Agreement and, if the
Custodian is the Bank, to cause the Bank to comply with the provisions of such
Securities Account Control Agreement.  The Trustee may open such subaccounts of
any such Account as it deems necessary or appropriate for convenience of
administration.

 

ARTICLE XI

 

APPLICATION OF MONIES

 

Section 11.1.                                            Disbursements of Monies
from Payment Account.  (a) Notwithstanding any other provision in this
Indenture, but subject to the other subsections of this Section 11.1 and the
Bankruptcy Subordination Agreement, on each Distribution Date, the Trustee shall
disburse amounts transferred, if any, from the Collection Account to the Payment
Account pursuant to Section 10.2 in accordance with the following priorities
(the “Priority of Distributions”); provided that, except with respect to a
Post-Acceleration Distribution Date or the Stated Maturity (x) amounts
transferred, if any, from the Interest Collection Account shall be applied
solely in accordance with Section 11.1(a)(i); and (y) amounts transferred, if
any, from the Principal Collection Account shall be applied solely in accordance
with Section 11.1(a)(ii).

 

(i)                                     On each Distribution Date (other than
the Stated Maturity or any Post-Acceleration Distribution Date), Interest
Proceeds that are transferred into the Payment Account, shall be applied in the
following order of priority:

 

(A)                               (1) first, to the payment of taxes and
governmental fees (including annual return fees and registered office fees)
owing by the Issuer, (2) second, to the payment of the accrued and unpaid
Administrative Expenses (in the order set forth in the definition of such term);
provided that amounts paid pursuant to clause (2) and any Administrative
Expenses paid from the Expense Reserve Account or from the Collection Account
pursuant to Section 10.2(d)(ii) on or between Distribution Dates, collectively,
may not exceed, in the aggregate, the Administrative Expense Cap and (3) third,
on such Distribution Date, the Portfolio Manager may, in its discretion, direct
the Trustee to deposit to the Ongoing Expense Smoothing Account an amount equal
to the lesser of (x) the Ongoing Expense Smoothing Shortfall and (y) the Ongoing
Expense Excess Amount;

 

(B)                               to the payment of any accrued and unpaid Base
Management Fee (to the extent not deferred by the Portfolio Manager) due and
payable, and unless

 

129

--------------------------------------------------------------------------------


 

further deferred by the Portfolio Manager by notice to the Trustee (such notice
to be delivered no later than the related Determination Date), any previously
deferred Base Management Fee, to the Portfolio Manager, except that any deferred
Base Management Fee will be payable only to the extent that, after giving effect
to such payment on a pro forma basis, all interest (including Deferred Interest)
due and payable on each Class of Notes will be paid in full on such Distribution
Date;

 

(C)                               to the payment pro rata of (1) any amounts due
to a Hedge Counterparty under a Hedge Agreement other than amounts due as a
result of the termination (or partial termination) of such Hedge Agreement and
(2) any amounts due to a Hedge Counterparty under a Hedge Agreement pursuant to
an early termination (or partial termination) of such Hedge Agreement as a
result of a Priority Hedge Termination Event;

 

(D)                               to the payment of accrued and unpaid interest
on the Class A-1A Notes and the Class A-1B Notes, pro rata, based on the
respective amounts of accrued and unpaid interest on each such Class;

 

(E)                                to the payment of accrued and unpaid interest
on the Class A-2 Notes;

 

(F)                                 if either of the Class A Coverage Tests
(except in the case of the Interest Coverage Test, on any date of determination
prior to the Interest Coverage Effective Date) is not satisfied on the related
Determination Date, to make payments in accordance with the Note Payment
Sequence to the extent necessary to cause both Class A Coverage Tests to be met
as of the related Determination Date after giving effect to any payments made
through this clause (F);

 

(G)                               to the payment of accrued and unpaid interest
(excluding Deferred Interest but including interest on Deferred Interest) on the
Class B Notes;

 

(H)                              if either of the Class B Coverage Tests (except
in the case of the Interest Coverage Test, on any date of determination prior to
the Interest Coverage Effective Date) is not satisfied on the related
Determination Date, to make payments in accordance with the Note Payment
Sequence to the extent necessary to cause both Class B Coverage Tests to be met
as of the related Determination Date after giving effect to any payments made
through this clause (H);

 

(I)                                   to the payment of any Deferred Interest on
the Class B Notes;

 

(J)                                   to the payment of accrued and unpaid
interest (excluding Deferred Interest but including interest on Deferred
Interest) on the Class C Notes;

 

(K)                               if either of the Class C Coverage Tests
(except in the case of the Interest Coverage Test, on any date of determination
prior to the Interest

 

130

--------------------------------------------------------------------------------


 

Coverage Effective Date) is not satisfied on the related Determination Date, to
make payments in accordance with the Note Payment Sequence to the extent
necessary to cause both Class C Coverage Tests to be met as of the related
Determination Date after giving effect to any payments made through this clause
(K);

 

(L)                                to the payment of any Deferred Interest on
the Class C Notes;

 

(M)                            during the Reinvestment Period, if the
Reinvestment Overcollateralization Test is not satisfied on the related
Determination Date for deposit to the Collection Account as Principal Proceeds
the lesser of (i) 50.0% of the remaining Interest Proceeds after application of
Interest Proceeds pursuant to clauses (A) through (L) above and (ii) the amount
necessary to cause the Reinvestment Overcollateralization Test to be satisfied
as of such Determination Date after giving effect to any payments made through
this clause (M), to be used at the election of the Portfolio Manager either
(x) to purchase additional Collateral Obligations or (y) with the prior consent
of the Issuer, to pay principal of the Notes in accordance with the Note Payment
Sequence;

 

(N)                               to the distribution to the Portfolio Manager
of any accrued and unpaid amounts in respect of the Subordinated Interest (after
giving effect to any Current Deferred Interest in respect of such Distribution
Date, but excluding interest on any Deferred Subordinated Interest);

 

(O)                               to the distribution of the following amounts
in the following priority: (1) first, interest on any Deferred Subordinated
Interest that remains accrued and unpaid with respect to any prior Distribution
Date and (2) second, at the election of the Portfolio Manager, any accrued and
unpaid Cumulative Deferred Interest;

 

(P)                                 to the payment of (1) first, any
Administrative Expenses not paid pursuant to clause (A)(2) above due to the
limitations contained therein (in the priority stated in clause (A)(2) above)
and (2) second, pro rata based on amounts due, any amounts due to any Hedge
Counterparty under any Hedge Agreement not otherwise paid pursuant to clause
(C) above;

 

(Q)                               if, with respect to any Distribution Date
(other than the first Distribution Date) following the end of the Ramp-Up Period
upon which an Effective Date Rating Failure has occurred and is continuing,
(i) first, for application as Principal Proceeds pursuant to
Section 11.1(a)(ii) at the direction of the Portfolio Manager to purchase
additional Collateral Obligations or Eligible Investments on such Distribution
Date in an amount sufficient to obtain Effective Date Ratings Confirmation,
(ii) second, solely if amounts available for application pursuant to clause
(i) above are not sufficient to obtain Effective Date Ratings Confirmation, to
pay principal of the Notes in accordance with the Note Payment Sequence and,
(iii) thereafter, at the election of the Portfolio Manager subject to

 

131

--------------------------------------------------------------------------------


 

the requirements described under Section 7.17(d), retained in the Interest
Collection Account as Interest Proceeds; and

 

(R)                               any remaining Interest Proceeds shall be paid
to the Issuer.

 

(ii)                                  On each Distribution Date (other than a
Post-Acceleration Distribution Date or the Stated Maturity), the Principal
Proceeds that are transferred to the Payment Account shall be applied in the
following order of priority:

 

(A)                               to pay the amounts referred to in clauses
(A) through (F), (H) and (K) of Section 11.1(a)(i) in the priority stated
therein, but only to the extent applicable and not paid in full thereunder;

 

(B)                               (1) if the Notes are to be redeemed on such
Distribution Date in connection with a Tax Event, a Clean-Up Call Redemption, a
Special Redemption or an Optional Redemption, to the payment of the Redemption
Price or Clean-Up Call Redemption Price, as applicable (without duplication of
any payments received by any Class of Notes pursuant to Section 11.1(a)(i) above
or under clause (A) of this Section 11.1(a)(ii)) in accordance with the Note
Payment Sequence, or (2) on any Distribution Date on or after the Notes have
been paid in full, at the direction of the Issuer, the remaining funds after
payment of, or establishment of, a reasonable reserve for Administrative
Expenses and for all amounts referred to in clauses (C) through (J) of this
Section 11.1(a)(ii) shall be distributed to the Issuer;

 

(C)                               on any Distribution Date occurring during the
Reinvestment Period, only and to the extent not paid pursuant to pursuant to
Section 11.1(a)(i) above, to the payment of (i) first, any accrued and unpaid
interest (excluding Deferred Interest but including interest on Deferred
Interest) on the Class B Notes, and (ii) second, if the Class B Notes
constitute, or will become, the Controlling Class on such Distribution Date, any
Deferred Interest on the Class B Notes; provided, that after giving effect to
such payments, the Class B Coverage Tests will be satisfied on a pro forma
basis;

 

(D)                               on any Distribution Date occurring during the
Reinvestment Period, only and to the extent not paid pursuant to
Section 11.1(a)(i) above, to the payment of (i) first, any accrued and unpaid
interest (excluding Deferred Interest but including interest on Deferred
Interest) on the Class C Notes and (ii) second, if the Class C Notes constitute,
or will become, the Controlling Class on such Distribution Date, any Deferred
Interest on the Class C Notes; provided, that after giving effect to such
payments, the Class C Coverage Tests will be satisfied on a pro forma basis;

 

(E)                                on any Distribution Date occurring during the
Reinvestment Period, to the purchase of additional Collateral Obligations or
Eligible Investments pending the purchase of such Collateral Obligations, and
after the Reinvestment Period, to invest Principal Proceeds received prior to
the end of the

 

132

--------------------------------------------------------------------------------


 

Reinvestment Period but permitted to be used to settle pending purchases in
accordance with Section 12.2(a);

 

(F)                                 on any Distribution Date occurring after the
Reinvestment Period, for payment in accordance with the Note Payment Sequence
after taking into account payments made pursuant to Section 11.1(a)(i) and
clauses (A) through (B) of this Section 11.1(a)(ii);

 

(G)                               on any Distribution Date occurring after the
Reinvestment Period, to the distribution to the Portfolio Manager the following
amounts in the following priority:  (i) first, any accrued and unpaid
Subordinated Interest (after giving effect to any Current Deferred Interest in
respect of such Distribution Date, but excluding interest on any Deferred
Subordinated Interest), (ii) second, interest on any Deferred Subordinated
Interest that remains accrued and unpaid with respect to any prior Distribution
Date, (iii) third, at the election of the Portfolio Manager, any accrued and
unpaid Cumulative Deferred Interest and (iv) fourth, any other amounts payable
or distributable to the Portfolio Manager under the Portfolio Management
Agreement, in each case to the extent not paid pursuant to clause (N) or (O), as
applicable, of Section 11.1(a)(i) above on such Distribution Date;

 

(H)                              on any Distribution Date occurring after the
Reinvestment Period, to the payment of the Administrative Expenses of the Issuer
in the order of priority set forth in clause (A) of Section 11.1(a)(i) above
(without regard to the Administrative Expense Cap), but only to the extent not
previously paid in full under clauses (A) and (P) of Section 11.1(a)(i) above
and under clause (A) of this Section 11.1(a)(ii);

 

(I)                                   on any Distribution Date occurring after
the Reinvestment Period, to the payment pro rata based on amounts due, of any
amounts due to any Hedge Counterparty under any Hedge Agreement not previously
paid in full under clauses (C) and (P) of Section 11.1(a)(i) above and under
clause (A) of this Section 11.1(a)(ii); and

 

(J)                                   on any Distribution Date occurring after
(i) the Reinvestment Period or (ii) the repayment of the Notes in full and
payment in full of (and/or creation of a reserve for) all expenses of the
Issuer, all remaining Principal Proceeds for payment to the Issuer as additional
distributions thereto.

 

(iii)                               On each Post-Acceleration Distribution Date
or on the Stated Maturity, all Interest Proceeds and all Principal Proceeds that
are transferred to the Payment Account shall be applied in the following order
of priority:

 

(A)                               to pay all amounts under clauses (A), (B) and
(C) of Section 11.1(a)(i) in the priority and subject to the limitations stated
therein; provided that the Administrative Expense Cap shall not apply to amounts
payable (including indemnities) to the Trustee, the Bank in each of its other
capacities

 

133

--------------------------------------------------------------------------------


 

under the Transaction Documents or the Collateral Administrator following
commencement of the liquidation of assets as described in Article V;

 

(B)                               to the payment of accrued and unpaid interest
on the Class A-1A Notes and the Class A-1B Notes, pro rata, based on the
respective amounts of accrued and unpaid interest on each such Class, until such
amounts have been paid in full;

 

(C)                               to the payment of principal of the Class A-1A
Notes and the Class A-1B Notes, pro rata, based on their respective Aggregate
Outstanding Amounts, until such amounts have been paid in full;

 

(D)                               to the payment of accrued and unpaid interest
on the Class A-2 Notes until such amounts have been paid in full;

 

(E)                                to the payment of principal of the Class A-2
Notes until such amount has been paid in full;

 

(F)                                 to the payment of, first, accrued and unpaid
interest and, then, any Deferred Interest on the Class B Notes until such
amounts have been paid in full;

 

(G)                               to the payment of principal of the Class B
Notes until such amount has been paid in full;

 

(H)                              to the payment of, first, accrued and unpaid
interest and, then, any Deferred Interest on the Class C Notes until such
amounts have been paid in full;

 

(I)                                   to the payment of principal of the Class C
Notes until such amount has been paid in full;

 

(J)                                   to the payment of (1) first, any
Administrative Expenses (in the priority stated therein) to the extent not paid
pursuant to clause (A) above and (2) second, pro rata based on amounts due, any
amounts due to any Hedge Counterparty under any Hedge Agreement pursuant to an
early termination (or partial termination) of such Hedge Agreement not otherwise
paid pursuant to clause (A) above;

 

(K)                               to the distribution to the Portfolio Manager
the following amounts in the following priority:  (i) first, any accrued and
unpaid amounts in respect of the Subordinated Interest (after giving effect to
any Current Deferred Interest in respect of such Distribution Date, but
excluding interest on any Deferred Subordinated Interest); (ii) second, interest
on any Deferred Subordinated Interest that remains accrued and unpaid with
respect to any prior Distribution Date; and (iii) third, at the election of the
Portfolio Manager, any accrued and unpaid Cumulative Deferred Interest; and

 

(L)                                any remaining Interest Proceeds and Principal
Proceeds to the Issuer.

 

134

--------------------------------------------------------------------------------


 

(iv)                              On any date of a Partial Redemption by
Refinancing or on any Re-Pricing Date, Refinancing Proceeds and/or the proceeds
of Notes issued pursuant to a Re-Pricing, as the case may be, will be
distributed in the following order of priority:  (A) to pay the Redemption
Price, in accordance with the Note Payment Sequence, of the Notes being
refinanced, without duplication of any payments received by any such Notes
pursuant to Section 11.1(a)(i) or Section 11.1(a)(iii), and (B) any remaining
amounts to the Collection Account as Principal Proceeds.

 

(b)                                 On the Stated Maturity of the Notes, the
Trustee shall pay the amounts provided in Section 11.1(a)(iii)(K) and (L) to the
Issuer.

 

(c)                                  If on any Distribution Date the amount
available in the Payment Account is insufficient to make the full amount of the
disbursements required by the Distribution Report, the Trustee shall make the
disbursements called for in the order and according to the priority set forth
under Section 11.1(a) above to the extent funds are available therefor.

 

(d)                                 In connection with the application of funds
to pay Administrative Expenses of the Issuer, in accordance with
Sections 11.1(a)(i), (ii) and (iii), the Trustee shall remit such funds, to the
extent available, as directed and designated in an Issuer Order (which may be in
the form of standing instructions) delivered to the Trustee no later than the
Business Day prior to each Distribution Date.

 

(e)                                  In the event that the Hedge Counterparty
defaults in the payment of its obligations to the Issuer under any Hedge
Agreement on the date on which any payment is due thereunder, the Trustee shall
make a demand on such Hedge Counterparty, or any guarantor, if applicable,
demanding payment by 12:30 p.m., New York time, on such date.  The Trustee shall
give notice as soon as reasonably practicable to the Holders of Notes, the
Portfolio Manager and each Rating Agency if such Hedge Counterparty continues to
fail to perform its obligations for two (2) Business Days following a demand
made by the Trustee on such Hedge Counterparty, and shall take such action with
respect to such continuing failure as may be directed to be taken pursuant to
Section 5.13.

 

(f)                                   To the extent the Base Management Fee is
not paid or amounts in respect of the Subordinated Interest are not distributed
on any Distribution Date when due, such amounts shall be deferred and shall be
payable or distributable on subsequent Distribution Dates in accordance with the
Priority of Distributions.  Accrued and unpaid Base Management Fees shall be
deferred without interest, regardless of whether such amounts were unpaid due to
the operation of the Priority of Distributions or otherwise.  For the avoidance
of doubt, deferred Base Management Fees will be paid pursuant to
Section 11.1(a)(i)(B) only to the extent such payment shall not result in the
failure of the Interest Coverage Test applicable to any Class of Notes.  Any
amounts in respect of the Subordinated Interest that are not distributed on a
Distribution Date when due by reason of the operation of the Priority of
Distributions (but not, for the avoidance of doubt, amounts deferred at the
election of the Portfolio Manager pursuant to Section 11.1(h) (such amounts, the
“Deferred Subordinated Interest”)) shall accrue interest at the per annum rate
then applicable to the Class C Notes.

 

135

--------------------------------------------------------------------------------


 

(g)                                  The Portfolio Manager may, in its sole
discretion, by written notice to the Trustee delivered not later than the
related Determination Date, elect to irrevocably waive payment of or
distribution in respect of any or all of the Base Management Fee and/or the
Subordinated Interest otherwise payable or distributable and available to be
paid or distributed to it on any Distribution Date (including any deferred Base
Management Fee or deferred amounts in respect of the Subordinated Interest from
prior periods, as applicable) in accordance with the Priority of Distributions
on any Distribution Date designated by the Portfolio Manager (the “Waived
Interest”).  Any such Waived Interest shall not thereafter become due and
payable and any claim of the Portfolio Manager therein shall be extinguished.

 

(h)                                 The Portfolio Manager may, in its sole
discretion, elect to defer payment or distribution in respect of any or all of
the Base Management Fee and/or the Subordinated Interest (other than any portion
of any such fee or interest that the Portfolio Manager has previously designated
as a Waived Interest) payable or distributable in accordance with the Priority
of Distributions on any Distribution Date (with respect to the Subordinated
Interest, only on or after the second Distribution Date). An amount equal to the
Current Deferred Interest for any Distribution Date will be distributed as
Interest Proceeds in accordance with the Priority of Distributions or, at the
election of the Portfolio Manager, deposited into the Principal Collection
Account as Principal Proceeds for investment in Collateral Obligations and/or
Eligible Investments. The Cumulative Deferred Interest shall be payable or
distributable on any subsequent Distribution Date at the election of the
Portfolio Manager to the extent of funds available for such purpose in
accordance with the Priority of Distributions. For the avoidance of doubt, any
Base Management Fee and/or the Subordinated Interest deferred pursuant to this
clause (h), shall be deferred without interest.

 

(i)                                     Any amounts to be paid to the Issuer
pursuant to the terms hereof shall be paid by the Trustee or Paying Agent
directly to an account of the Issuer designated in writing by the Issuer (which
account shall initially be as set forth on Exhibit E hereof).

 

ARTICLE XII

 

SALE OF COLLATERAL OBLIGATIONS;
PURCHASE OF ADDITIONAL COLLATERAL OBLIGATIONS

 

Section 12.1.                                            Sales of Collateral
Obligations.  Subject to the satisfaction of the conditions specified in
Section 12.3 and provided that no Event of Default has occurred and is
continuing (except for sales pursuant to Sections 12.1(a), (c), (d), (g) or (h),
unless liquidation of the Assets has begun or the Trustee has exercised any
remedies of a Secured Party pursuant to Section 5.4(a)(iv) at the direction of a
Supermajority of the Controlling Class), the Portfolio Manager on behalf of the
Issuer may in writing direct the Trustee to sell and the Trustee (on behalf of
the Issuer) shall sell in the manner directed by the Portfolio Manager any
Collateral Obligation or Equity Security if, as certified by the Portfolio
Manager (upon which certification the Trustee may rely in accordance with
Section 6.1), to the best of its knowledge, such sale satisfies any one of
paragraphs (a) through (g) of this Section 12.1.  For purposes of this
Section 12.1, the Sale Proceeds of a Collateral Obligation sold by the Issuer
shall include any Principal Financed Accrued Interest received in respect of
such sale.

 

136

--------------------------------------------------------------------------------


 

(a)                                 Credit Risk Obligations.  The Portfolio
Manager may direct the Trustee to sell any Credit Risk Obligation at any time
during or after the Reinvestment Period without restriction.

 

(b)                                 Credit Improved Obligations.  The Portfolio
Manager may direct the Trustee to sell any Credit Improved Obligation at any
time during or after the Reinvestment Period without restriction.

 

(c)                                  Defaulted Obligations.  The Portfolio
Manager may direct the Trustee to sell or otherwise dispose of any Defaulted
Obligation or any other asset received by the Issuer in a workout, restructuring
or similar transaction, or to consummate a Bankruptcy Exchange, at any time
during or after the Reinvestment Period without restriction.

 

(d)                                 Equity Securities.  The Portfolio Manager
may direct the Trustee to sell any Equity Security at any time during or after
the Reinvestment Period without restriction, and the Portfolio Manager will use
commercially reasonable efforts to sell each Equity Security within three years
of the date on which the Issuer acquires such Equity Security.

 

(e)                                  Stated Maturity; Optional Redemption or
Redemption following a Tax Event; Clean-Up Call Redemption.  After the Issuer
has notified the Trustee of an Optional Redemption of the Notes in whole (unless
such Optional Redemption is funded solely with Refinancing Proceeds), a
redemption of the Notes in connection with a Tax Event in accordance with
Section 9.2, a Clean-Up Call Redemption in accordance with Section 9.6 or
otherwise in connection with the Stated Maturity, the Portfolio Manager shall
direct the Trustee to sell (which sale may be through participation or other
arrangement) all or a portion of the Collateral Obligations if the requirements
of Article IX (including the certification requirements of Section 9.2(d)) are
satisfied.  If any such sale is made through participation, the Issuer shall use
reasonable efforts to cause such participations to be converted to assignments
within six months of the sale.

 

(f)                                   Discretionary Sales.  The Portfolio
Manager may direct the Trustee to sell any Collateral Obligation (other than one
being sold pursuant to clauses (a) through (e) above) (each such sale, a
“Discretionary Sale”) at any time if (i) after giving effect to such
Discretionary Sale, the Aggregate Principal Balance of all Collateral
Obligations sold pursuant to Discretionary Sales during the same calendar year
is not greater than 25.0% of the Collateral Principal Amount as of the beginning
of such calendar year (or, in the case of the year 2018, the Aggregate Ramp-Up
Par Amount); and (ii) either:

 

(A)                               at any time (1) the Sale Proceeds from such
Discretionary Sale are at least sufficient to maintain or increase the Adjusted
Collateral Principal Amount (as measured before such sale), or (2) after giving
effect to such Discretionary Sale, the Aggregate Principal Balance of the
Collateral Obligations (excluding the Collateral Obligation being sold) and
Eligible Investments constituting Principal Proceeds (including, without
duplication, the anticipated net proceeds of such sale) (x) is maintained or
increased or (y) shall be equal to or greater than the Reinvestment Target Par
Balance; or

 

137

--------------------------------------------------------------------------------


 

(B)                               during the Reinvestment Period, the Portfolio
Manager shall use its commercially reasonable efforts to purchase (on behalf of
the Issuer) one or more additional Collateral Obligations in compliance with the
Investment Criteria.

 

For purposes of determining the percentage of Collateral Obligations sold during
any such period, the amount of any Collateral Obligations sold shall be reduced
to the extent of any purchases (or irrevocable commitments to purchase) of
Collateral Obligations of the same obligor (which are pari passu or senior to
such sold Collateral Obligations) so long as any such Collateral Obligation was
sold with the intention of purchasing a Collateral Obligation of the same
obligor (which would be pari passu or senior to such sold Collateral
Obligation).

 

(g)                                  Mandatory Sales.

 

(i)                                     The Portfolio Manager shall use
commercially reasonable efforts to sell each Pledged Obligation that constitutes
Margin Stock not later than forty-five (45) days after the later of (x) the date
of the Issuer’s acquisition thereof and (y) the date such Pledged Obligation
became Margin Stock.

 

(ii)                                  At any time that the Issuer holds Margin
Stock with an aggregate Market Value in excess of 10% of the Collateral
Principal Amount, the Portfolio Manager shall use commercially reasonable
efforts to sell Margin Stock with an aggregate Market Value at least equal to
such excess.

 

(iii)                               The Portfolio Manager (on behalf of the
Issuer) shall use its commercially reasonable efforts to effect the sale or
other disposition of any Asset (including, but not limited to Collateral
Obligations and Eligible Investments) (other than a Senior Secured Loan) in a
prompt manner if the Issuer’s continued ownership of such asset would, in the
sole reasonable determination of the Portfolio Manager (based upon the advice of
nationally recognized counsel experienced in such matters), cause the Issuer to
be unable to comply with the loan securitization exclusion from the definition
of “covered fund” under the Volcker Rule and, in the sole reasonable
determination of the Portfolio Manager, the disposition of such asset would
result in the Issuer no longer constituting a “covered fund” under the Volcker
Rule. For the avoidance of doubt, as permitted under the Volcker Rule, any
loans, securities or other assets received in connection with a workout or
restructuring of a Collateral Obligation in lieu of debts previously contracted
with respect to such Collateral Obligation previously held by the Issuer in
compliance with the terms hereof will be excluded from any sale or other
disposition provisions or requirements herein that might otherwise apply, as
determined by the Portfolio Manager in good faith. For the avoidance of doubt,
the Portfolio Manager will have no liability to any Holder or any other Person
for any determination made by it pursuant to this paragraph unless the making of
such determination constituted bad faith, willful misconduct or gross negligence
in the performance, or reckless disregard, of the obligations of the Portfolio
Manager hereunder or under the Portfolio Management Agreement.

 

(h)                                 Unsalable Assets.  After the Reinvestment
Period:

 

138

--------------------------------------------------------------------------------


 

(i)                                     At the direction and discretion of the
Portfolio Manager, the Trustee, at the expense of the Issuer, may conduct an
auction of Unsalable Assets in accordance with the procedures described in
clause (ii) below.

 

(ii)                                  Promptly after receipt of such direction,
the Trustee shall provide notice (in such form as is prepared by the Portfolio
Manager) to the Holders (and each Rating Agency then rating any Notes) of an
auction, setting forth in reasonable detail a description of each Unsalable
Asset and the following auction procedures:

 

(A)                               any Holder of Notes may submit a written bid
to purchase one or more Unsalable Assets no later than the date specified in the
auction notice (which shall be at least fifteen (15) Business Days after the
date of such notice);

 

(B)                               each bid must include an offer to purchase for
a specified amount of Cash on a proposed settlement date no later than twenty
(20) Business Days after the date of the auction notice;

 

(C)                               if no Holder submits such a bid, unless
delivery in kind is not legally or commercially practicable, the Trustee shall
provide notice thereof to each Holder and offer to deliver (at no cost to the
Holders or the Trustee) a pro rata portion of each unsold Unsalable Asset to the
Holders of the most senior Class that provide delivery instructions to the
Trustee on or before the date specified in such notice, subject to any transfer
restrictions (including minimum denominations).  To the extent that minimum
denominations do not permit a pro rata distribution, the Portfolio Manager shall
identify and the Trustee shall distribute the Unsalable Assets on a pro rata
basis to the extent possible and the Portfolio Manager shall select by lottery
the Holder to whom the remaining amount shall be delivered. The Trustee shall
use commercially reasonable efforts to effect delivery of such interests.  For
the avoidance of doubt, any such delivery to the Holders of Notes shall not
operate to reduce the principal amount of the related Class of Notes held by
such Holders; and

 

(D)                               if no such Holder provides delivery
instructions to the Trustee, the Trustee shall promptly notify the Portfolio
Manager and offer to deliver (at no cost to the Trustee) the Unsalable Asset to
the Portfolio Manager.  If the Portfolio Manager declines such offer, the
Trustee shall take such action as directed by the Portfolio Manager (on behalf
of the Issuer) to dispose of the Unsalable Asset, which may be by donation to a
charity, abandonment or other means.

 

Section 12.2.                                            Purchase of Additional
Collateral Obligations.  On any date during the Reinvestment Period, the
Portfolio Manager, on behalf of the Issuer, may, but shall not be required to,
direct the Trustee to invest Principal Proceeds received by the Issuer prior to
the end of the Reinvestment Period (together with accrued interest received with
respect to any Collateral Obligations to the extent used to pay for accrued
interest on additional Collateral Obligations) in additional Collateral
Obligations, and the Trustee shall invest such proceeds, if, as certified by the
Portfolio Manager, to the best of its knowledge, each of the conditions
specified in this Section 12.2 and Section 12.3 are met. After the Reinvestment
Period, the

 

139

--------------------------------------------------------------------------------


 

Portfolio Manager shall not direct the Trustee to invest any amounts on behalf
of the Issuer; provided that the Portfolio Manager, on behalf of the Issuer, may
(but shall not be required to) direct the Trustee to (x) invest cash on deposit
in any Account (other than the Payment Account) in Eligible Investments
following the Reinvestment Period and (y) settle pending purchases made but that
have not settled prior to the end of the Reinvestment Period with Principal
Proceeds received prior to the end of the Reinvestment Period pursuant to
Section 11.1(a)(ii)(E) on the last Distribution Date of the Reinvestment Period
if the Portfolio Manager reasonably expects that such pending purchase will
settle no later than 90 days after the end of the Reinvestment Period.

 

(a)                                 Investment Criteria.  No Collateral
Obligation may be purchased during the Reinvestment Period unless the Portfolio
Manager reasonably believes each of the following conditions are satisfied as of
the date it commits on behalf of the Issuer to make such purchase or on the date
of such purchase, in each case after giving effect to such purchase and all
other sales or purchases previously or simultaneously committed to; provided
that the conditions set forth in clauses (iii) through (v) below need only be
satisfied with respect to purchases of Collateral Obligations occurring after
the end of the Ramp-Up Period:

 

(i)                                     such obligation is a Collateral
Obligation;

 

(ii)                                  each Coverage Test shall be satisfied or,
if not satisfied, such Coverage Test shall be maintained or improved;

 

(iii)                               in the case of additional Collateral
Obligations purchased with the proceeds from the sale of a Credit Improved
Obligation or a Discretionary Sale, after giving effect to such purchases and
sales either (A) the Aggregate Principal Balance of the Collateral Obligations
(including the Collateral Obligation being purchased but excluding the
Collateral Obligation being sold) and Eligible Investments constituting
Principal Proceeds (including, without duplication, the anticipated net proceeds
of the same), will be maintained or increased (by comparison to the Aggregate
Principal Balance of the Collateral Obligations and Eligible Investments
constituting Principal Proceeds immediately prior to such sale or payment) or
following such purchase will be greater than or equal to the Reinvestment Target
Par Balance or (B) the Adjusted Collateral Principal Amount, as measured both
before such sale or receipt of such proceeds, as applicable, and after giving
effect to the reinvestment, will be maintained or increased;

 

(iv)                              other than in connection with a Bankruptcy
Exchange, in the case of additional Collateral Obligations purchased with the
proceeds from the sale of a Credit Risk Obligation or Defaulted Obligation sold
at the discretion of the Portfolio Manager, after giving effect to such
purchases either (A) the Aggregate Principal Balance of all additional
Collateral Obligations purchased with the proceeds from such sale will at least
equal the related Sale Proceeds, or (B) the Aggregate Principal Balance of the
Collateral Obligations (including the Collateral Obligation(s) being purchased
but excluding the Collateral Obligation being sold) and Eligible Investments
constituting Principal Proceeds (including, without duplication, the anticipated
net proceeds of such sale) (x) is maintained or increased (by comparison to the
Aggregate Principal Balance of the

 

140

--------------------------------------------------------------------------------


 

Collateral Obligations and Eligible Investments constituting Principal Proceeds
immediately prior to such sale or payment) or (y) will be greater than or equal
to the Reinvestment Target Par Balance; and

 

(v)                                 either (A) each requirement or test, as the
case may be, of the Concentration Limitations and the Collateral Quality Test
(except, in the case of an additional Collateral Obligation purchased with the
proceeds from the sale of a Credit Risk Obligation or a Defaulted Obligation,
the S&P CDO Monitor Test) shall be satisfied or (B) if any such requirement or
test was not satisfied immediately prior to such reinvestment, such requirement
or test shall be maintained or improved after giving effect to the reinvestment;

 

provided that clauses (ii) through (v) above need not be satisfied with respect
to one single reinvestment if they are satisfied on an aggregate basis in
accordance with an Aggregated Reinvestment; provided, further, that clause
(ii) and the Collateral Quality Test in clause (v) above need not be satisfied
with respect to any Defaulted Obligation acquired in a Bankruptcy Exchange.

 

During the Reinvestment Period, the Issuer shall not enter into a commitment to
purchase any Collateral Obligation the settlement date for which the Portfolio
Manager reasonably expects will occur after the end of the Reinvestment Period
unless (x) to the extent such Collateral Obligation would be purchased using
Principal Proceeds, only that portion of such Principal Proceeds that the
Portfolio Manager reasonably expects will be received prior to the end of the
Reinvestment Period may be used to effect such purchase and such Collateral
Obligation shall be treated as having been purchased by the Issuer prior to the
end of the Reinvestment Period for purposes of the Investment Criteria and
(y) in the reasonable determination of the Portfolio Manager there will be
sufficient proceeds (including Principal Proceeds on deposit in the Collection
Account at the time of the proposed purchase, Principal Proceeds permitted to be
used in accordance with the preceding clause (x), Eligible Investments
constituting Principal Proceeds on deposit in the Collection Account and any
Sale Proceeds to be received from any sales committed to during the Reinvestment
Period) to settle such proposed purchase.

 

(b)                                 Exercise of Warrants.  At any time during or
after the Reinvestment Period, at the direction of the Portfolio Manager (with
the prior consent of the Issuer), the Issuer may direct the payment from amounts
on deposit in the Interest Collection Account any amount required to exercise a
warrant held in the Assets to the extent (x) the Reinvestment
Overcollateralization Test is satisfied and (y) such payment would not result in
insufficient Interest Proceeds being available for the payment in full of
interest on the Class A-1 Notes, the Class A-2 Notes and the Class B Notes on
the immediately following Distribution Date; provided that either (i) the
Portfolio Manager determines based on the advice of counsel that such security
or interest acquired as a result of exercising such warrant constitutes a
security received in lieu of debts previously contracted with respect to one or
more Collateral Obligations for purposes of the Volcker Rule or (ii) any such
security or interest so acquired will be sold prior to the Issuer’s receipt of
such security or interest (unless such sale or other disposition is prohibited
by applicable law or an applicable contractual restriction in the related
Underlying Instrument, in which case the Portfolio Manager will sell such
security or interest as soon as such sale or disposition is permitted by
applicable law and not prohibited by such contractual restriction).

 

141

--------------------------------------------------------------------------------


 

(c)                                  Bankruptcy Exchanges; Permitted Uses.  At
any time during or after the Reinvestment Period, the Portfolio Manager may
direct the Trustee to enter into a Bankruptcy Exchange or apply amounts on
deposit in the Contribution Account (as directed by the related Contributor or,
if no such direction is given by the Contributor, as directed by the Portfolio
Manager in its sole discretion) to one or more Permitted Uses.

 

(d)                                 Investment in Eligible Investments.  Cash on
deposit in any Account (other than the Payment Account) may be invested at any
time in Eligible Investments in accordance with Article X.

 

Section 12.3.                                            Conditions Applicable
to All Sale and Purchase Transactions.  (a)  Any transaction effected under this
Article XII or in connection with the acquisition of additional Collateral
Obligations during the Ramp-Up Period shall be conducted on an arm’s length
basis and, if effected with a Person Affiliated with the Portfolio Manager,
shall be effected in accordance with the requirements of Section 9 of the
Portfolio Management Agreement on terms no less favorable to the Issuer than
would be the case if such Person were not so Affiliated; provided that in the
case of any Collateral Obligation sold or otherwise transferred to a Person so
Affiliated, the Portfolio Manager shall obtain either (x) bids for such
Collateral Obligation from three unaffiliated loan market participants (or, if
the Portfolio Manager is unable to obtain bids from three such participants,
then such lesser number of unaffiliated loan market participants from which the
Portfolio Manager can obtain bids using efforts consistent with the Portfolio
Manager Standard), or (y) if the Portfolio Manager is unable to obtain any bids
for such Collateral Obligation from an unaffiliated loan market participant, a
Valuation of the Collateral Obligation (the highest bid provided by an
unaffiliated loan market participant described in clause (x) or the fair market
value established by the Valuation described in clause (y), (the “Applicable
Qualified Valuation”)), and such Affiliate shall acquire such Collateral
Obligation for a price equal to the price established by such Applicable
Qualified Valuation; provided further that an aggregate amount of Collateral
Obligations not exceeding 15% of the Net Purchased Loan Balance may be sold or
otherwise transferred to the Transferor pursuant hereto at a price greater than
the Applicable Qualified Valuation, but no greater than the outstanding
principal balance of such Collateral Obligation, together with accrued interest
thereon through such date of determination (and to the extent such outstanding
principal balance and accrued interest for such Collateral Obligation exceeds
the fair market value of any such Collateral Obligation, such excess shall be
deemed to be a capital contribution from the Transferor to the Issuer);
provided, further, that the aggregate amount of Collateral Obligations sold to
the Transferor or its affiliates may not exceed 20% of the Net Purchased Loan
Balance.  The Trustee shall have no responsibility to oversee compliance with
this clause (a) by the other parties.

 

(b)                                 Upon any acquisition of a Collateral
Obligation pursuant to this Article XII, all of the Issuer’s right, title and
interest to the Pledged Obligation or Pledged Obligations shall be Granted to
the Trustee pursuant to this Indenture, such Pledged Obligations shall be
Delivered to the Trustee.  The Trustee shall also receive, not later than the
Cut-Off Date, an Officer’s certificate of the Issuer containing the statements
set forth in Section 3.1(a)(x); provided that such requirement shall be
satisfied, and such statements shall be deemed to have been made by the Issuer,
in respect of such acquisition by the delivery to the Trustee of a trade ticket
in respect thereof that is signed by an Authorized Officer of the Portfolio
Manager.

 

142

--------------------------------------------------------------------------------


 

(c)                                  Notwithstanding anything contained in this
Article XII to the contrary, the Issuer shall have the right to effect any sale
of any Pledged Obligation or purchase of any Collateral Obligation (provided in
the case of a purchase of a Collateral Obligation, such purchase complies with
the applicable requirements of the Portfolio Management Agreement) (x) that has
been consented to by Holders evidencing at least a Supermajority of the
Aggregate Outstanding Amount of each Class of Notes and (y) of which the Trustee
and each Rating Agency has been notified.

 

Section 12.4.                                            Exchange Transactions.

 

(a)                                 Notwithstanding Section 12.2 to the
contrary, prior to the end of the Reinvestment Period, a Defaulted Obligation (a
“Purchased Defaulted Obligation”) may be purchased with all or a portion of the
Sale Proceeds of another Defaulted Obligation (an “Exchanged Defaulted
Obligation”) (each such exchange referred to as an “Exchange Transaction”), if:

 

(i)                                     when compared to the Exchanged Defaulted
Obligation, the Purchased Defaulted Obligation (A) is issued by a different
obligor, (B) but for the fact that such debt obligation is a Defaulted
Obligation, such Purchased Defaulted Obligation would otherwise qualify as a
Collateral Obligation and (C) the expected recovery rate of such Purchased
Defaulted Obligation, as determined by the Portfolio Manager in good faith, is
no less than the expected recovery rate of the Exchanged Defaulted Obligation;

 

(ii)                                  the Portfolio Manager has certified in
writing to the Trustee that:

 

(A)                               at the time of the purchase, (i) the Purchased
Defaulted Obligation is no less senior in right of payment vis-à-vis its related
obligor’s outstanding indebtedness than the seniority of the Exchanged Defaulted
Obligation and (ii) the S&P Rating and/or Fitch Rating, if any, of the Purchased
Defaulted Obligation is the same or better respective rating (as applicable), if
any, of the Exchanged Defaulted Obligation;

 

(B)                               after giving effect to the purchase, (i) each
of the Coverage Tests is satisfied and (ii) the Collateral Principal Amount
shall not be reduced;

 

(C)                               both prior to and after giving effect to such
purchase, the Concentration Limitations were and will be satisfied or, if any
Concentration Limitation was not satisfied prior to such purchase, such
Concentration Limitation will be maintained or improved;

 

(D)                               the period for which the Issuer held the
Exchanged Defaulted Obligation will be included for all purposes in this
Indenture when determining the period for which the Issuer holds the Purchased
Defaulted Obligation;

 

(E)                                the Exchanged Defaulted Obligation was not
previously a Purchased Defaulted Obligation acquired in a transaction pursuant
to this Section 12.4; and

 

(F)                                 the Restricted Trading Period is not in
effect; and

 

143

--------------------------------------------------------------------------------


 

(iii)                               such purchase of the Purchased Defaulted
Obligation will not, (A) when taken together with all other Purchased Defaulted
Obligations then held by the Issuer, cause the Aggregate Principal Balance of
all of Purchased Defaulted Obligations then held by Issuer to exceed 1.0% of the
Aggregate Collateral Balance and (B) will not cause the Aggregate Principal
Balance of all Purchased Defaulted Obligations purchased pursuant to an Exchange
Transaction, measured cumulatively since the Closing Date, to exceed 5.0% of the
Aggregate Ramp-Up Par Amount.

 

For the avoidance of doubt, Exchange Transactions may occur by separate purchase
and sale transactions.  If, at any time, a Purchased Defaulted Obligation no
longer satisfies the definition of Defaulted Obligation, it shall no longer be
considered a Purchased Defaulted Obligation.

 

ARTICLE XIII

 

NOTEHOLDERS’ RELATIONS

 

Section 13.1.                                            Subordination. 
(a) Anything in this Indenture or the Notes to the contrary notwithstanding
(except subject in all cases to Section 5.4(e)), the Holders of each Class of
Notes that constitute a Junior Class agree for the benefit of the Holders of the
Notes of each Priority Class with respect to such Junior Class that such Junior
Class shall be subordinate and junior to the Notes of each such Priority
Class to the extent and in the manner set forth in Article XI of this
Indenture.  On any Post-Acceleration Distribution Date or on the Stated
Maturity, all accrued and unpaid interest on and outstanding principal of each
Priority Class shall be paid pursuant to Section 11.1(a)(iii) in full in Cash
or, to the extent 100% of the Holders of each Class of Notes consents, other
than in Cash, before any further payment or distribution is made on account of
any Junior Class with respect thereto, to the extent and in the manner provided
in Section 11.1(a)(iii).

 

(b)                                 On or after a Post-Acceleration Distribution
Date or on the Stated Maturity, in the event that notwithstanding the provisions
of this Indenture, any Holder of Notes of any Junior Class shall have received
any payment or distribution in respect of such Notes contrary to the provisions
of this Indenture, then, unless and until all accrued and unpaid interest on and
outstanding principal of each Priority Class with respect thereto shall have
been paid in full in Cash or, to the extent a Majority of each Class of Notes
consents, other than in Cash in accordance with this Indenture, such payment or
distribution shall be received and held in trust for the benefit of, and shall
forthwith be paid over and delivered to, the Trustee, which shall pay and
deliver the same to the Holders of the applicable Priority Class(es) in
accordance with this Indenture; provided that, if any such payment or
distribution is made other than in Cash, it shall be held by the Trustee as part
of the Assets and subject in all respects to the provisions of this Indenture,
including this Section 13.1.

 

(c)                                  Each Holder of Notes of any Junior
Class agrees with all Holders of the applicable Priority Classes that such
Holder of Junior Class of Notes shall not demand, accept, or receive any payment
or distribution in respect of such Notes in violation of the provisions of this
Indenture including, without limitation, this Section 13.1; provided, however,
that after all accrued and unpaid interest on and outstanding principal of a
Priority Class has been paid in full,

 

144

--------------------------------------------------------------------------------


 

the Holders of the related Junior Class or Classes shall be fully subrogated to
the rights of the Holders of such Priority Class.  Nothing in this Section 13.1
shall affect the obligation of the Issuer to pay Holders of any Junior Class of
Notes.

 

(d)                                 The Holders of each Class of Notes agree,
for the benefit of all Holders of each Class of Notes, not to cause the filing
of a petition in bankruptcy against the Issuer until the payment in full of the
Notes and not before one year and a day, or if longer, the applicable preference
period then in effect, has elapsed since such payment.

 

(e)                                  Notwithstanding anything in this Indenture
to the contrary, this Section 13.1 shall be subject in all respects to
Section 5.4(e).

 

Section 13.2.                                            Standard of Conduct. 
In exercising any of its or their voting rights, rights to direct and consent or
any other rights as a Holder under this Indenture, a Holder or Holders shall not
have any obligation or duty to any Person or to consider or take into account
the interests of any Person and shall not be liable to any Person for any action
taken by it or them or at its or their direction or any failure by it or them to
act or to direct that an action be taken, without regard to whether such action
or inaction benefits or adversely affects any Holder, the Issuer, or any other
Person, except for any liability to which such Holder may be subject to the
extent the same results from such Holder’s taking or directing an action, or
failing to take or direct an action, in bad faith or in violation of the express
terms of this Indenture.

 

ARTICLE XIV

 

MISCELLANEOUS

 

Section 14.1.                                            Form of Documents
Delivered to the Trustee.  In any case where several matters are required to be
certified by, or covered by an opinion of, any specified Person, it is not
necessary that all such matters be certified by, or covered by the opinion of,
only one such Person, or that they be so certified or covered by only one
document, but one such Person may certify or give an opinion with respect to
some matters and one or more other such Persons as to other matters, and any
such Person may certify or give an opinion as to such matters in one or several
documents.

 

Any certificate or opinion of an Officer of the Issuer or the Portfolio Manager
may be based, insofar as it relates to legal matters, upon a certificate or
opinion of, or representations by, counsel, unless such Officer knows, or should
know that the certificate or opinion or representations with respect to the
matters upon which his certificate or opinion is based are erroneous.  Any such
certificate of an Officer of the Issuer or the Portfolio Manager or Opinion of
Counsel may be based, insofar as it relates to factual matters, upon a
certificate or opinion of, or representations by, the Issuer, the Portfolio
Manager or any other Person, stating that the information with respect to such
factual matters is in the possession of the Issuer, , the Portfolio Manager or
such other Person, unless such Officer of the Issuer or the Portfolio Manager or
such counsel knows that the certificate or opinion or representations with
respect to such matters are erroneous.  Any Opinion of Counsel may also be
based, insofar as it relates to factual matters, upon a certificate or opinion
of, or representations by, an Officer of the Issuer stating that the information
with respect to such matters is in the possession of the Issuer, unless such
counsel

 

145

--------------------------------------------------------------------------------


 

knows that the certificate or opinion or representations with respect to such
matters are erroneous.

 

Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.

 

Whenever in this Indenture it is provided that the absence of the occurrence and
continuation of a Default or Event of Default is a condition precedent to the
taking of any action by the Trustee at the request or direction of the Issuer,
then notwithstanding that the satisfaction of such condition is a condition
precedent to the Issuer’s right to make such request or direction, the Trustee
shall be protected in acting in accordance with such request or direction if it
does not have knowledge of the occurrence and continuation of such Default or
Event of Default as provided in Section 6.1(d).

 

Section 14.2.                                            Acts of Holders. 
(a) Any request, demand, authorization, direction, notice, consent, waiver or
other action provided by this Indenture to be given or taken by Holders may be
embodied in and evidenced by one or more instruments of substantially similar
tenor signed by such Holders in person or by an agent duly appointed in writing;
and, except as herein otherwise expressly provided, such action shall become
effective when such instrument or instruments are delivered to the Trustee, and,
where it is hereby expressly required, to the Issuer.  Such instrument or
instruments (and the action or actions embodied therein and evidenced thereby)
are herein sometimes referred to as the “Act” or “Act of Holders” signing such
instrument or instruments.  Proof of execution of any such instrument or of a
writing appointing any such agent shall be sufficient for any purpose of this
Indenture and conclusive in favor of the Trustee and the Issuer, if made in the
manner provided in this Section 14.2.

 

(b)                                 The fact and date of the execution by any
Person of any such instrument or writing may be proved in any manner which the
Trustee deems sufficient.

 

(c)                                  The principal amount or face amount, as the
case may be, and registered numbers of Notes held by any Person, and the date of
his holding the same, shall be proved by the Register.

 

(d)                                 Any request, demand, authorization,
direction, notice, consent, waiver or other action by the Holder of any Notes
shall bind the Holder (and any transferee thereof) of such Note and of every
Note issued upon the registration thereof or in exchange therefor or in lieu
thereof, in respect of anything done, omitted or suffered to be done by the
Trustee or the Issuer in reliance thereon, whether or not notation of such
action is made upon such Note.

 

Section 14.3.                                            Notices, etc., to the
Trustee, the Issuer, the Collateral Administrator, the Portfolio Manager, the
Initial Purchaser, the Hedge Counterparty, the Paying Agent and each Rating
Agency.  (a) Any request, demand, authorization, direction, order, notice,
consent, waiver or Act of Holders or other documents provided or permitted by
this Indenture to be made upon, given or furnished to, or filed with:

 

(i)                                     the Trustee and the Collateral
Administrator shall be sufficient for every purpose hereunder if in writing and
made, given, furnished or filed to and mailed, by

 

146

--------------------------------------------------------------------------------


 

certified mail, return receipt requested, hand delivered, sent by overnight
courier service guaranteeing next day delivery or by facsimile in legible form,
to the Trustee or Collateral Administrator, as applicable, addressed to it at
its Corporate Trust Office, or at any other address previously furnished in
writing to the other parties hereto by the Trustee;

 

(ii)                                  the Issuer shall be sufficient for every
purpose hereunder (unless otherwise herein expressly provided) if in writing and
mailed, first class postage prepaid, hand delivered, sent by overnight courier
service or by facsimile in legible form, to the Issuer addressed to it at c/o
Bain Capital Specialty Finance, Inc., John Hancock Tower, 200 Clarendon Street,
37th Floor, Boston, Massachusetts 02116, Attention: Michael Boyle, facsimile no.
(617) 516-2010, or at any other address previously furnished in writing to the
other parties hereto by the Issuer with a copy to the Portfolio Manager at its
address below;

 

(iii)                               the Portfolio Manager shall be sufficient
for every purpose hereunder if in writing and mailed, first class postage
prepaid, hand delivered, sent by overnight courier service or by facsimile in
legible form, to the Portfolio Manager addressed to it at c/o Bain Capital
Specialty Finance, Inc., John Hancock Tower, 200 Clarendon Street, 37th Floor,
Boston, Massachusetts 02116, Telephone: (617) 516-2000, Facsimile:
(617) 516-2010, Attention: BCC Middle Market CLO 2018-1, LLC, or at any other
address previously furnished in writing to the other parties hereto;

 

(iv)                              Citigroup Global Markets Inc., as Initial
Purchaser, shall be sufficient for every purpose hereunder if in writing and
mailed, first class postage prepaid, hand delivered, sent by overnight courier
service or by telecopy in legible form, addressed to Citigroup Global Markets
Inc., 390 Greenwich Street, 4th Floor, New York, New York 10013, Attention:
Managing Director, Structured Credit Products Group, or at any other address
previously furnished in writing to the Issuer and the Trustee by the Initial
Purchaser; and

 

(v)                                 a Hedge Counterparty shall be sufficient for
every purpose hereunder (unless otherwise herein expressly provided) if in
writing and mailed, first class postage prepaid, hand delivered or sent by
overnight courier service or by facsimile in legible form to such Hedge
Counterparty addressed to it at the address specified in the relevant Hedge
Agreement or at any other address previously furnished in writing to the Issuer
or the Trustee by such Hedge Counterparty.

 

(b)                                 The parties hereto agree that all 17g-5
Information provided to any of the Rating Agencies, or any of their respective
officers, directors or employees, be given or provided to such Rating Agencies
pursuant to, in connection with or related, directly or indirectly, to this
Indenture, the Portfolio Management Agreement, the Collateral Administration
Agreement, any transaction document relating hereto, the Assets or the Notes,
shall be in each case furnished directly to the Rating Agencies at the address
set forth in the following paragraph with a prior electronic copy to the Issuer
or the Information Agent, as provided in Section 2A of the Collateral
Administration Agreement (for forwarding to the 17g-5 Website in accordance with
the Collateral Administration Agreement).  The Issuer also shall furnish such
other information

 

147

--------------------------------------------------------------------------------


 

regarding the Issuer or the Assets as may be reasonably requested by the Rating
Agencies to the extent the Issuer has or can obtain such information without
unreasonable effort or expense.  Notwithstanding the foregoing, the failure to
deliver such notices or copies shall not constitute an Event of Default under
this Indenture.  Any confirmation of the rating by the Rating Agencies required
hereunder shall be in writing.

 

Any request, demand, authorization, direction, order, notice, consent, waiver or
Act of Holders or other documents provided or permitted by this Indenture,
including the 17g-5 Information, to be made upon, given or furnished to, or
filed with the Rating Agencies shall be given in accordance with, and subject
to, the provisions of Section 14.16 hereof and Section 2A of the Collateral
Administration Agreement and shall be sufficient for every purpose hereunder
(unless otherwise herein expressly provided) if in writing to each Rating Agency
addressed to it at (i) in the case of S&P, 55 Water Street, 41st Floor, New
York, New York, 10041-0003 or by email to CDO_Surveillance@spglobal.com;
provided, that (x) in respect of any request to S&P for a confirmation of its
Initial Ratings of each Class of Notes pursuant to Section 7.17(c), such request
must be submitted by email to CDOEffectiveDatePortfolios@spglobal.com, (y) in
respect of any application for a ratings estimate by S&P in respect of a
Collateral Obligation, Information must be submitted to
creditestimates@spglobal.com and (z) in respect of any request to S&P for S&P
CDO Monitor, such request must be submitted by email to CDOMonitor@spglobal.com
and (ii) in the case of Fitch, by email to cdo.surveillance@fitchratings.com.

 

(c)                                  In the event that any provision in this
Indenture calls for any notice or document to be delivered simultaneously to the
Trustee and any other person or entity, the Trustee’s receipt of such notice or
document shall entitle the Trustee to assume that such notice or document was
delivered to such other person or entity unless otherwise expressly specified
herein.

 

(d)                                 Notwithstanding any provision to the
contrary contained herein or in any agreement or document related thereto, any
report, statement or other information required to be provided by the Issuer or
the Trustee may be provided by providing access to a website containing such
information.

 

(e)                                  The Bank (in each of its capacities) agrees
to accept and act upon instructions or directions pursuant to this Indenture or
any other document executed in connection therewith sent by unsecured email,
facsimile transmission or other similar unsecured electronic methods, provided,
however, that any person providing such instructions or directions shall provide
to the Bank an incumbency certificate listing persons designated to provide such
instructions or directions, which incumbency certificate shall be amended
whenever a person is added or deleted from the listing.  If such person elects
to give the Bank email or facsimile instructions (or instructions by a similar
electronic method) and the Bank in its discretion elects to act upon such
instructions, the Bank’s reasonable understanding of such instructions shall be
deemed controlling.  The Bank shall not be liable for any losses, costs or
expenses arising directly or indirectly from the Bank’s reliance upon and
compliance with such instructions notwithstanding such instructions conflicting
with or being inconsistent with a subsequent written instruction.  Any person
providing such instructions or directions agrees to assume all risks arising out
of the use of such electronic methods to submit instructions and directions to
the Bank, including without limitation the risk of the Bank acting on
unauthorized instructions, and the risk of

 

148

--------------------------------------------------------------------------------


 

interception and misuse by third parties, and acknowledges and agrees that there
may be more secure methods of transmitting such instructions than the
method(s) selected by it and agrees that the security procedures (if any) to be
followed in connection with its transmission of such instructions provide to it
a commercially reasonable degree of protection in light of its particular needs
and circumstances.

 

Section 14.4.                                            Notices to Holders;
Waiver.  Except as otherwise expressly provided herein, where this Indenture
provides for notice to Holders of any event,

 

(a)                                 such notice shall be sufficiently given to
Holders if in writing and mailed, first class postage prepaid, to each Holder
affected by such event, at the address of such Holder as it appears in the
Register or, as applicable, in accordance with the procedures at DTC, as soon as
reasonably practicable but in any case not earlier than the earliest date and
not later than the latest date, prescribed for the giving of such notice; and

 

(b)                                 such notice shall be in the English
language.

 

Such notices shall be deemed to have been given on the date of such mailing.

 

Where this Indenture provides for notice to holders of Interests, such notice
shall be sufficiently given if in writing and mailed, first class postage
prepaid, or by overnight delivery service to Issuer, or by electronic mail
transmission, at the Issuer’s address pursuant to Section 14.3 hereof with a
copy to the Portfolio Manager. The Issuer (or the Portfolio Manager on its
behalf) shall forward all notices received pursuant to the preceding sentence to
the holders of Interests.  The Issuer (or the Portfolio Manager on its behalf)
shall provide notice and a consent solicitation package to each holder of an
Interest to the extent that such holder’s consent or approval is required
hereunder.  The Issuer (or the Portfolio Manager on its behalf) shall provide
written notice to the Trustee confirming any such approval or consent obtained
from the requisite holders of the Interests.

 

The Trustee shall deliver to the Holders any information or notice relating to
this Indenture requested to be so delivered by at least 25% of the Holders of
any Class of Notes (by Aggregate Outstanding Amount), at the expense of the
Issuer.

 

The Trustee shall deliver to any Holder of Notes or any Person that has
certified to the Trustee in a writing substantially in the form of Exhibit D to
this Indenture that it is the owner of a beneficial interest in a Global Note,
any information or notice requested to be so delivered by a Holder or a Person
that has made such certification that is reasonably available to the Trustee and
all related costs will be borne by the requesting Holder or Person.

 

Neither the failure to mail any notice, nor any defect in any notice so mailed,
to any particular Holder shall affect the sufficiency of such notice with
respect to other Holders.  In case by reason of the suspension of regular mail
service as a result of a strike, work stoppage or similar activity or by reason
of any other cause it shall be impracticable to give such notice by mail of any
event to Holders when such notice is required to be given pursuant to any
provision of this Indenture, then such notification to Holders as shall be made
with the approval of the Trustee shall constitute a sufficient notification to
such Holders for every purpose hereunder.

 

149

--------------------------------------------------------------------------------


 

Where this Indenture provides for notice in any manner, such notice may be
waived in writing by any Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice. 
Waivers of notice by Holders shall be filed with the Trustee but such filing
shall not be a condition precedent to the validity of any action taken in
reliance upon such waiver.

 

Section 14.5.                                            Effect of Headings and
Table of Contents.  The Article and Section headings herein (including those
used in cross-references herein) and the Table of Contents are for convenience
only and shall not affect the construction hereof.

 

Section 14.6.                                            Successors and
Assigns.  All covenants and agreements in this Indenture by the Issuer shall
bind its respective successors and assigns, whether so expressed or not.

 

Section 14.7.                                            Separability.  Except
to the extent prohibited by applicable law, in case any provision in this
Indenture or in the Notes shall be invalid, illegal or unenforceable, the
validity, legality, and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.

 

Section 14.8.                                            Benefits of Indenture. 
Nothing in this Indenture or in the Notes, expressed or implied, shall give to
any Person, other than the parties hereto and their successors hereunder, the
Portfolio Manager, the Holders of the Notes, the Collateral Administrator and
(to the extent provided herein) and the other Secured Parties any benefit or any
legal or equitable right, remedy or claim under this Indenture.

 

Section 14.9.                                            Legal Holidays.  In the
event that the date of any Distribution Date or Redemption Date or Stated
Maturity shall not be a Business Day, then notwithstanding any other provision
of the Notes or this Indenture, payment need not be made on such date, but may
be made on the next succeeding Business Day with the same force and effect as if
made on the nominal date of any such Distribution Date, Redemption Date or
Stated Maturity date, as the case may be, and except as provided in the
definition of “Interest Accrual Period” no interest shall accrue on such payment
for the period from and after any such nominal date.

 

Section 14.10.                                     Governing Law.  THIS
INDENTURE AND EACH NOTE AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR
RELATED TO THIS AGREEMENT, THE RELATIONSHIP OF THE PARTIES, AND/OR THE
INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE PARTIES SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED IN ALL RESPECTS (WHETHER IN CONTRACT
OR IN TORT) BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS.

 

Section 14.11.                                     Submission to Jurisdiction. 
With respect to any Proceeding relating to this Indenture or any matter between
the parties arising under or in connection with this Indenture, each party
irrevocably:  (i) submits to the non-exclusive jurisdiction of the Supreme Court
of the State of New York sitting in the Borough of Manhattan and the United
States District Court for the Southern District of New York, and any appellate
court from any thereof; and (ii) waives any objection which it may have at any
time to the laying of venue of any

 

150

--------------------------------------------------------------------------------


 

Proceedings brought in any such court, waives any claim that such Proceedings
have been brought in an inconvenient forum and further waives the right to
object, with respect to such Proceedings, that such court does not have any
jurisdiction over such party. Nothing herein precludes any of the parties from
bringing Proceedings in any other jurisdiction, nor will the bringing of
Proceedings in any one or more jurisdictions preclude the bringing of
Proceedings in any other jurisdiction.

 

Section 14.12.                                     Counterparts.  This
instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

Section 14.13.                                     Acts of Issuer.  Any report,
information, communication, request, demand, authorization, direction, notice,
consent, waiver or other action provided by this Indenture to be given or
performed by the Issuer shall be effective if given or performed by the Issuer
or by the Portfolio Manager on the Issuer’s behalf.

 

Section 14.14.                                     Confidential Information. 
(a) The Trustee, the Collateral Administrator and each Holder of Notes shall
maintain the confidentiality of all Confidential Information in accordance with
procedures adopted by the Issuer or such Holder in good faith to protect
Confidential Information of third parties delivered to such Person; provided
that such Person may deliver or disclose Confidential Information to:  (i) such
Person’s directors, trustees, officers, auditors, employees, agents, attorneys
and affiliates who agree to hold confidential the Confidential Information
substantially in accordance with the terms of this Section 14.14 and to the
extent such disclosure is reasonably required for the administration of this
Indenture, the matters contemplated hereby or the investment represented by the
Notes; (ii) with the consent of the Issuer and the Portfolio Manager, such
Person’s financial advisors and other professional advisors (including auditors
and attorneys) who agree to hold confidential the Confidential Information
substantially in accordance with the terms of this Section 14.14 and to the
extent such disclosure is reasonably required for the administration of this
Indenture, the matters contemplated hereby or the investment represented by the
Notes; (iii) any other Holder; (iv) any Person of the type that would be, to
such Person’s knowledge, permitted to acquire Notes in accordance with the
requirements of Section 2.6 hereof to which such Person sells or offers to sell
any such Note or any part thereof (if such Person has agreed in writing prior to
its receipt of such Confidential Information to be bound by the provisions of
this Section 14.14); (v) with the consent of the Issuer and the Portfolio
Manager, any other Person from which such former Person offers to purchase any
security of the Issuer (if such Person has agreed in writing prior to its
receipt of such Confidential Information to be bound by the provisions of this
Section 14.14); (vi) any Federal or state or other regulatory, governmental or
judicial authority having jurisdiction over such Person; (vii) the National
Association of Insurance Commissioners or any similar organization, or any
nationally recognized rating agency that requires access to information about
the investment portfolio of such Person, reinsurers and liquidity and credit
providers that agree to hold confidential the Confidential Information
substantially in accordance with this Section 14.14; (viii) S&P or Fitch;
(ix) any other Person with the written consent of the Issuer and the Portfolio
Manager; (x) any other disclosure that is permitted or required under this
Indenture or the Collateral Administration Agreement; or (xi) any other Person
to which such delivery or disclosure may be necessary or appropriate (A) to
effect compliance with any law, rule, regulation or order applicable to such
Person, (B) in response to any subpoena or other legal

 

151

--------------------------------------------------------------------------------


 

process upon prior notice to the Issuer (unless prohibited by applicable law,
rule, order or decree or other requirement having the force of law), (C) in
connection with any litigation to which such Person is a party upon prior notice
to the Issuer (unless prohibited by applicable law, rule, order or decree or
other requirement having the force of law) or (D) if an Event of Default has
occurred and is continuing, to the extent such Person may reasonably determine
such delivery and disclosure to be necessary or appropriate in the enforcement
or for the protection of the rights and remedies under the Notes or this
Indenture; and provided, further, however, that delivery to Holders by the
Trustee or the Collateral Administrator of any report or information required by
the terms of this Indenture to be provided to Holders shall not be a violation
of this Section 14.14.  Each Holder of a Note agrees, except as set forth in
clauses (vi), (vii) and (x) above, that it shall use the Confidential
Information for the sole purpose of making an investment in the Notes or
administering its investment in the Notes; and that the Trustee and the
Collateral Administrator shall neither be required nor authorized to disclose to
Holders any Confidential Information in violation of this Section 14.14.  In the
event of any required disclosure of the Confidential Information by such Holder,
such Holder agrees to use reasonable efforts to protect the confidentiality of
the Confidential Information.  Each Holder of a Note, by its acceptance of a
Note shall be deemed to have agreed to be bound by and to be entitled to the
benefits of this Section 14.14.  Notwithstanding the foregoing, the Trustee, the
Collateral Administrator, the Holders and beneficial owners of the Notes (and
each of their respective employees, representatives or other agents) may
disclose to any and all Persons, without limitation of any kind, the U.S.
federal, state and local income tax treatment of the Issuer and the transactions
contemplated by this Indenture and all materials of any kind (including opinions
or other tax analyses) that are provided to them relating to such U.S. federal,
state and local income tax treatment.

 

(b)                                 For the purposes of this Section 14.14,
“Confidential Information” means information delivered to the Trustee, the
Collateral Administrator or any Holder of Notes by or on behalf of the Issuer in
connection with and relating to the transactions contemplated by or otherwise
pursuant to this Indenture; provided, that such term does not include
(A) information that (i) was publicly known or otherwise known to the Trustee,
the Collateral Administrator or such Holder prior to the time of such
disclosure; (ii) subsequently becomes publicly known through no act or omission
by the Trustee, the Collateral Administrator, any Holder or any person acting on
behalf of the Trustee, the Collateral Administrator or any Holder;
(iii) otherwise is known or becomes known to the Trustee, the Collateral
Administrator or any Holder other than (x) through disclosure by the Issuer or
(y) to the knowledge of the Trustee, the Collateral Administrator or a Holder,
as the case may be, in each case after reasonable inquiry, as a result of the
breach of a fiduciary duty to the Issuer or a contractual duty to the Issuer; or
(iv) is allowed to be treated as non-confidential by consent of the Issuer; or
(B) to the extent disclosed by a Holder to a Person of the type that would be,
to such Holder’s knowledge, permitted to acquire Notes in accordance with the
requirements of Section 2.6 hereof and to which such Holder sells or offers to
sell any such Note or any part thereof, (i) any report delivered to a Holder by
the Trustee or the Collateral Administrator in accordance with this Indenture,
(ii) any Transaction Document or (iii) the Offering Circular.

 

(c)                                  Notwithstanding the foregoing, the Trustee
and the Collateral Administrator may disclose Confidential Information to the
extent disclosure may be required by law or by any regulatory or governmental
authority and the Trustee and the Collateral Administrator may

 

152

--------------------------------------------------------------------------------


 

disclose on a confidential basis any Confidential Information to its agents,
attorneys and auditors in connection with the performance of its
responsibilities hereunder.

 

Section 14.15.                                     [Reserved].

 

Section 14.16.                                     17g-5 Information.  (a) The
Issuer shall comply with its obligations under Rule 17g-5 promulgated under the
Exchange Act (“Rule 17g-5”), by the Issuer or the Issuer’s agent(s) posting on
the 17g-5 Website, no later than the time such information (which shall not
include any reports from the Issuer’s Independent accountants appointed pursuant
to Section 10.9) is provided to the Rating Agencies, all information that the
Issuer or other parties on their behalf, including the Trustee and the Portfolio
Manager, provide to the Rating Agencies for the purposes of determining the
initial credit rating of the Notes or undertaking credit rating surveillance of
the Notes (the “17g-5 Information”).  At all times while any Notes are rated by
any Rating Agency or any other NRSRO, the Issuer shall engage a third party to
forward 17g-5 Information to the Issuer’s Posting Email (as defined in the
Collateral Administration Agreement) for forwarding to the 17g-5 Website.  On
the Closing Date, the Issuer shall engage the Collateral Administrator (in such
capacity, the “Information Agent”), to forward 17g-5 Information it receives
from the Issuer, the Trustee or the Portfolio Manager to the 17g-5 Website in
accordance with Section 2A of the Collateral Administration Agreement.

 

(b)                                 To the extent any of the Issuer, the Trustee
or the Portfolio Manager are engaged in oral communications with any Rating
Agency, for the purposes of determining the initial credit rating of the Notes
or undertaking credit rating surveillance of the Notes, the party communicating
with such Rating Agency shall cause such oral communication to either be
(x) recorded and an audio file containing the recording to be promptly delivered
to the Information Agent for posting to the 17g-5 Website or (y) summarized in
writing and the summary to be promptly delivered to the Information Agent for
posting to the 17g-5 Website.

 

(c)                                  Notwithstanding the requirements herein,
neither the Trustee nor the Collateral Administrator shall have any obligation
to engage in or respond to any oral communications, for the purposes of
determining the initial credit rating of the Notes or undertaking credit rating
surveillance of the Notes, with any Rating Agency or any of their respective
officers, directors or employees.

 

(d)                                 Neither the Trustee nor the Collateral
Administrator shall be responsible for maintaining the 17g-5 Website, posting
any 17g-5 Information to the 17g-5 Website or assuring that the 17g-5 Website
complies with the requirements of this Indenture, Rule 17g-5, or any other law
or regulation.  In no event shall the Trustee nor the Collateral Administrator
be deemed to make any representation in respect of the content of the 17g-5
Website or compliance of the 17g-5 Website with this Indenture, Rule 17g-5, or
any other law or regulation.

 

(e)                                  Neither the Trustee nor the Collateral
Administrator shall be responsible or liable for the dissemination of any
identification numbers or passwords for the 17g-5 Website, including by the
Issuer, the Rating Agencies, the NRSROs, any of their agents or any other
party.  Neither the Trustee nor the Collateral Administrator shall be liable for
the use of any information posted on the 17g-5 Website, whether by the Issuer,
the Rating Agencies, the NRSROs or any other third party that may gain access to
the 17g-5 Website or the information posted thereon.

 

153

--------------------------------------------------------------------------------


 

(f)                                   Notwithstanding anything herein to the
contrary, the maintenance by the Trustee of the website described in
Section 10.7(h) shall not be deemed as compliance by or on behalf of the Issuer
with Rule 17g-5 or any other law or regulation related thereto.

 

(g)                                  Notwithstanding anything to the contrary in
this Indenture, a breach of this Section 14.16 shall not constitute a Default or
Event of Default.

 

(h)                                 For the avoidance of doubt, no reports of
the Issuer’s Independent accountants appointed pursuant to Section 10.9 shall be
posted to the 17g-5 Website.

 

Section 14.17.                                     Rating Agency Conditions. 
(a) Notwithstanding the terms of the Portfolio Management Agreement, any Hedge
Agreement or other provisions of this Indenture, if any action under the
Portfolio Management Agreement, any Hedge Agreement or this Indenture requires
satisfaction of the S&P Rating Condition or the Global Rating Agency Condition
(each, a “Rating Agency Condition”) as a condition precedent to such action, if
the party (the “Requesting Party”) required to obtain satisfaction of such
Rating Agency Condition has made a request to any Rating Agency for satisfaction
of such Rating Agency Condition and, within ten (10) Business Days of the
request for satisfaction of such Rating Agency Condition being posted to the
17g-5 Website, such Rating Agency has not replied to such request or has
responded in a manner that indicates that such Rating Agency is neither
reviewing such request nor waiving the requirement for satisfaction of such
Rating Agency Condition, then such Requesting Party shall be required to confirm
that the applicable Rating Agency has received the request, and, if it has,
promptly (but in no event later than one Business Day thereafter) request
satisfaction of the related Rating Agency Condition again.

 

(b)                                 Any request for satisfaction of any Rating
Agency Condition made by the Issuer or Trustee, as applicable, pursuant to this
Indenture, shall be made in writing, which writing shall contain a cover
page indicating the nature of the request for satisfaction of such Rating Agency
Condition, and shall contain all back-up material necessary for the applicable
Rating Agency to process such request.  Such written request for satisfaction of
such Rating Agency Condition shall be provided in electronic format to the
Information Agent for posting on the 17g-5 Website in accordance with
Section 14.16 hereof and Section 2A of the Collateral Administration Agreement,
and after receiving confirmation of such posting (which may be in the form of an
automatic email notification of posting delivered by the 17g-5 Website to such
party), the Issuer or Trustee, as applicable, shall send the request for
satisfaction of such Rating Agency Condition to the Rating Agencies in
accordance with the delivery instructions set forth in Section 14.3(b).

 

Section 14.18.                                     Waiver of Jury Trial.  THE
TRUSTEE, HOLDERS (BY THEIR ACCEPTANCE OF NOTES) AND THE ISSUER HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES (TO THE EXTENT PERMITTED BY APPLICABLE LAW)
ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS INDENTURE, THE
NOTES OR ANY OTHER RELATED DOCUMENTS, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN), OR ACTIONS OF THE TRUSTEE,
HOLDERS OR OF THE ISSUER.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE
TRUSTEE AND THE ISSUER TO ENTER INTO THIS INDENTURE.

 

154

--------------------------------------------------------------------------------


 

Section 14.19.                                     Escheat.

 

In the absence of a written request from the Issuer to return unclaimed funds to
the Issuer, the Trustee may from time to time following the final Distribution
Date with respect to the Notes deliver all unclaimed funds to or as directed by
applicable escheat authorities, as determined by the Trustee in its sole
discretion, in accordance with the customary practices and procedures of the
Trustee and subject to applicable escheatment laws.  Any unclaimed funds held by
the Trustee pursuant to this Section 14.19 shall be held uninvested and without
any liability for interest.

 

Section 14.20.                                     Records.

 

For the term of the Notes, copies of the Issuer Limited Liability Company
Agreement of the Issuer and this Indenture shall be available for inspection by
the Holders of the Notes in electronic form at the office of the Trustee upon
prior written request and during normal business hours of the Trustee.

 

ARTICLE XV

 

ASSIGNMENT OF PORTFOLIO MANAGEMENT AGREEMENT

 

Section 15.1.                                            Assignment of Portfolio
Management Agreement.  (a) The Issuer hereby acknowledges that its Grant
pursuant to the first Granting Clause hereof includes all of the Issuer’s
estate, right, title and interest in, to and under the Portfolio Management
Agreement, including (i) the right to give all notices, consents and releases
thereunder, (ii) the right to give all notices of termination and to take any
legal action upon the breach of an obligation of the Portfolio Manager
thereunder, including the commencement, conduct and consummation of Proceedings
at law or in equity, (iii) the right to receive all notices, accountings,
consents, releases and statements thereunder and (iv) the right to do any and
all other things whatsoever that the Issuer is or may be entitled to do
thereunder; provided, however, that except as otherwise expressly set forth in
this Indenture, the Trustee shall not have the authority to exercise any of the
rights set forth in (i) through (iv) above or that may otherwise arise as a
result of the Grant until the occurrence of an Event of Default hereunder and
such authority shall terminate at such time, if any, as such Event of Default is
cured or waived.  From and after the occurrence and continuance of an Event of
Default, the Portfolio Manager shall continue to perform and be bound by the
provisions of the Portfolio Management Agreement and this Indenture.  The
Trustee shall be entitled to rely and be protected in relying upon all actions
and omissions to act of the Portfolio Manager thereafter as fully as if no Event
of Default had occurred.

 

(b)                                 The assignment made hereby is executed as
collateral security, and the execution and delivery hereby shall not in any way
impair or diminish the obligations of the Issuer under the provisions of the
Portfolio Management Agreement, or increase, impair or alter the rights and
obligations of the Portfolio Manager under the Portfolio Management Agreement,
nor shall any of the obligations contained in the Portfolio Management Agreement
be imposed on the Trustee.

 

(c)                                  Upon the retirement of the Notes, the
payment of all amounts required to be paid pursuant to the Priority of
Distributions and the release of the Assets from the lien of this

 

155

--------------------------------------------------------------------------------


 

Indenture, this assignment and all rights herein assigned to the Trustee for the
benefit of the Holders shall cease and terminate and all the estate, right,
title and interest of the Trustee in, to and under the Portfolio Management
Agreement shall revert to the Issuer and no further instrument or act shall be
necessary to evidence such termination and reversion.

 

(d)                                 The Issuer represents that the Issuer has
not executed any other assignment of the Portfolio Management Agreement.

 

(e)                                  The Issuer agrees that this assignment is
irrevocable, and that it shall not take any action which is inconsistent with
this assignment or make any other assignment inconsistent herewith.  The Issuer
shall, from time to time upon the request of the Trustee, execute all
instruments of further assurance and all such supplemental instruments with
respect to this assignment as the Trustee may reasonably specify.

 

(f)                                   The Issuer hereby agrees that the Issuer
shall not enter into any agreement amending, modifying or terminating the
Portfolio Management Agreement except in accordance with the terms of the
Portfolio Management Agreement.

 

(g)                                  The Trustee shall have no obligations under
the Portfolio Management Agreement.

 

ARTICLE XVI

 

HEDGE AGREEMENTS

 

Section 16.1.                                            Hedge Agreements. 
(a) The Issuer may enter into Hedge Agreements from time to time on and after
the Closing Date solely for the purpose of managing interest rate and other
risks in connection with the Issuer’s issuance of, and making payments on, the
Notes.  The Issuer shall promptly provide notice of entry into any Hedge
Agreement to the Trustee.  Notwithstanding anything to the contrary contained in
this Indenture, the Issuer (or the Portfolio Manager on behalf of the Issuer)
shall not enter into any Hedge Agreement unless (i) either (1) the Portfolio
Manager is registered as a commodity pool operator with the CFTC or (2) the
Portfolio Manager is exempt from registration with the CFTC as a commodity pool
operator, (ii) the Global Rating Agency Condition has been satisfied with
respect thereto, (iii) the consent of a Majority the Interests and a Majority of
the Controlling Class is obtained, (iv) such Hedge Agreement is an interest rate
or foreign exchange derivative and the terms of such derivative relate to the
loans and reduce the interest rate or foreign exchange risks related to the
loans and (v) the Issuer receives written advice of counsel that the Issuer
entering into such Hedge Agreement will not, in and of itself, cause the Issuer
to become a “covered fund” as defined for purposes of the Volcker Rule.  The
Issuer shall provide a copy of each Hedge Agreement to the Trustee and each
Rating Agency.

 

Each Hedge Agreement shall contain appropriate limited recourse and non-petition
provisions equivalent (mutatis mutandis) to those contained in
Section 2.8(i) and Section 5.4(d).  Each Hedge Counterparty shall be required to
have, at the time that any Hedge Agreement to which it is a party is entered
into, the Required Hedge Counterparty Ratings unless the applicable Rating
Agency Condition is satisfied or credit support is provided as set forth in the
Hedge

 

156

--------------------------------------------------------------------------------


 

Agreement. Payments with respect to Hedge Agreements shall be subject to
Article XI.  Each Hedge Agreement shall contain an acknowledgement by the Hedge
Counterparty that the obligations of the Issuer to the Hedge Counterparty under
the relevant Hedge Agreement shall be payable in accordance with Article XI of
this Indenture.

 

(b)                                 In the event of any early termination of a
Hedge Agreement with respect to which the Hedge Counterparty is the sole
“defaulting party” or “affected party” (each as defined in the Hedge
Agreements), (i) any termination payment paid by the Hedge Counterparty to the
Issuer may be paid to a replacement Hedge Counterparty at the direction of the
Portfolio Manager and (ii) any payment received from a replacement Hedge
Counterparty may be paid to the replaced Hedge Counterparty at the direction of
the Portfolio Manager under the terminated Hedge Agreement.

 

(c)                                  The Issuer (or the Portfolio Manager on its
behalf) shall, upon receiving written notice of the exposure calculated under a
credit support annex to any Hedge Agreement, if applicable, make a demand to the
relevant Hedge Counterparty and its credit support provider, if applicable, for
securities having a value under such credit support annex equal to the required
credit support amount.

 

(d)                                 Each Hedge Agreement shall, at a minimum,
permit the Issuer to terminate such agreement (with the Hedge Counterparty
bearing the costs of any replacement Hedge Agreement) if such Hedge Counterparty
fails to do any of the following as and when applicable.

 

If any S&P rating or any Fitch rating of the Hedge Counterparty (or its
guarantor under the Hedge Agreement) no longer meets the Required Hedge
Counterparty Rating of S&P or Fitch, as applicable, such Hedge Counterparty
must, at its own cost, assign the Hedge Agreement to a Hedge Counterparty within
sixty (60) Business Days, and if such assignment has not been accomplished
within ten (10) days, provide Hedge Counterparty Credit Support pending such
assignment.

 

(e)                                  The Issuer shall give prompt notice to each
Rating Agency of any termination of a Hedge Agreement or agreement to provide
Hedge Counterparty Credit Support.  Any collateral received from a Hedge
Counterparty under a Hedge Agreement shall be deposited in the Hedge
Counterparty Collateral Account.

 

(f)                                   If a Hedge Counterparty has defaulted in
the payment when due of its obligations to the Issuer under the Hedge Agreement,
the Portfolio Manager shall make a demand on the Hedge Counterparty (or its
guarantor under the Hedge Agreement) with a copy to the Portfolio Manager,
demanding payment by the close of business on such date (or by such time on the
next succeeding Business Day if such knowledge is obtained after 11:30 a.m., New
York time).

 

(g)                                  Each Hedge Agreement shall provide that it
may not be terminated due to the occurrence of an Event of Default until
liquidation of the Assets has commenced.

 

[Signature page follows]

 

157

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, we have set our hands as of the day and year first written
above.

 

 

BCC MIDDLE MARKET CLO 2018-1, LLC, as Issuer

 

 

 

By: Bain Capital Specialty Finance, Inc.,

 

       its designated manager

 

 

 

 

 

 

 

By:

/s/ Michael Ewald

 

 

Name: Michael Ewald

 

 

Title:   Managing Director

 

Signature Page to Indenture

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee

 

 

 

 

 

 

By:

/s/ José M. Rodriguez

 

Name:

José M. Rodriguez

 

Title:

Vice President

 

Signature Page to Indenture

 

--------------------------------------------------------------------------------


 

Annex A

 

DEFINITIONS

 

Except as otherwise specified herein or as the context may otherwise require,
the following terms shall have the respective meanings set forth below for all
purposes of this Indenture:

 

“17g-5 Information”:  The meaning specified in Section 14.16(a).

 

“17g-5 Website”:  A password-protected internet website which shall initially be
located at https://www.structuredfn.com.  Any change of the 17g-5 Website shall
only occur after notice has been delivered by the Issuer to the Information
Agent, the Trustee, the Collateral Administrator, the Portfolio Manager and the
Rating Agencies setting the date of change and new location of the 17g-5
Website.

 

“Accepted Purchase Request”: The meaning specified in Section 9.8(c).

 

“Accountants’ Effective Date AUP Reports”: Collectively the Accountants’
Effective Date Comparison AUP Report and Accountants’ Effective Date
Recalculation AUP Report.

 

“Accountants’ Effective Date Comparison AUP Report”:  An agreed-upon procedures
report of the Independent certified public accountants appointed by the Issuer
pursuant to Section 10.9(a) delivered pursuant to Section 7.17(c)(x)(i).

 

“Accountants’ Effective Date Recalculation AUP Report”:  An agreed-upon
procedures report of the Independent certified public accountants appointed by
the Issuer pursuant to Section 10.9(a) delivered pursuant to
Section 7.17(c)(x)(ii).

 

“Accountants’ Report”:  A report regarding the application of agreed upon
procedures provided by accountants appointed by the Issuer pursuant to
Section 10.9(a), which may be the firm of accountants that reviews or performs
procedures with respect to the financial reports prepared by the Issuer or the
Portfolio Manager.

 

“Accounts”:  Each of (i) the Payment Account, (ii) the Collection Account,
(iii) the Ramp-Up Account, (iv) the Revolver Funding Account, (v) the Expense
Reserve Account, (vi) the Reserve Account, (vii) the Custodial Account,
(viii) the Ongoing Expense Smoothing Account, (ix) the Contribution Account and
(x) each Hedge Counterparty Collateral Account (if any).

 

“Act” and “Act of Holders”:  The respective meanings specified in Section 14.2.

 

“Additional Notes”:  Any Notes issued pursuant to Section 2.4.

 

“Additional Notes Closing Date”:  The closing date for the issuance of any
Additional Notes pursuant to Section 2.4 as set forth in an indenture
supplemental to this Indenture pursuant to Section 8.1.

 

A-1

--------------------------------------------------------------------------------


 

“Adjusted Collateral Principal Amount”:  As of any date of determination,
(a) the Aggregate Principal Balance of the Collateral Obligations, including the
funded and unfunded balance on any Revolving Collateral Obligation or Delayed
Drawdown Collateral Obligation, but excluding Defaulted Obligations, Discount
Obligations, Long-Dated Obligations and Closing Date Participation Interests;
plus (b) without duplication, the amounts on deposit in the Collection Account
representing Principal Proceeds and in the Ramp-Up Account (including Eligible
Investments therein); plus (c) for all Defaulted Obligations that have been
Defaulted Obligations for (x) less than three years, the S&P Collateral Value of
all such Defaulted Obligations or (y) three years or longer, zero; plus
(d) 70.0% of the Aggregate Principal Balance of any Long-Dated Obligation; plus
(e) with respect to each Discount Obligation, the product of (i) the Principal
Balance of such Discount Obligation as of such date, multiplied by (ii) the
purchase price of such Discount Obligation (expressed as a percentage of par),
excluding accrued interest and any syndication or upfront fees paid to the
Issuer, but including, at the discretion of the Portfolio Manager, the amount of
any related transaction costs (including assignment fees) paid by the Issuer to
the seller of the Collateral Obligations or its agent; plus (f) if such date of
determination is on or after the Effective Date, the aggregate, for each Closing
Date Participation Interest, of the S&P Recovery Amount thereof; minus (f) the
Excess CCC Adjustment Amount; provided that, with respect to any Collateral
Obligation that satisfies more than one of the definitions under clauses
(c) through (f) above will, for the purposes of this definition, be treated as
belonging to the category of Collateral Obligations which results in the lowest
Adjusted Collateral Principal Amount on any date of determination.

 

“Administrative Expense Cap”:  An amount equal on any Distribution Date (when
taken together with any Administrative Expenses paid in the order of priority
contained in the definition thereof during the period since the preceding
Distribution Date or, in the case of the first Distribution Date, the Closing
Date) to the sum of (a) 0.02% per annum (prorated for the related Interest
Accrual Period on the basis of a 360-day year and the actual number of days
elapsed) of the Basis Amount on the Determination Date relating to the
immediately preceding Distribution Date (or, for purposes of calculating this
clause (a) in connection with the first Distribution Date, on the Closing Date)
and (b) U.S.$200,000 per annum (prorated for the related Interest Accrual Period
on the basis of a 360-day year comprised of twelve 30-day months); provided
that, if the amount of Administrative Expenses paid pursuant to
Section 11.1(a)(i)(A) (including any excess applied in accordance with this
proviso) on the three immediately preceding Distribution Dates or during the
related Collection Periods is less than the stated Administrative Expense Cap
(without regard to any excess applied in accordance with this proviso) in the
aggregate for such three preceding Distribution Dates, the excess may be applied
to the Administrative Expense Cap with respect to the then-current Distribution
Date; provided, further, that in respect of each of the first three Distribution
Dates from the Closing Date, such excess amount shall be calculated based on the
Distribution Dates, if any, preceding such Distribution Date.

 

“Administrative Expenses”:  The fees, expenses, indemnities (including, but not
limited to, attorneys’ fees and expenses, including attorneys’ fees and expenses
incurred in connection with any action, suit or proceeding brought by the party
seeking indemnity to enforce any indemnification by, or other obligation of, the
indemnifying party, and the costs of defending or prosecuting any claim) and
other amounts due or accrued with respect to any Distribution Date and payable
in the following order by the Issuer:  first, to the Trustee in each of its
capacities

 

A-2

--------------------------------------------------------------------------------


 

pursuant hereto, second, to the Bank in each of its other capacities pursuant to
the Transaction Documents, including as Collateral Administrator, for its fees,
expenses and indemnities under the Transaction Documents and, third, on a pro
rata basis to (i) the Independent accountants, agents (other than the Portfolio
Manager) and counsel of the Issuer for fees and expenses; (ii) the Rating
Agencies for fees and expenses (including surveillance fees) in connection with
any rating of the Notes or in connection with the rating of (or provision of
credit estimates in respect of) any Collateral Obligations; (iii) the Portfolio
Manager under this Indenture and the Portfolio Management Agreement, including
without limitation reasonable third-party expenses of the Portfolio Manager
(including (x) actual fees incurred and paid by the Portfolio Manager for its
accountants, agents, counsel and administration and (y) out-of-pocket travel and
other miscellaneous expenses incurred and paid by the Portfolio Manager in
connection with the Portfolio Manager’s management of the Collateral Obligations
(including without limitation expenses related to the workout of Collateral
Obligations), which shall be allocated among the Issuer and other clients of the
Portfolio Manager to the extent such expenses are incurred in connection with
the Portfolio Manager’s activities on behalf of the Issuer and such other
clients) actually incurred and paid in connection with the purchase or sale of
any Collateral Obligations, any other expenses actually incurred and paid in
connection with the Collateral Obligations and amounts payable pursuant to
Section 5 of the Portfolio Management Agreement but excluding the Portfolio
Manager Interest; (iv) the Independent Manager of the Issuer for fees and
expenses; and (v) any other Person in respect of any other fees or expenses
permitted under this Indenture and the documents delivered pursuant to or in
connection with this Indenture (including expenses incurred in connection with
complying with tax laws, fees and expenses incurred in connection with a
Refinancing or Re-Pricing, the payment of facility rating fees and all legal and
other fees and expenses incurred in connection with the purchase or sale of any
Collateral Obligations and any other expenses incurred in connection with the
Collateral Obligations, including any Excepted Advances) and the Notes,
including but not limited to, any amounts due in respect of the listing of the
Notes on any stock exchange or trading system and any costs associated with
producing Certificated Notes; provided that (x) amounts due in respect of
actions taken on or before the Closing Date shall not be payable as
Administrative Expenses but shall be payable only from the Expense Reserve
Account pursuant to Section 10.3(d), (y) for the avoidance of doubt, amounts
that are specified as payable under the Priority of Distributions that are not
specifically identified therein as Administrative Expenses (including, without
limitation, interest and principal in respect of the Notes and amounts owing to
Hedge Counterparties) shall not constitute Administrative Expenses and (z) the
Portfolio Manager may direct the payment of Rating Agency fees (only out of
amounts available pursuant to clause (b) of the definition of “Administrative
Expense Cap”) other than in the order required above if, in the Portfolio
Manager’s commercially reasonable judgment, such payments are necessary to avoid
the withdrawal of any currently assigned rating on any outstanding Class of
Notes.

 

“Affiliate” or “Affiliated”:  With respect to a Person, (a) any other Person
who, directly or indirectly, is in control of, or controlled by, or is under
common control with, such Person or (b) any other Person who is a director,
officer or employee (i) of such Person, (ii) of any subsidiary or parent company
of such Person or (iii) of any Person described in clause (a) above. For the
purposes of this definition, control of a Person shall mean the power, direct or
indirect, (x) to vote more than 50% of the securities having ordinary voting
power for the election of directors of any such Person or (y) to direct or cause
the direction of the management and policies of such Person whether by contract
or otherwise; provided that no special purpose

 

A-3

--------------------------------------------------------------------------------


 

company to which the Portfolio Manager provides investment advisory services
shall be considered an Affiliate of the Portfolio Manager. For the avoidance of
doubt, (A) for the purposes of calculating compliance with clause (ix) of the
Concentration Limitations, an Obligor will not be considered an “Affiliate” of
any other Obligor solely due to the fact that each such Obligor is under the
control of the same financial sponsor and (B) Obligors in respect of Collateral
Obligations shall be deemed not to be Affiliates if they have distinct corporate
family ratings and/or distinct issuer credit ratings.

 

“Agent Members”:  Members of, or participants in, DTC, Euroclear or Clearstream.

 

“Aggregate Excess Funded Spread”: As of any Measurement Date, the amount
obtained by multiplying:

 

(a)           the amount equal to LIBOR applicable to the Notes during the
Interest Accrual Period (or portion thereof, in the case of the first Interest
Accrual Period) in which such Measurement Date occurs; by

 

(b)           the amount (not less than zero) equal to (i) the Aggregate
Principal Balance (including for this purpose any capitalized interest) of the
Collateral Obligations (excluding any Defaulted Obligations) as of such
Measurement Date minus (ii) the Reinvestment Target Par Balance.

 

“Aggregate Funded Spread”: As of any Measurement Date, the sum of:

 

(a)           in the case of each floating rate Collateral Obligation (excluding
any Defaulted Obligation) that bears interest at a spread over a London
interbank offered rate-based index, (i) the stated interest rate spread
(excluding any Deferrable Security to the extent of any non-cash interest and
the unfunded portion of any Delayed Drawdown Collateral Obligation and Revolving
Collateral Obligation) on such Collateral Obligation above such index multiplied
by (ii) the Principal Balance (including for this purpose any capitalized
interest but excluding the unfunded portion of any Delayed Drawdown Collateral
Obligation or Revolving Collateral Obligation) of such Collateral Obligation;
and

 

(b)           in the case of each floating rate Collateral Obligation (excluding
any Defaulted Obligation) that bears interest at a spread over an index other
than a London interbank offered rate-based index, (i) the excess of the sum of
such spread and such index (excluding any Deferrable Security to the extent of
any non-cash interest and the unfunded portion of any Delayed Drawdown
Collateral Obligation and Revolving Collateral Obligation) over LIBOR as of the
immediately preceding Interest Determination Date (which spread or excess may be
expressed as a negative percentage) multiplied by (ii) the Principal Balance
(including for this purpose any capitalized interest but excluding the unfunded
portion of any Delayed Drawdown Collateral Obligation or Revolving Collateral
Obligation) of each such Collateral Obligation; provided that, for purposes of
both clauses (a) and (b) of this definition, the interest rate spread with
respect to any floating rate Collateral Obligation that has a floor based on the
London interbank offer rate will be deemed to be the stated interest rate spread
plus, if positive, (x) the value of such floor minus (y) LIBOR as of the
immediately preceding Interest Determination Date.

 

A-4

--------------------------------------------------------------------------------


 

“Aggregate Outstanding Amount”:  With respect to any of the Notes as of any
date, the aggregate unpaid principal amount of such Notes Outstanding on such
date.

 

“Aggregate Principal Balance”:  When used with respect to all or a portion of
the Collateral Obligations or the Pledged Obligations, the sum of the Principal
Balances of all or of such portion of the Collateral Obligations or Pledged
Obligations, respectively.

 

“Aggregate Ramp-Up Par Amount”:  An amount equal to U.S.$450,000,000.

 

“Aggregate Ramp-Up Par Condition”:  A condition satisfied as of the end of the
Ramp-Up Period if the Issuer has purchased, or entered into binding commitments
to purchase, Collateral Obligations, including Collateral Obligations acquired
by the Issuer on or prior to the Closing Date and together with the amount of
any proceeds of prepayments, maturities or redemptions of Collateral Obligations
purchased by the Issuer prior to such date, having an Aggregate Principal
Balance (provided that the Principal Balance of any Defaulted Obligation shall
be its S&P Collateral Value) that in the aggregate equals or exceeds the
Aggregate Ramp-Up Par Amount, without duplication and without regard to sales;
provided, further, that sales may only be disregarded to the extent that such
sales account for less than or equal to (i) the product of 5.0% multiplied by
the Aggregate Ramp-Up Par Amount (the “ARUP Sale Amount”) less (ii) the positive
difference, if any, between the Issuer’s purchase price of the Collateral
Obligations sold as part of the ARUP Sale Amount and the sales price thereof.

 

“Aggregate Unfunded Spread”: As of any Measurement Date, the sum of the products
obtained by multiplying (i) for each Delayed Drawdown Collateral Obligation and
Revolving Collateral Obligation, the related commitment fee then in effect as of
such date and (ii) the undrawn commitments of each such Delayed Drawdown
Collateral Obligation and Revolving Collateral Obligation as of such date.

 

“Aggregated Reinvestment”:  A series of reinvestments occurring within an up to
ten (10) Business Day period including the date of such reinvestment and ending
no later than the end of the current Collection Period with respect to which
(x) the Portfolio Manager notes in its records that the sales and purchases
constituting such series are subject to the terms of this Indenture with respect
to Aggregated Reinvestments, and (y) the Portfolio Manager reasonably believes
that the criteria specified in this Indenture applicable to each reinvestment in
such series will be satisfied on an aggregate basis for such series of
reinvestments; provided that (i) the aggregate principal amount of any one
Aggregated Reinvestment may not exceed 5.0% of the Collateral Principal Amount;
(ii) if the criteria specified in this Indenture applicable to each reinvestment
in an Aggregated Reinvestment are not satisfied on an aggregate basis within
such ten (10) Business Day period, the Portfolio Manager will provide notice to
each Rating Agency; (iii) with respect to Discount Obligations, no calculation
or evaluation may be made using the weighted average price of any Collateral
Obligation or any group of Collateral Obligations; and (iv) in no event may
there be more than one outstanding Aggregated Reinvestment at any time;
provided, further, that (i) in connection with calculating the compliance with
the Investment Criteria in connection with any Aggregated Reinvestment, the
Portfolio Manager, at its discretion, may exclude any Credit Risk Obligations
sold during the Aggregated Reinvestment period from such calculations, (ii) in
the event that any Aggregated Reinvestment fails to comply with the Investment
Criteria, the Issuer may not enter into a subsequent Aggregated Reinvestment

 

A-5

--------------------------------------------------------------------------------


 

without satisfying the S&P Rating Condition and (iii) the Portfolio Manager may
modify any Aggregated Reinvestment during any such ten Business Day period if it
determines that, but for the occurrence of an Intervening Event, the Investment
Criteria would have been satisfied by the original Aggregated Reinvestment.

 

“AI”:  An Accredited Investor meeting the requirements of Rule 501(a)(1), (2),
(3), (7) or (8) of Regulation D under the Securities Act.

 

“AIFMD Level 2 Regulation”:  The meaning specified in the definition of “EU
Retention Requirements”.

 

“AI/QP”:  Any Person that, at the time of its acquisition, purported acquisition
or proposed acquisition of Notes is both an AI and a Qualified Purchaser.

 

“Alternative Rate”:  The meaning specified in the definition of “LIBOR.”

 

“Assets”:  The meaning assigned in the Granting Clause hereof.

 

“Assumed Reinvestment Rate”:  The then-current rate of interest being paid by
the Bank on time deposits in the Bank having a scheduled maturity of the date
prior to the next Distribution Date (as determined on the most recent Interest
Determination Date relating to an Interest Accrual Period beginning on a
Distribution Date or the Closing Date, as applicable).

 

“Authenticating Agent”:  With respect to the Notes, the Person designated by the
Trustee to authenticate such Notes on behalf of the Trustee pursuant to
Section 6.14.

 

“Authorized Denominations”:  The meaning specified in Section 2.3.

 

“Authorized Officer”:  With respect to the Issuer, any Officer or any other
Person who is authorized to act for the Issuer, in matters relating to, and
binding upon, the Issuer and, for the avoidance of doubt, shall include any duly
appointed attorney-in-fact of the Issuer.  With respect to the Portfolio
Manager, any Officer, employee, member or agent of the Portfolio Manager who is
authorized to act for the Portfolio Manager in matters relating to, and binding
upon, the Portfolio Manager with respect to the subject matter of the request,
certificate or order in question.  With respect to the Collateral Administrator,
any Officer, employee or agent of the Collateral Administrator who is authorized
to act for the Collateral Administrator in matters relating to, and binding
upon, the Collateral Administrator with respect to the subject matter of the
request or certificate in question.  With respect to the Trustee (or any other
bank or trust company acting as trustee of an express trust or as custodian), a
Trust Officer.  Each party may receive and accept a certification of the
authority of any other party as conclusive evidence of the authority of any
person to act, and such certification may be considered as in full force and
effect until receipt by such other party of written notice to the contrary.

 

“Average Life”:  On any date of determination with respect to any Collateral
Obligation, the quotient obtained by dividing (i) the sum of the products of
(a) the number of years (rounded to the nearest one hundredth thereof) from such
date of determination to the respective dates of each successive Scheduled
Distribution of principal of such Collateral Obligation and (b) the

 

A-6

--------------------------------------------------------------------------------


 

respective amounts of principal of such Scheduled Distributions by (ii) the sum
of all successive Scheduled Distributions of principal on such Collateral
Obligation.

 

“Balance”:  On any date, with respect to Cash or Eligible Investments in any
Account, the aggregate (i) current balance of Cash, demand deposits, time
deposits, certificates of deposit and federal funds; (ii) principal amount of
interest-bearing corporate and government securities, money market accounts and
repurchase obligations; and (iii) purchase price (but not greater than the face
amount) of non-interest-bearing government and corporate securities and
commercial paper.

 

“Bank”:  Wells Fargo Bank, National Association, in its individual capacity and
not as Trustee and any successor thereto.

 

“Bankruptcy Code”:  The federal Bankruptcy Code, Title 11 of the United States
Code, as amended from time to time.

 

“Bankruptcy Exchange”:  The exchange of a Defaulted Obligation (without the
payment of any additional funds other than reasonable and customary transfer
costs) for another debt obligation issued by another Obligor which, but for the
fact that such debt obligation is a Defaulted Obligation or a Credit Risk
Obligation, would otherwise qualify as a Collateral Obligation and (i) in the
Portfolio Manager’s reasonable business judgment, at the time of the exchange,
such debt obligation received on exchange has a better likelihood of recovery
than the Defaulted Obligation to be exchanged, (ii) as determined by the
Portfolio Manager, at the time of the exchange, the debt obligation received on
exchange is not less senior in right of payment vis-à-vis such Obligor’s other
outstanding indebtedness than the Defaulted Obligation to be exchanged vis-à-vis
its Obligor’s other outstanding indebtedness, (iii) as determined by the
Portfolio Manager, both prior to and after giving effect to such exchange, each
of the Coverage Tests is satisfied or, if any Coverage Test was not satisfied
prior to such exchange, the coverage ratio relating to such test shall be at
least as close to being satisfied after giving effect to such exchange as it was
before giving effect to such exchange, (iv) as determined by the Portfolio
Manager, both prior to and after giving effect to such exchange, not more than
10.0% of the Collateral Principal Amount consists of obligations received in a
Bankruptcy Exchange, (v) the period for which the Issuer held the Defaulted
Obligation to be exchanged shall be included for all purposes in this Indenture
when determining the period for which the Issuer holds the debt obligation
received on exchange, (vi) the Bankruptcy Exchange Test is satisfied and
(vii) the aggregate principal balance of the obligations received in Bankruptcy
Exchanges since the Closing Date is not more than 15.0% of the Aggregate Ramp-Up
Par Amount.

 

“Bankruptcy Exchange Test”: A test that is satisfied if, in the Portfolio
Manager’s reasonable business judgment, the projected internal rate of return of
the obligation obtained as a result of a Bankruptcy Exchange is greater than the
projected internal rate of return of the Defaulted Obligation exchanged in a
Bankruptcy Exchange, calculated by the Portfolio Manager by aggregating all Cash
and the Market Value of any Collateral Obligation subject to a Bankruptcy
Exchange at the time of each Bankruptcy Exchange; provided that the foregoing
calculation shall not be required for any Bankruptcy Exchange prior to and
including the occurrence of the third Bankruptcy Exchange.

 

A-7

--------------------------------------------------------------------------------


 

“Bankruptcy Filing”:  The institution against, or joining any other Person in
instituting against, the Issuer, any bankruptcy, reorganization, arrangement,
insolvency, winding up, moratorium or liquidation Proceedings, or other
Proceedings under U.S. federal or state bankruptcy or similar laws.

 

“Bankruptcy Subordinated Class”:  The meaning specified in Section 5.4(e).

 

“Bankruptcy Subordination Agreement”:  The meaning specified in Section 5.4(e).

 

“Base Management Fee”:  The fee payable to the Portfolio Manager in arrears on
each Distribution Date in an amount (as certified by the Portfolio Manager to
the Trustee) equal to 0.15% per annum (calculated on the basis of a 360-day year
and the actual number of days elapsed during the applicable Collection Period)
of the Basis Amount at the beginning of the Collection Period with respect to
such Distribution Date.

 

“Basis Amount”:  As of any date of determination, the Collateral Principal
Amount.

 

“Benefit Plan Investor”:  (a) Any “employee benefit plan” (as defined in
Section 3(3) of Title I of ERISA) that is subject to the fiduciary
responsibility provisions of Title I of ERISA, (b) any “plan” as defined in
Section 4975(e)(1) of the Code that is subject to Section 4975 of the Code, or
(c) any entity whose underlying assets include “plan assets” (within the meaning
of the Plan Asset Regulations) by reason of any such employee benefit plan’s or
plan’s investment in the entity pursuant to the Plan Asset Regulations or
otherwise.

 

“Bridge Loan”:  Any obligation or debt security incurred or issued in connection
with a merger, acquisition, consolidation, sale of all or substantially all of
the assets of a person or entity, restructuring or similar transaction, which
obligation or security by its terms is required to be repaid within one year of
the incurrence thereof with proceeds from additional borrowings or other
refinancings (other than any additional borrowing or refinancing if one or more
financial institutions shall have provided the issuer of such obligation or
security with a binding written commitment to provide the same, so long as
(i) such commitment is equal to the outstanding principal amount of the Bridge
Loan and (ii) such committed replacement facility has a maturity of at least one
year and cannot be extended beyond such one year maturity pursuant to the terms
thereof); provided that any Bridge Loan acquired by the Issuer must have an
explicit obligation rating from S&P (which rating may be public or private).

 

“Business Day”:  Any day other than (i) a Saturday or a Sunday or (ii) a day on
which commercial banks are authorized or required by applicable law, regulation
or executive order to close in New York, New York or in the city in which the
principal Corporate Trust Office of the Trustee is located or, for any final
payment of principal, in the relevant place of presentation.

 

“Calculation Agent”:  The meaning specified in Section 7.15(a).

 

“Cash”:  Such money (as defined in Article 1 of the UCC) or funds denominated in
currency of the United States of America as at the time shall be legal tender
for payment of all public and private debts, including funds standing to the
credit of an Account.

 

A-8

--------------------------------------------------------------------------------


 

“CCC Collateral Obligation”: A Collateral Obligation (other than a Deferring
Security or Defaulted Obligation) with an S&P Rating of “CCC+” or lower.

 

“CCC Excess”:  The excess, if any, of (a) the Aggregate Principal Balance of all
CCC Collateral Obligations over (b) 17.5% of the Collateral Principal Amount as
of the current Determination Date; provided that in determining which of the
Collateral Obligations will be included in the CCC Excess, the Collateral
Obligations with the lowest Market Value expressed as a percentage of par will
be deemed to constitute such CCC Excess.

 

“Certificate of Authentication”:  The meaning specified in Section 2.1.

 

“Certificated Note”:  Any note issued in definitive, fully registered form
without interest coupons.

 

“Certificated Securities”:  The meaning specified in Article 8 of the UCC.

 

“Certifying Person”:  Any Person that certifies that it is the owner of a
beneficial interest in a Global Note substantially in the form of Exhibit D.

 

“CFTC”:  the U.S. Commodity Futures Trading Commission.

 

“Class”:  In the case of the Class A-1A Notes, the Class A-1B Notes, the
Class A-2 Notes, the Class B Notes and the Class C Notes, such Notes having the
same Interest Rate, Stated Maturity and designation.

 

“Class A Coverage Tests”:  The Overcollateralization Ratio Test and the Interest
Coverage Test, each as applied to the Class A Notes (in the aggregate and not
separately by Class).

 

“Class A Notes”: The Class A-1 Notes and the Class A-2 Notes.

 

“Class A-1 Notes”: The Class A-1A Notes and the Class A-1B Notes.

 

“Class A-1A Notes”:  The Class A-1A Senior Secured Floating Rate Notes issued
pursuant to this Indenture and having the characteristics specified in
Section 2.3.

 

“Class A-1B Notes”:  The Class A-1B Senior Secured Floating Rate Notes issued
pursuant to this Indenture and having the characteristics specified in
Section 2.3.

 

“Class A-2 Notes”:  The Class A-2 Senior Secured Floating Rate Notes issued
pursuant to this Indenture and having the characteristics specified in
Section 2.3.

 

“Class B Coverage Tests”: The Overcollateralization Ratio Test and the Interest
Coverage Test, each as applied to the Class B Notes.

 

“Class B Notes”: The Class B Secured Deferrable Floating Rate Notes issued
pursuant to this Indenture and having the characteristics specified in
Section 2.3.

 

A-9

--------------------------------------------------------------------------------


 

“Class Break-Even Default Rate”: With respect to the Highest Ranking S&P Class,
the maximum percentage of defaults, at any time, that the Current Portfolio or
the Proposed Portfolio, as applicable, can sustain, as determined by S&P through
application of the applicable S&P CDO Monitor chosen by the Portfolio Manager in
accordance with the definition of “S&P CDO Monitor” that is applicable to the
portfolio of Collateral Obligations, which, after giving effect to S&P’s
assumptions on recoveries, defaults and timing and to the Priority of
Distributions, will result in sufficient funds remaining for the payment of such
Class or Classes of Notes in full. From time to time after the Effective Date,
S&P will provide the Portfolio Manager and the Collateral Administrator with the
Class Break-Even Default Rates for each S&P CDO Monitor determined by the
Portfolio Manager (with notice to the Collateral Administrator) pursuant to the
definition of “S&P CDO Monitor.”

 

“Class C Coverage Tests”:  The Overcollateralization Ratio Test and the Interest
Coverage Test, each as applied to the Class C Notes.

 

“Class C Notes”:  The Class C Mezzanine Secured Deferrable Floating Rate Notes
issued pursuant to this Indenture and having the characteristics specified in
Section 2.3.

 

“Class Default Differential”: With respect to the Highest Ranking S&P Class, at
any time, the rate calculated by subtracting the Class Scenario Default Rate at
such time for such Class of Notes from the Class Break-Even Default Rate for
such Class of Notes at such time.

 

“Class Scenario Default Rate”:  With respect to the Highest Ranking S&P Class,
an estimate of the cumulative default rate for the Current Portfolio or the
Proposed Portfolio, as applicable, consistent with S&P’s initial rating of such
Class of Notes, determined by application by the Portfolio Manager of the S&P
CDO Monitor at such time.

 

“Clean-Up Call Redemption”:  A redemption of the Notes in accordance with
Section 9.6(a).

 

“Clean-Up Call Redemption Date”:  The meaning specified in Section 9.6(a).

 

“Clean-Up Call Redemption Price”:  A purchase price in Cash at least equal to
the sum of (a) the Aggregate Outstanding Amount of the Notes, plus (b) all
unpaid interest on the Notes accrued to the date of such redemption (including
any interest accrued on Deferred Interest), plus (c) the aggregate of all other
amounts owing by the Issuer on the date of such redemption that are payable in
accordance with the Priority of Distributions prior to distributions to the
Issuer, including any amounts payable in respect of any Hedge Agreement and all
expenses incurred in connection with effecting the Clean-Up Call Redemption;
provided that, in connection with any Clean-Up Call Redemption of the Notes,
Holders of 100% of the Aggregate Outstanding Amount of any Class of Notes may
elect to receive less than 100% of the Clean-Up Call Redemption Price that would
otherwise be payable to the Holders of such Class of Notes.

 

“Clearing Agency”:  An organization registered as a “clearing agency” pursuant
to Section 17A of the Exchange Act.

 

“Clearing Corporation”:  Each of (i) Clearstream, (ii) DTC, (iii) Euroclear and
(iv) any entity included within the meaning of “clearing corporation” under
Article 8 of the UCC.

 

A-10

--------------------------------------------------------------------------------


 

“Clearing Corporation Security”:  Securities which are in the custody of or
maintained on the books of a Clearing Corporation or a nominee subject to the
control of a Clearing Corporation and, if they are Certificated Securities in
registered form, properly endorsed to or registered in the name of the Clearing
Corporation or such nominee.

 

“Clearstream”:  Clearstream Banking, société anonyme.

 

“Closing Date”:   September 28, 2018.

 

“Closing Date Certificate”:  Any certificate of an Authorized Officer of the
Issuer delivered under Section 3.1.

 

“Closing Date Participation Interests”:  Any Participation Interest in an asset
conveyed to the Issuer on the Closing Date pursuant to the Loan Sale Agreement
until elevated by assignment, which may be settled directly into the Issuer
pursuant to the Master Participation Agreement; provided that, for purposes of
this Indenture, any such Participation Interest shall be deemed to be a Closing
Date Participation Interest until the 120th day following the Closing Date,
unless such Participation Interest has been elevated to an assignment on or
before such day.  For the avoidance of doubt, the failure to elevate any Closing
Date Participation Interest shall not result or be deemed to result in a default
or Event of Default under this Indenture or any other Transaction Document.

 

“Code”:  The United States Internal Revenue Code of 1986, as amended from time
to time.

 

“Collateral Administration Agreement”:  An agreement dated as of the Closing
Date among the Issuer, the Portfolio Manager and the Collateral Administrator,
as amended from time to time.

 

“Collateral Administrator”:  The Bank, in its capacity as such under the
Collateral Administration Agreement, and any successor thereto.

 

“Collateral Interest Amount”:  As of any date of determination, without
duplication, the aggregate amount of Interest Proceeds that has been received or
that is expected to be received (other than Interest Proceeds expected to be
received from Defaulted Obligations, Deferrable Securities and Partial
Deferrable Securities, but including (x) Interest Proceeds actually received
from Defaulted Obligations (in accordance with the definition of “Interest
Proceeds”) and Deferrable Securities (in accordance with the definition of
“Interest Proceeds”) and (y) Interest Proceeds expected to be received of the
type described in clause (i) of the definition of “Partial Deferrable
Security”), in each case during the Collection Period (and, if such Collection
Period does not end on a Business Day, the next succeeding Business Day) in
which such date of determination occurs (or after such Collection Period but on
or prior to the related Distribution Date if such Interest Proceeds would be
treated as Interest Proceeds with respect to such Collection Period).

 

A-11

--------------------------------------------------------------------------------



 

“Collateral Obligation”:  An obligation that is a Senior Secured Loan, a Second
Lien Loan or a Senior Unsecured Loan, or a Participation Interest therein that,
in each case, as of the date of acquisition by the Issuer (or the date the
Issuer commits to acquire such asset):

 

(i)                                     is U.S. Dollar denominated and is not
convertible by (a) the Issuer or (b) the Obligor of such Collateral Obligation
into any other currency, with any payments under such Collateral Obligation to
be made only in U.S. Dollars;

 

(ii)                                  is not a Defaulted Obligation (unless such
obligation is a Purchased Defaulted Obligation or is being acquired in
connection with a Bankruptcy Exchange);

 

(iii)                               is not a lease;

 

(iv)                              is not a Synthetic Security;

 

(v)                                 if (x) a Deferrable Security, is not
currently deferring payment of any accrued and unpaid interest which would have
otherwise been due and continues to remain unpaid, or (y) a Partial Deferrable
Security, is not currently in default with respect to the portion of the
interest due thereon to be paid in Cash on each payment date with respect
thereto (in each case, unless such obligation is a Purchased Defaulted
Obligation or is being acquired in connection with a Bankruptcy Exchange);
provided that, nothing in this clause (v) shall be construed to prohibit the
acquisition of a Purchased Defaulted Obligation pursuant to Section 12.4;

 

(vi)                              provides for a fixed amount of principal
payable on scheduled payment dates and/or at maturity and does not by its terms
provide for earlier amortization or prepayment at a price of less than par;

 

(vii)                           does not constitute Margin Stock;

 

(viii)                        provides for payments that do not, at the time the
obligation is acquired, subject the Issuer to withholding tax or other tax,
other than withholding tax as to which the Obligor or issuer is required to make
“gross-up” payments that ensure that the net amount actually received by the
Issuer (after payment of all taxes, whether imposed on such obligor or the
Issuer) will equal the full amount that the Issuer would have received had no
such taxes been imposed;

 

(ix)                              has an S&P Rating higher than or equal to
“CCC-” or a Fitch Rating higher than or equal to “CCC-” (in each case, unless
such obligation is a Purchased Defaulted Obligation or is being acquired in a
Bankruptcy Exchange);

 

(x)                                 is not a debt obligation whose repayment is
subject to substantial non-credit related risk as determined by the Portfolio
Manager;

 

(xi)                              is not a Letter of Credit and does not include
or support a Letter of Credit;

 

(xii)                           except for Delayed Drawdown Collateral
Obligations and Revolving Collateral Obligations, is not an obligation pursuant
to which any future advances or

 

A-12

--------------------------------------------------------------------------------



 

payments, other than Excepted Advances, to the borrower or the obligor thereof
may be required to be made by the Issuer;

 

(xiii)                        does not have an “f”, “p”, “pi”, “sf” or “t”
subscript from S&P or an “sf” subscript from Moody’s;

 

(xiv)                       will not require the Issuer or the pool of Assets to
be registered as an investment company under the Investment Company Act;

 

(xv)                          is not subject to an Offer for a price less than
its purchase price plus all accrued and unpaid interest;

 

(xvi)                       is not issued by an Emerging Market Obligor;

 

(xvii)                    is not a Step-Up Obligation or a Step-Down Obligation;

 

(xviii)                 is not a commodity forward contract, a bond, a
Structured Finance Obligation or a note or any debt obligation that is not a
Loan;

 

(xix)                       does not mature after the earliest Stated Maturity
of the Notes;

 

(xx)                          is scheduled to pay interest annually or more
frequently;

 

(xxi)                       is not a Zero-Coupon Security;

 

(xxii)                    is not an interest in a grantor trust;

 

(xxiii)                 is not a Bridge Loan;

 

(xxiv)                is not an Equity Security or attached with a warrant to
purchase Equity Securities and is not by its terms convertible into or
exchangeable for an Equity Security;

 

(xxv)                   is purchased at a price at least equal to 65.0% of its
principal balance;

 

(xxvi)                is registered for U.S. federal income tax purposes; and

 

(xxvii)             is not issued by an Obligor with an EBITDA of less than
$10,000,000 at the time of the Issuer’s acquisition of, or commitment to
acquire, such obligation;

 

provided that (1) any debt obligation or security received in exchange for a
Collateral Obligation pursuant to the terms of this Indenture shall be deemed to
be a “Collateral Obligation” and (2) if any such obligation is a security, the
Issuer may only acquire such obligation if it would be considered “received in
lieu of debts previously contracted with respect to the Collateral Obligation”
under the Volcker Rule.

 

“Collateral Principal Amount”:  As of any date of determination, the sum of
(a) the Aggregate Principal Balance of the Collateral Obligations, including
without duplication the funded and unfunded balance on any Revolving Collateral
Obligation or Delayed Drawdown Collateral Obligation, and (b) without
duplication, the amounts on deposit in the Collection

 

A-13

--------------------------------------------------------------------------------



 

Account representing Principal Proceeds and the Ramp-Up Account (including
Eligible Investments therein).

 

“Collateral Quality Test”:  A test satisfied if, as of any date on which a
determination is required hereunder at, or subsequent to, the end of the Ramp-Up
Period, in the aggregate, the Collateral Obligations owned (or in relation to a
proposed purchase of a Collateral Obligation, proposed to be owned) by the
Issuer satisfy each of the tests set forth below (or, unless otherwise
explicitly provided for in Section 12.2(a), if any such test is not satisfied,
the results of such test are maintained or improved), calculated in each case as
required by Section 1.2:

 

(i)                                     the Minimum Fixed Coupon Test;

 

(ii)                                  the Minimum Floating Spread Test;

 

(iii)                               the S&P CDO Monitor Test;

 

(iv)                              the Weighted Average Life Test;

 

(v)                                 the S&P Minimum Weighted Average Recovery
Rate Test;

 

(vi)                              the Maximum Fitch Rating Factor Test;

 

(vii)                           the Minimum Weighted Average Fitch Recovery Rate
Test; and

 

(viii)                        the Minimum Fitch Floating Spread Test.

 

“Collection Account”:  Collectively, the Interest Collection Account and the
Principal Collection Account.

 

“Collection Period”:  With respect to any Distribution Date, the period
commencing immediately following the prior Collection Period (or on the Closing
Date, in the case of the Collection Period relating to the first Distribution
Date) and ending on (but excluding) the later of (x) the day that is nine
(9) Business Days prior to such Distribution Date and (y) the date immediately
following the first Business Day of the month in which such Distribution Date
occurs; provided that (i) the final Collection Period preceding the latest
Stated Maturity of any Class of Notes shall commence immediately following the
prior Collection Period and end on the day preceding such Stated Maturity,
(ii) the final Collection Period preceding an Optional Redemption or Clean-Up
Call Redemption of the Notes shall commence immediately following the prior
Collection Period and end on the day preceding the applicable Redemption Date
and (iii) the final Collection Period preceding the Refinancing of any Class of
Notes shall commence immediately following the prior Collection Period and end
on the day preceding the applicable Redemption Date.

 

“Concentration Limitations”:  Limitations satisfied if, as of any date of
determination at or subsequent to, the end of the Ramp-Up Period, in the
aggregate, the Collateral Obligations owned (or in relation to a proposed
purchase of a Collateral Obligation, proposed to be owned) by the Issuer comply
with all of the requirements set forth below (or, if not in compliance at the

 

A-14

--------------------------------------------------------------------------------



 

time of reinvestment, the relevant requirements must be maintained or improved),
calculated in each case as required by Section 1.2.

 

(i)                                     no more than the percentage listed below
of the Collateral Principal Amount may be issued by obligors Domiciled in the
country or countries set forth opposite such percentage:

 

% Limit

 

Country or Countries

 

10.0

%

All countries (in the aggregate) other than the United States;

 

10.0

%

All Group Countries in the aggregate;

 

10.0

%

Canada;

 

7.5

%

All Tax Advantaged Jurisdictions in the aggregate;

 

10.0

%

All Group I Countries in the aggregate;

 

5.0

%

Any individual Group I Country;

 

5.0

%

All Group II Countries in the aggregate;

 

2.5

%

Any individual Group II Country;

 

0

%

All Group III Countries in the aggregate;

 

0

%

Any individual Group III Country; and

 

0

%

Any of Spain, Greece, Italy or Portugal;

 

 

(ii)                                  unfunded commitments under Delayed
Drawdown Collateral Obligations and unfunded and funded commitments under
Revolving Collateral Obligations may not be more than 10.0% of the Collateral
Principal Amount;

 

(iii)                               not less than 95.0% of the Collateral
Principal Amount may consist of Collateral Obligations that are Senior Secured
Loans (assuming for purposes of these calculations that Eligible Investments
representing Principal Proceeds are Senior Secured Loans);

 

(iv)                              not more than 5.0% of the Collateral Principal
Amount may consist of Collateral Obligations that are Second Lien Loans
(including, for the avoidance of doubt, First-Lien Last-Out Loans) or Senior
Unsecured Loans;

 

(v)                                 not more than 5.0% of the Collateral
Principal Amount may consist of fixed rate Collateral Obligations;

 

(vi)                              not more than 10.0% of the Collateral
Principal Amount may consist of Participation Interests; provided that, Closing
Date Participation Interests shall be excluded for purposes of this clause
(vi) for the first 120 days following the Closing Date;

 

(vii)                           not more than 2.5% of the Collateral Principal
Amount in the aggregate may consist of Deferrable Securities and Partial
Deferrable Securities;

 

(viii)                        not more than 5.0% of the Collateral Principal
Amount may consist of DIP Collateral Obligations;

 

A-15

--------------------------------------------------------------------------------



 

(ix)                              (A) not more than 2.5% of the Collateral
Principal Amount may consist of obligations issued by a single obligor
(including its Affiliates), except that obligations issued by up to five
obligors and their Affiliates in respect of Collateral Obligations (other than
DIP Collateral Obligations) may each constitute up to 3.0% of the Collateral
Principal Amount and (B) not more than 1.5% of the Collateral Principal Amount
may consist of obligations issued by a single obligor that are not Senior
Secured Loans;

 

(x)                                 not more than 12.0% of the Collateral
Principal Amount may consist of obligations in the same S&P Industry
Classification group, except that, without duplication (a) obligations in the
largest S&P Industry Classification group may represent up to 20.0% of the
Collateral Principal Amount, (b) Collateral Obligations in up to two S&P
Industry Classification groups may each constitute up to 17.5% of the Collateral
Principal Amount and (c) Collateral Obligations in one S&P Industry
Classification group may constitute up to 15.0% of the Collateral Principal
Amount;

 

(xi)                              not more than 17.5% of the Collateral
Principal Amount may consist of CCC Collateral Obligations;

 

(xii)                           [reserved];

 

(xiii)                        not more than 5.0% of the Collateral Principal
Amount may consist of Collateral Obligations that are required to pay interest
less frequently than quarterly;

 

(xiv)                       (A) not more than 15.0% of the Collateral Principal
Amount may consist of Cov-Lite Loans, (B) not more than 10.0% of the Collateral
Principal Amount may consist of Cov-Lite Loans issued by Obligors of which had
an EBITDA of less than $50,000,000 at the time of the Issuer’s acquisition of,
or commitment to acquire, such Collateral Obligation and (C) not more than 2.5%
of the Collateral Principal Amount may consist of Cov-Lite Loans that are not
Senior Secured Loans;

 

(xv)                          not more than 5.0% of the Collateral Principal
Amount may consist of Current Pay Obligations; and

 

(xvi)                       not more than 10.0% of the Collateral Principal
Amount may have an S&P Rating derived from a Moody’s Rating as set forth in
clause (iii)(a) of the definition of the term “S&P Rating”.

 

“Confidential Information”:  The meaning specified in Section 14.14(b).

 

“Consenting Holder”:  The meaning specified in Section 9.8(c).

 

“Contribution”:  The meaning specified in Section 10.3(f).

 

“Contribution Account”:  The account established pursuant to Section 10.3(f) and
designated as the “Contribution Account.”

 

“Contributor”:  The meaning specified in Section 10.3(f).

 

A-16

--------------------------------------------------------------------------------



 

“Controlling Class”:  The Class A-1 Notes so long as any Class A-1 Notes are
Outstanding; then the Class A-2 Notes so long as any Class A-2 Notes are
Outstanding; then the Class B Notes so long as any Class B Notes are
Outstanding; then the Class C Notes so long as any Class C Notes are
Outstanding; and then the Issuer if no Notes are Outstanding.

 

“Controlling Person”: A Person (other than a Benefit Plan Investor) who has
discretionary authority or control with respect to the assets of the Issuer or
any Person who provides investment advice for a fee (direct or indirect) with
respect to such assets or an affiliate of any such Person.  For this purpose, an
“affiliate” of a Person includes any Person, directly or indirectly, through one
or more intermediaries, controlling, controlled by or under common control with,
the Person, and “control” with respect to a Person other than an individual
means the power to exercise a controlling influence over the management or
policies of such Person.

 

“Corporate Trust Office”:  The designated corporate trust office of the
Corporate Trust Services division of the Trustee, currently located at (a) for
Paying Agent and Note transfer purposes, Wells Fargo Bank, National Association,
Corporate Trust Services Division, Wells Fargo Center, 600 S. Fourth Street, 7th
Floor, MAC N9300-070, Minneapolis, Minnesota 55479, Attention: Corporate Trust
Services — BCC Middle Market CLO 2018-1, LLC and (b) for all other purposes,
Wells Fargo Bank, National Association, Corporate Trust Services Division, 9062
Old Annapolis Road, Columbia, Maryland 21045-1954, Attention: CDO Trust Services
— BCC Middle Market CLO 2018-1, LLC, or in each case such other address as the
Trustee may designate from time to time by notice to the Holders, the Portfolio
Manager, the Issuer and each Rating Agency, or the corporate trust office of any
successor Trustee.

 

“Cov-Lite Loan”: A loan, the Underlying Instruments for which do not (i) contain
any financial covenants or (ii) require the borrower thereunder to comply with
any Maintenance Covenant (regardless of whether compliance with one or more
Incurrence Covenants is otherwise required by such Underlying Instruments);
provided that, except for purposes of determining the S&P Recovery Rate of the
applicable loan, a loan which either contains a cross-default or
cross-acceleration provision to, or is pari passu with, another loan of the same
underlying obligor that requires such underlying obligor to comply with a
Maintenance Covenant shall be deemed not to be a Cov-Lite Loan.  For the
avoidance of doubt, a loan that is capable of being described under clause
(i) or (ii) above only (x) until the expiration of a certain period of time
after the initial issuance thereof or (y) for so long as there is no funded
balance in respect thereof, in each case as set forth in the related Underlying
Instruments, shall be deemed not to be a Cov-Lite Loan.

 

“Coverage Tests”:  The Class A Coverage Tests, the Class B Coverage Tests and
the Class C Coverage Tests.

 

“Credit Amendment”:  Any Maturity Amendment proposed to be entered into (i) in
connection with an insolvency, bankruptcy, reorganization, debt restructuring or
workout of the Obligor of the related Collateral Obligation, or (ii) that in the
Portfolio Manager’s commercially reasonable judgment is necessary or desirable
(x) to prevent the related Collateral Obligation from becoming a Defaulted
Obligation, (y) to minimize material losses on the related Collateral
Obligation, due to the materially adverse financial condition of the related
Obligor or (z) because

 

A-17

--------------------------------------------------------------------------------



 

the related Collateral Obligation will have a greater market value after giving
effect to such Maturity Amendment.

 

“Credit Improved Obligation”:  (a) So long as a Restricted Trading Period is not
in effect, any Collateral Obligation that in the Portfolio Manager’s
commercially reasonable business judgment has significantly improved in credit
quality from the condition of its credit at the time of purchase which judgment
may (but need not) be based on one or more of the following facts:

 

(i)                                     it has a market price that is greater
than the price that is warranted by its terms and credit characteristics, or
improved in credit quality since its acquisition by the Issuer;

 

(ii)                                  the issuer of such Collateral Obligation
has shown improved financial results since the published financial reports first
produced after it was purchased by the Issuer;

 

(iii)                               the obligor of such Collateral Obligation
since the date on which such Collateral Obligation was purchased by the Issuer
has raised significant equity capital or has raised other capital that has
improved the liquidity or credit standing of such obligor; or

 

(iv)                              with respect to which one or more of the
following criteria applies:  (A) such Collateral Obligation has been upgraded or
put on a watch list for possible upgrade by any of the applicable Rating
Agencies since the date on which such Collateral Obligation was acquired by the
Issuer; (B) if such Collateral Obligation is a loan, the Disposition Proceeds
(excluding Disposition Proceeds that constitute Interest Proceeds) of such loan
would be at least 100.75% of its purchase price; (C) if such Collateral
Obligation is a loan, the spread over the applicable reference rate for such
Collateral Obligation has been decreased in accordance with the underlying
Collateral Obligation since the date of acquisition; (D) with respect to
fixed-rate Collateral Obligations, there has been a decrease in the difference
between its yield compared to the yield on the relevant United States Treasury
security of more than 7.5% since the date of purchase; or (E) it has a projected
cash flow interest coverage ratio (earnings before interest and taxes divided by
cash interest expense as estimated by the Portfolio Manager) of the underlying
borrower or other obligor of such Collateral Obligation that is expected to be
more than 1.15 times the current year’s projected cash flow interest coverage
ratio; or

 

(b)                                 if a Restricted Trading Period is in effect,
any Collateral Obligation:

 

(i)                                     that in the Portfolio Manager’s
commercially reasonable business judgment has significantly improved in credit
quality from the condition of its credit at the time of purchase and with
respect to which one or more of the criteria referred to in clause (a)(iv) above
applies, or

 

(ii)                                  with respect to which a Majority of the
Controlling Class vote to treat such Collateral Obligation as a Credit Improved
Obligation.

 

A-18

--------------------------------------------------------------------------------



 

“Credit Risk Obligation”:  Any Collateral Obligation that in the Portfolio
Manager’s commercially reasonable business judgment has a significant risk of
declining in credit quality and, with a lapse of time, becoming a Defaulted
Obligation and if a Restricted Trading Period is in effect:

 

(a)                                 any Collateral Obligation as to which one or
more of the following criteria applies:

 

(i)                                     such Collateral Obligation has been
downgraded or put on a watch list for possible downgrade or on negative outlook
by any of the applicable Rating Agencies since the date on which such Collateral
Obligation was acquired by the Issuer;

 

(ii)                                  if such Collateral Obligation is a loan,
the Market Value of such Collateral Obligation has decreased by at least 0.75%
of the price paid by the Issuer for such Collateral Obligation;

 

(iii)                               if such Collateral Obligation is a loan, the
spread over the applicable reference rate for such Collateral Obligation has
been increased in accordance with the underlying Collateral Obligation since the
date of acquisition;

 

(iv)                              such Collateral Obligation has a projected
cash flow interest coverage ratio (earnings before interest and taxes divided by
cash interest expense as estimated by the Portfolio Manager) of the underlying
borrower or other obligor of such Collateral Obligation of less than 1.00 or
that is expected to be less than 0.85 times the current year’s projected cash
flow interest coverage ratio; or

 

(v)                                 with respect to fixed-rate Collateral
Obligations, an increase since the date of purchase of more than 7.5% in the
difference between the yield on such Collateral Obligation and the yield on the
relevant United States Treasury security; or

 

(b)                                 with respect to which a Majority of the
Controlling Class consents to treat such Collateral Obligation as a Credit Risk
Obligation.

 

“CRR”:  The meaning specified in the definition of “EU Retention Requirements.”

 

“Cumulative Deferred Interest”: The cumulative amount of the Base Management Fee
and/or the Subordinated Interest that the Portfolio Manager has elected to defer
on prior Distribution Dates and has not yet been paid or distributed.

 

“Cure Contribution”: A Contribution (or portion thereof), in an amount as
directed and set forth in the associated notice of such Contribution by the
applicable Contributor, that shall be used as Principal Proceeds or Interest
Proceeds (i) to cause a failing Coverage Test to be satisfied and/or (ii) with
respect to any Coverage Test that, as of the next Distribution Date, is expected
to fail to be satisfied as reasonably determined by the applicable Contributor,
to cause such Coverage Test to continue to be satisfied; provided that the
amount of any Cure Contribution may not exceed the amount that, on a pro forma
basis after giving effect to such Cure Contribution, would cause the applicable
Coverage Test to be satisfied by more than 1.0% over the applicable Required
Coverage Ratio.

 

A-19

--------------------------------------------------------------------------------



 

“Current Deferred Interest”:  All or any portion of the Base Management Fee
and/or the Subordinated Interest deferred by the Portfolio Manager in its sole
discretion payable in accordance with the Priority of Distributions on any
Distribution Date.

 

“Current Pay Obligation”:  Any Collateral Obligation (other than a DIP
Collateral Obligation) that (i) would otherwise be a Defaulted Obligation but
for the exclusion of Current Pay Obligations from the definition of Defaulted
Obligation pursuant to the proviso at the end of such definition; (ii) (a) if
the issuer of such Collateral Obligation is subject to a bankruptcy proceeding,
the relevant court has authorized the issuer to make payments of principal and
interest on such Collateral Obligation and no such payments that are due and
payable are unpaid (and no other payments authorized by the court that are due
and payable are unpaid), and (b) otherwise, no payments, including interest
payments or scheduled principal payments, are due and payable that are unpaid
and (iii) has a Market Value of at least 80% of its par value.

 

“Current Portfolio”:  At any time, the portfolio of Collateral Obligations and
Eligible Investments representing Principal Proceeds (determined in accordance
with Section 1.2 to the extent applicable), then held by the Issuer.

 

“Custodial Account”:  The custodial account established pursuant to
Section 10.3(b) and designated as the “Custodial Account”.

 

“Custodian”:  The meaning specified in the first sentence of Section 3.3(a) with
respect to items of collateral referred to therein, and each entity with which
an Account is maintained, as the context may require, each of which shall be a
Securities Intermediary.

 

“Cut-Off Date”:  The meaning specified in the Loan Sale Agreement.

 

“Default”:  Any Event of Default or any occurrence that is, or with notice or
the lapse of time or both would become, an Event of Default.

 

“Defaulted Obligation”:  Any Collateral Obligation included in the Assets as to
which:

 

(a)                                 a default as to the payment of principal
and/or interest has occurred and is continuing with respect to such debt
obligation (without regard to any grace period applicable thereto, or waiver
thereof, after the passage (in the case of a default that in the Portfolio
Manager’s judgment, as certified to the Trustee in writing, is not due to
credit-related causes) of five (5) Business Days or seven calendar days,
whichever is greater);

 

(b)                                 a default known to the Portfolio Manager as
to the payment of principal and/or interest has occurred and is continuing on
another debt obligation of the same issuer which is senior or pari passu in
right of payment to such debt obligation (without regard to any grace period
applicable thereto, or waiver or forbearance thereof, except that, in the case
of a default that in the Portfolio Manager’s judgment is not due to
credit-related causes, such default shall be subject to a grace period of five
Business Days or seven calendar days, whichever is greater, but in no case
beyond the passage of any grace period applicable thereto); provided that,
(x) such Collateral Obligation shall constitute a Defaulted Obligation under
this clause (b) only until such acceleration has been rescinded and (y) both the
Collateral Obligation and such other debt obligation are full recourse
obligations of the applicable issuer or secured by the same collateral;

 

A-20

--------------------------------------------------------------------------------


 

(c)                                  the issuer or others have instituted
proceedings to have the issuer of such Collateral Obligation adjudicated as
bankrupt or insolvent or placed into receivership or winding up and such
proceedings have not been stayed or dismissed for a period of 60 consecutive
days of filing or such issuer has filed for protection under Chapter 11 of the
Bankruptcy Code;

 

(d)                                 such Collateral Obligation has (x) an S&P
Rating of “SD” or “CC” or lower or (y) a Fitch Rating of “D” or “RD” or, in each
case, had such ratings before they were withdrawn by S&P or Fitch, as
applicable;

 

(e)                                  such Collateral Obligation is pari passu or
subordinate in right of payment as to the payment of principal and/or interest
to another debt obligation of the same issuer that would constitute a Defaulted
Obligation under clause (d) above were such other debt obligation  owned by the
Issuer (provided, that both the debt obligation and such other debt obligation
are full recourse obligations of the applicable issuer);

 

(f)                                   the Portfolio Manager has received written
notice or has knowledge that a default has occurred under the Underlying
Instruments and any applicable grace period has expired such that the holders of
such Collateral Obligation may accelerate the repayment of such Collateral
Obligation (but only until such default is cured or waived) in the manner
provided in the Underlying Instruments;

 

(g)                                  the Portfolio Manager has in its reasonable
commercial judgment otherwise declared such debt obligation to be a “Defaulted
Obligation”;

 

(h)                                 such Collateral Obligation is a
Participation Interest with respect to which the Selling Institution has
defaulted in the performance of any of its payment obligations under the
Participation Interest (except to the extent such defaults were cured within the
applicable grace period under the Underlying Instruments of the obligor
thereof);

 

(i)                                     such Collateral Obligation is a
Participation Interest in a loan that would, if such loan were a Collateral
Obligation, constitute a “Defaulted Obligation” (other than under this clause
(i)) or with respect to which the Selling Institution has an S&P Rating of “SD”
or “CC” or lower or had such ratings before they were withdrawn by S&P;

 

(j)                                    a Distressed Exchange has occurred in
connection with such Collateral Obligation; or

 

(k)                                 such Collateral Obligation is a Deferring
Security;

 

provided that a Collateral Obligation shall not constitute a Defaulted
Obligation pursuant to clauses (a) through (k) above if: (x) such Collateral
Obligation (or, in the case of a Participation Interest, the underlying Senior
Secured Loan, Second Lien Loan or Senior Unsecured Loan) is a Current Pay
Obligation, or (y) in the case of clauses (b), (c) and (e), such Collateral
Obligation (or, in the case of a Participation Interest, the underlying Senior
Secured Loan, Second Lien Loan or Senior Unsecured Loan) is a DIP Collateral
Obligation.

 

“Deferrable Security”:  A Collateral Obligation (excluding a Partial Deferrable
Security) which by its terms permits the deferral or capitalization of payment
of accrued, unpaid interest.

 

A-21

--------------------------------------------------------------------------------


 

“Deferred Interest”:  With respect to any specified Class of Deferred Interest
Notes, the meaning specified in Section 2.8(a).

 

“Deferred Interest Notes”:  The Notes specified as such in Section 2.3.

 

“Deferred Subordinated Interest”: The meaning specified in Section 11.1(f).

 

“Deferring Security”:  A Deferrable Security that is deferring the payment of
interest due thereon and has been so deferring the payment of interest due
thereon (i) with respect to Collateral Obligations that have an S&P Rating of at
least “BBB-,” for the shorter of two consecutive accrual periods or one year,
and (ii) with respect to Collateral Obligations that have an S&P Rating of “BB+”
or below, for six consecutive months, which deferred capitalized interest has
not, as of the date of determination, been paid in cash; provided, that such
Deferrable Security will cease to be a Deferring Security at such time as it
(a) ceases to defer or capitalize the payment of interest, (b) pays in cash all
accrued and unpaid interest and (c) commences payment of all current interest in
cash.

 

“Delayed Drawdown Collateral Obligation”:  A Collateral Obligation that
(a) requires the Issuer to make one or more future advances to the borrower
under the Underlying Instruments relating thereto, (b) specifies a maximum
amount that can be borrowed on one or more fixed borrowing dates, and (c) does
not permit the re-borrowing of any amount previously repaid by the borrower
thereunder; provided that any such Collateral Obligation will be a Delayed
Drawdown Collateral Obligation only until all commitments by the Issuer to make
advances to the borrower expire or are terminated or reduced to zero.

 

“Deliver” or “Delivered” or “Delivery”:  The taking of the following steps:

 

(a)                                 in the case of each Certificated Security
(other than a Clearing Corporation Security) or Instrument,

 

(i)                                     causing the delivery of such
Certificated Security or Instrument to the Custodian registered in the name of
the Custodian or its affiliated nominee;

 

(ii)                                  causing the Custodian to continuously
identify on its books and records that such Certificated Security or Instrument
is credited to the relevant Account; and

 

(iii)                               causing the Custodian to maintain continuous
possession of such Certificated Security or Instrument;

 

(b)                                 in the case of each Uncertificated Security
(other than a Clearing Corporation Security),

 

(i)                                     causing such Uncertificated Security to
be continuously registered on the books of the issuer thereof to the Custodian;
and

 

(ii)                                  causing the Custodian to continuously
identify on its books and records that such Uncertificated Security is credited
to the relevant Account;

 

A-22

--------------------------------------------------------------------------------


 

(c)                                  in the case of each Clearing Corporation
Security,

 

(i)                                     causing the relevant Clearing
Corporation to credit such Clearing Corporation Security to the securities
account of the Custodian at such Clearing Corporation, and

 

(ii)                                  causing the Custodian to continuously
identify on its books and records that such Clearing Corporation Security is
credited to the relevant Account;

 

(d)                                 in the case of any Financial Asset that is
maintained in book-entry form on the records of a Federal Reserve Bank (“FRB”),

 

(i)                                     causing the continuous crediting of such
Financial Asset to a securities account of the Custodian at any FRB, and

 

(ii)                                  causing the Custodian to continuously
identify on its books and records that such Financial Asset is credited to the
relevant Account;

 

(e)                                  in the case of Cash or Money,

 

(i)                                     causing the deposit of such Cash or
Money with the Custodian;

 

(ii)                                  causing the Custodian to agree to treat
such Cash or Money as a Financial Asset; and

 

(iii)                               causing the Custodian to continuously
identify on its books and records that such Cash or Money is credited to the
relevant Account;

 

(f)                                   in the case of each Financial Asset not
covered by the foregoing clauses (a) through (e) above,

 

(i)                                     causing the transfer of such Financial
Asset to the Custodian in accordance with applicable law and regulation; and

 

(ii)                                  causing the Custodian to continuously
identify on its books and records that such Financial Asset is credited to the
relevant Account;

 

A-23

--------------------------------------------------------------------------------


 

(g)                                  in the case of each general intangible
(including any participation interest in a loan that is not, or the debt
underlying which is not, evidenced by a Certificated Security or an Instrument),
notifying the obligor thereunder, if any, of the Grant to the Trustee (unless no
applicable law requires such notice);

 

(h)                                 in the case of each participation interest
in a loan as to which the underlying debt is represented by a Certificated
Security or an Instrument, obtaining the acknowledgement of the Person in
possession of such Certificated Security or Instrument (which may not be the
Issuer) that it holds the Issuer’s interest in such Certificated Security or
Instrument solely on behalf and for the benefit of the Trustee; and

 

(i)                                     in all cases, filing an appropriate
Financing Statement in the appropriate filing office in accordance with the
Uniform Commercial Code as in effect in any relevant jurisdiction.

 

“Designated Amounts”:  An amount equal to the sum of (a) all amounts distributed
to the Issuer from the Ramp-Up Account pursuant to Section 10.3(c), (b) all
amounts deposited into the Interest Collection Account from the Ramp-Up Account
pursuant to Section 10.2(a), (c) all amounts deposited into the Interest
Collection Account from the Principal Collection Account pursuant to
Section 10.2(a), and (d) all amounts distributed to the Issuer from the
Principal Collection Account pursuant to Section 10.2(a).

 

“Designated Excess Par”:  The meaning specified in Section 9.4(g).

 

“Determination Date”:  The last day of each Collection Period.

 

“Diminished Distressed Exchange Obligation”:  A Collateral Obligation received
in connection with a Distressed Exchange, which has a principal amount that is
less than the principal amount of the obligation for which it was exchanged.

 

“DIP Collateral Obligation”:  Any interest in a loan or financing facility that
has a public or private facility rating from S&P and is purchased directly or by
way of assignment (a) which is an obligation of (i) a debtor-in-possession as
described in §1107 of the Bankruptcy Code or (ii) a trustee if appointment of
such trustee has been ordered pursuant to §1104 of the Bankruptcy Code (in
either such case, a “Debtor”) organized under the laws of the United States or
any state therein, or (b) on which the related obligor is required to pay
interest on a current basis and, with respect to either clause (a) or (b) above,
the terms of which have been approved by an order of the United States
Bankruptcy Court, the United States District Court, or any other court of
competent jurisdiction, the enforceability of which order is not subject to any
pending contested matter or proceeding (as such terms are defined in the Federal
Rules of Bankruptcy Procedure) and which order provides that:  (i) (A) such DIP
Collateral Obligation is fully secured by liens on the Debtor’s otherwise
unencumbered assets pursuant to §364(c)(2) of the Bankruptcy Code or (B) such
DIP Collateral Obligation is secured by liens of equal or senior priority on
property of the Debtor’s estate that is otherwise subject to a lien pursuant to
§364(d) of the Bankruptcy Code and (ii) such DIP Collateral Obligation is fully
secured based upon a current valuation or appraisal report.  Notwithstanding the
foregoing, such a loan will not be deemed to be a DIP Collateral Obligation
following the emergence of the related debtor-in-possession from bankruptcy
protection under Chapter 11 of the Bankruptcy Code.

 

A-24

--------------------------------------------------------------------------------


 

“Discount Obligation”:  Any Loan or Participation Interest in a Loan (other than
a Swapped Non-Discount Obligation or a Defaulted Obligation) that the Portfolio
Manager determines at the time of acquisition or commitment to acquire by the
Issuer, that either: (i) has an S&P Rating of “B-” or above and that is acquired
by the Issuer at a price that is lower than 80.0% of par or (ii) has an S&P
Rating below “B-” and that is acquired by the Issuer at a price that is lower
than 85.0% of par; provided, that such Collateral Obligation will cease to be a
Discount Obligation at such time as (1) if such Collateral Obligation is a
Senior Secured Loan, the Market Value (expressed as a percentage of par) of such
Collateral Obligation, for any period of thirty (30) consecutive days since the
acquisition by the Issuer of such Collateral Obligation, equals or exceeds 90.0%
of the principal balance of such Collateral Obligation, or (2) if such
Collateral Obligation is not a Senior Secured Loan, the Market Value (expressed
as a percentage of par) of such Collateral Obligation, for any period of thirty
(30) consecutive days since the acquisition by the Issuer of such Collateral
Obligation, equals or exceeds 85.0% of the principal balance of such Collateral
Obligation.

 

“Discretionary Sale”:  The meaning specified in Section 12.1(f).

 

“Disposition Proceeds”:  Proceeds received with respect to sales of Collateral
Obligations, Eligible Investments and Equity Securities and the termination of
any Hedge Agreement, in each case, net of reasonable out-of-pocket expenses and
disposition costs in connection with such sales.

 

“Distressed Exchange”:  In connection with any Collateral Obligation, a
distressed exchange or other debt restructuring has occurred, as reasonably
determined by the Portfolio Manager, pursuant to which the issuer or obligor of
such Collateral Obligation has issued to the holders of such Collateral
Obligation a new security or package of securities or obligations that, in the
sole judgment of the Portfolio Manager, amounts to a diminished financial
obligation or has the purpose of helping the issuer of such Collateral
Obligation avoid default; provided that no Distressed Exchange shall be deemed
to have occurred if the securities or obligations received by the Issuer in
connection with such exchange or restructuring meet the definition of
“Collateral Obligation.”

 

“Distribution Date”:  Subject to Section 14.9, the 20th day of January, April,
July and October of each year (or, if such day is not a Business Day, the next
succeeding Business Day), commencing in January 2019 and each Redemption Date
(other than with respect to a Partial Redemption by Refinancing), Clean-Up Call
Redemption Date and Special Redemption Date; provided that, following the
redemption or repayment in full of the Notes, the Issuer may receive payments
(including in respect of an Optional Redemption) on any dates designated by the
Portfolio Manager (which dates may or may not be the dates stated above) upon
two (2) Business Days’ prior written notice to the Trustee and the Collateral
Administrator (which notice the Trustee shall promptly forward to the Holders of
the Interests) and such dates shall thereafter constitute “Distribution Dates.”

 

“Distribution Report”:  The meaning specified in Section 10.7(b).

 

“Domicile” or “Domiciled”:  With respect to any issuer of or obligor with
respect to a Collateral Obligation:  (a) except as provided in clause (b) and
(c) below, its country of

 

A-25

--------------------------------------------------------------------------------


 

organization; or (b) if it is organized in a Tax Advantaged Jurisdiction, each
of such jurisdiction and the country in which a substantial portion of its
operations are located or from which a substantial portion of its revenue is
derived, in each case directly or through subsidiaries; or (c) if its payment
obligations in respect of such Collateral Obligation are guaranteed by a person
or entity that is organized in the United States, then the United States.

 

“DTC”:  The Depository Trust Company, its nominees, and their respective
successors.

 

“Due Date”:  Each date on which any payment is due on a Pledged Obligation in
accordance with its terms.

 

“Effective Date”: The earlier to occur of (i) the Determination Date relating to
the first Distribution Date and (ii) the first date on which the Portfolio
Manager certifies to the Trustee and the Collateral Administrator that the
Aggregate Ramp-Up Par Condition has been satisfied.

 

“Effective Date Rating Failure”:  The meaning specified in Section 7.17(d).

 

“Effective Date Ratings Confirmation”:  The Issuer has (x) provided, or caused
the Collateral Administrator to provide, to each Rating Agency the reports
required to be delivered under this Indenture in connection with the end of the
Ramp-Up Period and (y) received confirmation (deemed or otherwise) from S&P of
its initial ratings of each Class of Notes.

 

“Effective Date Report”: The meaning specified in Section 7.17(c).

 

“Effective Date Requirements”:  The requirements set forth in Section 7.17(c).

 

“Effective Spread”: With respect to any floating rate Collateral Obligation, the
current per annum rate at which it pays interest minus LIBOR or, if such
floating rate Collateral Obligation bears interest based on a floating rate
index other than a London interbank offered rate-based index, the Effective
Spread shall be the then-current base rate applicable to such floating rate
Collateral Obligation plus the rate at which such floating rate Collateral
Obligation pays interest in excess of such base rate minus three-month LIBOR;
provided, that (i) with respect to any unfunded commitment of any Revolving
Collateral Obligation or Delayed Drawdown Collateral Obligation, the Effective
Spread means the commitment fee payable with respect to such unfunded
commitment, (ii) with respect to the funded portion of any commitment under any
Revolving Collateral Obligation or Delayed Drawdown Collateral Obligation, the
Effective Spread means the current per annum rate at which it pays interest
minus LIBOR or, if such funded portion bears interest based on a floating rate
index other than a London interbank offered rate-based index, the Effective
Spread will be the then-current base rate applicable to such funded portion plus
the rate at which such funded portion pays interest in excess of such base rate
minus three-month LIBOR; (iii) with respect to any Libor Floor Obligation, the
Effective Spread for such Collateral Obligation shall be equal to the sum of
(a) the applicable spread over LIBOR and (b) the excess, if any, of the
specified “floor” rate relating to such Collateral Obligation over LIBOR
calculated for the Notes for the immediately preceding Interest Determination
Date; and (iv) the Effective Spread of any floating rate Collateral Obligation
shall (x) be deemed to be zero, to the extent that the Issuer or the Portfolio
Manager has actual knowledge that no payment of cash interest on such floating
rate Collateral Obligation will be made by the obligor thereof during the
applicable due period, and (y) not include any

 

A-26

--------------------------------------------------------------------------------


 

non-cash interest or, with respect to any Partial Deferrable Security, any
interest in excess of the portion of the interest due thereon that is required
to be paid in cash on each payment date and is not permitted to be deferred or
capitalized.  For purposes of this definition, “LIBOR” shall have the meaning
specified in clause (i) of the definition thereof.

 

“Eligible Investment Required Ratings”:  (a) “A-1” or higher (or, in the absence
of a short-term credit rating, “A+” or higher) from S&P and (b) for securities
with maturities up to 365 days, a long-term credit rating not less than “AA-”
from Fitch and a short-term rating not less than “F1+” from Fitch.

 

“Eligible Investments”:  (a) Cash or (b) any United States dollar investment
that, at the time it is Delivered to the Trustee (directly or through an
intermediary or bailee), is one or more of the following obligations or
securities:

 

(i)                                     direct obligations of, and obligations
the timely payment of principal and interest on which is fully and expressly
guaranteed by (x) the United States of America or (y) any agency or
instrumentality of the United States of America the obligations of which agency
or instrumentality have the Eligible Investment Required Rating and are
expressly backed by the full faith and credit of the United States of America;

 

(ii)                                  demand and time deposits in, certificates
of deposit of, trust accounts with, bankers’ acceptances issued by, or federal
funds sold by any depository institution or trust company incorporated under the
laws of the United States of America (including the Bank) or any state thereof
and subject to supervision and examination by federal and/or state banking
authorities, in each case payable within 60 days of issuance, so long as the
commercial paper and/or the debt obligations of such depository institution or
trust company at the time of such investment or contractual commitment providing
for such investment have the Eligible Investment Required Ratings or such demand
or time deposits are covered by an extended Federal Deposit Insurance
Corporation (the “FDIC”) insurance program where 100% of the deposits are
insured by the FDIC, which is backed by the full faith and credit of the United
States (and, if a Class of Notes then outstanding is rated by S&P, the United
States meets the Eligible Investment Required Ratings);

 

(iii)                               commercial paper or other short-term
obligations with the Eligible Investment Required Ratings and that either bear
interest or are sold at a discount from the face amount thereof and have a
maturity of not more than 60 days from their date of issuance; provided that
this clause (iii) will not include extendible commercial paper or asset backed
commercial paper; and

 

(iv)                              money market funds domiciled outside of the
United States which funds have, at all times, credit ratings of (a) “AAAm” by
S&P and (b) either the highest credit rating assigned by Fitch (“AAAmmf”) to the
extent rated by Fitch or otherwise the highest credit rating assigned by another
NRSRO (excluding S&P);

 

provided, however, that Eligible Investments purchased with funds in the
Collection Account shall be held until maturity except as otherwise specifically
provided herein and shall include only such obligations or securities, other
than those referred to in clause (iv) above, and mature

 

A-27

--------------------------------------------------------------------------------


 

(or are putable at par to the issuer thereof) no later than the earlier of 60
days and the Business Day prior to the next Distribution Date (unless such
Eligible Investments are issued by the Trustee in its capacity as a banking
institution in which case such Eligible Investments may mature on such
Distribution Date); provided, further, that none of the foregoing obligations or
securities shall constitute Eligible Investments if (a) such obligation or
security has an “f”, “p”, “pi”, “t” or “sf” subscript assigned by S&P or an “sf”
subscript assigned by Moody’s, (b) all, or substantially all, of the remaining
amounts payable thereunder consist of interest and not principal payments,
(c) payments on such obligation or security is, at the time such obligation is
acquired, subject to withholding tax unless the issuer of the security is
required to make “gross-up” payments that ensure that the net amount actually
received by the Issuer (after payment of all taxes, whether imposed on such
obligor or the Issuer) will equal the full amount that the Issuer would have
received had no such taxes been imposed, (d) such obligation or security is
secured by real property, (e) such obligation or security is purchased at a
price greater than 100% of the principal or face amount thereof, (f) such
obligation invests in or constitutes a Structured Finance Obligation or (g) in
the Portfolio Manager’s sole judgment, such obligation or security is subject to
material non-credit related risks.  Eligible Investments may include, without
limitation, those investments for which the Trustee or an Affiliate of the
Trustee is the obligor or depository institution, or provides services and
receives compensation.  Notwithstanding the foregoing clauses, Eligible
Investments may only include obligations or securities that in the sole
determination of the Portfolio Manager constitute cash equivalents for purposes
of the rights and assets in paragraph 10(c)(8)(i)(B) of the exclusions from the
definition of “covered fund” for purposes of the Volcker Rule.  For the
avoidance of doubt, the Portfolio Manager shall have no liability to any Holder
or any other Person for any determination made by it pursuant to this paragraph
unless the making of such determination constituted bad faith, willful
misconduct or gross negligence in the performance, or reckless disregard, of the
obligations of the Portfolio Manager hereunder or under the Portfolio Management
Agreement.

 

“Emerging Market Obligor”:  Any obligor Domiciled in a country (other than the
United States of America) (i) the foreign currency issuer credit rating of which
is not, at the time of acquisition of the relevant Collateral Obligation, at
least “AA” by S&P and (ii) to the extent such country is rated by Fitch, that
does not have a sovereign rating of at least “AA” by Fitch (other than any
country referenced in clause (i) of the definition of “Concentration
Limitations”).

 

“Entitlement Holder”:  The meaning specified in Article 8 of the UCC.

 

“Entitlement Order”:  The meaning specified in Article 8 of the UCC.

 

“Equity Security”:  Any security or debt obligation (other than any security
received in connection with an insolvency, bankruptcy, reorganization, debt
restructuring or workout of the Obligor thereof (other than common stock)) which
at the time of acquisition, conversion or exchange does not satisfy the
requirements of a Collateral Obligation and is not an Eligible Investment.  The
Issuer may only acquire Equity Securities and securities received in connection
with an insolvency, bankruptcy, reorganization, debt restructuring or workout of
the Obligor thereof that in the commercially reasonable judgment of the
Portfolio Manager (not to be called into question as a result of subsequent
events), would be considered “received in lieu of debts previously contracted”
with respect to the Collateral Obligation under the Volcker Rule.

 

A-28

--------------------------------------------------------------------------------


 

“ERISA”:  The United States Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“EU Retention Holder”:  On the Closing Date, Bain Capital Specialty
Finance, Inc., as an originator, and thereafter any successor, assignee or
transferee thereof permitted under the EU Retention Requirements.

 

“EU Retention Requirements”:  Collectively, (i) Articles 404-410 of the EU
Capital Requirements Regulation (Regulation (EU) 575/2013) as published on
June 27, 2013 (the “CRR”), as supplemented by Commission Delegated Regulation
(EU) No. 625/2014, together with any final guidance and other technical
standards published in relation thereto and the guidelines and related documents
previously published in relation to the preceding risk retention legislation by
the European Banking Authority which continue to apply to the provisions of the
CRR, (ii) Articles 50-56 of the European Union Commission Delegated Regulation
(EU) 231/2013 implementing Article 17 of European Union Directive 2011/61/EU on
Alternative Investment Fund Manager (the “AIFMD Level 2 Regulation”), together
with any applicable guidance, other technical standards and related documents
published by any European regulator in relation thereto, and
(iii) Article 254-257 of European Union Commission Delegated Regulation (EU)
2015/35 implementing Article 135(2) of European Union Directive 2009/138/EC on
the taking-up and pursuit of the business of Insurance and Reinsurance, as
amended by EU Directive 2014/51/EU of 16 April 2014 (and as supplemented by
Articles 254-257 of Commission Delegated Regulation (EU) 2015/35) (the “Solvency
II Level 2 Regulation”), together with any applicable guidelines, technical
standards, delegated regulations and related documents published by the European
Commission and/or any European Supervisory Authority (jointly or individually)
in relation thereto.

 

“Euroclear”:  Euroclear Bank S.A./N.V., as operator of the Euroclear System.

 

“Event of Default”:  The meaning specified in Section 5.1.

 

“Exchange Transaction”:  The meaning specified in Section 12.4(a).

 

“Exchanged Defaulted Obligation”:  The meaning specified in Section 12.4(a).

 

“Excepted Advances”:  Customary advances made to protect or preserve rights
against the borrower of or obligor under a Collateral Obligation or to indemnify
an agent or representative for lenders pursuant to the Underlying Instrument.

 

“Excepted Property”:  The meaning specified in the Granting Clause.

 

“Excess CCC Adjustment Amount”:  As of any date of determination, an amount
equal to the excess, if any, of:

 

(i)                                     the Aggregate Principal Balance of all
Collateral Obligations included in the CCC Excess; over

 

(ii)                                  the sum of the Market Values of all
Collateral Obligations included in the CCC Excess.

 

A-29

--------------------------------------------------------------------------------


 

“Excess Par Amount”: An amount, as of any date of determination, equal to the
greater of (a) zero and (b) (i) the Collateral Principal Amount less (ii) the
Reinvestment Target Par Balance.

 

“Excess Weighted Average Fixed Coupon”: As of any date of determination, a
percentage equal to the product obtained by multiplying (a) the greater of zero
and the excess, if any, of the Weighted Average Fixed Coupon over the Minimum
Fixed Coupon by (b) the number obtained by dividing (i) the Aggregate Principal
Balance of all fixed rate Collateral Obligations (excluding any Defaulted
Obligation and, to the extent of any non-cash interest, any Deferrable Security)
by (ii) the Aggregate Principal Balance of all floating rate Collateral
Obligations (excluding any Defaulted Obligation and, to the extent of any
non-cash interest, any Deferrable Security).

 

“Excess Weighted Average Floating Spread”:  As of any date of determination, a
percentage equal to the product obtained by multiplying (a) the greater of zero
and the excess, if any, of the Weighted Average Floating Spread over the Minimum
Floating Spread by (b) the number obtained by dividing (i) the Aggregate
Principal Balance of all floating rate Collateral Obligations (excluding any
Defaulted Obligation and, to the extent of any non-cash interest, any Deferrable
Security) by (ii) the Aggregate Principal Balance of all fixed rate Collateral
Obligations (excluding any Defaulted Obligation and, to the extent of any
non-cash interest, any Deferrable Security).

 

“Exchange Act”:  The United States Securities Exchange Act of 1934, as amended
from time to time.

 

“Expense Reserve Account”:  The trust account established pursuant to
Section 10.3(d) and designated as the “Expense Reserve Account.”

 

“FATCA”:  Sections 1471 through 1474 of the Code, any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Reserve Board”:  The Board of Governors of the Federal Reserve System.

 

“Fiduciary”:  Any fiduciary or other person making the decision to invest the
assets of the Benefit Plan Investor.

 

“Filing Holder”:  The meaning specified in Section 5.4(e).

 

“Financial Asset”:  The meaning specified in Article 8 of the UCC.

 

“Financing Statements”:  The meaning specified in Article 9 of the UCC.

 

“Financing Subsidiary”:  BCSF I, LLC, in its capacity as financing subsidiary
under the Master Participation Agreement.

 

“First LIBOR Period End Date”:  October 20, 2018.

 

A-30

--------------------------------------------------------------------------------


 

“First-Lien Last-Out Loan”: A loan that would be a Senior Secured Loan, except
that, prior to a default with respect such loan, is entitled to receive payments
pari passu with other Senior Secured Loans of the same obligor, but following a
default becomes fully subordinated to other Senior Secured Loans of the same
obligor and is not entitled to any payments until such other Senior Secured
Loans are paid in full.

 

“Fitch”:  Fitch Ratings, Inc. and any successor thereto.

 

“Fitch Rating”:  With respect to any Collateral Obligation, the rating
determined pursuant to Schedule 5.

 

“Fitch Rating Factor”:  In respect of any Collateral Obligation, the number set
forth in the table below opposite the Fitch Rating in respect of such Collateral
Obligation:

 

Fitch Rating

 

Fitch Rating
Factor

 

AAA

 

0.19

 

AA+

 

0.35

 

AA

 

0.64

 

AA-

 

0.86

 

A+

 

1.17

 

A

 

1.58

 

A-

 

2.25

 

BBB+

 

3.19

 

BBB

 

4.54

 

BBB-

 

7.13

 

BB+

 

12.19

 

BB

 

17.43

 

BB-

 

22.80

 

B+

 

27.80

 

B

 

32.18

 

B-

 

40.60

 

CCC+

 

62.80

 

CCC

 

62.80

 

CCC-

 

62.80

 

CC

 

100.00

 

C

 

100.00

 

D

 

100.00

 

 

“Fitch Recovery Rate”: The meaning specified in Schedule 5 hereto.

 

“Fitch Test Matrix”: The meaning specified in Schedule 5 hereto.

 

“Fitch Weighted Average Rating Factor”: The number determined by (a) summing the
products of (i) the Principal Balance of each Collateral Obligation multiplied
by (ii) its Fitch Rating Factor, (b) dividing such sum by the Aggregate
Principal Balance of all such Collateral

 

A-31

--------------------------------------------------------------------------------


 

Obligations and (c) rounding the result down to the nearest two decimal places. 
For the purposes of determining the Principal Balance and Aggregate Principal
Balance of Collateral Obligations in this definition, the Principal Balance of
each Defaulted Obligation shall be excluded.

 

“Floating Rate Notes”: The Notes.

 

“Flow-Through Investment Vehicle”: An investor if it is an entity (i) that would
be an investment company but for the exception in Section 3(c)(1) or
Section 3(c)(7) of the Investment Company Act and the amount of whose investment
in the Notes (including in all Classes of the Notes) exceeds 40% of its total
assets (determined on a consolidated basis with its subsidiaries), (ii) as to
which any Person owning any equity or similar interest in the entity (other than
holders of membership interests with only nominal economic value that do not
entitle the holders thereof to any rights of payment, voting or other indicia of
ownership of the Notes held by such Flow-Through Investment Vehicle, which
holders are either Qualified Purchasers or Knowledgeable Employees) has the
ability to control any investment decision of such entity or to determine, on an
investment-by-investment basis, the amount of such Person’s contribution to any
investment made by such entity, (iii) that was organized or reorganized for the
specific purpose of acquiring a Note or (iv) as to which any Person owning an
equity or similar interest in such entity (other than holders of membership
interests with only nominal economic value that do not entitle the holders
thereof to any rights of payment, voting or other indicia of ownership of the
Notes held by such Flow-Through Investment Vehicle, which holders are either
Qualified Purchasers or Knowledgeable Employees) was specifically solicited to
make additional capital or similar contributions for the purpose of enabling
such entity to purchase a Note.

 

“GAAP”:  The meaning specified in Section 6.3(j).

 

“Global Notes”:  Any Regulation S Global Notes or Rule 144A Global Notes.

 

“Global Rating Agency Condition”:  With respect to any action taken or to be
taken by or on behalf of the Issuer, the delivery of prior written notice of
such action to Fitch within five (5) Business Days of taking such action and the
satisfaction of the S&P Rating Condition; provided, that Fitch may waive such
applicable notice requirement and S&P may waive the requirement to satisfy the
S&P Rating Condition and to the extent Fitch or S&P waives its respective
requirements, the Global Rating Agency Condition will be deemed satisfied with
respect to such Rating Agency.

 

“Governmental Authority”:  Whether U.S. or non-U.S., (i) any national, state,
county, municipal or regional government or quasi-governmental authority or
political subdivision thereof; (ii) any agency, regulator, arbitrator, board,
body, branch, bureau, commission, corporation, department, master, mediator,
panel, referee, system or instrumentality of any such government or
quasi-government entity, or political subdivision thereof; and (iii) any court.

 

“Grant” or “Granted”:  To grant, bargain, sell, convey, assign, transfer,
mortgage, pledge, create and grant a security interest in and right of setoff
against, deposit, set over and confirm.  A Grant of the Pledged Obligations, or
of any other instrument, shall include all rights, powers and options (but none
of the obligations) of the granting party thereunder, including, the immediate
continuing right to claim for, collect, receive and receipt for principal and
interest

 

A-32

--------------------------------------------------------------------------------


 

payments in respect of the Pledged Obligations, and all other Monies payable
thereunder, to give and receive notices and other communications, to make
waivers or other agreements, to exercise all rights and options, to bring
Proceedings in the name of the granting party or otherwise, and generally to do
and receive anything that the granting party is or may be entitled to do or
receive thereunder or with respect thereto.

 

“Group Country”:  Any Group I Country, Group II Country or Group III Country.

 

“Group I Country”:  Australia, Canada, The Netherlands, New Zealand and the
United Kingdom (or such other country as may be specified in publicly available
published criteria from Moody’s from time to time).

 

“Group II Country”:  Germany, Ireland, Sweden and Switzerland (or such other
country as may be specified in publicly available published criteria from
Moody’s from time to time).

 

“Group III Country”:  Austria, Belgium, Denmark, Finland, France, Hong
Kong, Iceland, Liechtenstein, Luxembourg, Norway and Singapore (or such other
country as may be specified in publicly available published criteria from
Moody’s from time to time).

 

“Hedge Agreements”:  Any interest rate swap, floor and/or cap agreements,
including, without limitation, one or more interest rate basis swap agreements,
between the Issuer and any Hedge Counterparty, as amended from time to time, and
any replacement agreement entered into pursuant to Section 16.1.

 

“Hedge Counterparty”:  Any one or more institutions entering into or
guaranteeing a Hedge Agreement with the Issuer that satisfies the Required Hedge
Counterparty Rating that has entered into a Hedge Agreement with the Issuer,
including any permitted assignee or successor under the Hedge Agreements.

 

“Hedge Counterparty Collateral Account”:  The account established pursuant to
Section 10.5.

 

“Hedge Counterparty Credit Support”:  As of any date of determination, any Cash
or Cash equivalents on deposit in, or otherwise to the credit of, the Hedge
Counterparty Collateral Account in an amount required to satisfy the
then-current Rating Agency criteria.

 

“Highest Ranking S&P Class”:  As of any date of determination, the Outstanding
Class of Notes that is rated by S&P on such date and ranks higher in right of
payment than each other Class of Notes in the Note Payment Sequence.

 

“Holder”:  With respect to any Note, the Person(s) whose name(s) appear on the
Register as the registered holder(s) of such Note or the holder of a beneficial
interest in (i.e., a beneficial owner of) such Note except as otherwise provided
herein or, with respect to any Interest, the Person whose name appears on the
books and records of the Issuer as the owner of such Interest.

 

“Holder Proposed Re-Pricing Rate”:  The meaning specified in Section 9.8(b).

 

“Holder Purchase Request”:  The meaning specified in Section 9.8(b).

 

A-33

--------------------------------------------------------------------------------


 

“Incurrence Covenant”: A covenant by the underlying obligor under a loan to
comply with one or more financial covenants only upon the occurrence of certain
actions of the underlying obligor or certain events relating to the underlying
obligor, including, but not limited to, a debt issuance, dividend payment, share
purchase, merger, acquisition or divestiture, unless, as of any date of
determination, such action was taken or such event has occurred, in each case
the effect of which causes such covenant to meet the criteria of a Maintenance
Covenant.

 

“Indenture”:  This instrument as originally executed and, if from time to time
supplemented or amended by one or more indentures supplemental hereto entered
into pursuant to the applicable provisions hereof, as so supplemented or
amended.

 

“Independent”:  As to any Person, any other Person (including, in the case of an
accountant or lawyer, a firm of accountants or lawyers, and any member thereof,
or an investment bank and any member thereof) who (i) does not have and is not
committed to acquire any material direct or any material indirect financial
interest in such Person or in any Affiliate of such Person, and (ii) is not
connected with such Person as an Officer, employee, promoter, underwriter,
voting trustee, partner, director or Person performing similar functions. 
“Independent” when used with respect to any accountant may include an accountant
who audits the books of such Person if in addition to satisfying the criteria
set forth above the accountant is independent with respect to such Person within
the meaning of Rule 101 of the Code of Professional Conduct of the American
Institute of Certified Public Accountants.

 

Whenever any Independent Person’s opinion or certificate is to be furnished to
the Trustee, such opinion or certificate shall state that the signer has read
this definition and that the signer is Independent within the meaning hereof.

 

Any pricing service, certified public accountant or legal counsel that is
required to be Independent of another Person under this Indenture must satisfy
the criteria above with respect to the Issuer and the Portfolio Manager;
provided, however, that Dechert LLP shall be deemed for all purposes of this
Indenture to be “Independent” with respect to the Issuer and the Portfolio
Manager.

 

“Independent Manager”:  A natural person who, (A) for the five-year period prior
to his or her appointment as Independent Manager, has not been, and during the
continuation of his or her service as Independent Manager is not:  (i) an
employee, director, member, manager, or officer or direct or indirect legal or
beneficial owner (or a person who controls, whether directly, indirectly, or
otherwise any of the foregoing) of the Issuer or any of its Affiliates (other
than his or her service as an independent special member or an independent
manager of the Issuer or other Affiliates that are structured to be “bankruptcy
remote”); (ii) a substantial customer, consultant, creditor, contractor or
supplier (or a person who controls, whether directly, indirectly, or otherwise
any of the foregoing) of the Issuer, the member of the Issuer or any of their
respective Affiliates (other than an Independent Manager provided by a
nationally recognized company that provides independent special members,
independent managers and other corporate services in the ordinary course of its
business); or (iii) any member of the immediate family of a person described in
(i) or (ii) (other than with respect to clause (i), or (ii) relating to his or
her service as (y) an Independent Manager of the Issuer or (z) an independent
special member or independent manager of any Affiliate of the Issuer which is a
bankruptcy remote limited purpose

 

A-34

--------------------------------------------------------------------------------


 

entity), and (B) has, (i) prior experience as an independent special member,
independent director or independent manager for a trust, corporation or limited
liability company whose charter documents required the unanimous consent of all
independent special members, independent directors or independent managers
thereof before such trust, corporation or limited liability company could
consent to the institution of bankruptcy or insolvency proceedings against it or
could file a petition seeking relief under any applicable federal or state law
relating to bankruptcy and (ii) at least three years of employment experience
with one or more entities that provide, in the ordinary course of their
respective businesses, advisory, management or placement services to issuers of
securitization or structured finance instruments, agreements or securities.

 

“Information Agent”:  The meaning specified in Section 14.16(a).

 

“Initial Purchaser”:  Citigroup Global Markets Inc., in its capacity as initial
purchaser of the Notes.

 

“Initial Rating”:  With respect to any Class of Notes, the rating or ratings, if
any, indicated in Section 2.3.

 

“Instrument”:  The meaning specified in Article 9 of the UCC.

 

“Interest Accrual Period”:  The period from and including the Closing Date to
but excluding the first Distribution Date, and each succeeding period from and
including each Distribution Date to but excluding the following Distribution
Date until the principal of the Notes is paid or made available for payment.

 

“Interest Collection Account”:  The account established pursuant to
Section 10.2(a) and designated as the “Interest Collection Account”.

 

“Interest Coverage Ratio”:  With respect to any designated Class or Classes of
Notes, as of any date of determination on or after the Determination Date
immediately preceding the second Distribution Date, the percentage derived from
dividing:

 

(a)                                 the sum of (i) the Collateral Interest
Amount as of such date of determination minus (ii) amounts payable (or expected
as of the date of determination to be payable) on the following Distribution
Date as set forth in clauses (A), (B) and (C) of Section 11.1(a)(i); by

 

(b)                                 interest due and payable on the Notes of
such Class or Classes, each Priority Class of Notes and each pari passu Class of
Notes (excluding Deferred Interest but including any interest on Deferred
Interest with respect to any such Class or Classes) on such Distribution Date.

 

For the avoidance of doubt, deferred Base Management Fees will be included in
clause (a)(ii) as an amount payable pursuant to Section 11.1(a)(i)(B) only to
the extent such amount (or portion thereof) may be payable on such Distribution
Date pursuant to the Priority of Distributions.

 

“Interest Coverage Effective Date”:  The Determination Date immediately
preceding the second Distribution Date.

 

A-35

--------------------------------------------------------------------------------


 

“Interest Coverage Test”:  A test that is satisfied with respect to any Class or
Classes of the Notes if, as of the Interest Coverage Effective Date, and at any
date of determination occurring thereafter, (i) the Interest Coverage Ratio for
such Class or Classes is at least equal to the applicable Required Coverage
Ratio for such Class or Classes or (ii) such Class of Notes is no longer
Outstanding.

 

“Interest Determination Date”:  With respect to (a) the first Interest Accrual
Period, each Notional Determination Date and (b) each Interest Accrual Period
thereafter, the second London Banking Day preceding the first day of such
Interest Accrual Period.

 

“Interest Proceeds”:  With respect to any Collection Period or Determination
Date, without duplication, the sum of:

 

(i)                                     all payments of interest and other
income received (other than any interest due on any Partial Deferrable Security
that has been deferred or capitalized at the time of acquisition) by the Issuer
during the related Collection Period on the Collateral Obligations and Eligible
Investments, including the accrued interest received in connection with a sale
thereof during the related Collection Period, less any such amount that
represents Principal Financed Accrued Interest (other than any Principal
Financed Accrued Interest described in clause (i) of the definition thereof that
the Portfolio Manager elects to treat as Interest Proceeds as long as, after
giving effect to such treatment, the Aggregate Principal Balance of the
(a) Collateral Obligations and (b) Eligible Investments representing Principal
Proceeds equals or exceeds the Aggregate Ramp-Up Par Amount);

 

(ii)                                  all principal and interest payments
received by the Issuer during the related Collection Period on Eligible
Investments purchased with Interest Proceeds;

 

(iii)                               all amendment and waiver fees, late payment
fees and other fees received by the Issuer during the related Collection Period,
except for those in connection with the reduction of the par of the related
Collateral Obligation as determined by the Portfolio Manager in its discretion
(with notice to the Trustee and the Collateral Administrator);

 

(iv)                              commitment fees and other similar fees
received by the Issuer during such Collection Period in respect of Revolving
Collateral Obligations and Delayed Drawdown Collateral Obligations;

 

(v)                                 any payment received with respect to any
Hedge Agreement other than (a) an upfront payment received upon entering into
such Hedge Agreement or (b) a payment received as a result of the termination of
any Hedge Agreement to the extent not used by the Issuer to enter into a new or
replacement Hedge Agreement (for purposes of this subclause (v), any such
payment received or to be received on or before 10:00 a.m. New York time on the
last day of the Collection Period in respect of such Distribution Date will be
deemed received in respect of the preceding Collection Period and included in
the calculation of Interest Proceeds received in such Collection Period);

 

(vi)                              any amounts deposited in the Interest
Collection Account from the Ramp-Up Account at the direction of the Portfolio
Manager pursuant to Section 10.3(c);

 

A-36

--------------------------------------------------------------------------------


 

(vii)                           any payments received as repayment for Excepted
Advances;

 

(viii)                        any amounts deposited in the Interest Collection
Account from the Expense Reserve Account, the Principal Collection Account or
the Reserve Account, in each case that may be permitted to be deposited therein
pursuant to Section 10.3 in respect of the related Determination Date;

 

(ix)                              any amounts deposited in the Interest
Collection Account from the Contribution Account, at the direction of the
related Contributor (or, if no direction is given by the Contributor, at the
direction of the Portfolio Manager in its reasonable discretion);

 

(x)                                 any Designated Excess Par; and

 

(xi)                              any Current Deferred Interest designated as
Interest Proceeds by the Portfolio Manager;

 

provided that (1) any amounts received in respect of any Defaulted Obligation
shall constitute (A) Principal Proceeds (and not Interest Proceeds) until the
aggregate of all recoveries in respect of such Defaulted Obligation since it
became a Defaulted Obligation equals the outstanding Principal Balance of such
Collateral Obligation when it became a Defaulted Obligation, and then
(B) Interest Proceeds thereafter and (2) any amounts received in respect of a
Diminished Distressed Exchange Obligation will constitute Principal Proceeds
(and not Interest Proceeds) until the aggregate of all collections in respect of
such Diminished Distressed Exchange Obligation since it was received in
connection with a Distressed Exchange equals the principal amount of the
obligation for which it was exchanged and such Diminished Distressed Exchange
Obligation no longer constitutes a diminished financial obligation; provided,
further, that amounts that would otherwise constitute Interest Proceeds may be
designated as Principal Proceeds pursuant to Section 7.17(d) with notice to the
Collateral Administrator.  Notwithstanding the foregoing, in the Portfolio
Manager’s sole discretion (to be exercised on or before the related
Determination Date), on any date after the first Distribution Date, Interest
Proceeds in any Collection Period may be deemed to be Principal Proceeds;
provided that such designation would not result in an interest deferral on any
Class of Notes. Under no circumstances shall Interest Proceeds include the
Excepted Property or any interest earned thereon.

 

“Interest Rate”:  With respect to any specified Class of Notes, (i) unless a
Re-Pricing has occurred with respect to such Class of Notes, the per annum
stated interest rate payable on the Notes of such Class with respect to each
Interest Accrual Period equal to LIBOR for such Interest Accrual Period plus the
spread specified in Section 2.3 with respect to such Notes and (ii) upon the
occurrence of a Re-Pricing with respect to such Class of Notes, a per annum
stated interest rate equal to (x) the applicable Re-Pricing Rate plus (y) in the
case of a floating rate of interest, LIBOR.

 

“Intervening Event”: With respect to any Aggregated Reinvestment, the prepayment
of any Collateral Obligation included in such Aggregated Reinvestment or any
change in any characteristic of any Collateral Obligation (or the obligor
thereof) relevant to any Investment

 

A-37

--------------------------------------------------------------------------------


 

Criteria, in each case to the extent beyond the Issuer’s or the Portfolio
Manager’s control, so long as no other Collateral Obligation (or obligor
thereof) included in such Aggregated Reinvestment had any change in any
characteristic relevant to any Investment Criteria since the first day of the
related ten Business Day period.

 

“Interests”:  The Interests issued by the Issuer on or prior to the Closing Date
and any additional Interests issued pursuant to the Issuer Limited Liability
Company Agreement and in compliance with the terms of this Indenture.

 

“Investment Advisers Act”:  The Investment Advisers Act of 1940, as amended from
time to time.

 

“Investment Company Act”:  The Investment Company Act of 1940, as amended.

 

“Investment Criteria”:  The criteria specified in Section 12.2.

 

“IRS”:  The United States Internal Revenue Service

 

“Issuer”:  BCC Middle Market CLO 2018-1, LLC, until a successor Person shall
have become the Issuer pursuant to the applicable provisions of this Indenture,
and thereafter “Issuer” shall mean such successor Person.

 

“Issuer Limited Liability Company Agreement”:  The Amended and Restated Limited
Liability Company Agreement of the Issuer, dated as of the Closing Date.

 

“Issuer Order”:  A written order dated and signed in the name of the Issuer
(which written order may be a standing order) by an Authorized Officer of the
Issuer or, to the extent permitted herein, by the Portfolio Manager by an
Authorized Officer thereof, on behalf of the Issuer.

 

“Junior Class”:  With respect to a particular Class of Notes, each Class of
Notes that is subordinated to such Class, as indicated in Section 2.3.

 

“Junior Mezzanine Notes”:  The meaning specified in Section 2.4.

 

“Letter of Credit”:   A facility whereby (i) a fronting bank (“LOC Agent Bank”)
issues or will issue a letter of credit (“LC”) for or on behalf of a borrower
pursuant to an Underlying Instrument, (ii) in the event that the LC is drawn
upon and the borrower does not reimburse the LOC Agent Bank, the
lender/participant is obligated to fund its portion of the facility and
(iii) the LOC Agent Bank passes on (in whole or in part) the fees it receives
for providing the LC to the lender/participant.  The lender/participant may or
may not be obligated to collateralize its funding obligations to the LOC Agent
Bank.

 

“LIBOR”:  (i) With respect to the Notes, the meaning set forth in Exhibit C and
(ii) with respect to a Collateral Obligation, the “libor” rate determined in
accordance with the terms of such Collateral Obligation.

 

“Libor Floor Obligation”:  As of any date, a floating rate Collateral Obligation
(a) for which the related Underlying Instruments allow a libor rate option,
(b) that provides that such

 

A-38

--------------------------------------------------------------------------------


 

libor rate is (in effect) calculated as the greater of (i) a specified “floor”
rate per annum and (ii) the London interbank offered rate for the applicable
interest period for such Collateral Obligation and (c) that, as of such date,
bears interest based on such libor rate option, but only if as of such date the
London interbank offered rate for the applicable interest period is less than
such floor rate.

 

“Loan”:  Any obligation for the payment or repayment of borrowed money that is
documented by a term loan agreement, revolving loan agreement or similar credit
agreement.

 

“Loan Sale Agreement”:  The loan sale agreement, dated as of the Closing Date,
as amended from time to time in accordance with the terms thereof, by and
between the Transferor and the Issuer.

 

“London Banking Day”:  A day on which commercial banks are open for business
(including dealings in foreign exchange and foreign currency deposits) in
London, England.

 

“Long-Dated Obligation”:  An obligation that has a scheduled maturity later than
the earliest Stated Maturity of the Notes.

 

“Maintenance Covenant”:  A covenant by any borrower to comply with one or more
financial covenants during each reporting period, whether or not such borrower
has taken any specified action; provided that a covenant that otherwise
satisfies the definition hereof and only applies to a related loan when
specified amounts are outstanding under such loan shall be a Maintenance
Covenant.

 

“Majority”:  With respect to any Class of Notes, the Holders of more than 50.0%
of the Aggregate Outstanding Amount of the Notes of such Class.

 

“Margin Stock”:  “Margin Stock” as defined under Regulation U issued by the
Federal Reserve Board, including any debt security which is by its terms
convertible into “Margin Stock.”

 

“Market Value”:  With respect to any loans or other assets, the amount
(determined by the Portfolio Manager) equal to the product of the principal
amount thereof and the price determined in the following manner:

 

(i)                                     the quote determined by any of Loan
Pricing Corporation, MarkIt Group Limited, LoanX Inc., Houlihan Lokey (with
respect to enterprise valuations of an Obligor only) or any other nationally
recognized pricing service selected by the Portfolio Manager; or

 

(ii)                                  if such quote described in clause (i) is
not available or the Portfolio Manager determines in accordance with the
Portfolio Manager Standard that such price does not reflect the value of such
asset,

 

(A)                               the average of the bid-side quotes determined
by three broker-dealers active in the trading of such asset that are Independent
(with respect to each other and the Issuer and the Portfolio Manager); or

 

A-39

--------------------------------------------------------------------------------


 

(B)                               if only two such bids can be obtained, the
lower of the bid-side quotes of such two bids; or

 

(C)                               if only one such bid can be obtained, such
bid; provided that this subclause (C) shall not apply at any time at which
neither the Portfolio Manager nor BCSF Advisors, LP is a registered investment
adviser (or relying adviser) under the Investment Advisers Act; or

 

(iii)                               if such quote or bid described in clause
(i) or (ii) cannot be obtained by the Portfolio Manager exercising reasonable
efforts, the value determined as the bid side market value of such asset as
determined by the Portfolio Manager exercising reasonable commercial judgment,
consistent with the Portfolio Manager Standard and certified by the Portfolio
Manager to the Trustee; provided, however, that, if the Portfolio Manager is not
a registered investment adviser (or relying adviser) under the Investment
Advisers Act, the Market Value of any such asset may not be determined in
accordance with this clause (iii) for more than thirty days; or

 

(iv)                              if the Market Value of an asset is not
determined in accordance with clause (i), (ii) or (iii) above, then the Market
Value shall be deemed to be zero until such determination is made in accordance
with clause (i) or (ii) above.

 

“Master Participation Agreement”: The participation agreement, dated as of the
Closing Date, between the Issuer and the Financing Subsidiary.

 

“Maturity”:  With respect to any Note, the date on which the unpaid principal of
such Note becomes due and payable as therein or herein provided, whether at the
Stated Maturity or by declaration of acceleration, call for redemption or
otherwise.

 

“Maturity Amendment”:  With respect to any Collateral Obligation, an amendment
(other than in connection with an insolvency, bankruptcy, debt restructuring or
workout of the Obligor thereof) to the Underlying Instruments governing such
Collateral Obligations that would extend the stated maturity date of such
Collateral Obligation.  For the avoidance of doubt, an amendment that would
extend the stated maturity date of any tranche of the credit facility of which a
Collateral Obligation is part, but would not extend the stated maturity of the
Collateral Obligation held by the Issuer, does not constitute a Maturity
Amendment.

 

“Maximum Fitch Rating Factor Test”:  A test that will be satisfied on any date
of determination if the Fitch Weighted Average Rating Factor as of such date is
less than or equal to the applicable level in the Fitch Test Matrix.

 

“Measurement Date”:  (i) Any day on which the Issuer purchases, or enters into a
commitment to purchase, a Collateral Obligation or the day on which a default of
a Collateral Obligation occurs, (ii) any Determination Date, (iii) the date as
of which the information in any Monthly Report is calculated, (iv) with five
(5) Business Days prior notice, any Business Day requested by any Rating Agency
and (v) the last day of the Ramp-Up Period; provided that, in the case of
(i) through (iv), no “Measurement Date” shall occur prior to the last day of the
Ramp-Up Period.

 

A-40

--------------------------------------------------------------------------------


 

“Merging Entity”: The meaning specified in Section 7.10.

 

“Minimum Fitch Floating Spread”:  As of any date of determination, the weighted
average spread (expressed as a percentage) applicable to the current Fitch Test
Matrix selected by the Portfolio Manager.

 

“Minimum Fitch Floating Spread Test”:  A test that will be satisfied on any date
of determination if the Weighted Average Floating Spread plus the Excess
Weighted Average Fixed Coupon equals or exceeds the Minimum Fitch Floating
Spread.

 

“Minimum Fixed Coupon”: (i) If any of the Collateral Obligations are fixed rate
Collateral Obligations, 6.5% and (ii) otherwise, 0%.

 

“Minimum Fixed Coupon Test”:  A test that will be satisfied on any date of
determination if the Weighted Average Fixed Coupon equals or exceeds the Minimum
Fixed Coupon.

 

“Minimum Floating Spread”:  The greater of (i) the applicable percentage set
forth in the definition of “S&P CDO Monitor” upon the option chosen by the
Portfolio Manager in accordance with Part II of Schedule 3 and (ii) 2%.

 

“Minimum Floating Spread Test”:  A test that will be satisfied on any date of
determination if the Weighted Average Floating Spread plus the Excess Weighted
Average Fixed Coupon equals or exceeds the Minimum Floating Spread.

 

“Minimum Weighted Average Fitch Recovery Rate Test”:  A test that will be
satisfied on any date of determination if the Weighted Average Fitch Recovery
Rate is greater than or equal to the applicable level in the Fitch Test Matrix.

 

“Money” or “Monies”:  The meaning specified in Article 1 of the UCC.

 

“Monthly Report”:  The meaning specified in Section 10.7(a).

 

“Moody’s”:  Moody’s Investors Service, Inc. and any successor thereto.

 

“Net Purchased Loan Balance”:  As of any date of determination, an amount equal
to the sum of (i) the Aggregate Principal Balance of all Collateral Obligations
conveyed, directly or indirectly, by the Portfolio Manager to the Issuer under
the Loan Sale Agreement prior to such date, calculated as of the respective
Cut-Off Dates of such Collateral Obligations, and (ii) the Aggregate Principal
Balance of all Collateral Obligations acquired by the Issuer other than directly
or indirectly from the Portfolio Manager prior to such date.

 

“Non-Call Period”:  The period from the Closing Date to but excluding the
Distribution Date in October 2020.

 

“Non-Consenting Holder”:  The meaning specified in Section 9.8(b).

 

A-41

--------------------------------------------------------------------------------


 

“Non-Permitted ERISA Holder”:  A Person that is or becomes the beneficial owner
of any interest in any Note who has made or is deemed to have made a prohibited
transaction representation or a Benefit Plan Investor, Controlling Person or
Similar Laws representation required by this Indenture that is subsequently
shown to be false or misleading.

 

“Non-Permitted Holder”:  The meaning specified in Section 2.12(b).

 

“Note Interest Amount”:  With respect to any specified Class of Notes and any
Distribution Date, the amount of interest for the next Interest Accrual Period
payable in respect of each U.S.$100,000 Outstanding principal amount of such
Class of Notes.

 

“Note Payment Sequence”:  With respect to the application, in accordance with
the Priority of Distributions, of Interest Proceeds or Principal Proceeds, as
applicable, in the following order:

 

(i)                                     to the payment of accrued and unpaid
interest on the Class A-1A Notes and the Class A-1B Notes, pro rata, based on
the respective amounts of accrued and unpaid interest on each such Class, until
such amounts have been paid in full;

 

(ii)                                  to the payment of principal of the
Class A-1A Notes and the Class A-1B Notes, pro rata, based on their respective
Aggregate Outstanding Amounts, until the Class A-1A Notes and the Class A-1B
Notes have been paid in full;

 

(iii)                               to the payment of accrued and unpaid
interest on the Class A-2 Notes until such amount has been paid in full;

 

(iv)                              to the payment of principal of the Class A-2
Notes until such amount has been paid in full;

 

(v)                                 to the payment of, first, accrued and unpaid
interest and then any Deferred Interest on the Class B Notes until such amounts
have been paid in full;

 

(vi)                              to the payment of principal of the Class B
Notes until such amount has been paid in full;

 

(vii)                           to the payment of, first, accrued and unpaid
interest and then any Deferred Interest on the Class C Notes until such amounts
have been paid in full; and

 

(viii)                        to the payment of principal of the Class C Notes
until such amounts have been paid in full.

 

“Notes”:  The Class A-1A Notes, the Class A-1B Notes, the Class A-2 Notes, the
Class B Notes and the Class C Notes.

 

“Notional Accrual Period”:  Each of (i) the period from and including the
Closing Date to but excluding the First LIBOR Period End Date and
(ii) thereafter, the period from and including the First LIBOR Period End Date
to but excluding the first Distribution Date.

 

A-42

--------------------------------------------------------------------------------


 

“Notional Determination Date”:  The second London Banking Day preceding the
first day of each Notional Accrual Period.

 

“NRSRO”:  Any nationally recognized statistical rating organization, other than
any Rating Agency.

 

“Obligor”:  The obligor or guarantor under a loan, as the case may be.

 

“Offer”:  The meaning specified in Section 10.8(c).

 

“Offering”:  The offering of the Notes pursuant to the Offering Circular.

 

“Offering Circular”:  The offering circular, dated September 26, 2018 relating
to the Notes, including any supplements thereto.

 

“Officer”:  (a) With respect to the Issuer and any limited liability company,
any managing member or manager thereof or any Person to whom the rights and
powers of management thereof are delegated in accordance with the limited
liability company agreement of such limited liability company; (b) with respect
to any corporation, any director, the chairman of the board of directors, the
president, any vice president, the secretary, an assistant secretary, the
treasurer or an assistant treasurer of such entity or any Person authorized by
such entity; (c) with respect to any partnership, any general partner thereof or
any Person authorized by such entity; and (d) with respect to the Trustee, any
Trust Officer.

 

“offshore transaction”:  The meaning specified in Regulation S.

 

“Ongoing Expense Excess Amount”:  On any Distribution Date, an amount equal to
the excess, if any, of (i) the Administrative Expense Cap over (ii) the sum of
(without duplication) (x) all amounts paid pursuant to clause (A)(2) of
Section 11.1(a)(i) on such Distribution Date (excluding all amounts being
deposited on such Distribution Date to the Ongoing Expense Smoothing Account)
plus (y) any Administrative Expenses paid from the Expense Reserve Account or
from the Collection Account pursuant to Section 10.2(d)(ii) on such Distribution
Date or between such Distribution Date and the immediately preceding
Distribution Date.

 

“Ongoing Expense Smoothing Account”:  The meaning specified in Section 10.3(g).

 

“Ongoing Expense Smoothing Shortfall”:  On any Distribution Date, the excess, if
any, of $100,000 over the amount then on deposit in the Ongoing Expense
Smoothing Account without giving effect to any deposit thereto on such
Distribution Date pursuant to clause (A) of Section 11.1(a)(i).

 

“Opinion of Counsel”:  A written opinion addressed to the Trustee and, if
required by the terms hereof, each Rating Agency, as applicable, in form and
substance reasonably satisfactory to the Trustee (and, if so addressed, each
Rating Agency, as applicable), of an attorney admitted to practice, or a
nationally or internationally recognized and reputable law firm one or more of
the partners of which are admitted to practice, before the highest court of any
State of the United States or the District of Columbia, which attorney or law
firm, as the case may be, may, except as otherwise expressly provided herein, be
counsel for the Issuer, and which attorney or law firm,

 

A-43

--------------------------------------------------------------------------------


 

as the case may be, shall be reasonably satisfactory to the Trustee. Whenever an
Opinion of Counsel is required hereunder, such Opinion of Counsel may rely on
opinions of other counsel who are so admitted and so satisfactory, which
opinions of other counsel shall accompany such Opinion of Counsel and shall be
addressed to the Trustee (and, if required by the terms hereof, each Rating
Agency, as applicable) or shall state that the Trustee (and, if required by the
terms hereof, each Rating Agency, as applicable) shall be entitled to rely
thereon.

 

“Optional Redemption”:  A redemption of the Notes in accordance with
Section 9.2.

 

“Outstanding”:  With respect to the Notes of any specified Class, as of any date
of determination, all of the Notes or all of the Notes of such Class, as the
case may be, theretofore authenticated and delivered under this Indenture,
except:

 

(i)                                     subject to Section 2.10, Notes
theretofore canceled by the Registrar or delivered to the Registrar for
cancellation or registered in the Register on the date the Trustee provides
notice to Holders pursuant to Section 4.1 that this Indenture has been
discharged;

 

(ii)                                  Notes or portions thereof for whose
payment or redemption funds in the necessary amount have been theretofore
irrevocably deposited with the Trustee or any Paying Agent in trust for the
Holders of such Notes pursuant to Section 4.1(a)(i); provided, that if such
Notes or portions thereof are to be redeemed, notice of such redemption has been
duly given pursuant to this Indenture or provision therefor satisfactory to the
Trustee has been made;

 

(iii)                               Notes in exchange for or in lieu of which
other Notes have been authenticated and delivered pursuant to this Indenture,
unless proof satisfactory to the Trustee is presented that any such Notes are
held by a Protected Purchaser;

 

(iv)                              Notes alleged to have been mutilated, defaced,
destroyed, lost or stolen for which replacement Notes have been issued as
provided in Section 2.7; and

 

(v)                                 Repurchased Notes and Surrendered Notes that
have been cancelled by the Trustee; provided that for purposes of calculation of
the Overcollateralization Ratio, any Repurchased Notes and any Surrendered Notes
shall be deemed to remain Outstanding until all Notes of the applicable
Class and each Class that is senior in right of payment thereto in the Note
Payment Sequence have been retired or redeemed, having an Aggregate Outstanding
Amount equal to the Aggregate Outstanding Amount as of the date of surrender,
reduced proportionately with, and to the extent of, any payments of principal on
Notes of the same Class thereafter;

 

provided that in determining whether the Holders of the requisite Aggregate
Outstanding Amount have given any request, demand, authorization, direction,
notice, consent or waiver hereunder or under the Portfolio Management Agreement,
(I) any Notes owned by (x) the Issuer or any other obligor upon the Notes or any
Affiliate thereof or (y) any Portfolio Manager Securities (solely to the extent
provided under Section 11(e) and Section 12 of the Portfolio Management
Agreement) shall each be disregarded and deemed not to be Outstanding, except
that, in determining whether the Trustee shall be protected in relying upon any
such request,

 

A-44

--------------------------------------------------------------------------------


 

demand, authorization, direction, notice, consent or waiver, only Notes a Trust
Officer of the Trustee has actual knowledge (or has been provided written notice
of) to be so owned shall be so disregarded; provided that no such Notes shall be
disregarded for any period of time during which the right to control the voting
of such Notes has been assigned to (i) another person not controlled by the
Portfolio Manager or (ii) an advisory board or other independent committee of
the governing body of the Portfolio Manager or its Affiliate, and (II) Notes so
owned that have been pledged in good faith may be regarded as Outstanding if the
pledgee establishes to the satisfaction of the Trustee the pledgee’s right so to
act with respect to such Notes and that the pledgee is not the Issuer any other
obligor upon the Notes or any Affiliate of the Issuer or such other obligor (or
the Portfolio Manager, any Affiliate of the Portfolio Manager or any account or
investment fund over which the Portfolio Manager or any Affiliate has
discretionary voting authority).

 

“Overcollateralization Ratio”:  With respect to any specified Class or Classes
of Notes as of the last day of the Ramp-Up Period or any Measurement Date
thereafter, the percentage derived from dividing:  (a) the Adjusted Collateral
Principal Amount by (b) the sum of the Aggregate Outstanding Amounts (including
the aggregate outstanding and unpaid Deferred Interest (if any) with respect to
such Class or Classes and each Priority Class of Notes) of the Notes of such
Class or Classes, each Priority Class of Notes and each pari passu Class of
Notes.

 

“Overcollateralization Ratio Test”:  A test that is satisfied with respect to
any Class or Classes of Notes as of any date of determination at, or subsequent
to, the last day of the Ramp-Up Period, if (i) the Overcollateralization Ratio
for such Class or Classes is at least equal to the applicable Required Coverage
Ratio for such Class or Classes or (ii) such Class or Classes of Notes is no
longer Outstanding.

 

“Partial Deferrable Security”:  Any Collateral Obligation with respect to which
under the related Underlying Instruments (i) a portion of the interest due
thereon is required to be paid in Cash on each payment date therefor and is not
permitted to be deferred or capitalized (which portion shall at least be equal
to LIBOR or the applicable index with respect to which interest on such
Collateral Obligation is calculated (or, in the case of a fixed rate Collateral
Obligation, at least equal to the forward swap rate for a designated maturity
equal to the scheduled maturity of such Collateral Obligation)) and (ii) the
issuer thereof or obligor thereon may defer or capitalize the remaining portion
of the interest due thereon.

 

“Partial Redemption by Refinancing”:  The meaning specified in Section 9.3.

 

“Partial Redemption Interest Proceeds”: In connection with a Partial Redemption
by Refinancing, Interest Proceeds in an amount equal to the sum of (i) the
lesser of (a) the amount of accrued interest on the Classes being refinanced
(after giving effect to payments under Section 11.1(a)(i) if the Redemption Date
would have been a Distribution Date without regard to the Partial Redemption by
Refinancing) and (b) the amount the Portfolio Manager reasonably determines
would have been available for distribution under the Priority of Distributions
for the payment of accrued interest on the Classes being refinanced on the next
subsequent Distribution Date (or, if the Redemption Date is otherwise a
Distribution Date, such Distribution Date) if such Notes had not been refinanced
plus (ii) if the Redemption Date is not otherwise a Distribution Date, an amount
equal to (a) the amount the Portfolio Manager reasonably determines would

 

A-45

--------------------------------------------------------------------------------


 

have been available for distribution under the Priority of Distributions for the
payment of Administrative Expenses with respect to such Partial Redemption by
Refinancing on the next subsequent Distribution Date plus (b) the amount of any
reserve established by the Issuer with respect to such Partial Redemption by
Refinancing.

 

“Participation Interest”:  An interest in a loan acquired indirectly from a
Selling Institution by way of participation that, at the time of acquisition, or
the Issuer’s commitment to acquire the same, satisfies each of the following
criteria:

 

(i)                                     the loan underlying such participation
would constitute a Collateral Obligation were it acquired directly;

 

(ii)                                  the Selling Institution is a lender on the
loan;

 

(iii)                               the aggregate participation in the loan
granted by such Selling Institution to any one or more participants does not
exceed the principal amount or commitment with respect to which the Selling
Institution is a lender under such loan;

 

(iv)                              such participation does not grant, in the
aggregate, to the participant in such participation a greater interest than the
Selling Institution holds in the loan or commitment that is the subject of the
participation;

 

(v)                                 the entire purchase price for such
participation is paid in full (without the benefit of financing from the Selling
Institution or its affiliates) at the time of the Issuer’s acquisition (or, to
the extent of a participation in the unfunded commitment under a Revolving
Collateral Obligation or Delayed Drawdown Collateral Obligation, at the time of
the funding of such loan);

 

(vi)                              the participation provides the participant all
of the economic benefit and risk of the whole or part of the loan or commitment
that is the subject of the loan participation; and

 

(vii)                           such participation is documented under a Loan
Syndications and Trading Association, Loan Market Association or similar
agreement standard for loan participation transactions among institutional
market participants;

 

provided that, for the avoidance of doubt, a Participation Interest shall not
include a sub-participation interest in any loan.

 

“Paying Agent”:  Any Person authorized by the Issuer to pay the principal of or
interest on any Notes on behalf of the Issuer as specified in Section 7.2.

 

“Payment Account”:  The payment account of the Trustee established pursuant to
Section 10.3(a).

 

“PBGC”:  The United States Pension Benefit Guaranty Corporation.

 

A-46

--------------------------------------------------------------------------------


 

“Permitted Use”:  With respect to any Contribution received into the
Contribution Account, any of the following uses as determined by the Portfolio
Manager: (i) the transfer of the applicable portion of such amount to the
Interest Collection Account for application as Interest Proceeds; (ii) the
transfer of the applicable portion of such amount to the Principal Collection
Account for application as Principal Proceeds (so long as the Issuer has
consented thereto); (iii) the repurchase of Notes of any Class through a tender
offer, in the open market, or in privately negotiated transactions (in each
case, subject to applicable law and so long as the Issuer has consented
thereto); (iv) the payment of any transaction costs (including fees) in
connection with a repurchase of Notes of any Class, any Refinancing, Re-Pricing
or an additional issuance of Notes (in each case, so long as the Issuer has
consented thereto); and (v) to make payments in connection with the exercise of
an option, warrant, right of conversion, preemptive right, rights offering,
credit bid or similar right in connection with the workout or restructuring of a
Collateral Obligation (so long as the asset received in connection with such
payment would be considered “received in lieu of debts previously contracted
for” with respect to the Collateral Obligation under the Volcker Rule), in each
case, subject to the limitations set forth in Section 12.1(g) of this Indenture.

 

“Person”:  An individual, corporation (including a business trust), partnership,
limited liability company, joint venture, association, joint stock company,
trust (including any beneficiary thereof), unincorporated association or
government or any agency or political subdivision thereof.

 

“Plan Asset Regulations”: U.S. Department of Labor regulation 29 C.F.R.
Section 2510.3-101 (as modified by Section 3(42) of ERISA).

 

“Pledged Obligations”:  As of any date of determination, the Collateral
Obligations, the Eligible Investments and any Equity Security which forms part
of the Assets that have been Granted to the Trustee.

 

“Portfolio Management Agreement”:  The Portfolio Management Agreement, dated as
of the Closing Date, between the Issuer and the Portfolio Manager, as amended
from time to time.

 

“Portfolio Manager”:  Bain Capital Specialty Finance, Inc., a Delaware
corporation with its principal offices located in Boston, Massachusetts, until a
successor Person shall have become the Portfolio Manager pursuant to the
provisions of the Portfolio Management Agreement, and thereafter “Portfolio
Manager” shall mean such successor Person.

 

“Portfolio Manager Interest”:  The Base Management Fee, the Subordinated
Interest and, without duplication, any Cumulative Deferred Interest.

 

“Portfolio Manager Securities”:  Any Notes held by the Portfolio Manager, any of
its Affiliates or any account or collector vehicle or investment fund for which
the Portfolio Manager or any Affiliate thereof acts as investment advisor (and
for which the Portfolio Manager or such Affiliate has discretionary voting
authority), except (i) in the case of an Affiliate that is a collector vehicle
or investment fund owned directly or indirectly in whole or in part by persons
other than the Portfolio Manager or its Affiliates to the extent the vote of
such collector vehicle or investment fund is determined by reference to voting
decisions made by the direct or indirect

 

A-47

--------------------------------------------------------------------------------


 

owners of such collector vehicle or investment fund who are not the Portfolio
Manager or an Affiliate thereof and (ii) in the case of an account for which the
Portfolio Manager or any Affiliate thereof acts as investment advisor (and for
which the Portfolio Manager or such Affiliate has discretionary voting
authority) if the vote of such account is directed by an owner of such account
(or an owner of the owner of such account) that is not the Portfolio Manager or
an Affiliate thereof.

 

“Portfolio Manager Standard”:  The meaning specified in the Portfolio Management
Agreement.

 

“Post-Acceleration Distribution Date”:  Any Distribution Date after the
principal of the Notes has been declared to be or has otherwise become
immediately due and payable pursuant to Section 5.2; provided that such
declaration has not been rescinded or annulled.

 

“Principal Balance”:  Subject to Section 1.2, with respect to (a) any Pledged
Obligation other than a Revolving Collateral Obligation or Delayed Drawdown
Collateral Obligation, as of any date of determination, the outstanding
principal amount of such Pledged Obligation and (b) any Revolving Collateral
Obligation or Delayed Drawdown Collateral Obligation, as of any date of
determination, the outstanding principal amount of such Revolving Collateral
Obligation or Delayed Drawdown Collateral Obligation, plus (except as expressly
set forth in this Indenture) any undrawn commitments that have not been
irrevocably reduced with respect to such Revolving Collateral Obligation or
Delayed Drawdown Collateral Obligation; provided that, for all purposes (i) the
Principal Balance of any Equity Security shall be deemed to be zero, (ii) the
Principal Balance of any Collateral Obligation that, at the time of its purchase
by the Issuer, was subject to an Offer for a price of less than its par amount,
shall be, until the expiration of such Offer in accordance with its terms, the
Offer price (expressed as a dollar amount) of such Collateral Obligation and
(iii) the Principal Balance of a Deferrable Security or Partial Deferrable
Security (x) shall not include any deferred interest that has been added to
principal since its acquisition and remains unpaid and (y) shall only include
interest that has accrued or has been deferred or capitalized at the time of
acquisition if, in the Portfolio Manager’s commercially reasonable business
judgment, such interest remains unpaid other than due to the related obligor’s
ability to repay such amounts.

 

“Principal Collection Account”:  The account established pursuant to
Section 10.2(a) and designated as the “Principal Collection Account”.

 

“Principal Financed Accrued Interest”:  With respect to:  (i) any Collateral
Obligation owned or purchased by the Issuer on the Closing Date, an amount equal
to the unpaid interest on such Collateral Obligation that accrued prior to the
Closing Date that is owing to the Issuer and remains unpaid as of the Closing
Date and (ii) any Collateral Obligation purchased after the Closing Date, the
amount of Principal Proceeds, if any, applied towards the purchase of accrued
interest on such Collateral Obligation; provided, however, in the case of this
clause (ii), Principal Financed Accrued Interest shall not include any accrued
interest purchased with Interest Proceeds deemed to be Principal Proceeds as set
forth in the definition of “Interest Proceeds.”

 

“Principal Proceeds”:  With respect to any Collection Period or Determination
Date, all amounts received by the Issuer during the related Collection Period
that do not constitute Interest

 

A-48

--------------------------------------------------------------------------------


 

Proceeds, other than Refinancing Proceeds (except for any Refinancing Proceeds
not applied in a Partial Redemption by Refinancing to redeem the Notes being
refinanced or to pay expenses in connection with such Refinancing, which will be
Principal Proceeds); provided that, for the avoidance of doubt, Principal
Proceeds shall not under any circumstances include the Excepted Property.

 

“Priority Class”:  With respect to any specified Class of Notes, each Class of
Notes that ranks senior to such Class, as indicated in Section 2.3.

 

“Priority Hedge Termination Event”:  The occurrence of (i) the Issuer’s failure
to make required payments or deliveries pursuant to a Hedge Agreement with
respect to which the Issuer is the sole Defaulting Party (as defined in the
relevant Hedge Agreement), (ii) the occurrence of certain events of bankruptcy,
dissolution or insolvency with respect to the Issuer with respect to which the
Issuer is the sole Defaulting Party (as defined in the relevant Hedge
Agreement), (iii)  an irrevocable order to liquidate the Assets due to an Event
of Default under this Indenture, (iv) a change in law after the Closing Date
which makes it unlawful for the Issuer to perform its obligations under a Hedge
Agreement, or (v)  any termination of a Hedge Agreement as a result of actions
taken by the Trustee in response to a reduction in the Collateral Principal
Amount with respect to which the Issuer is the sole Defaulting Party or Affected
Party (as defined in the relevant Hedge Agreement).

 

“Priority of Distributions”:  The meaning specified in Section 11.1(a).

 

“Proceeding”:  Any suit in equity, action at law or other judicial or
non-judicial enforcement or administrative proceeding.

 

“Proposed Portfolio”: The portfolio of Collateral Obligations and Eligible
Investments resulting from the proposed purchase, sale, maturity or other
disposition of a Collateral Obligation or a proposed reinvestment in an
additional Collateral Obligation, as the case may be.

 

“Protected Purchaser”:  The meaning specified in Article 8 of the UCC.

 

“Purchase Agreement”:  The note purchase agreement dated as of the Closing Date
by and between the Issuer and the Initial Purchaser, as amended from time to
time.

 

“Purchased Defaulted Obligation”:  The meaning specified in Section 12.4(a).

 

“Purchaser”:  Each purchaser of Notes (including transferees and each beneficial
owner of an account on whose behalf Notes are being purchased).

 

“QIB/AI/non-U.S. person”:  The meaning specified in Section 10.7(f).

 

“QIB/QP”:  Any Person that, at the time of its acquisition, purported
acquisition or proposed acquisition of Notes is both a Qualified Institutional
Buyer and a Qualified Purchaser.

 

“Qualified Institutional Buyer”:  The meaning specified in Rule 144A under the
Securities Act.

 

A-49

--------------------------------------------------------------------------------


 

“Qualified Purchaser”:  The meaning specified in Section 2(a)(51) of the
Investment Company Act and Rule 2a51-2 under the Investment Company Act.

 

“Ramp-Up Account”:  The account established pursuant to Section 10.3(c) and
designated as the “Ramp-Up Account”.

 

“Ramp-Up Period”:  The period commencing on the Closing Date and ending upon the
earlier of (a) December 7, 2018 and (b) the date selected by the Portfolio
Manager in its sole discretion on or after which the Aggregate Ramp-Up Par
Condition has been satisfied.

 

“Rating”:  The S&P Rating and/or Fitch Rating, as applicable.

 

“Rating Agency”:  Each of S&P and Fitch, in each case only for so long as Notes
rated by such entity on the Closing Date are Outstanding and rated by such
entity.

 

“Rating Agency Condition”:  The meaning specified in Section 14.17(a).

 

“Record Date”:  As to any applicable Distribution Date, the day which is
(x) with respect to Certificated Notes, fifteen (15) days prior to such
Distribution Date and (y) with respect to Global Notes, the Business Day prior
to the next scheduled payment date.

 

“Redemption Date”:  Any date specified for a redemption of Notes pursuant to
Sections 9.2 (Optional Redemption or Redemption Following a Tax Event), 9.3
(Partial Redemption by Refinancing), 9.4 (Redemption Procedures), 9.5 (Notes
Payable on Redemption Date) or 9.6 (Clean-Up Call Redemption).

 

“Redemption Price”:  When used with respect to (i) any Class of Notes, (a) an
amount equal to 100% of the Aggregate Outstanding Amount thereof (including any
Deferred Interest previously added to the principal amount of any Class of
Deferred Interest Notes that remains unpaid) plus (b) accrued and unpaid
interest thereon, to the Redemption Date; provided that any Holder of a Note may
in its sole discretion elect, by written notice to the Issuer, the Trustee, the
Paying Agent and the Portfolio Manager, to receive in full payment for the
redemption of its Note an amount equal to less than 100% of the Outstanding
principal amount of such Note plus accrued and unpaid interest thereon, which
lesser amount shall be deemed to be the “Redemption Price” of such Note.

 

“Reference Banks”:  The meaning specified in Exhibit C.

 

“Refinancing”:  The meaning specified in Section 9.2(b).

 

“Refinancing Proceeds”:  With respect to any Refinancing, the Cash proceeds
received by the Issuer therefrom.

 

“Register” and “Registrar”:  The respective meanings specified in
Section 2.6(a).

 

“Regulation D”:  Regulation D, as amended, under the Securities Act.

 

“Regulation S”:  Regulation S, as amended, under the Securities Act.

 

A-50

--------------------------------------------------------------------------------


 

“Regulation S Global Note”:  Any Note sold to a non-”U.S. person” that is a
Qualified Purchaser in an “offshore transaction” (each as defined in Regulation
S) in reliance on Regulation S and issued in the form of (i) a permanent global
note or (ii) a Temporary Global Note.

 

“Reinvestment Overcollateralization Test”:  A test that applies only on or after
the last day of the Ramp-Up Period and during the Reinvestment Period, which
test will be satisfied as of any Measurement Date if the Overcollateralization
Ratio with respect to the Class C Notes as of such Measurement Date is at least
equal to 118.1%.

 

“Reinvestment Period”:  The period from and including the Closing Date to and
including the earliest of (i) the October 20, 2022, (ii) the date of the
acceleration of the Maturity of the Notes pursuant to Section 5.2, provided
that, if any such acceleration is rescinded in accordance with the terms of this
Indenture and notice is provided to the Rating Agencies, the Reinvestment Period
may be reinstated by the Issuer (as directed by the Portfolio Manager),
(iii) the end of the Collection Period related to a Redemption Date in
connection with an Optional Redemption (other than in connection with a
Refinancing or Partial Redemption by Refinancing) and (iv) the date on which the
Portfolio Manager reasonably determines and notifies the Issuer, the Rating
Agencies, the Trustee and the Collateral Administrator that it can no longer
reinvest in additional Collateral Obligations in accordance with Section 12.2 or
the Portfolio Management Agreement for a period of not less than 30 days.

 

“Reinvestment Target Par Balance”:  As of any date of determination, an amount
equal to the Aggregate Ramp-Up Par Amount minus (x) the amount of any reduction
in the Aggregate Outstanding Amount of the Notes through the Priority of
Distributions plus (y) the aggregate amount of Principal Proceeds that result
from the issuance of any Additional Notes (after giving effect to such issuance
of any Additional Notes).

 

“Re-Pricing Amendment”:  The meaning specified in Section 8.6.

 

“Re-Priced Class”: The meaning specified in Section 9.8(a).

 

“Re-Pricing”: The meaning specified in Section 9.8(a).

 

“Re-Pricing Date”: The meaning specified in Section 9.8(b).

 

“Re-Pricing Eligible Notes”:  With respect to any Class of Notes, the Notes
specified as such in Section 2.3.

 

“Re-Pricing Intermediary”: The meaning specified in Section 9.8(a).

 

“Re-Pricing Rate”: The meaning specified in Section 9.8(b).

 

“Re-Pricing Replacement Notes”: Notes issued in connection with a Re-Pricing
that have terms identical to the Re-Priced Class (after giving effect to the
Re-Pricing) and are issued in an aggregate principal amount such that the
Re-Priced Class will have the same aggregate principal amount after giving
effect to the Re-Pricing as it did before the Re-Pricing.

 

A-51

--------------------------------------------------------------------------------


 

“Repurchased Notes”:  The meaning specified in Section 2.10.

 

“Requesting Party”:  The meaning specified in Section 14.17(a).

 

“Required Coverage Ratio”:  With respect to a specified Class of Notes and the
related Interest Coverage Test or Overcollateralization Ratio Test as the case
may be, as of any date of determination, the applicable percentage indicated
below opposite such specified Class:

 

Class

 

Overcollateralization Ratio Test

 

Interest Coverage Ratio Test

 

A

 

137.1

%

120.0

%

B

 

126.2

%

115.0

%

C

 

117.1

%

110.0

%

 

 “Required Hedge Counterparty Rating”: With respect to any Hedge Counterparty
(or its guarantor under a guarantee satisfying the then-current Rating Agency
criteria with respect to guarantees), (i) a long-term rating of at least “A” and
a short-term rating of at least “A-1” by S&P or, if it does not have both of
these specified ratings by S&P, then a long-term rating of at least “A+” by S&P
and in each case such required rating is not then on credit watch for possible
downgrade by S&P, and (ii) a short-term issuer default rating by Fitch of not
less than “F1” and a long-term issuer default rating of not less than “A,”
except in each case to the extent that S&P or Fitch, as applicable, provides
written confirmation that one or more of such ratings from such Rating Agency is
not required to be satisfied.

 

“Reserve Account”:  The trust account established pursuant to Section 10.3(e).

 

“Restricted Period”:  The meaning specified in Section 2.2(b)(i).

 

“Resolution”:  The minutes of a meeting of the board of directors of the
designated manager of the Issuer.

 

“Restricted Period”:  The meaning specified in Section 2.2(b)(i).

 

“Restricted Trading Period”: Each day during which (a) (1) while any Class A-1A
Notes or Class A-1B Notes are Outstanding, the S&P rating or the Fitch rating of
the Class A-1A Notes or the Class A-1B Notes, as applicable, is one or more
subcategories below its initial rating thereof or has been withdrawn and not
reinstated or (2) while any Class A-2 Notes, Class B Notes or Class C Notes are
Outstanding, as applicable, the S&P rating of the Class A-2 Notes, the Class B
Notes or the Class C Notes, as applicable, is two or more subcategories below
its initial rating of such Class of Notes or has been withdrawn and not
reinstated and (b) after giving effect to any sale (and any related
reinvestment) or purchase of the relevant Collateral Obligations, either (x) the
Aggregate Principal Balance of the Collateral Obligations (excluding the
Collateral Obligation being sold but including any related reinvestment) and
Eligible Investments constituting Principal Proceeds (including, without
duplication, the related reinvestment or any remaining net proceeds of such
sale) will be less than the Reinvestment Target Par Balance or (y) any Coverage
Test will not be satisfied; provided that (A) the withdrawal of a rating of any
Class of Notes because such Class is no longer outstanding will not result in a
Restricted Trading Period and (B) so long as the Collateral Quality Test is
satisfied,

 

A-52

--------------------------------------------------------------------------------


 

such period will not be a Restricted Trading Period upon the direction of a
Majority of the Controlling Class, which direction by a Majority of the
Controlling Class will remain in effect until the earlier of (i) a subsequent
direction by a Majority of the Controlling Class to declare the beginning of a
Restricted Trading Period or (ii) a further downgrade or withdrawal of the S&P
or Fitch rating, as applicable, of any applicable Class of Notes Outstanding
that notwithstanding such direction would cause the conditions set forth in
clauses (1) and (2) to be true (unless such direction is reaffirmed by a
Majority of the Controlling Class following such further downgrade or
withdrawal).

 

“Retention Deficiency”:  A failure by the EU Retention Holder to hold the
Retention Interest as required by the Retention Undertaking Letter.

 

“Retention Holder”:  As of the Closing Date, Bain Capital Specialty
Finance, Inc., in its respective capacities as EU Retention Holder and U.S.
Retention Holder, as applicable, together with its successors and assigns.

 

“Retention Interest”:  With respect to the Issuer, an interest in the first loss
tranche within the meaning of paragraph (d) of Article 405(1) of the CRR,
paragraph (d) of Article 51(1) of the AIFMD Level 2 Regulation and paragraph
2(d) of Article 254 of Solvency II Level 2 Regulation in effect as of the
Closing Date, by way of holding, subject to the provisions of the Retention
Undertaking Letter, at least the minimum amount of Interests currently required
by the applicable EU Retention Requirements, being an amount equal to 5% (or
such lower amount, including 0%, if such lower amount is required or allowed
under the then-applicable EU Retention Requirements as a result of amendment,
repeal or otherwise and in no event an amount in excess of 5%) of the nominal
value of the Collateral Obligations and Eligible Investments representing
Principal Proceeds.

 

“Retention Undertaking Letter”:   The letter from the Portfolio Manager and the
EU Retention Holder, dated as of the Closing Date, and addressed to the Issuer,
the Initial Purchaser and the Trustee pursuant to which the Portfolio Manager
and the EU Retention Holder, as applicable, will make certain undertakings and
agreements in respect of the EU Retention Requirements.

 

“Revolver Funding Account”:  The account established pursuant to Section 10.4.

 

“Revolving Collateral Obligation”:  Any Collateral Obligation (other than a
Delayed Drawdown Collateral Obligation) that is a loan that by its terms may
require one or more future advances to be made to the borrower by the Issuer
(including, without limitation, revolving loans, including funded and unfunded
portions of revolving credit lines, unfunded commitments under specific
facilities and other similar loans); provided that any such Collateral
Obligation will be a Revolving Collateral Obligation only until all commitments
to make advances to the borrower expire or are terminated or irrevocably reduced
to zero.

 

“Risk Retention Issuance”:  An additional issuance of Notes solely for the
purpose of enabling the Portfolio Manager or the U.S. Retention Holder to comply
with the U.S. Risk Retention Rules or otherwise to cure any Retention
Deficiency.

 

A-53

--------------------------------------------------------------------------------


 

“Risk Retention Regulations”:  The U.S. Risk Retention Rules, the EU Retention
Requirements or any other rule, regulation or judicial ruling as in effect from
time to time that would require the Portfolio Manager or any Affiliate thereof
to purchase any portion of notes issued by the Issuer, post any additional
capital in connection with any issuance by the Issuer or any refinancing or
otherwise adversely effects the Portfolio Manager (as determined by the
Portfolio Manager based on advice of counsel).

 

“Rule 17g-5”:  The meaning specified in Section 14.16(a).

 

“Rule 144A”:  Rule 144A, as amended, under the Securities Act.

 

“Rule 144A Global Note”:  Any Note sold in reliance on Rule 144A and issued in
the form of a permanent global security in definitive, fully registered form
without interest coupons.

 

“Rule 144A Information”:  The meaning specified in Section 7.14.

 

“S&P”:  S&P Global Ratings, and any successor thereto.

 

“S&P CDO Monitor”: Each dynamic, analytical computer model developed by S&P used
to calculate the default frequency in terms of the amount of debt assumed to
default as a percentage of the original principal amount of the Collateral
Obligations consistent with a specified benchmark rating level based upon
certain assumptions and S&P’s proprietary corporate default studies, as may be
amended by S&P from time to time upon notice to the Issuer, the Trustee and the
Collateral Administrator.  Each S&P CDO Monitor will be chosen by the Portfolio
Manager (with notice to the Collateral Administrator) and associated with either
(x) an S&P Weighted Average Recovery Rate, a Weighted Average Life and a
Weighted Average Floating Spread (in each case from Part II of Schedule 3
hereto) or (y) an S&P Weighted Average Recovery Rate, a Weighted Average Life
and a Weighted Average Floating Spread confirmed by S&P; provided that as of any
Measurement Date, (i) the S&P Weighted Average Recovery Rate for the Highest
Ranking S&P Class equals or exceeds the S&P Weighted Average Recovery Rate
chosen by the Portfolio Manager, (ii) the Weighted Average Floating Spread
equals or exceeds the Weighted Average Floating Spread chosen by the Portfolio
Manager and (iii) solely for the purposes of selecting a S&P CDO Monitor, the
Weighted Average Floating Spread will be determined using an Aggregate Excess
Funded Spread deemed to be zero.

 

“S&P CDO Monitor Formula Election Date”: The date designated by the Portfolio
Manager upon at least five Business Days’ prior written notice to S&P, the
Trustee and the Collateral Administrator as the date on which the Issuer will
begin to utilize the S&P CDO Monitor Adjusted BDR; provided that an S&P CDO
Monitor Formula Election Date may only occur once.

 

“S&P CDO Monitor Formula Election Period”: (a) If an S&P CDO Monitor Formula
Election Date does not occur in connection with the Effective Date, the period
from and including the S&P CDO Monitor Formula Election Date (if any) and (b) if
an S&P CDO Monitor Formula Election Date occurs in connection with the Effective
Date, the period from and including the Effective Date to but excluding the S&P
CDO Monitor Model Election Date (if any).

 

A-54

--------------------------------------------------------------------------------


 

“S&P CDO Monitor Model Election Date”: The date designated by the Portfolio
Manager upon at least five Business Days’ prior written notice to S&P, the
Trustee and the Collateral Administrator as the date on which the Issuer will
begin to utilize the S&P CDO Monitor; provided that an S&P CDO Monitor Model
Election Date may only occur once.

 

“S&P CDO Monitor Model Election Period”: (a) If an S&P CDO Monitor Formula
Election Date does not occur in connection with the Effective Date, the period
from and including the Effective Date to but excluding the S&P CDO Monitor
Formula Election Date (if any) and (b) if an S&P CDO Monitor Formula Election
Date does occur in connection with the Effective Date, the period from and
including the S&P CDO Monitor Model Election Date.

 

“S&P CDO Monitor Test”:  A test that will be satisfied on any date of
determination on or after the end of the Ramp-Up Period and during the
Reinvestment Period if, after giving effect to the purchase of a Collateral
Obligation, (a) during an S&P CDO Monitor Model Election Period, following
receipt by the Issuer and the Collateral Administrator of the applicable input
file to the S&P CDO Monitor, the Class Default Differential of the Proposed
Portfolio is positive or (b) during an S&P CDO Monitor Formula Election Period
(if any), the S&P CDO Monitor Adjusted BDR is equal to or greater than the S&P
CDO Monitor SDR.  During an S&P CDO Monitor Model Election Period or an S&P CDO
Monitor Formula Election Period, the S&P CDO Monitor Test will be considered to
be improved if the Class Default Differential of the Proposed Portfolio is
greater than the Class Default Differential of the Current Portfolio.  During an
S&P CDO Monitor Formula Election Period, (x) the definitions in Schedule 4
hereto will apply and (y) in connection with the end of the Ramp-Up Period, the
S&P Effective Date Adjustments set forth in Schedule 4 hereto will apply.

 

“S&P Collateral Value”: With respect to any Defaulted Obligation, the lesser of
(i) the S&P Recovery Amount of such Defaulted Obligation as of the relevant date
of determination and (ii) the Market Value of such Defaulted Obligation as of
the relevant date of determination.

 

“S&P Effective Date Condition”: A condition satisfied in connection with the
Effective Date if an S&P CDO Monitor Formula Election Date is designated by the
Portfolio Manager and the Portfolio Manager on behalf of the Issuer certifies to
S&P that (a) the Effective Date Requirements have been satisfied, (b) the S&P
CDO Monitor Test is satisfied, (c) the S&P Effective Date Adjustments have been
made and (d) the Issuer or the Collateral Administrator on behalf of the Issuer
has provided to S&P the Effective Date Report and the Excel Default Model Input
File used to determine that the S&P CDO Monitor Test is satisfied.

 

“S&P Minimum Weighted Average Recovery Rate Test”:  A test that will be
satisfied on any date of determination if the S&P Weighted Average Recovery Rate
equals or exceeds 35%.

 

“S&P Rating”:  The meaning specified in Schedule 3.

 

“S&P Rating Condition”: With respect to any action taken or to be taken by or on
behalf of the Issuer, a condition that is satisfied if S&P has, upon request of
the Portfolio Manager or the Issuer, confirmed in writing (including by means of
electronic message, facsimile transmission, press release, posting to its
internet website, or any other means implemented by S&P), or has waived the
review of such action by such means, to the Issuer, the Trustee, the

 

A-55

--------------------------------------------------------------------------------


 

Collateral Administrator and the Portfolio Manager that no immediate withdrawal
or reduction with respect to its then-current rating by S&P of any Class of
Notes will occur as a result of such action; provided that the S&P Rating
Condition will (i) be satisfied if any Class of Notes that receives a solicited
rating from S&P are not Outstanding or rated by S&P or (ii) not be required if
(a) S&P makes a public statement to the effect that it will no longer review
events or circumstances of the type requiring satisfaction of the S&P Rating
Condition in this Indenture for purposes of evaluating whether to confirm the
then-current ratings (or Initial Ratings) of obligations rated by it; (b) S&P
communicates to the Issuer, the Portfolio Manager or the Trustee (or their
counsel) that it will not review such event or circumstance for purposes of
evaluating whether to confirm the then-current ratings (or Initial Ratings) of
the Notes; or (c) with respect to amendments requiring unanimous consent of all
Holders of Notes, such Holders have been advised prior to consenting that the
current ratings of the Notes may be reduced or withdrawn as a result of such
amendment.

 

“S&P Recovery Amount”: With respect to any Collateral Obligation, an amount
equal to:

 

(a)           the applicable S&P Recovery Rate; multiplied by

 

(b)           the outstanding principal balance of such Collateral Obligation.

 

“S&P Recovery Rate”: With respect to a Collateral Obligation, the recovery rate
set forth in Schedule 3 using the initial rating of the most senior Class of
Notes Outstanding at the time of determination.

 

“S&P Recovery Rating”: With respect to a Collateral Obligation for which an S&P
Recovery Rate is being determined, the “Recovery Rating” assigned by S&P to such
Collateral Obligation based upon the tables set forth in Schedule 3 hereto.

 

“S&P Weighted Average Recovery Rate”:  As of any date of determination, the
number, expressed as a percentage, obtained by summing the product of the S&P
Recovery Rate on such date of determination of each Collateral Obligation
(excluding any Defaulted Obligation) and the Principal Balance of such
Collateral Obligation, dividing such sum by the Aggregate Principal Balance of
all such Collateral Obligations and rounding to the nearest tenth of a percent.

 

“Sale”:  The meaning specified in Section 5.17.

 

“Sale Proceeds”:  All proceeds (excluding accrued interest, if any) received
with respect to Assets as a result of sales of such Assets less any reasonable
expenses incurred by the Portfolio Manager, the Trustee or the Collateral
Administrator (other than amounts payable as Administrative Expenses) in
connection with such sales.

 

“Scheduled Distribution”:  With respect to any Pledged Obligation, for each Due
Date, the scheduled payment of principal and/or interest due on such Due Date
with respect to such Pledged Obligation, determined in accordance with the
assumptions specified in Section 1.2 or in the case of Collateral Obligations
added after the Closing Date, the related Cut-Off Date, as adjusted pursuant to
the terms of the related Underlying Instruments.

 

A-56

--------------------------------------------------------------------------------


 

“Schedule of Collateral Obligations”:  The schedule of Collateral Obligations
attached as Annex B hereto, which schedule shall include the obligor and
Principal Balance of each Collateral Obligation included therein, as amended
from time to time (without the consent of or any action on the part of any
Person) to reflect the release of Collateral Obligations pursuant to Article X
hereof and the inclusion of additional Collateral Obligations as provided in
Section 12.2 hereof.

 

“Second Lien Loan”:  Any First-Lien Last-Out Loan and any assignment of or
Participation Interest in or other interest in a Loan that (i) is not (and that
by its terms is not permitted to become) subordinate in right of payment to any
other obligation of the obligor of the Loan other than a Senior Secured Loan
with respect to the liquidation of such obligor or the collateral for such Loan
and (ii) is secured by a valid second priority perfected security interest or
lien to or on specified collateral securing the obligor’s obligations under the
Loan, which security interest or lien is not subordinate to the security
interest or lien securing any other debt for borrowed money other than a Senior
Secured Loan on such specified collateral.

 

“Secured Parties”:  The meaning specified in the Granting Clause.

 

“Securities Account Control Agreement”:  The Securities Account Control
Agreement dated as of the Closing Date among the Issuer, the Trustee and Wells
Fargo Bank, National Association, as Custodian.

 

“Securities Act”:  The United States Securities Act of 1933, as amended from
time to time.

 

“Securities Intermediary”:  The meaning specified in Article 8 of the UCC.

 

“Security Entitlement”:  The meaning specified in Article 8 of the UCC.

 

“Selling Institution”:  The entity obligated to make payments to the Issuer
under the terms of a Participation Interest (other than a Closing Date
Participation Interest).

 

“Senior Secured Loan”:  Any assignment of, Participation Interest in or other
interest in a Loan (other than a First-Lien Last-Out Loan) that (i) is secured
by a first priority perfected security interest or lien on specified collateral
(subject to customary exemptions for permitted liens, including, without
limitation, any tax liens), (ii) has the most senior pre-petition priority
(including pari passu with other obligations of the obligor) in any bankruptcy,
reorganization, arrangement, insolvency, moratorium or liquidation proceedings
and (iii) by its terms is not permitted to become subordinate in right of
payment to any other obligation of the obligor thereof.

 

“Senior Unsecured Loan”:  Any assignment of or Participation Interest in or
other interest in an unsecured Loan that is not subordinated to any other
unsecured indebtedness of the obligor.

 

“Similar Law”:  Any local, state, federal or non-U.S. laws that are
substantially similar to Section 406 of ERISA or Section 4975 of the Code.

 

A-57

--------------------------------------------------------------------------------


 

“Solvency II Level 2 Regulation”:  The meaning specified in the definition of
“EU Retention Requirements”.

 

“Special Redemption”:  The meaning specified in Section 9.7.

 

“Special Redemption Amount”:  The meaning specified in Section 9.7.

 

“Special Redemption Date”:  The meaning specified in Section 9.7.

 

“Specified DIP Amendment”: The meaning specified in Schedule 3.

 

“Specified Test Items”: The meaning specified in Section 7.17(c).

 

“Standby Directed Investment”:  Wells Fargo Institutional Money Market Account
(IMMA) (CUSIP 992925917).

 

“Stated Maturity”:  With respect to any security, the maturity date specified in
such security or applicable Underlying Instrument and, with respect to the Notes
of any Class, the date specified as such in Section 2.3.

 

“Step-Down Obligation”:  Any obligation (other than a Libor Floor Obligation)
the Underlying Instruments of which contractually mandate decreases in coupon
payments or spread over time (in each case other than decreases that are
conditioned upon an improvement in the creditworthiness of the obligor or
changes in a pricing grid or based on improvements in financial ratios or other
similar coupon or spread-reset features).

 

“Step-Up Obligation”:  Any obligation which provides for an increase, in the
case of an obligation which bears interest at a fixed rate, in the per annum
interest rate on such obligation or, in the case of an obligation which bears
interest at a floating rate, in the spread over that applicable index or
benchmark rate, solely as a function of the passage of time.

 

“Structured Finance Obligation”:  Any obligation of a special purpose vehicle
(other than the Notes or any other security or obligation issued by the Issuer)
secured directly by, referenced to, or representing ownership of, a pool of
receivables or other assets.

 

“Subordinated Interest”:  An economic interest in the Issuer held by the
Portfolio Manager, with respect to which interest amounts shall be distributed
on each Distribution Date commencing with the second Distribution Date in
arrears pursuant to Section 7 of the Portfolio Management Agreement and the
Priority of Distributions, in an amount equal to 0.35% per annum (calculated on
the basis of a 360 day year and the actual number of days elapsed during the
applicable Collection Period) of the Basis Amount at the beginning of the
Collection Period relating to such Distribution Date.

 

“Successor Entity”:  The meaning specified in Section 7.10(a).

 

“Supermajority”:  With respect to any Class of Notes, the Holders of at least
662/3% of the Aggregate Outstanding Amount of the Notes of such Class.

 

A-58

--------------------------------------------------------------------------------


 

“Surrendered Notes”:  Any Notes or beneficial interests in Notes tendered by any
Holder or beneficial owner, respectively, for cancellation by the Trustee in
accordance with Section 2.10 without receiving any payment.

 

“Swapped Non-Discount Obligation”: Any Collateral Obligation that would
otherwise be considered a Discount Obligation, but that is purchased with the
proceeds of a sale of a Collateral Obligation that was not a Discount Obligation
at the time of its purchase, will not be considered a Discount Obligation so
long as such purchased Collateral Obligation (a) is purchased or committed to be
purchased within fifteen (15) days of such sale, (b) is purchased at a purchase
price (expressed as a percentage of the par amount of such Collateral
Obligation) not less than 65.0% of its principal balance, (c) has an S&P Rating
equal to or greater than the S&P Rating of the sold Collateral Obligation and
(d) has a stated maturity equal to or shorter than the stated maturity of the
sold Collateral Obligation; provided that, the Aggregate Principal Balance of
all Collateral Obligations to which this definition (x) has been applied since
the Closing Date may not exceed a cumulative limit of 10.0% of the Collateral
Principal Amount and (y) applies as of the date of determination may not exceed
5.0% of the Collateral Principal Amount; provided, further, that such Collateral
Obligation will cease to be a Swapped Non-Discount Obligation at such time as
such Swapped Non-Discount Obligation would no longer otherwise be considered a
Discount Obligation.

 

“Synthetic Security”:  A security or swap transaction other than a Letter of
Credit or a Participation Interest that has payments associated with either
payments of interest and/or principal on a reference obligation or the credit
performance of a reference obligation.

 

“Tax”:  Any present or future tax, levy, impost, duty, charge, assessment,
deduction, withholding or fee of any nature (including interest, penalties and
additions thereto) that is imposed by any government or other taxing authority
other than a stamp, registration, documentation or similar tax.

 

“Tax Advantaged Jurisdiction”:  (a) A sovereign jurisdiction that is commonly
used as the place of organization of special purpose vehicles (including but not
limited to the Bahamas, Bermuda, the British Virgin Islands, the Cayman Islands,
the Channel Islands, Jersey, Singapore, the Netherlands Antilles, St. Maarten,
Curacao or the U.S. Virgin Islands) or (b) any other jurisdiction as may be
designated a Tax Advantaged Jurisdiction by the Portfolio Manager with notice to
S&P from time to time.

 

“Tax Advice”: Written advice from Dechert LLP or Cadwalader, Wickersham & Taft
LLP, or an opinion from tax counsel of nationally recognized standing in the
United States experienced in transactions of the type being addressed that
(i) is based on knowledge by the Person giving the advice of all relevant facts
and circumstances of the Issuer and proposed action (which are described in the
advice or in a written description referred to in the advice which may be
provided by the Issuer or Portfolio Manager) and (ii) is intended by the Person
rendering the advice to be relied upon by the Issuer in determining whether to
take such action.

 

“Tax Event”:  (i)(x) Any Obligor under any Collateral Obligation being required
to deduct or withhold from any payment under such Collateral Obligation to the
Issuer for or on account of any Tax for whatever reason and such Obligor is not
required to pay to the Issuer such

 

A-59

--------------------------------------------------------------------------------


 

additional amount as is necessary to ensure that the net amount actually
received by the Issuer (free and clear of Taxes, whether assessed against such
Obligor or the Issuer) will equal the full amount that the Issuer would have
received had no such deduction or withholding occurred and (y) the total amount
of such deductions or withholdings on the Assets results in a payment by, or
charge or tax burden to, the Issuer that results or will result in the
withholding of 5% or more of Scheduled Distributions for any Collection Period,
or (ii) any jurisdiction imposing net income, profits or similar Tax on the
Issuer (including, for this purpose, any withholding tax liability imposed under
Section 1446 of the Code) in an aggregate amount in any Collection Period in
excess of U.S.$1,000,000.

 

“Temporary Global Note”:  Any Note sold outside the United States to a non-”U.S.
person” (as defined in Regulation S) that is a Qualified Purchaser in reliance
on Regulation S and issued in the form of a temporary global security in
definitive, fully registered form without interest coupons.

 

“Transaction Documents”:  Collectively, this Indenture, the Portfolio Management
Agreement, the Collateral Administration Agreement, the Placement Agreement, the
Loan Sale Agreement, the Master Participation Agreement, the Retention
Undertaking Letter and the Securities Account Control Agreement.

 

“Transaction Parties”: The Issuer, the Portfolio Manager, the Initial Purchaser,
the Retention Holder, the Transferor, the Trustee and the Collateral
Administrator.

 

“Transfer Agent”:  The Person or Persons, which may be the Issuer, authorized by
the Issuer to exchange or register the transfer of Notes.

 

“Transfer Certificate”:  A duly executed certificate substantially in the form
of the applicable Exhibit B.

 

“Transferor”: Bain Capital Specialty Finance, Inc., in its capacity as
transferor under the Loan Sale Agreement.

 

“Treasury”:  The United States Department of the Treasury.

 

“Trust Officer”:  When used with respect to the Trustee or the Collateral
Administrator, as applicable, any officer within the Corporate Trust Office (or
any successor group of the Trustee or the Collateral Administrator) authorized
to act for and on behalf of the Trustee or the Collateral Administrator,
including any vice president, assistant vice president or officer of the Trustee
or the Collateral Administrator customarily performing functions similar to
those performed by the persons who at the time shall be such officers,
respectively, or to whom any corporate trust matter is referred at the Corporate
Trust Office because of such person’s knowledge of and familiarity with the
particular subject and in each case having direct responsibility for the
administration of this Indenture.

 

“Trustee”:  As defined in the first sentence of this Indenture.

 

“UCC”:  The Uniform Commercial Code as in effect from time to time in the State
of New York.

 

A-60

--------------------------------------------------------------------------------


 

“Uncertificated Security”:  The meaning specified in Article 8 of the UCC.

 

“Underlying Instrument”:  The credit agreement or other agreement pursuant to
which a Collateral Obligation has been created and each other agreement that
governs the terms of or secures the obligations represented by such Collateral
Obligation or of which the holders of such Collateral Obligation are the
beneficiaries.

 

“Unregistered Securities”:  The meaning specified in Section 5.17(c).

 

“Unsalable Asset”: (a) (i) A Defaulted Obligation, (ii) an Equity Security,
(iii) an obligation received in connection with an Offer, in a restructuring or
plan of reorganization with respect to the obligor, or (iv) any other exchange
or any other security or debt obligation that is part of the Assets, in the case
of (i), (ii) or (iii) in respect of which the Issuer has not received a payment
in Cash during the preceding 12 months or (b) any Pledged Obligation identified
in the certificate of the Portfolio Manager as having a Market Value of less
than $1,000, in each case of (a) and (b) with respect to which the Portfolio
Manager certifies to the Trustee that (x) it has made commercially reasonable
efforts to dispose of such Pledged Obligation for at least 90 days and (y) in
its commercially reasonable judgment such Pledged Obligation is not expected to
be saleable for the foreseeable future.

 

“Unscheduled Principal Payments”: Any principal payments received with respect
to a Collateral Obligation during and after the Reinvestment Period as a result
of optional redemptions, exchange offers, tender offers, consents or other
payments or prepayments made at the option of the issuer thereof.

 

“U.S. Dollar” or “$”:  A dollar or other equivalent unit in such coin or
currency of the United States of America as at the time shall be legal tender
for all debts, public and private.

 

“U.S. person”:  The meaning specified in Regulation S.

 

“U.S. Retention Holder”:  On the Closing Date, Bain Capital Specialty
Finance, Inc., and thereafter any successor, assignee or transferee thereof
permitted under the U.S. Risk Retention Rules.

 

“U.S. Risk Retention Rules”: The federal interagency credit risk retention
rules, codified at 17 C.F.R. Part 246.

 

“U.S. Tax Person”:  The meaning specified in Section 7701(a)(30) of the Code.

 

“Valuation”: With respect to any Collateral Obligation, a recent (as determined
by the Portfolio Manager in its commercially reasonable business judgment in
accordance with the Portfolio Manager Standard) valuation of the fair market
value of such Collateral Obligation established by (a) reference to the “bid
side” price listed on a third-party pricing service such as LoanX or LPC or
other service selected by the Portfolio Manager in accordance with the Portfolio
Manager Standard; provided that if a fair market value is available from more
than one pricing service, the highest such “bid side” value so obtained shall be
used, or (b) if data for such Collateral Obligation is not available from such a
pricing service, an analysis performed by a nationally recognized valuation firm
to establish a fair market value of such Collateral

 

A-61

--------------------------------------------------------------------------------


 

Obligation which reflects the “bid side” price that would be paid by a willing
buyer to a willing seller of such Collateral Obligation in an expedited sale on
an arm’s-length basis.

 

“Volcker Rule”:  The final rules implementing Section 619 of the Dodd Frank Wall
Street Reform and Consumer Protection Act, as such rules may be amended from
time to time.

 

“Waived Interest”:  The meaning specified in Section 11.1(g).

 

“Weighted Average Fitch Recovery Rate”: As of any date of determination, the
rate (expressed as a percentage) determined by summing the products obtained by
multiplying the Principal Balance of each Collateral Obligation by the Fitch
Recovery Rate in relation thereto and dividing such sum by the aggregate
principal balance of all Collateral Obligations and rounding up to the nearest
0.1 percent.  For the purposes of determining the Principal Balance and
aggregate Principal Balance of Collateral Obligations in this definition, the
Principal Balance of each Defaulted Obligation shall be excluded.

 

“Weighted Average Fixed Coupon”:  As of any Measurement Date, an amount equal to
the number, expressed as a percentage, obtained by dividing:

 

(a)           the sum of (i) in the case of each fixed rate Collateral
Obligation (excluding any Deferrable Security and any Partial Deferrable
Security to the extent of any non-cash interest), the stated annual interest
coupon on such Collateral Obligation times the Principal Balance of such
Collateral Obligation (excluding the unfunded portion of any Delayed Drawdown
Collateral Obligation or Revolving Collateral Obligation); plus (ii) to the
extent that the amount obtained in clause (a) is insufficient to satisfy the
Minimum Fixed Coupon Test, the Excess Weighted Average Floating Spread (if any);
by

 

(b)           an amount equal to the lesser of (i) the Reinvestment Target Par
Balance minus the Aggregate Principal Balance of all floating rate Collateral
Obligations as of such Measurement Date and (ii) the Aggregate Principal Balance
of all such fixed rate Collateral Obligations as of such Measurement Date
(excluding (1) any Deferrable Security or Partial Deferrable Security to the
extent of any non-cash interest and (2) the unfunded portion of any Delayed
Drawdown Collateral Obligation or Revolving Collateral Obligation that are fixed
rate Collateral Obligations); provided, that solely for purposes of the S&P CDO
Monitor Test, the amount shall equal the Aggregate Principal Balance of all such
fixed rate Collateral Obligations as of such Measurement Date (excluding (1) any
Deferrable Security or Partial Deferrable Security to the extent of any non-cash
interest and (2) the unfunded portion of any Delayed Drawdown Collateral
Obligation or Revolving Collateral Obligation that are fixed rate Collateral
Obligations).

 

“Weighted Average Floating Spread”:  As of any Measurement Date, the number
obtained by dividing (a) the amount equal to (i) the Aggregate Funded Spread
plus (ii) the Aggregate Unfunded Spread plus (iii) the Aggregate Excess Funded
Spread; by (b) an amount equal to the lesser of (i) the Reinvestment Target Par
Balance minus the Aggregate Principal Balance of all fixed rate Collateral
Obligations as of such Measurement Date and (ii) the Aggregate Principal Balance
of all such floating rate Collateral Obligations as of such Measurement Date;
provided, that solely for purposes of the S&P CDO Monitor Test, the

 

A-62

--------------------------------------------------------------------------------


 

amount shall equal the Aggregate Principal Balance of all such floating rate
Collateral Obligations as of such Measurement Date; provided, further, that
Defaulted Obligations will not be included in the calculation of the Weighted
Average Floating Spread.

 

“Weighted Average Life”:  On any Measurement Date with respect to the Collateral
Obligations (other than Defaulted Obligations) the number obtained by
(i) summing the products obtained by multiplying (a) the Average Life at such
time of each Collateral Obligation by (b) the outstanding Principal Balance of
such Collateral Obligation and (ii) dividing such sum by the Aggregate Principal
Balance at such time of all Collateral Obligations (excluding any Defaulted
Obligation).

 

“Weighted Average Life Test”:  A test that will be satisfied on any date of
determination if the Weighted Average Life of the Collateral Obligations is less
than or equal to (i)(A) 8.0 minus (B) the product of (x) 0.25 and (y) the number
of calendar quarters that have occurred since the Closing Date through the
earlier of such date of determination.

 

“Zero-Coupon Security”:  Any obligation that at the time of purchase does not by
its terms provide for the payment of cash interest; provided, that if, after
such purchase such obligation provides for the payment of cash interest, it
shall cease to be a Zero-Coupon Security.

 

A-63

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

S&P INDUSTRY CLASSIFICATIONS

 

Industry Code

 

Description

 

Industry Code

 

Description

0

 

Zero Default Risk

 

5220000

 

Personal products

1020000

 

Energy equipment and services

 

6020000

 

Healthcare equipment and supplies

1030000

 

Oil, gas and consumable fuels

 

6030000

 

Healthcare providers and services

2020000

 

Chemicals

 

6110000

 

Biotechnology

2030000

 

Construction materials

 

6120000

 

Pharmaceuticals

2040000

 

Containers and packaging

 

7011000

 

Banks

2050000

 

Metals and mining

 

7020000

 

Thrifts and mortgage finance

2060000

 

Paper and forest products

 

7110000

 

Diversified financial services

3020000

 

Aerospace and defense

 

7120000

 

Consumer finance

3030000

 

Building products

 

7130000

 

Capital markets

3040000

 

Construction and engineering

 

7210000

 

Insurance

3050000

 

Electrical equipment

 

7310000

 

Real estate management and development

3060000

 

Industrial conglomerates

 

7311000

 

Real estate investment trusts (REITs)

3070000

 

Machinery

 

8020000

 

Internet software and services

3080000

 

Trading companies and distributors

 

8030000

 

IT services

3110000

 

Commercial services and supplies

 

8040000

 

Software

3210000

 

Air freight and logistics

 

8110000

 

Communications equipment

3220000

 

Airlines

 

8120000

 

Technology hardware, storage, and peripherals

3230000

 

Marine

 

8130000

 

Electronic equipment, instruments, and components

3240000

 

Road and rail

 

8210000

 

Semiconductors and semiconductor equipment

3250000

 

Transportation infrastructure

 

9020000

 

Diversified telecommunication services

4011000

 

Auto components

 

9030000

 

Wireless telecommunication services

4020000

 

Automobiles

 

9520000

 

Electric utilities

4110000

 

Household durables

 

9530000

 

Gas utilities

4120000

 

Leisure products

 

9540000

 

Multi-utilities

4130000

 

Textiles, apparel, and luxury goods

 

9550000

 

Water utilities

4210000

 

Hotels, restaurants, and leisure

 

9551701

 

Diversified consumer services

4310000

 

Media

 

9551702

 

Independent power and renewable energy producers

4410000

 

Distributors

 

9551727

 

Life sciences tools and services

4420000

 

Internet and catalog retail

 

9551729

 

Health care technology

4430000

 

Multiline retail

 

9612010

 

Professional services

4440000

 

Specialty retail

 

PF1

 

Project finance: industrial equipment

5020000

 

Food and staples retailing

 

PF2

 

Project finance: leisure and gaming

5110000

 

Beverages

 

PF3

 

Project finance: natural resources and mining

5120000

 

Food products

 

PF4

 

Project finance: oil and gas

5130000

 

Tobacco

 

PF5

 

Project finance: power

5210000

 

Household products

 

PF6

 

Project finance: public finance and real estate

 

 

 

 

PF7

 

Project finance: telecommunications

 

 

 

 

PF8

 

Project finance: transport

 

 

 

 

IPF

 

International public finance

 

SCH. 1-1

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

FITCH INDUSTRY CLASSIFICATIONS

 

Sector

 

Industry

 

 

 

Telecoms Media and Technology

 

Computer and electronics

 

 

Telecommunications

 

 

Broadcasting and Media

 

 

Cable

 

 

 

Industrials

 

Aerospace and defence

 

 

Automobiles

 

 

Building and materials

 

 

Chemicals

 

 

Industrial and manufacturing

 

 

Metals and mining

 

 

Packaging and containers

 

 

Paper and forest products

 

 

Real estate

 

 

Transportation and distribution

 

 

 

Retail Leisure and Consumer

 

Consumer products

 

 

Environmental services

 

 

Farming and agricultural services

 

 

Food, beverage and tobacco

 

 

Retail food and drug

 

 

Gaming and leisure and entertainment

 

 

Retail

 

 

Healthcare

 

 

Lodging and restaurants

 

 

Pharmaceuticals

 

 

Textiles and furniture

 

 

 

Energy

 

Energy oil and gas

 

 

Utilities power

 

 

 

Banking and Finance

 

Banking and finance

 

 

 

Business Services

 

Business services

 

SCH. 2-1

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

S&P RATING DEFINITIONS AND RECOVERY RATE TABLES

 

“Information” means S&P’s “Credit Estimate Information Requirements” dated
April 2011 and any other available information S&P reasonably requests in order
to produce a credit estimate for a particular asset.

 

“S&P Rating” means, with respect to any Collateral Obligation, as of any date of
determination, the rating determined in accordance with the following
methodology:

 

(i)            (a) if there is an issuer credit rating of the issuer of such
Collateral Obligation by S&P as published by S&P, or the guarantor which
unconditionally and irrevocably guarantees such Collateral Obligation pursuant
to a form of guaranty that complies with the then-current S&P criteria, then the
S&P Rating shall be such rating (regardless of whether there is a published
rating by S&P on the Collateral Obligations of such issuer held by the Issuer,
provided that private ratings (that is, ratings provided at the request of the
obligor) may be used for purposes of this definition if such private ratings are
not point-in-time ratings and the obligor has consented to the use of such
ratings) or (b) if there is no issuer credit rating of the issuer by S&P but
(1) there is a senior secured rating on any obligation or security of the
issuer, then the S&P Rating of such Collateral Obligation shall be one
sub-category below such rating; (2) if clause (1) above does not apply, but
there is a senior unsecured rating on any obligation or security of the issuer,
the S&P Rating of such Collateral Obligation shall equal such rating; and (3) if
neither clause (1) nor clause (2) above applies, but there is a subordinated
rating on any obligation or security of the issuer, then the S&P Rating of such
Collateral Obligation shall be one sub-category above such rating;

 

(ii)           with respect to any Collateral Obligation that is a DIP
Collateral Obligation, the S&P Rating thereof shall be the credit rating
assigned to such issue by S&P; provided that, if such credit rating is
subsequently withdrawn by S&P, such rating will remain the S&P Rating of such
Collateral Obligation until the earlier of (x) the date that is 12 months from
the date such credit rating was initially assigned by S&P and (y) the date on
which the Portfolio Manager becomes aware that a Specified DIP Amendment has
occurred with respect to such DIP Collateral Obligation;

 

(iii)          if there is not a rating by S&P on the issuer or on an obligation
of the issuer, then the S&P Rating may be determined pursuant to clauses
(a) through (c) below:

 

(a)           if an obligation of the issuer is not a DIP Collateral Obligation
and is publicly rated by Moody’s, then the S&P Rating will be determined in
accordance with the methodologies for establishing the Moody’s Rating set forth
above except that the S&P Rating of such obligation will be (1) one sub-category
below the S&P equivalent of the Moody’s Rating if such Moody’s Rating is “Baa3”
or higher and (2) two sub-categories below the S&P equivalent of the Moody’s
Rating if such Moody’s Rating is “Ba1” or lower;

 

(b)           the S&P Rating may be based on a credit estimate provided by S&P,
and in connection therewith, the Issuer, the Portfolio Manager on behalf of the
Issuer or the

 

SCH. 3-1

--------------------------------------------------------------------------------


 

issuer of such Collateral Obligation shall, prior to or within 30 days after the
acquisition of such Collateral Obligation, apply (and concurrently submit all
available Information in respect of such application) to S&P for a credit
estimate which shall be its S&P Rating; provided that, if such Information is
submitted within such 30-day period, then, pending receipt from S&P of such
estimate, such Collateral Obligation shall have an S&P Rating as determined by
the Portfolio Manager in its sole discretion if the Portfolio Manager certifies
to the Trustee and the Collateral Administrator that it believes that such S&P
Rating determined by the Portfolio Manager is commercially reasonable and will
be at least equal to such rating; provided, further, that if such Information is
not submitted within such 30-day period, then, pending receipt from S&P of such
estimate, the Collateral Obligation shall have (1) the S&P Rating as determined
by the Portfolio Manager for a period of up to 90 days after the acquisition of
such Collateral Obligation and (2) an S&P Rating of “CCC-” following such 90-day
period; unless, during such 90-day period, the Portfolio Manager has requested
the extension of such period and S&P, in its sole discretion, has granted such
request; provided, further, that if such 90-day period (or other extended
period) elapses pending S&P’s decision with respect to such application, the S&P
Rating of such Collateral Obligation shall be “CCC-”; provided, further, that if
the Collateral Obligation has had a public rating by S&P that S&P has withdrawn
or suspended within six months prior to the date of such application for a
credit estimate in respect of such Collateral Obligation, the S&P Rating in
respect thereof shall be “CCC-” pending receipt from S&P of such estimate, and
S&P may elect not to provide such estimate until a period of six months have
elapsed after the withdrawal or suspension of the public rating; provided,
further, that such credit estimate shall expire 12 months after the acquisition
of such Collateral Obligation, following which such Collateral Obligation shall
have an S&P Rating of “CCC-” unless, during such 12-month period, the Issuer
applies for renewal thereof in accordance with this Indenture, in which case
such credit estimate shall continue to be the S&P Rating of such Collateral
Obligation until S&P has confirmed or revised such credit estimate, upon which
such confirmed or revised credit estimate shall be the S&P Rating of such
Collateral Obligation; provided, further, that such confirmed or revised credit
estimate shall expire on the next succeeding 12-month anniversary of the date of
the acquisition of such Collateral Obligation and (when renewed annually in
accordance with this Indenture) on each 12-month anniversary thereafter;
provided, further, that if, at any time, with respect to any Collateral
Obligation for which S&P has provided a credit estimate or any Collateral
Obligation for which a credit estimate is being sought pursuant to this clause
(b), there is a material change in the creditworthiness of the issuer of such
Collateral Obligation (as determined by the Portfolio Manager in its sole
discretion), the Issuer, the Portfolio Manager on behalf of the Issuer or the
issuer of such Collateral Obligation will provide updated Required S&P Credit
Estimate Information to S&P; or

 

(c)           with respect to a Collateral Obligation that is not a Defaulted
Obligation, the S&P Rating of such Collateral Obligation will at the election of
the Issuer (at the direction of the Portfolio Manager) be “CCC-”; provided that
(i) neither the issuer of such Collateral Obligation nor any of its Affiliates
are subject to any bankruptcy or reorganization proceedings and (ii) the issuer
has not defaulted on any payment obligation in respect of any debt security or
other obligation of the issuer at any time within the two year period ending on
such date of determination, all such debt securities

 

SCH. 3-2

--------------------------------------------------------------------------------


 

and other obligations of the issuer that are pari passu with or senior to the
Collateral Obligation are current and the Portfolio Manager reasonably expects
them to remain current; provided, further, that the Portfolio Manager shall
provide to S&P all Information available to the Portfolio Manager in respect of
any Collateral Obligation with an S&P Rating determined pursuant to this clause
(c); or

 

(iv)          with respect to a DIP Collateral Obligation that has no issue
rating by S&P or a Current Pay Obligation that is rated “D” or “SD” by S&P, the
S&P Rating of such DIP Collateral Obligation or Current Pay Obligation, as
applicable, will be, at the election of the Issuer (at the direction of the
Portfolio Manager), “CCC-” or the S&P Rating determined pursuant to
clause (iii)(b) above;

 

provided that for purposes of the determination of the S&P Rating, (x) if the
applicable rating assigned by S&P to an obligor or its obligations is on “credit
watch positive” by S&P, such rating will be treated as being one sub-category
above such assigned rating and (y) if the applicable rating assigned by S&P to
an obligor or its obligations is on “credit watch negative” by S&P, such rating
will be treated as being one sub-category below such assigned rating.

 

“Specified DIP Amendment” means, with respect to a DIP Collateral Obligation,
amortization modifications, extensions of maturity, reductions of the principal
amount owed, nonpayment of interest or principal due and payable, or any
modification, variance, or event that would, in the reasonable business judgment
of the Portfolio Manager, have a material adverse impact on the value of such
DIP Collateral Obligation.

 

SCH. 3-3

--------------------------------------------------------------------------------


 

S&P RECOVERY RATE TABLES

 

Part I.

 

1.       (a)                                                  If a Collateral
Obligation has an S&P Recovery Rating, the S&P Recovery Rate for such Collateral
Obligation shall be determined as follows:

 

S&P
Recovery
Rating of a
Collateral

 

Initial Liability Rating

 

Obligation

 

“AAA”

 

“AA”

 

“A”

 

“BBB”

 

“BB”

 

“B”

 

“CCC”

 

1+ (100)

 

75.00

%

85.00

%

88.00

%

90.00

%

92.00

%

95.00

%

95.00

%

1 (95)

 

70.00

%

80.00

%

84.00

%

87.50

%

91.00

%

95.00

%

95.00

%

1 (90)

 

65.00

%

75.00

%

80.00

%

85.00

%

90.00

%

95.00

%

95.00

%

2 (85)

 

62.50

%

72.50

%

77.50

%

83.00

%

88.00

%

92.00

%

92.00

%

2 (80)

 

60.00

%

70.00

%

75.00

%

81.00

%

86.00

%

89.00

%

89.00

%

2 (75)

 

55.00

%

65.00

%

70.50

%

77.00

%

82.50

%

84.00

%

84.00

%

2 (70)

 

50.00

%

60.00

%

66.00

%

73.00

%

79.00

%

79.00

%

79.00

%

3 (65)

 

45.00

%

55.00

%

61.00

%

68.00

%

73.00

%

74.00

%

74.00

%

3 (60)

 

40.00

%

50.00

%

56.00

%

63.00

%

67.00

%

69.00

%

69.00

%

3 (55)

 

35.00

%

45.00

%

51.00

%

58.00

%

63.00

%

64.00

%

64.00

%

3 (50)

 

30.00

%

40.00

%

46.00

%

53.00

%

59.00

%

59.00

%

59.00

%

4 (45)

 

28.50

%

37.50

%

44.00

%

49.50

%

53.50

%

54.00

%

54.00

%

4 (40)

 

27.00

%

35.00

%

42.00

%

46.00

%

48.00

%

49.00

%

49.00

%

4 (35)

 

23.50

%

30.50

%

37.50

%

42.50

%

43.50

%

44.00

%

44.00

%

4 (30)

 

20.00

%

26.00

%

33.00

%

39.00

%

39.00

%

39.00

%

39.00

%

5 (25)

 

17.50

%

23.00

%

28.50

%

32.50

%

33.50

%

34.00

%

34.00

%

5 (20)

 

15.00

%

20.00

%

24.00

%

26.00

%

28.00

%

29.00

%

29.00

%

5 (15)

 

10.00

%

15.00

%

19.50

%

22.50

%

23.50

%

24.00

%

24.00

%

5 (10)

 

5.00

%

10.00

%

15.00

%

19.00

%

19.00

%

19.00

%

19.00

%

6 (5)

 

3.50

%

7.00

%

10.50

%

13.50

%

14.00

%

14.00

%

14.00

%

6 (0)

 

2.00

%

4.00

%

6.00

%

8.00

%

9.00

%

9.00

%

9.00

%

Recovery rate

 

 

(b)           If (x) a Collateral Obligation does not have an S&P Recovery
Rating and such Collateral Obligation is a senior unsecured loan or second lien
loan and (y) the issuer of such Collateral Obligation has issued another debt
instrument that is outstanding and is senior to such Collateral Obligation (a
“Senior Secured Debt Instrument”) that has an S&P Recovery Rating, the S&P
Recovery Rate for such Collateral Obligation shall be determined as follows:

 

SCH. 3-4

--------------------------------------------------------------------------------


 

For Collateral Obligations Domiciled in Group A

 

S&P
Recovery
Rating of the
Senior

 

Initial Liability Rating

 

Secured
Debt
Instrument

 

“AAA”

 

“AA”

 

“A”

 

“BBB”

 

“BB”

 

“B” /
“CCC”
below

 

1+

 

18

%

20

%

23

%

26

%

29

%

31

%

1

 

18

%

20

%

23

%

26

%

29

%

31

%

2

 

18

%

20

%

23

%

26

%

29

%

31

%

3

 

12

%

15

%

18

%

21

%

22

%

23

%

4

 

5

%

8

%

11

%

13

%

14

%

15

%

5

 

2

%

4

%

6

%

8

%

9

%

10

%

6

 

—

%

—

%

—

%

—

%

—

%

—

%

Recovery rate

 

 

For Collateral Obligations Domiciled in Group B

 

S&P
Recovery
Rating of

the Senior
Secured

 

Initial Liability Rating

 

Debt
Instrument

 

“AAA”

 

“AA”

 

“A”

 

“BBB”

 

“BB”

 

“B” /
“CCC” 

 

1+

 

13

%

16

%

18

%

21

%

23

%

25

%

1

 

13

%

16

%

18

%

21

%

23

%

25

%

2

 

13

%

16

%

18

%

21

%

23

%

25

%

3

 

8

%

10

%

13

%

15

%

16

%

17

%

4

 

5

%

5

%

5

%

5

%

5

%

5

%

5

 

2

%

2

%

2

%

2

%

2

%

2

%

6

 

—

%

—

%

—

%

—

%

—

%

—

%

Recovery rate

 

 

SCH. 3-5

--------------------------------------------------------------------------------


 

For Collateral Obligations Domiciled in Group C

 

S&P
Recovery
Rating of the
Senior
Secured

 

Initial Liability Rating

 

Debt
Instrument

 

“AAA”

 

“AA”

 

“A”

 

“BBB”

 

“BB”

 

“B” /
“CCC” 

 

1+

 

10

%

12

%

14

%

16

%

18

%

20

%

1

 

10

%

12

%

14

%

16

%

18

%

20

%

2

 

10

%

12

%

14

%

16

%

18

%

20

%

3

 

5

%

7

%

9

%

10

%

11

%

12

%

4

 

2

%

2

%

2

%

2

%

2

%

2

%

5

 

—

%

—

%

—

%

—

%

—

%

—

%

6

 

—

%

—

%

—

%

—

%

—

%

—

%

Recovery rate

 

(c)                                  If (x) a Collateral Obligation does not
have an S&P Recovery Rating and such Collateral Obligation is a subordinated
loan and (y) the issuer of such Collateral Obligation has issued another debt
instrument that is outstanding and senior to such Collateral Obligation that is
a Senior Secured Debt Instrument that has an S&P Recovery Rating, the S&P
Recovery Rate for such Collateral Obligation shall be determined as follows:

 

For Collateral Obligations Domiciled in Groups A and B

 

S&P
Recovery
Rating of
the Senior
Secured

 

Initial Liability Rating

 

Debt
Instrument

 

“AAA”

 

“AA”

 

“A”

 

“BBB”

 

“BB”

 

“B” /
“CCC” 

 

1+

 

8

%

8

%

8

%

8

%

8

%

8

%

1

 

8

%

8

%

8

%

8

%

8

%

8

%

2

 

8

%

8

%

8

%

8

%

8

%

8

%

3

 

5

%

5

%

5

%

5

%

5

%

5

%

4

 

2

%

2

%

2

%

2

%

2

%

2

%

5

 

—

%

—

%

—

%

—

%

—

%

—

%

6

 

—

%

—

%

—

%

—

%

—

%

—

%

Recovery rate

 

SCH. 3-6

--------------------------------------------------------------------------------



 

For Collateral Obligations Domiciled in Group C

 

S&P
Recovery
Rating of
the Senior
Secured

 

Initial Liability Rating

 

Debt
Instrument

 

“AAA”

 

“AA”

 

“A”

 

“BBB”

 

“BB”

 

“B” /
“CCC” 

 

1+

 

5

%

5

%

5

%

5

%

5

%

5

%

1

 

5

%

5

%

5

%

5

%

5

%

5

%

2

 

5

%

5

%

5

%

5

%

5

%

5

%

3

 

2

%

2

%

2

%

2

%

2

%

2

%

4

 

—

%

—

%

—

%

—

%

—

%

—

%

5

 

—

%

—

%

—

%

—

%

—

%

—

%

6

 

—

%

—

%

—

%

—

%

—

%

—

%

Recovery rate

 

2.                                      If a recovery rate cannot be determined
using clause 1, the recovery rate shall be determined using the following table.

 

Recovery rates for obligors Domiciled in Group A, B or C:

 

 

 

Initial Liability Rating

 

Priority
Category

 

“AAA”

 

“AA”

 

“A”

 

“BBB”

 

“BB”

 

“B” and
“CCC”

 

Senior Secured Loans

 

 

 

 

 

 

 

 

 

 

 

 

 

Group A

 

50

%

55

%

59

%

63

%

75

%

79

%

Group B

 

39

%

42

%

46

%

49

%

60

%

63

%

Group C

 

17

%

19

%

27

%

29

%

31

%

34

%

Senior Secured Loans (Cov-Lite Loans) and Senior Secured Floating Rate Notes

 

Group A

 

41

%

46

%

49

%

53

%

63

%

67

%

Group B

 

32

%

35

%

39

%

41

%

50

%

53

%

Group C

 

17

%

19

%

27

%

29

%

31

%

34

%

Senior Unsecured Loans, Second Lien Loans and First-Lien Last-Out Loans

 

Group A

 

18

%

20

%

23

%

26

%

29

%

31

%

Group B

 

13

%

16

%

18

%

21

%

23

%

25

%

Group C

 

10

%

12

%

14

%

16

%

18

%

20

%

Subordinated loans

 

 

 

 

 

 

 

 

 

 

 

 

 

Group A

 

8

%

8

%

8

%

8

%

8

%

8

%

Group B

 

8

%

8

%

8

%

8

%

8

%

8

%

Group C

 

5

%

5

%

5

%

5

%

5

%

5

%

Recovery rate1

 

--------------------------------------------------------------------------------

1                   For purposes of determining the S&P Recovery Rate of any
loan the value of which is primarily derived from equity of the issuer thereof,
such loan shall have either (i) the S&P Recovery Rate special for senior
Unsecured Loans or (ii) the S&P Recovery Rate determined by S&P on a case by
case basis.

 

SCH. 3-7

--------------------------------------------------------------------------------



 

Group A:  Australia, Austria, Belgium, Canada, Denmark, Finland, France,
Germany, Hong Kong, Ireland, Israel, Japan, Luxembourg, The Netherlands, Norway,
Poland, Portugal, Singapore, Spain, Sweden, Switzerland, U.K., U.S.

 

Group B:  Brazil, Greece, Italy, Mexico, South Africa, Turkey, United Arab
Emirates.

 

Group C:  Kazakhstan, Russian Federation, Ukraine, others

 

Notwithstanding the foregoing, for purposes of determining the S&P Recovery Rate
of a Collateral Obligation that is (i) a Senior Secured Loan that is secured
solely or primarily by common stock or other equity interests shall be deemed to
be a senior unsecured loan and (ii) a Senior Secured Loan that is also a
First-Lien Last-Out Loan shall be deemed to be a First-Lien Last-Out Loan.

 

Notwithstanding the foregoing, Second Lien Loans and First-Lien Last-Out Loans
collectively with an aggregate principal balance in excess of 15% of the
Collateral Principal Amount shall use the “Subordinated loans” Priority Category
for the purpose of determining their S&P Recovery Rate.

 

For purposes of calculating the Collateral Quality Test, DIP Collateral
Obligations will be treated as having an S&P Recovery Rate equal to the S&P
Recovery Rate for Senior Secured Loans.

 

SCH. 3-8

--------------------------------------------------------------------------------



 

Part II             S&P CDO Monitor

 

1.                                      S&P Weighted Average Recovery Rate is a
value not less than 35.00% and not greater than 85.00% (in increments of 0.05%)
as selected by the Portfolio Manager.

 

2.                                      Weighted Average Floating Spread is a
value not less than 2.00% and not greater than 6.00% (in increments of 0.01%) as
selected by the Portfolio Manager.

 

3.                                      Weighted Average Life is a value not
less than 4.0 years and not greater than 9.0 years (in increments of 0.25 years)
as selected by the Portfolio Manager.

 

SCH. 3-9

--------------------------------------------------------------------------------



 

SCHEDULE 4

 

S&P CDO MONITOR FORMULA DEFINITIONS

 

As used for purposes of the S&P CDO Monitor Test during an S&P CDO Monitor
Formula Election Period, the following terms shall have the meanings set forth
below:

 

“S&P CDO Monitor Adjusted BDR” means the threshold value for the S&P CDO Monitor
Test, calculated as a percentage by adjusting the S&P CDO Monitor BDR for
changes in the Principal Balance of the Collateral Obligations relative to the
Aggregate Ramp-Up Par Amount as follows:

 

S&P CDO Monitor BDR * (OP / NP) + (NP - OP) / (NP * (1 — S&P Weighted Average
Recovery Rate)), where OP = Aggregate Ramp-Up Par Amount; NP = the sum of the
aggregate principal balances of the Collateral Obligations with an S&P Rating of
“CCC-” or higher, Principal Proceeds, plus the sum of the lower of S&P Recovery
Amount or the Market Value of each obligation with an S&P Rating below “CCC-”.

 

“S&P CDO Monitor BDR” means the value calculated using the following formula
relating to the Issuer’s portfolio: C0 + (C1 * Weighted Average Floating Spread)
+ (C2 * S&P Weighted Average Recovery Rate), where: C0= 0.119049, C1= 3.526063
and C2= 1.274642.

 

“S&P CDO Monitor SDR” means the percentage derived from the following equation: 
0.329915 + (1.210322 * EPDR) — (0.586627 * DRD) + (2.538684 /ODM) + (0.216729 /
IDM) + (0.0575539 / RDM) — (0.013662 * WAL), where EPDR is the S&P Expected
Portfolio Default Rate; DRD is the S&P Default Rate Dispersion; ODM is the S&P
Obligor Diversity Measure; IDM is the S&P Industry Diversity Measure; RDM is the
S&P Regional Diversity Measure; and WAL is the S&P Weighted Average Life.

 

“S&P Default Rate” means, with respect to all Collateral Obligations with an S&P
Rating of “CCC-” or higher, the default rate determined in accordance with S&P’s
default rate table (see “CDO Evaluator 7.2 Parameters Required to Calculate S&P
Global Ratings Portfolio Benchmarks,” or such other published table by S&P that
the Portfolio Manager provides to the Collateral Administrator) using such
Collateral Obligation’s S&P Rating and the number of years to maturity
(determined using linear interpolation if the number of years to maturity is not
an integer).

 

“S&P Default Rate Dispersion” means, with respect to all Collateral Obligations
with an S&P Rating of “CCC-” or higher, (A) the sum of the product of (i) the
Principal Balance of each such Collateral Obligation and (ii) the absolute value
of (x) the S&P Default Rate minus (y) the S&P Expected Portfolio Default Rate
divided by (B) the aggregate principal balance for all such Collateral
Obligations.

 

“S&P Effective Date Adjustments” means, in connection with determining whether
the S&P CDO Monitor Test is satisfied in connection with the Effective Date if
an S&P CDO Monitor Formula Election Date has occurred, the following adjustments
shall apply:  (i) in calculating the Weighted Average Floating Spread, the
Aggregate Funded Spread will be

 

SCH. 4-1

--------------------------------------------------------------------------------



 

calculated by assuming that any Libor Floor Obligation bears interest at a rate
equal to the stated interest rate spread over the Libor interbank offered rate
based index for such Libor Floor Obligation and (ii) in calculating the S&P CDO
Monitor Adjusted BDR, the Collateral Principal Amount will exclude Principal
Proceeds on deposit in the Ramp-Up Account permitted to be designated as
Interest Proceeds prior to the first Distribution Date.

 

“S&P Expected Portfolio Default Rate” means, with respect to all Collateral
Obligations with an S&P Rating of “CCC-” or higher, (i) the sum of the product
of (x) the Principal Balance of each such Collateral Obligation and (y) the S&P
Default Rate divided by (ii) the aggregate principal balance for all such
Collateral Obligations.

 

“S&P Industry Diversity Measure” means a measure calculated by determining the
aggregate principal balance of the Collateral Obligations (with an S&P Rating of
“CCC-” or higher) within each S&P Industry Classification in the portfolio, then
dividing each of these amounts by the aggregate principal balance of the
Collateral Obligations (with an S&P Rating of “CCC-” or higher) from all the S&P
Industry Classifications in the portfolio, squaring the result for each
industry, then taking the reciprocal of the sum of these squares.

 

“S&P Obligor Diversity Measure” means a measure calculated by determining the
aggregate principal balance of the Collateral Obligations (with an S&P Rating of
“CCC-” or higher) from each obligor and its affiliates, then dividing each such
aggregate principal balance by the aggregate principal balance of Collateral
Obligations (with an S&P Rating of “CCC-” or higher) from all the obligors in
the portfolio, then squaring the result for each obligor, then taking the
reciprocal of the sum of these squares.

 

“S&P Regional Diversity Measure” means a measure calculated by determining the
aggregate principal balance of the Collateral Obligations (with an S&P Rating of
“CCC-” or higher) within each S&P region set forth in S&P’s regions and
associated countries table (see “CDO Evaluator 7.2 Parameters Required to
Calculate S&P Global Ratings Portfolio Benchmarks,” or such other published
table by S&P that the Portfolio Manager provides to the Collateral
Administrator), then dividing each of these amounts by the aggregate principal
balance of the Collateral Obligations (with an S&P Rating of “CCC-” or higher)
from all S&P regions in the portfolio, squaring the result for each region, then
taking the reciprocal of the sum of these squares.

 

“S&P Weighted Average Life” means, on any date of determination, a number
calculated by determining the number of years between the current date and the
maturity date of each Collateral Obligation (with an S&P Rating of “CCC-”or
higher), multiplying each Collateral Obligation’s Principal Balance by its
number of years, summing the results of all Collateral Obligations in the
portfolio, and dividing such amount by the aggregate principal balance of all
Collateral Obligations (with an S&P Rating of “CCC-” or higher).

 

“S&P Weighted Average Recovery Rate” means, as of any date of determination, the
number, expressed as a percentage and determined for the Class A-1 Notes,
obtained by summing the products obtained by multiplying the outstanding
Principal Balance of each Collateral Obligation (excluding any Defaulted
Obligation) by its corresponding recovery rate as determined in accordance with
Part I of Schedule 3 hereto, dividing such sum by the aggregate principal
balance of all Collateral Obligations (excluding any Defaulted Obligation), and
rounding to the nearest tenth of a percent.

 

SCH. 4-2

--------------------------------------------------------------------------------



 

SCHEDULE 5

 

FITCH RATING DEFINITIONS

 

“Fitch Rating”:  The Fitch Rating of any Collateral Obligation shall be
determined as follows:

 

(a)                                 if Fitch has issued an issuer default rating
or credit opinion with respect to the issuer of such Collateral Obligation, or
the guarantor which unconditionally and irrevocably guarantees such Collateral
Obligation, then the Fitch Rating shall be such issuer default rating
(regardless of whether there is a published rating by Fitch on the Collateral
Obligations of such issuer held by the Issuer);

 

(b)                                 if Fitch has not issued an issuer default
rating with respect to the issuer or guarantor of such Collateral Obligation but
Fitch has issued an outstanding long-term financial strength rating with respect
to such issuer, the Fitch Rating of such Collateral Obligation shall be one
sub-category below such rating;

 

(c)                                  subject to the proviso below, a Fitch
Rating cannot be determined pursuant to clause (a) or (b), but

 

(i)                                     Fitch has issued a senior unsecured
rating on any obligation or security of the issuer of such Collateral
Obligation, then the Fitch Rating of such Collateral Obligation shall equal such
rating; or

 

(ii)                                  Fitch has not issued a senior unsecured
rating on any obligation or security of the issuer of such Collateral Obligation
but Fitch has issued a senior rating, senior secured rating or a subordinated
secured rating on any obligation or security of the issuer of such Collateral
Obligation, then the Fitch Rating of such Collateral Obligation shall (x) equal
such rating if such rating is “BBB-” or higher and (y) be one sub-category below
such rating if such rating is “BB+” or lower,

 

(iii)                               Fitch has not issued a senior unsecured
rating or a senior rating, senior secured rating or a subordinated secured
rating on any obligation or security of the issuer of such Collateral Obligation
but Fitch has issued a subordinated, junior subordinated or senior subordinated
rating on any obligation or security of the issuer of such Collateral
Obligation, then the Fitch Rating of such Collateral Obligation shall be (x) one
sub-category above such rating if such rating is “B+” or higher and (y) two
sub-categories above such rating if such rating is “B” or lower;

 

(d)                                 subject to the proviso below, if a Fitch
Rating cannot be determined pursuant to clause (a), (b) or (c) and

 

(i)                                     Moody’s has issued a publicly available
corporate family rating for the issuer of such Collateral Obligation, then,
subject to subclause (viii) below, the Fitch Rating of such Collateral
Obligation shall be the Fitch equivalent of such Moody’s rating;

 

SCH. 5-1

--------------------------------------------------------------------------------



 

(ii)                                  Moody’s has not issued a publicly
available corporate family rating for the issuer of such Collateral Obligation
but has issued a publicly available long-term issuer rating for such issuer,
then, subject to subclause (viii) below, the Fitch Rating of such Collateral
Obligation shall be the Fitch equivalent of such Moody’s rating;

 

(iii)                               Moody’s has not issued a publicly available
corporate family rating for the issuer of such Collateral Obligation but Moody’s
has issued a publicly available outstanding insurance financial strength rating
for such issuer, then, subject to subclause (viii) below, the Fitch Rating of
such Collateral Obligation shall be one sub-category below the Fitch equivalent
of such Moody’s rating;

 

(iv)                              Moody’s has not issued a publicly available
corporate family rating for the issuer of such Collateral Obligation but has
issued publicly available outstanding corporate issue ratings for such issuer,
then, subject to subclause (viii) below, the Fitch Rating of such Collateral
Obligation shall be (x) if such corporate issue rating relates to senior
unsecured obligations of such issuer, the Fitch equivalent of the Moody’s rating
for such issue, if there is no such corporate issue ratings relating to senior
unsecured obligations of the issuer then (y) if such corporate issue rating
relates to senior, senior secured or subordinated secured obligations of such
issuer, (1) one sub-category below the Fitch equivalent of such Moody’s rating
if such obligations are rated “Ba1” or above or “Ca” by Moody’s or (2) two
sub-categories below the Fitch equivalent of such Moody’s rating if such
obligations are rated “Ba2” or below but above “Ca” by Moody’s, or if there is
no such corporate issue ratings relating to senior unsecured, senior, senior
secured or subordinated secured obligations of the issuer then (z) if such
corporate issue rating relates to subordinated, junior subordinated or senior
subordinated obligations of such issuer, (1) one sub-category above the Fitch
equivalent of such Moody’s rating if such obligations are rated “B1” or above by
Moody’s or (2) two sub-categories above the Fitch equivalent of such Moody’s
rating if such obligations are rated “B2” or below by Moody’s;

 

(v)                                 S&P has issued a publicly available issuer
credit rating for the issuer of such Collateral Obligation, then, subject to
subclause (viii) below, the Fitch Rating of such Collateral Obligation shall be
the Fitch equivalent of such S&P rating;

 

(vi)                              S&P has not issued a publicly available issuer
credit rating for the issuer of such Collateral Obligation but S&P has issued a
publicly available outstanding insurance financial strength rating for such
issuer, then, subject to subclause (viii) below, the Fitch Rating of such
Collateral Obligation shall be one sub-category below the Fitch equivalent of
such S&P rating;

 

(vii)                           S&P has not issued a publicly available issuer
credit rating for the issuer of such Collateral Obligation but has issued
publicly available outstanding corporate issue ratings for such issuer, then,
subject to subclause (viii) below, the Fitch Rating of such Collateral
Obligation shall be (x) if such corporate issue rating relates to senior
unsecured obligations of such issuer, the Fitch equivalent of the S&P rating for
such issue, if there is no such corporate issue ratings relating to senior
unsecured obligations of the issuer then (y) if such corporate issue rating
relates to senior, senior secured or

 

SCH. 5-2

--------------------------------------------------------------------------------



 

subordinated secured obligations of such issuer, (1) the Fitch equivalent of
such S&P rating if such obligations are rated “BBB-” or above by S&P or (2) one
sub-category below the Fitch equivalent of such S&P rating if such obligations
are rated “BB+” or below by S&P, or if there is no such corporate issue ratings
relating to senior unsecured, senior, senior secured or subordinated secured
obligations of the issuer then (z) if such corporate issue rating relates to
subordinated, junior subordinated or senior subordinated obligations of such
issuer, (1) one sub-category above the Fitch equivalent of such S&P rating if
such obligations are rated “B+” or above by S&P or (2) two sub-categories above
the Fitch equivalent of such S&P rating if such obligations are rated “B” or
below by S&P; and

 

(viii)                        both Moody’s and S&P provide a public rating of
the issuer of such Collateral Obligation or a corporate issue of such issuer,
then the Fitch Rating shall be the lowest of the Fitch Ratings determined
pursuant to any of the subclauses of this clause (d).

 

(e)                                  if a rating cannot be determined pursuant
to clauses (a) through (d) then, (i) at the discretion of the Portfolio Manager,
the Portfolio Manager on behalf of the Issuer may apply to Fitch for a Fitch
shadow credit opinion, and the issuer default rating provided in connection with
such rating shall then be the Fitch Rating, or (ii) the Issuer may assign a
Fitch Rating of “CCC” or lower to such Collateral Obligation which is not in
default;

 

provided that on and after the Closing Date, if any rating described above is
(i) on rating watch negative or negative credit watch, the rating will be the
Fitch Rating as determined above adjusted down by one sub-category, or (ii) on
rating watch positive, positive credit watch or outlook negative, the rating
shall not be adjusted; provided, further, that after the Closing Date, if any
rating described above is on rating watch negative or negative credit watch, the
rating shall be adjusted down by one sub-category; provided, further, that the
Fitch Rating may be updated by Fitch from time to time as indicated in the CLOs
and Corporate CDOs Rating Criteria report issued by Fitch and available at
www.fitchratings.com; provided, further, that if the Fitch Rating determined
pursuant to any of clauses (a) through (e) above would cause the Collateral
Obligation to be a Defaulted Obligation pursuant to clause (d) of the definition
of “Defaulted Obligation” due to the Fitch, S&P or Moody’s rating such Fitch
Rating is based being adjusted down one or more sub-categories, the Fitch Rating
of such Collateral Obligation shall be the Fitch, S&P or Moody’s rating such
Fitch Rating was based on without making such adjustment.  For the avoidance of
doubt, the Fitch Rating takes into account adjustments for assets that are on
rating watch negative or negative credit watch prior to determining the issue
rating and/or in the determination of the lower of the Moody’s and S&P rating
public ratings.

 

SCH. 5-3

--------------------------------------------------------------------------------


 

Fitch Equivalent Ratings

 

Fitch Rating

 

Moody’s rating

 

S&P rating

AAA

 

Aaa

 

AAA

AA+

 

Aa1

 

AA+

AA

 

Aa2

 

AA

AA-

 

Aa3

 

AA-

A+

 

A1

 

A+

A

 

A2

 

A

A-

 

A3

 

A-

BBB+

 

Baa1

 

BBB+

BBB

 

Baa2

 

BBB

BBB-

 

Baa3

 

BBB-

BB+

 

Ba1

 

BB+

BB

 

Ba2

 

BB

BB-

 

Ba3

 

BB-

B+

 

B-1

 

B+

B

 

B-2

 

B

B-

 

B3

 

B-

CCC+

 

Caa1

 

CCC+

CCC

 

Caa2

 

CCC

CCC-

 

Caa3

 

CCC-

CC

 

Ca

 

CC

C

 

C

 

C

 

Fitch IDR Equivalency Map from Corporate Ratings

 

Rating Type

 

Rating Agency(s)

 

Issue Rating

 

Mapping Rule

Corporate Family Rating LT Issuer Rating

 

Moody’s

 

NA

 

0

Issuer Credit Rating

 

S&P

 

NA

 

0

Senior unsecured

 

Fitch, Moody’s, S&P

 

Any

 

0

Senior, Senior secured or Subordinated secured

 

Fitch, S&P

 

“BBB-” or above

 

0

 

Fitch, S&P

 

“BB+” or below

 

-1

 

Moody’s

 

“Ba1” or above

 

-1

 

Moody’s

 

“Ba2” or below

 

-2

 

Moody’s

 

“Ca”

 

-1

Subordinated, Junior subordinated or Senior subordinated

 

Fitch, Moody’s, S&P

 

“B+”, “B1” or above

 

1

 

Fitch, Moody’s, S&P

 

“B”, “B2” or below

 

2

 

SCH. 5-4

--------------------------------------------------------------------------------



 

The following steps are used to calculate the Fitch IDR equivalent ratings:

 

1                                         Public or private Fitch-issued IDR or
Fitch credit opinion.

 

2                                         If Fitch has not issued an IDR, but
has an outstanding Long-Term Financial Strength Rating, then the IDR equivalent
is one rating lower.

 

3                                         If Fitch has not issued an IDR, but
has outstanding corporate issue ratings, then the IDR equivalent is calculated
using the mapping in the table above.

 

4                                         If Fitch does not rate the issuer or
any associated issuance, then determine a Moody’s and S&P equivalent to Fitch’s
IDR pursuant to steps 5 and 6.

 

5a                                  A public Moody’s-issued Corporate Family
Rating (CFR) is equivalent in definition terms to the Fitch IDR.  If Moody’s has
not issued a CFR, but has an outstanding LT issuer Rating, then this is
equivalent to the Fitch IDR.

 

5b                                  If Moody’s has not issued a CFR, but has an
outstanding Insurance Financial Strength Rating, then the Fitch IDR equivalent
is one rating lower.

 

5c                                   If Moody’s has not issued a CFR, but has
outstanding corporate issue ratings, then the Fitch IDR equivalent is calculated
using the mapping in the table above.

 

6a                                  A public S&P-issued Issuer Credit Rating
(ICR) is equivalent in terms of definition to the Fitch IDR.

 

6b                                  If S&P has not issued an ICR, but has an
outstanding Insurance Financial Strength Rating, then the Fitch IDR equivalent
is one rating lower.

 

6c                                   If S&P has not issued an ICR, but has
outstanding corporate issue ratings, then the Fitch IDR equivalent is calculated
using the mapping in the table above.

 

7                                         If both Moody’s and S&P provide a
public rating on the issuer or an issue, the lower of the two Fitch IDR
equivalent ratings will be used in PCM.  Otherwise the sole public Fitch IDR
equivalent rating from Moody’s or S&P will be applied.

 

“Fitch Recovery Rate” means, with respect to a Collateral Obligation, the
recovery rate determined in accordance with clauses (a) through (c) below or (in
any case) such other recovery rate as Fitch may notify the Portfolio Manager
from time to time:

 

(a)                                 if such Collateral Obligation has a public
Fitch recovery rating, or a recovery rating is assigned by Fitch in the context
of provision by Fitch of a credit opinion to the

 

SCH. 5-5

--------------------------------------------------------------------------------



 

Portfolio Manager, the recovery rate corresponding to such recovery rating in
the table below (unless a specific recovery rate (expressed as a percentage) is
provided by Fitch in which case such recovery rate shall be used):

 

Fitch recovery rating

 

Fitch recovery rate %

RR1

 

95

RR2

 

80

RR3

 

60

RR4

 

40

RR5

 

20

RR6

 

5

 

(b)                                 if such Collateral Obligation is a DIP
Collateral Obligation and has neither a public Fitch recovery rating, nor a
recovery rating assigned to it by Fitch in the context of provision by Fitch of
a credit opinion, the Issuer or the Portfolio Manager on behalf of the Issuer
shall apply to Fitch for a Fitch recovery rating; provided that the Fitch
recovery rating in respect of such DIP Collateral Obligation shall be considered
to be “RR3” pending provision by Fitch of such Fitch recovery rating, and the
recovery rate applicable to such DIP Collateral Obligation shall be the recovery
rate corresponding to such Fitch recovery rating in the table above; and

 

(c)                                  if such Collateral Obligation has no public
Fitch recovery rating and no recovery rating is assigned by Fitch in the context
of provision by Fitch of a credit opinion to the Portfolio Manager, the recovery
rate applicable will be the rate determined in accordance with the table below,
for purposes of which the Collateral Obligation will be categorized as “Strong
Recovery” if it is a Senior Secured Loan, “Moderate Recovery” if it is a senior
unsecured bond and otherwise “Weak Recovery,” and will fall into the country
group corresponding to the country in which the Obligor thereof is Domiciled:

 

 

 

Group 1

 

Group 2

 

Group 3

 

Strong Recovery

 

80

 

70

 

35

 

Moderate Recovery

 

45

 

45

 

25

 

Weak Recovery

 

20

 

20

 

5

 

 

Group 1: Australia, Bermuda, Canada, Cayman Islands, New Zealand, Puerto Rico,
United States.

 

Group 2: Austria, Barbados, Belgium, Czech Republic, Denmark, Estonia, Finland,
France, Germany, Gibraltar, Hong Kong, Iceland, Ireland, Israel, Italy, Japan,
Jersey, Latvia, Liechtenstein, Lithuania, Luxembourg, Netherlands, Norway,
Poland, Portugal, Singapore, Slovakia, Slovenia, South Korea, Spain, Sweden,
Switzerland, Taiwan, United Kingdom.

 

Group 3: Albania, Argentina, Asia Others, Bahamas, Bosnia and Herzegovina,
Brazil, Bulgaria, Chile, China, Colombia, Costa Rica, Croatia, Cyprus, Dominican
Republic, Eastern Europe Others, Ecuador, Egypt, El Salvador, Greece, Guatemala,
Hungary, India, Indonesia, Iran, Jamaica, Kazakhstan, Liberia, Macedonia,
Malaysia, Malta, Marshall Islands, Mauritius, Mexico, Middle East and North
Africa Others, Moldova, Morocco, Other Central America,

 

SCH. 5-6

--------------------------------------------------------------------------------



 

Other South America, Other Sub Saharan Africa, Pakistan, Panama, Peru,
Philippines, Qatar, Romania, Russia, Saudi Arabia, Serbia and Montenegro, South
Africa, Thailand, Tunisia, Turkey, Ukraine, Uruguay, Venezuela, Vietnam.

 

SCH. 5-7

--------------------------------------------------------------------------------



 

Fitch Test Matrix

 

Subject to the provisions provided below, on or after the Effective Date, the
Portfolio Manager will have the option to elect which of the cases set forth in
the matrix below (the “Fitch Test Matrix”) shall be applicable for purposes of
the Maximum Fitch Rating Factor Test, the Minimum Weighted Average Fitch
Recovery Rate Test and the Minimum Fitch Floating Spread Test. For any given
case:

 

(a)                                 the applicable value for determining
satisfaction of the Maximum Fitch Rating Factor Test will be the value set forth
in the column header (or linear interpolation between two adjacent columns, as
applicable) of the row-column combination in the Fitch Test Matrix selected by
the Portfolio Manager;

 

(b)                                 the applicable value for determining
satisfaction of the Minimum Fitch Floating Spread Test will be the percentage
set forth in the row header (or linear interpolation between two adjacent rows
as applicable) of the row-column combination in the Fitch Test Matrix selected
by the Portfolio Manager; and

 

(c)                                  the applicable value for determining
satisfaction of the Minimum Weighted Average Fitch Recovery Rate Test will be
the value in the intersection cell (or linear interpolation between two adjacent
rows and/or two adjacent columns, as applicable) of the row-column combination
in the Fitch Test Matrix selected by the Portfolio Manager in relation to
(a) and (b) above.

 

On the Effective Date, the Collateral Manager will be required to elect which
case shall apply initially by written notice to the Issuer and Fitch.
Thereafter, on two Business Days’ notice to the Issuer and Fitch, the Portfolio
Manager may elect to have a different case apply; provided that the Maximum
Fitch Rating Factor Test, the Minimum Weighted Average Fitch Recovery Rate Test
and the Minimum Fitch Floating Spread Test applicable to the case to which the
Portfolio Manager desires to change are satisfied after giving effect to such
change or, in the case of any tests that are not satisfied, the Issuer’s level
of compliance with such tests is improved after giving effect to the application
of the different case.

 

Minimum
Fitch
Floating

 

Maximum Fitch Weighted Average Rating Factor

 

Spread

 

32

 

33

 

34

 

35

 

36

 

37

 

38

 

39

 

40

 

41

 

42

 

43

 

44

 

45

 

46

 

3.25

%

64.60

%

66.00

%

67.40

%

68.90

%

70.40

%

71.80

%

73.30

%

74.80

%

76.20

%

77.50

%

78.80

%

80.10

%

81.30

%

82.3

%

83.3

%

3.45

%

63.30

%

64.70

%

66.10

%

67.60

%

69.10

%

70.50

%

71.90

%

73.50

%

75.10

%

76.70

%

78.00

%

79.20

%

80.40

%

81.6

%

82.5

%

3.65

%

62.00

%

63.50

%

64.90

%

66.30

%

67.70

%

69.30

%

70.90

%

72.40

%

74.00

%

75.50

%

76.90

%

78.20

%

79.40

%

80.5

%

81.7

%

3.85

%

60.50

%

62.20

%

63.70

%

65.20

%

66.60

%

68.20

%

69.70

%

71.10

%

72.70

%

74.20

%

75.70

%

77.10

%

78.30

%

79.5

%

80.7

%

4.05

%

59.20

%

61.00

%

62.60

%

64.00

%

65.50

%

66.90

%

68.40

%

69.90

%

71.40

%

72.90

%

74.40

%

75.90

%

77.30

%

78.6

%

79.8

%

4.25

%

57.90

%

59.70

%

61.30

%

62.90

%

64.30

%

65.70

%

67.10

%

68.70

%

70.20

%

71.60

%

73.10

%

74.70

%

76.30

%

77.7

%

79.0

%

4.45

%

56.50

%

58.30

%

60.00

%

61.70

%

63.20

%

64.60

%

66.00

%

67.40

%

69.00

%

70.40

%

72.00

%

73.70

%

75.30

%

76.8

%

78.1

%

4.65

%

55.10

%

56.90

%

58.70

%

60.40

%

62.00

%

63.50

%

64.90

%

66.30

%

67.80

%

69.40

%

71.00

%

72.60

%

74.20

%

75.9

%

77.3

%

4.85

%

53.60

%

55.50

%

57.30

%

59.10

%

60.80

%

62.30

%

63.80

%

65.30

%

66.90

%

68.50

%

70.20

%

71.70

%

73.40

%

75.0

%

76.6

%

 

SCH. 5-8

--------------------------------------------------------------------------------



 

Minimum
Fitch
Floating

 

Maximum Fitch Weighted Average Rating Factor

 

Spread

 

32

 

33

 

34

 

35

 

36

 

37

 

38

 

39

 

40

 

41

 

42

 

43

 

44

 

45

 

46

 

5.05

%

52.10

%

54.00

%

55.90

%

57.80

%

59.60

%

61.40

%

63.00

%

64.60

%

66.10

%

67.70

%

69.30

%

70.90

%

72.50

%

74.1

%

75.7

%

5.25

%

50.90

%

52.90

%

55.00

%

56.90

%

58.80

%

60.60

%

62.20

%

63.80

%

65.30

%

66.70

%

68.30

%

69.90

%

71.40

%

73.1

%

74.7

%

5.45

%

49.80

%

51.80

%

53.80

%

55.70

%

57.60

%

59.40

%

61.20

%

62.80

%

64.30

%

65.80

%

67.30

%

68.90

%

70.40

%

72.0

%

73.6

%

5.65

%

48.60

%

50.50

%

52.50

%

54.50

%

56.40

%

58.30

%

60.10

%

61.80

%

63.30

%

64.80

%

66.30

%

67.90

%

69.40

%

71.0

%

72.6

%

5.85

%

47.30

%

49.30

%

51.30

%

53.30

%

55.20

%

57.10

%

58.90

%

60.70

%

62.30

%

63.90

%

65.40

%

66.80

%

68.40

%

70.0

%

71.6

%

6.05

%

46.10

%

48.10

%

50.10

%

52.00

%

54.00

%

55.90

%

57.80

%

59.60

%

61.30

%

62.90

%

64.40

%

66.00

%

67.60

%

69.2

%

70.8

%

 

Weighted Average Fitch Recovery Rate

 

SCH. 5-9

--------------------------------------------------------------------------------


 

SCHEDULE 6

 

MOODY’S RATING DEFINITIONS

 

“CFR”: Means, for purposes of this Schedule 6, CFR means, with respect to an
obligor of a Collateral Obligation, if such obligor has a corporate family
rating (including pursuant to a Moody’s Credit Estimate) by Moody’s, then such
corporate family rating; provided that, if such obligor does not have a
corporate family rating by Moody’s but any entity in the obligor’s corporate
family does have a corporate family rating, then the CFR is such corporate
family rating.

 

“Moody’s Credit Estimate”: Means, with respect to any Collateral Obligation as
of any date of determination, an estimated credit rating for such Collateral
Obligation provided or confirmed by Moody’s in the previous 15 months; provided
that, (a) if Moody’s has been requested by the Issuer, the Portfolio Manager or
the issuer of such Collateral Obligation to assign or renew an estimate with
respect to such Collateral Obligation but such rating estimate has not been
received, pending receipt of such estimate, the Moody’s Rating or Moody’s
Default Probability Rating of such Collateral Obligation will be (1) “B3” if the
Portfolio Manager certifies to the Trustee and the Collateral Administrator that
the Portfolio Manager believes (not to be called into question due to subsequent
events) that such estimate will be at least “B3” and if the Aggregate Principal
Balance of all Collateral Obligations determined pursuant to this clause
(1) does not exceed 5% of the Collateral Principal Amount or (b) otherwise, with
respect to a Collateral Obligation’s credit estimate which has not been renewed,
the Moody’s Credit Estimate will be (1) within 13-15 months of issuance, one
subcategory lower than the estimated rating and (2) after 15 months of issuance,
“Caa3”.

 

“Moody’s Default Probability Rating”:

 

(a)                                 With respect to a Collateral Obligation
other than a DIP Collateral Obligation:

 

(i)                                     if the obligor of such Collateral
Obligation has a CFR (including pursuant to a Moody’s Credit Estimate), such
rating;

 

(ii)                                  if not determined pursuant to clause
(i) above, if the senior unsecured debt of the obligor of such Collateral
Obligation has a public rating by Moody’s (a “Moody’s Senior Unsecured Rating”),
such Moody’s Senior Unsecured Rating;

 

(iii)                               if not determined pursuant to clause (i) or
(ii) above, if the senior secured debt of the obligor has a public rating by
Moody’s, the Moody’s rating that is one subcategory lower than such rating;

 

(iv)                              if not determined pursuant to clause (i),
(ii) or (iii) above, the Portfolio Manager may elect to use a Moody’s Credit
Estimate;

 

(v)                                 if the Moody’s Default Probability Rating is
not determined pursuant to clause (i), (ii), or (iii) above, the Moody’s Derived
Rating, if any; or

 

SCH. 6-1

--------------------------------------------------------------------------------


 

(vi)                              if the Moody’s Default Probability Rating is
not determined pursuant to clause (i), (ii), (iii) or (v) above, the Moody’s
Default Probability Rating will be “Caa3”; and

 

(b)                                 with respect to a DIP Collateral Obligation,
the rating which is one subcategory below the facility rating (whether public or
private) of such DIP Collateral Obligation rated by Moody’s (provided that if a
point-in-time rating as assigned by Moody’s within the last 12 months from the
date of determination, then the Moody’s Default Probability Rating will be such
point-in-time rating).

 

“Moody’s Rating”:

 

(a)                                 With respect to a Collateral Obligation that
is a Senior Secured Loan:

 

(i)                                     if Moody’s has assigned such Collateral
Obligation a rating (including pursuant to the Moody’s Credit Estimate), such
rating;

 

(ii)                                  if not determined pursuant to clause (i),
if the obligor of such Collateral Obligation has a CFR, the Moody’s rating that
is one subcategory higher than such CFR;

 

(iii)                               if not determined pursuant to clause (i) or
(ii), if the obligor of such Collateral Obligation has a Moody’s Senior
Unsecured Rating, the Moody’s rating that is two subcategories higher than such
Moody’s Senior Unsecured Rating;

 

(iv)                              if not determined pursuant to clause (i),
(ii) or (iii), the Moody’s Derived Rating, if any; or

 

(v)                                 if not determined pursuant to clause (i),
(ii), (iii) or (iv), “Caa3.”

 

(b)                                 With respect to a Collateral Obligation, the
Moody’s Rating of which is not determined pursuant to clause (a):

 

(i)                                     if Moody’s has assigned such Collateral
Obligation a rating (including pursuant to the Moody’s Credit Estimate), such
rating;

 

(ii)                                  if not determined pursuant to clause (i),
if the obligor of such Collateral Obligation has a Moody’s Senior Unsecured
Rating, such Moody’s Senior Unsecured Rating;

 

(iii)                               if not determined pursuant to clause (i) or
(ii), if the obligor of such Collateral Obligation has a CFR, the Moody’s rating
that is one subcategory lower than such CFR;

 

(iv)                              if not determined pursuant to clause (i),
(ii) or (iii), if the subordinated debt of the obligor of such Collateral
Obligation has a public rating from Moody’s, the Moody’s rating that is one
subcategory higher than such rating;

 

SCH. 6-2

--------------------------------------------------------------------------------


 

(v)                                 if not determined pursuant to clause (i),
(ii), (iii) or (iv), the Moody’s Derived Rating, if any; or

 

(vi)                              if not determined pursuant to clause (i),
(ii), (iii), (iv) or (v), “Caa3.”

 

“Moody’s Derived Rating”: Means, with respect to a Collateral Obligation, the
Moody’s Rating or the Moody’s Default Probability Rating determined in the
manner set forth below.

 

(a)                                 With respect to any Current Pay Obligation,
the Moody’s rating which is one subcategory below the facility rating (whether
public or private) of such Current Pay Obligation rated by Moody’s.

 

(b)                                 if not determined pursuant to clause
(a) above, if another obligation of the obligor is rated by Moody’s, by
adjusting the rating of the related Moody’s rated obligations of the related
obligor by the number of rating subcategories according to the table below:

 

Obligation Category of
Rated Obligation

 

Rating of Rated Obligation

 

Number of Subcategories Relative
to Rated
Obligation Rating

senior secured obligation

 

greater than or equal to B2

 

-1

senior secured obligation

 

less than B2

 

-2

subordinated obligation

 

greater than or equal to B3

 

+1

subordinated obligation

 

less than B3

 

0

 

(c)                                  if not determined pursuant to clause (a) or
(b) above, by using any one of the methods provided below;

 

(i)                                     pursuant to the table below:

 

Type of Collateral Obligation

 

Rating by
S&P (Public
and
Monitored)

 

Collateral Obligation Rated
by S&P

 

Number of
Subcategories
Relative to
Moody’s
Equivalent of
Rating by
S&P

Not Structured Finance Obligation

 

> “BBB-”

 

Not a Loan or
Participation Interest in Loan

 

-1

 

 

 

 

 

 

 

Not Structured Finance Obligation

 

< “BB+”

 

Not a Loan or
Participation Interest in Loan

 

-2

 

 

 

 

 

 

 

Not Structured Finance Obligation

 

 

 

Loan or
Participation Interest in Loan

 

-2

 

(ii)                                  if such Collateral Obligation is not rated
by S&P but another security or obligation of the obligor has a public and
monitored rating by S&P (a “parallel security”),

 

SCH. 6-3

--------------------------------------------------------------------------------


 

the rating of such parallel security shall at the election of the Portfolio
Manager be determined in accordance with the table set forth in subclause
(i) above, and the Moody’s Rating or Moody’s Default Probability Rating of such
Collateral Obligation shall be determined in accordance with the methodology set
forth in clause (b) above (for such purposes treating the parallel security as
if it were rated by Moody’s at the rating determined pursuant to this subclause
(ii)).

 

SCH. 6-4

--------------------------------------------------------------------------------